Exhibit 10.1

EXECUTION VERSION

$100,000,000

LOAN AND SECURITY AGREEMENT

Dated as of March 10, 2009

by and among

LOUISIANA-PACIFIC CORPORATION,

and

CERTAIN OF ITS SUBSIDIARIES,

as Borrowers,

and

CERTAIN OF ITS SUBSIDIARIES,

as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Bookrunner

ROYAL BANK OF CANADA,

as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

SECTION 1

 

DEFINITIONS

   2   1.1   Defined Terms    2   1.2   Exchange Rates; Currency Equivalents   
50   1.3   Change of Currency    50   1.4   Letter of Credit Amounts    50

SECTION 2

 

CREDIT FACILITIES

   51   2.1   Loans    51   2.2   Letters of Credit    52   2.3   Swingline
Loans    56   2.4   Requests for Borrowings    58   2.5   Optional Increase of
the Maximum Credit    60   2.6   Joint and Several Liability of U.S. Borrowers
   61   2.7   Joint and Several Liability of Canadian Borrowers    63   2.8  
Commitments    66   2.9   Reduction of Commitments    66

SECTION 3

 

INTEREST AND FEES

   66   3.1   Interest    66   3.2   Fees    69   3.3   Inability to Determine
Applicable Interest Rate    70   3.4   Illegality    71   3.5   Increased Costs
and Exchange Indemnification    71   3.6   Capital Requirements    72   3.7  
Certificates for Reimbursement    72   3.8   Delay in Requests    73   3.9  
Mitigation; Replacement of Lenders    73   3.10   Funding Losses    74   3.11  
Maximum Interest    74   3.12   No Requirement of Match Funding    75

SECTION 4

 

CONDITIONS PRECEDENT

   75   4.1   Conditions Precedent to Initial Loans and Letters of Credit    75
  4.2   Conditions Precedent to All Loans and Letters of Credit    79

SECTION 5

 

GRANT AND PERFECTION OF SECURITY INTEREST

   80   5.1   Grant of Security Interest    80   5.2   Perfection of Security
Interests    81

SECTION 6

 

COLLECTION AND ADMINISTRATION

   85   6.1   Borrowers’ Loan Accounts    85   6.2   Statements    85   6.3  
Collection of Accounts    85   6.4   Payments    87

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

               Page   6.5   Taxes    90   6.6   Authorization to Make Loans   
92   6.7   Use of Proceeds    92   6.8   Appointment of Administrative Borrower
as Agent for Requesting Loans and Receipts of Loans and Statements    93   6.9  
Pro Rata Treatment    93   6.10   Sharing of Payments, Etc.    94   6.11  
Settlement Procedures    95   6.12   Obligations Several; Independent Nature of
Lenders’ Rights    97   6.13   Bank Products    97

SECTION 7

 

COLLATERAL REPORTING AND COVENANTS

   97   7.1   Collateral Reporting    97   7.2   Accounts Covenants    98   7.3
  Inventory Covenants    98   7.4   Equipment and Real Property Covenants    99
  7.5   Power of Attorney    99   7.6   Right to Cure    100   7.7   Access to
Premises    101

SECTION 8

 

REPRESENTATIONS AND WARRANTIES

   101   8.1   Corporate Existence, Power and Authority    101   8.2   Name;
State of Organization; Chief Executive Office; Collateral Locations    102   8.3
  Financial Statements; No Material Adverse Change    102   8.4   Priority of
Liens    103   8.5   Tax Returns    103   8.6   Litigation    103   8.7  
Compliance with Other Agreements and Applicable Laws    103   8.8  
Environmental Compliance    104   8.9   Employee Benefits    104   8.10   Bank
Accounts    106   8.11   Intellectual Property    106   8.12   Subsidiaries;
Affiliates; Capitalization; Solvency    107   8.13   Labor Disputes    107  
8.14   Burdensome Restrictions    108   8.15   Material Contracts    108   8.16
  Real Property    108   8.17   Payable Practices    109   8.18   Accuracy and
Completeness of Information    109   8.19   Survival of Warranties; Cumulative
   109   8.20   Margin Security and Investment Company Act    109   8.21  
Insurance    109   8.22   OFAC    109   8.23   Anti-Terrorism Laws    110   8.24
  Senior Indebtedness    110

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

               Page

SECTION 9

 

AFFIRMATIVE COVENANTS

   110   9.1   Maintenance of Existence    110   9.2   New Collateral Locations
   111   9.3   Compliance with Laws, Regulations, Etc.    111   9.4   Payment of
Taxes and Claims    112   9.5   Insurance    112   9.6   Financial Statements
and Other Information    113   9.7   Compliance with ERISA    116   9.8   End of
Fiscal Years; Fiscal Quarters    116   9.9   Intellectual Property    116   9.10
  After Acquired Real Property    117   9.11   Costs and Expenses    118   9.12
  Further Assurances    118   9.13   Additional Borrowers and Guarantors    119
  9.14   Fixed Charge Coverage Ratio    119   9.15   Applications under
Insolvency Statutes    120

SECTION 10

 

NEGATIVE COVENANTS

   120   10.1   Sale of Assets, Consolidation, Merger, Dissolution, Etc.    120
  10.2   Encumbrances    122   10.3   Indebtedness    125   10.4   Loans,
Investments, Etc.    127   10.5   Restricted Payments    129   10.6  
Transactions with Affiliates    130   10.7   Change in Business    130   10.8  
Limitation of Restrictions Affecting Subsidiaries    130   10.9   Amendments to
Organization Documents    131   10.10   Accounting Changes    131   10.11  
Foreign Assets Control Regulations, Etc.    131   10.12   Prepayment or
Modification of Other Indebtedness    131

SECTION 11

 

EVENTS OF DEFAULT AND REMEDIES

   132   11.1   Events of Default    132   11.2   Remedies    134

SECTION 12

 

JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

   137   12.1   Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver    137   12.2   Waiver of Notices    139   12.3   Amendments and Waivers
   139   12.4   [Reserved.]    141   12.5   Indemnification    141

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

               Page

SECTION 13

 

THE AGENT

   142   13.1   Appointment, Powers and Immunities    142   13.2   Quebec
Security    142   13.3   Reliance by Agent    143   13.4   Events of Default   
143   13.5   Bank of America in its Individual Capacity    144   13.6  
Indemnification    144   13.7   Non-Reliance on Agent and Other Lenders    145  
13.8   Failure to Act    145   13.9   Additional Loans    145   13.10  
Concerning the Collateral and the Related Loan Documents    146   13.11   Field
Audit, Examination Reports and other Information; Disclaimer by Lenders    146  
13.12   Collateral Matters    147   13.13   Agency for Perfection    149   13.14
  Successor Agent    149   13.15   Other Agent Designations    149 SECTION 14  

U.S. GUARANTY

   149   14.1   The U.S. Guaranty    149   14.2   Bankruptcy    150   14.3  
Nature of Liability    150   14.4   Independent Obligation    150   14.5  
Authorization    151   14.6   Reliance    151   14.7   Waiver    151   14.8  
Limitation on Enforcement    152   14.9   Confirmation of Payment    152
SECTION 15  

CANADIAN GUARANTY

   152   15.1   The Canadian Guaranty    152   15.2   Bankruptcy    153   15.3  
Nature of Liability    153   15.4   Independent Obligation    153   15.5  
Authorization    154   15.6   Reliance    154   15.7   Waiver    154   15.8  
Limitation on Enforcement    155   15.9   Confirmation of Payment    155
SECTION 16  

TERM OF AGREEMENT; MISCELLANEOUS

   156   16.1   Term    156   16.2   Interpretative Provisions    157   16.3  
Notices    159   16.4   Partial Invalidity    161   16.5   Confidentiality   
161   16.6   Successors    162

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

continued

 

               Page  

16.7

 

Assignments; Participations

   162  

16.8

 

Entire Agreement

   165  

16.9

 

USA Patriot Act

   165  

16.10

 

Judgment Currency

   165  

16.11

 

Counterparts, Etc.

   165

 

v



--------------------------------------------------------------------------------

INDEX TO EXHIBITS AND SCHEDULES

 

Exhibit A      Form of Assignment and Acceptance Exhibit B      Form of
Borrowing Base Certificate Exhibit C      Form of Compliance Certificate Exhibit
D-1      Canadian Perfection Certificate Exhibit D-2      U.S. Perfection
Certificate Exhibit E      Form of Joinder Agreement Exhibit F      Notice of
Borrowing Exhibit G      Notice of Conversion Schedule 1.1(a)      Existing
Lenders Schedule 1.1(b)      Applicable Designees Schedule 1.1(c)      Existing
Letters of Credit Schedule 1.1(d)      Mortgaged Real Properties Schedule 1.1(e)
     Existing U.S. Cash Equivalents Schedule 1.1(f)      Canadian Collateral
Documents Schedule 1.1(g)      Payment Accounts Schedule 5.1      Commercial
Tort Claims Schedule 5.2(b)      Chattel Paper; Instruments Schedule 8.2     
Name; State of Organization; etc. Schedule 8.6      Litigation Schedule 8.9     
Pension Plans Schedule 8.10      Bank Accounts; Securities Accounts Schedule
8.11      Intellectual Property Schedule 8.12      Subsidiaries; Affiliates;
Capitalization; Solvency Schedule 8.13      Labor Disputes



--------------------------------------------------------------------------------

Schedule 8.15      Material Contracts Schedule 8.16      Real Property Schedule
10.2      Existing Liens Schedule 10.3      Existing Indebtedness Schedule 10.4
     Existing Investments



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement dated March 10, 2009 is entered into by and
among LOUISIANA-PACIFIC CORPORATION, a Delaware corporation (the “Company”),
those U.S. Subsidiaries of the Company identified as “U.S. Borrowers” on the
signature pages hereto and any additional U.S. Subsidiaries of the Company that
become parties hereto in accordance with the terms hereof (together with the
Company, collectively referred to as the “U.S. Borrowers” or individually
referred to as a “U.S. Borrower”), those Canadian Subsidiaries of the Company
identified as “Canadian Borrowers” on the signature pages hereto and any
additional Canadian Subsidiaries of the Company that become parties hereto in
accordance with the terms hereof (collectively referred to as the “Canadian
Borrowers” or individually referred to as a “Canadian Borrower”) (hereinafter,
the U.S. Borrowers and the Canadian Borrowers are collectively referred to as
the “Borrowers” or individually referred to as a “Borrower”), those U.S.
Subsidiaries of the Company identified as “U.S. Guarantors” on the signature
pages hereto and such other U.S. Subsidiaries of the Company as may from time to
time become parties hereto (collectively with the U.S. Borrowers, referred to
herein as the “U.S. Guarantors” or individually referred to herein as a “U.S.
Guarantor”), those Canadian Subsidiaries of the Company identified as “Canadian
Guarantors” on the signature pages hereto and such other Canadian Subsidiaries
of the Company as may from time to time become parties hereto (collectively
referred to herein as the “Canadian Guarantors” or individually referred to
herein as a “Canadian Guarantor”), the parties hereto from time to time as
lenders, whether by execution of this Agreement or an Assignment and Acceptance
(collectively referred to as the “Lenders” or individually referred to as a
“Lender,” as hereinafter further defined) and BANK OF AMERICA, N.A., a national
banking association, in its capacity as administrative agent for the Lenders (in
such capacity, “Agent” as hereinafter further defined) and in its capacity as
issuing bank for letters of credit hereunder (in such capacity, “Issuing Bank”
as hereinafter further defined).

W I T N E S S E T H:

WHEREAS, Borrowers have requested that Agent and Lenders enter into financing
arrangements with Borrowers pursuant to which Lenders may make loans and provide
other financial accommodations to Borrowers; and

WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to Borrowers on a pro rata
basis according to its Commitment (as defined below) on the terms and conditions
set forth therein and Agent is willing to act as agent for Lenders on the terms
and conditions set forth herein and the other Loan Documents;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1 DEFINITIONS

1.1 Defined Terms.

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

“ABL Priority Collateral” shall have the meaning given to such term in the
Intercreditor Agreement.

“Accounts” shall mean, as to each Loan Party, all present and future Accounts of
such Loan Party, as defined in the UCC.

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or all or substantially all of
any business or division of any person, (b) the acquisition in excess of fifty
percent (50%) of the Capital Stock of any Person, or otherwise causing any
Person to become a Subsidiary or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Subsidiary).

“Additional Notes” shall have the meaning given to such term in the Senior Notes
Indenture.

“Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period for
any Eurodollar Rate Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum determined by dividing
(a) the London Interbank Offered Rate for such Interest Period by (b) a
percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. For purposes
hereof, “Reserve Percentage” shall mean for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Rate Loans is determined), whether or not any
Lender has any Eurocurrency liabilities subject to such reserve requirement at
that time. Eurodollar Rate Loans shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credits for proration, exceptions or offsets that may be available
from time to time to a Lender. The Adjusted Eurodollar Rate shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

“Adjusted Total Excess Availability” shall mean the amount, calculated at any
date, equal to: (a) Total Excess Availability plus (b) the lesser of (i) the
amount (if positive) by which the total of (A) the U.S. Borrowing Base plus
(B) the Canadian Borrowing Base exceeds (C) the Maximum Credit and
(ii) $20,000,000.

 

2



--------------------------------------------------------------------------------

“Administrative Borrower” shall mean the Company, in its capacity as the
Administrative Borrower on behalf of itself and the other Borrowers pursuant to
Section 6.8 hereof and its successors and assigns in such capacity.

“Affiliate” shall mean, with respect to a specified Person, any other Person
that directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person. For the purposes of
this definition, the term “control” (including with correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of Voting Stock, by agreement or otherwise.

“Agent” shall mean Bank of America, N.A., in its capacity as administrative
agent on behalf of Lenders pursuant to the terms hereof and any replacement or
successor agent hereunder.

“Agent Payment Account” shall mean Agent’s account at Bank of America set forth
on Schedule 1.1(g), or such other account of Agent as Agent may from time to
time designate to the Administrative Borrower as the Agent Payment Account for
purposes of this Agreement and the other Loan Documents.

“Aggregate Outstandings” shall mean, on any date of calculation, the sum of the
Canadian Borrower Outstandings plus the U.S. Borrower Outstandings.

“Aggregate Threshold Test” shall mean, on any date of calculation, (a) Excess
Liquidity is greater than $125,000,000 and (b) Total Excess Availability is
equal to or greater than the Threshold Amount.

“Agreement” shall mean, on any date, this Loan and Security Agreement as
originally in effect on the Closing Date and as thereafter from time to time
amended, supplemented, amended and restated or otherwise modified from time to
time and in effect on such date.

“Applicable Designee” shall mean any office, branch or Affiliate of a Lender
designated thereby from time to time with the consent of Agent (which such
consent shall not be unreasonably withheld, conditioned or delayed) to fund all
or any portion of such Lender’s Commitment to fund Canadian Revolving Loans
(including purchasing participations in Canadian Letters of Credit) under this
Agreement (which such designation may be in the form of a participation or
assignment of all or a portion of such Lender’s Commitment to fund Canadian
Revolving Loans); provided that, except after the occurrence and during the
continuance of an Event of Default, no Applicable Designee shall be, or shall be
controlled by, a competitor of the Company or any of its Subsidiaries. As of the
Closing Date, the Applicable Designees of each Lender are set forth on Schedule
1.1(b) (which schedule may be updated from time to time upon written notice by
any Lender to Agent). Any assignment by a Lender of all or a portion of its
Commitment to fund Canadian Revolving Loans to an Applicable Designee shall be
effected by delivering to Agent an addendum executed by such Lender and its
Applicable Designee, in form and substance satisfactory to Agent. For all
purposes of this Agreement, any designation of an Applicable Designee by a
Lender shall not affect such Lender’s rights and obligations with

 

3



--------------------------------------------------------------------------------

respect to its Commitment and the Loan Parties, the other Lenders and Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents, except as otherwise expressly permitted in this Agreement or in the
applicable addendum.

“Applicable Percentage” shall mean for Eurodollar Rate Loans, Canadian BA Rate
Loans, Base Rate Loans, and Canadian Base Rate Loans, the appropriate applicable
percentages corresponding to the Level of Average Excess Availability determined
as of the most recent Calculation Date as shown below:

 

Level

 

Average Excess Availability

   Applicable Percentage
for Eurodollar Rate and
Canadian BA Rate
Loans   Applicable Percentage
for Base Rate and
Canadian Base Rate
Loans 1   Less than $30,000,000    4.00%   4.00% 2   Greater than or equal to
$30,000,000 but less than $65,000,000    3.75%   3.75% 3   Greater than or equal
to $65,000,000    3.50%   3.50%

The Applicable Percentage shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five (5) Business Days after the date on which the
Administrative Borrower provides the monthly Borrowing Base Certificate in
accordance with the provisions of Section 7.1(a) hereof for the last month of
the applicable quarterly period; provided that (i) the initial Applicable
Percentages shall be based on Level 3 (as shown above) and shall remain at Level
3 until March 31, 2009, and, thereafter, the Level shall be determined by the
Average Excess Availability for the applicable quarterly period, and (ii) if the
Administrative Borrower fails to provide the monthly Borrowing Base Certificate
to Agent as required by and within the time limits set forth in Section 7.1(a)
hereof, the Applicable Percentage from the applicable date of such failure shall
be based on Level 1 until one (1) Business Day after the applicable monthly
Borrowing Base Certificate is provided, whereupon the Level shall be determined
by the Average Excess Availability as of the most recent Calculation Date.
Except as set forth above, each Applicable Percentage shall be effective from
one Calculation Date until the next Calculation Date. Upon any increase in the
Maximum Credit pursuant to Section 2.5 hereof, each of the dollar amounts set
forth in the grid above shall be increased by the proportionate percentage
amount of the increase in the Maximum Credit.

“Approved Fund” shall mean any Person (other than a natural Person), including
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided
that any such Approved Fund must be administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

4



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 16.7
hereof.

“Average Excess Availability” shall mean, as of the end of each calendar
quarter, the daily average amount (calculated for such calendar quarter) of
Total Excess Availability.

“Average Life” shall mean, as of any date of determination, with respect to any
Indebtedness, the quotient obtained by dividing (i) the sum of the products of
(x) the number of years from the date of determination to the dates of each
successive scheduled principal payment (including any sinking fund or mandatory
redemption payment requirements) of such Indebtedness multiplied by (y) the
amount of such principal payment by (ii) the sum of all such principal payments.

“Bank of America” shall mean Bank of America, N.A., in its individual capacity,
and its successors and assigns.

“Bank of America Canada” shall mean Bank of America, N.A., (acting through its
Canada branch).

“Bank Product Amount” shall have the meaning given to such term in the
definition of Bank Products.

“Bank Product Provider” shall mean any Lender or Affiliate of a Lender that
provides any Bank Products to Loan Parties. In no event shall any Bank Product
Provider acting in such capacity be deemed a Lender for purposes hereof to the
extent of and as to Bank Products except that each reference to the term
“Lender” in Sections 13.1, 13.3, 13.4(b), 13.7, 13.8, 13.10, 13.13 and 16.6
hereof shall be deemed to include such Bank Product Provider and in no event
shall the approval of any such person in its capacity as Bank Product Provider
be required in connection with the release or termination of any security
interest or Lien of Agent.

“Bank Products” shall mean any one or more of the following types or services or
facilities provided to a Loan Party by a Bank Product Provider: (a) credit cards
or stored value cards, (b) cash management or related services, including
(i) the automated clearinghouse transfer of funds for the account of a Loan
Party pursuant to agreement or overdraft for any accounts of a Loan Party
maintained at Agent or any Bank Product Provider, as applicable, (ii) controlled
disbursement services and (iii) E-payables or comparable services, and (c) Hedge
Agreements if and to the extent permitted hereunder. In connection with any Bank
Product, each Bank Product Provider, other than Bank of America and its
Affiliates, shall provide prior written notice to Agent of (x) the existence of
such Bank Product, (y) the maximum dollar amount of obligations arising
thereunder (the “Bank Product Amount”) and (z) the methodology to be used by
such parties in determining the obligations under such Bank Product from time to
time. The Bank Product Amount may be changed from time to time upon written
notice to Agent by the applicable Bank Product Provider. No Bank Product Amount
may be established at any time that a Default or Event of Default exists, or if
a reserve in such amount would cause a U.S. Overadvance or Canadian Overadvance.

 

5



--------------------------------------------------------------------------------

“Base Rate” shall mean, on any date, the greatest of (a) the rate from time to
time publicly announced by Bank of America, or its successors, as its prime
rate, whether or not such announced rate is the best rate available at such
bank, (b) the Federal Funds Rate in effect on such day plus one-half
( 1/2%) percent and (c) the Adjusted Eurodollar Rate for a one month Interest
Period on such day plus one percent (1%) (provided that, if the Adjusted
Eurodollar Rate is not available on such day, the most recently available
Adjusted Eurodollar Rate for a one month Interest Period shall be used).

“Base Rate Loans” shall mean any Loan made to a Borrower in Dollars that bears
interest based on the Base Rate.

“Blocked Accounts” shall have the meaning given to such term in Section 6.3
hereof.

“Borrowing Base Certificate” shall mean a borrowing base certificate in
substantially the form of Exhibit B hereto.

“Borrowers” shall have the meaning given to such term in the preamble hereof,
and shall include the U.S. Borrowers and the Canadian Borrowers.

“Business Day” shall mean any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of the
State of New York or the State of North Carolina, and a day on which Agent is
open for the transaction of business, except that if a determination of a
Business Day shall relate to (a) any Eurodollar Rate Loans, the term Business
Day shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market and (b) any Loans denominated in Canadian Dollars, the term Business Day
shall also exclude any day on which commercial banks are authorized or required
to close for business in Toronto, Ontario.

“Calculation Date” shall have the meaning given to such term in the definition
of Applicable Percentage.

“Canadian BA Rate” shall mean, as applicable, for any particular Interest Period
as specified herein:

(a) with respect to any Schedule I Lender, the CDOR Rate; and

(b) with respect to any Lender that is not a Schedule I Lender, the CDOR Rate
plus one-tenth of one percent (0.10%).

“Canadian BA Rate Loan” shall mean any Loan made to a Canadian Borrower in
Canadian Dollars that bears interest based on the Canadian BA Rate.

“Canadian Base Rate” shall mean, for any day, the greater of (a) the rate of
interest per annum announced by the Canadian Reference Bank from time to time
(and in effect on such day) as its prime rate for Canadian Dollar commercial
loans made in Canada, as adjusted

 

6



--------------------------------------------------------------------------------

automatically from time to time and without notice to the Administrative
Borrower or any Canadian Borrower upon change by the Canadian Reference Bank and
(b) one percent (1%) plus the one (1) month CDOR Rate from time to time (and in
effect on such day) as advised by the Canadian Reference Bank to the
Administrative Borrower from time to time pursuant hereto. The parties hereto
acknowledge that the rate announced publicly by the Canadian Reference Bank as
its prime rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks.

“Canadian Base Rate Loan” shall mean any Loan made to a Canadian Borrower in
Canadian Dollars that bears interest based on the Canadian Base Rate.

“Canadian Benefit Plans” shall mean any material plan, fund, program, or policy,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, providing benefits including medical, hospital care, dental,
sickness, accident, disability, life insurance, or other benefits under which
any Loan Party has any liability with respect to any Canadian employees or
former Canadian employees, but excluding any Canadian Pension Plan or Canadian
Union Plan.

“Canadian Borrower” and “Canadian Borrowers” shall have the meaning given to
such terms in the preamble hereof.

“Canadian Borrower Outstandings” shall mean, as of any date of calculation, the
aggregate principal amount of Canadian Loans and Canadian Letter of Credit
Obligations outstanding at any time.

“Canadian Borrower Percentage” shall mean the fraction (expressed as a
percentage), the numerator of which is the Canadian Credit Limit and the
denominator of which is the Maximum Credit.

“Canadian Borrowing Base” shall mean, as of any date of calculation, the amount
equal to:

(a) eighty-five percent (85%) of the Canadian Eligible Accounts; provided that
advances, in the aggregate for all Canadian Borrowers, against Canadian Dated
Accounts shall not exceed $25,000,000 minus the amount of U.S. Dated Accounts
included in the U.S. Borrowing Base against which U.S. Loans are outstanding
(for purposes of this calculation the U.S. Dated Accounts portion of the U.S.
Loans outstanding shall be deemed the last amount borrowed); plus

(b) the lesser of:

(i) the sum of (A) sixty-five percent (65%) multiplied by the Value of Canadian
Eligible Inventory consisting of finished goods, plus (B) fifty-five percent
(55%) multiplied by the Value of Canadian Eligible Inventory consisting of
eligible raw materials (including logs and work-in-process inventory), plus
(C) the sum of (1) the lesser of (x) fifty percent (50%) multiplied by the Value
of Permitted In-Transit Inventory and (y) $10,000,000 minus (2) the amount of
Permitted In-Transit Inventory included in the U.S. Borrowing Base; provided
that advances, in the aggregate for all

 

7



--------------------------------------------------------------------------------

Borrowers, against (x) logs shall not exceed (1) $35,000,000 from November
through April and (2) $25,000,000 from May through October, and (y) Vendor
Managed Inventory shall not exceed $20,000,000 minus the amount of Vendor
Managed Inventory included in the U.S. Borrowing Base against which U.S. Loans
are outstanding (for purposes of this calculation the Vendor Managed Inventory
portion of the U.S. Loans outstanding shall be deemed the last amount borrowed);
or

(ii) eighty-five percent (85%) of the Net Recovery Percentage multiplied by the
Value of all Canadian Eligible Inventory (including finished goods,
work-in-process and raw materials); provided that advances, in the aggregate for
all Borrowers, against (x) logs shall not exceed (1) $35,000,000 from November
through April and (2) $25,000,000 from May through October, and (y) Vendor
Managed Inventory shall not exceed $20,000,000 minus the amount of Vendor
Managed Inventory included in the U.S. Borrowing Base against which U.S. Loans
are outstanding (for purposes of this calculation the Vendor Managed Inventory
portion of the U.S. Loans outstanding shall be deemed the last amount borrowed);
minus

(c) Canadian Reserves.

“Canadian Cash Equivalents” shall mean any of the following: (a) any evidence of
Indebtedness issued, guaranteed or insured by the government of Canada or any
province, and having terms to maturity of not more than one hundred eighty
(180) days from the date of acquisition; (b) certificates of deposit having
maturities of not more than one year issued or guaranteed by any Canadian
chartered bank and rated A (or the then equivalent grade) or better by Dominion
Bond Rating Service; (c) Canadian Dollar denominated bankers acceptances of any
Canadian chartered bank and rated A (or the then equivalent grade) or better by
Dominion Bond Rating Service having terms to maturity of not more than one
hundred eighty (180) days; (d) commercial paper having terms to maturity of not
more than one hundred eighty (180) days from the date of acquisition issued by,
or guaranteed by, any company which is rated at least A-2 (or any equivalent
rating) by S&P and P-2 (or any equivalent rating) by Moody’s; (e) repurchase
agreements and reverse repurchase agreements relating to marketable direct
obligations issued or unconditionally guaranteed by the Government of Canada or
any province or issued by any governmental agency thereof maturing within one
hundred eighty (180) days or less; and (f) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (a) through (e) above. For the avoidance of doubt, auction
rate securities shall not constitute “Canadian Cash Equivalents”.

“Canadian Collateral” shall have the meaning given to such term in Section 5.1
hereof.

“Canadian Collateral Documents” shall mean, collectively, each of the documents
described on Schedule 1.1(f), which documents shall be in form and substance
reasonably satisfactory to Agent and the Company, as such documents may be
amended, amended and restated, supplemented or otherwise modified in accordance
with the terms hereof and thereof.

“Canadian Credit Limit” shall mean $35,000,000.

 

8



--------------------------------------------------------------------------------

“Canadian Dated Accounts” shall have the meaning given to such term in the
definition of Canadian Eligible Accounts.

“Canadian Dollars” shall mean the lawful currency of Canada.

“Canadian Dollar Amount” shall mean, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in Canadian Dollars as
determined by Agent and the Issuing Bank, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Canadian Dollars with Dollars.

“Canadian Eligible Accounts” shall mean Accounts created by a Canadian Borrower
that in each case satisfy the criteria set forth below as determined by Agent in
the exercise of its reasonable credit judgment. In general, Accounts shall be
Canadian Eligible Accounts if:

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by such Canadian Borrower or rendition of services by such Canadian Borrower in
the ordinary course of its business which transactions are completed in
accordance with the terms and provisions contained in any documents related
thereto;

(b) such Accounts are (i) evidenced by an invoice delivered to the related
account debtor, (ii) are not unpaid more than thirty (30) days after the
original due date therefor and (iii) are either (A) not unpaid more than sixty
(60) days after the date of the original invoice or (B) unpaid more than sixty
(60) days but less than one hundred fifty (150) days after the date of the
original invoice (such Accounts described in clause (B) are collectively
referred to as the “Canadian Dated Accounts”) (in each case, such dates to be
determined consistent with the Company’s historical accounts receivable aging
practice);

(c) such Accounts comply with the following terms and conditions: (i) the
amounts shown on any invoice delivered to Agent or schedule thereof delivered to
Agent shall be true and complete in all material respects, (ii) no credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any account debtor except as reported to Agent in accordance with
this Agreement and except for credits, discounts, allowances or extensions made
or given in the ordinary course of each Borrower’s business in accordance with
practices and policies previously disclosed to Agent, (iii) there shall be no
setoffs, deductions, contras, defenses, counterclaims or disputes existing or
asserted with respect thereto except as reported to Agent in accordance with the
terms of this Agreement, and (iv) none of the transactions giving rise thereto
will violate any applicable foreign, Federal, State, Provincial or local laws or
regulations, all documentation relating thereto will be legally sufficient under
such laws and regulations and all such documentation will be legally enforceable
in accordance with its terms;

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

(e) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada (provided that at
any time

 

9



--------------------------------------------------------------------------------

promptly upon Agent’s request, such Borrower shall execute and deliver, or cause
to be executed and delivered, such other agreements, documents and instruments
as may be required by Agent to perfect the Liens of Agent in those Accounts of
an account debtor with its chief executive office or principal place of business
in Canada in accordance with the applicable laws of the Province of Canada in
which such chief executive office or principal place of business is located and
take or cause to be taken such other and further actions as Agent may request to
enable Agent as secured party with respect thereto to collect such Accounts
under the applicable Federal or Provincial laws of Canada) or, at Agent’s
option, if the chief executive office and principal place of business of the
account debtor with respect to such Accounts is located other than in Canada or
the United States of America, then if either: (i) the account debtor has
delivered to such Canadian Borrower an irrevocable letter of credit issued or
confirmed by a bank satisfactory to Agent and payable only in the United States
of America and in U.S. dollars, sufficient to cover such Account, in form and
substance satisfactory to Agent and if required by Agent, the original of such
letter of credit has been delivered to Agent or Agent’s agent and the issuer
thereof, and such Canadian Borrower has complied with the terms of
Section 5.2(f) hereof with respect to the assignment of the proceeds of such
letter of credit to Agent or naming Agent as transferee beneficiary thereunder,
as Agent may specify, or (ii) such Account is subject to credit insurance
payable to Agent issued by an insurer and on terms and in an amount acceptable
to Agent, or (iii) such Account is otherwise acceptable in all respects to Agent
(subject to such lending formula with respect thereto as Agent may determine),
then so long as such Account is otherwise a Canadian Eligible Account such
Account will be included as a Canadian Eligible Account;

(f) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon such
Canadian Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Agent shall have received an agreement
in writing from the account debtor, in form and substance satisfactory to Agent,
confirming the unconditional obligation of the account debtor to take the goods
related thereto and pay such invoice;

(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (provided that such Account is otherwise a Canadian Eligible Account,
the portion of the Accounts of such account debtor in excess of the amount at
any time and from time to time owed by such Canadian Borrower to such account
debtor or claimed owed by such account debtor will be deemed Canadian Eligible
Accounts);

(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;

(i) such Accounts are subject to the first priority, valid and perfected Lien of
Agent and any goods giving rise thereto are not, and were not at the time of the
sale thereof, subject to any Liens other than Liens permitted under
Section 10.2, which are junior to Agent’s first priority Lien;

 

10



--------------------------------------------------------------------------------

(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of any Loan Party;

(k) the account debtors with respect to such Accounts are not Canada, payable by
Canada, any province or political subdivision of Canada or any department agency
or instrumentality of any of the foregoing, any province or political
subdivision of Canada or any department agency or instrumentality of any of the
foregoing, any foreign government, the United States of America, any State,
political subdivision, department, agency or instrumentality thereof, unless, if
the account debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Agent’s
request, the Federal Assignment of Claims Act of 1940, as amended, or the
Financial Administration Act (Canada), as amended, or any similar State or local
law, if applicable, has been complied with in a manner satisfactory to Agent;

(l) the aggregate amount of such Accounts owing by (i) a single non-investment
grade account debtor, when aggregated with all other Accounts, on a consolidated
company basis, owed by such account debtor, do not constitute more than ten
percent (10%) of the aggregate of all Canadian Eligible Accounts and U.S.
Eligible Accounts, (ii) a single investment grade account debtor, when
aggregated with all other Accounts, on a consolidated company basis, owed by
such account debtor do not, in each case, constitute more than twenty percent
(20%) of the aggregate of all Canadian Eligible Accounts and U.S. Eligible
Accounts, and (iii) each of Lowe’s, Home Depot, Taiga Building Products and
Canwel Building Materials and other account debtors mutually agreed upon by
Agent and the applicable Canadian Borrower, when aggregated with all other
Accounts, on a consolidated company basis, owed by each such account debtor, do
not, in each case, constitute more than twenty percent (20%) (or, with respect
to Accounts owing by Lowe’s or Home Depot, twenty-five percent (25%) if at the
time of determination Lowe’s or Home Depot, as applicable, have at least a Long
Term Corporate Family Debt Rating from Moody’s of Baa3 or a Long Term Local
Issuer Rating from S&P of BBB-) of the aggregate of all Canadian Eligible
Accounts and U.S. Eligible Accounts (but the portion of the Accounts in each of
clauses (i)-(iii) above not in excess of the applicable percentages may be
deemed Canadian Eligible Accounts);

(m) such Accounts are not owed by an account debtor who has Accounts classified
as ineligible under clause (b) above which constitute more than twenty-five
percent (25%) of the total Accounts of such account debtor;

(n) the account debtor is not located in a state requiring the filing of a
“Notice of Business Activities Report” or similar report in order to permit such
Canadian Borrower to seek judicial enforcement in such State of payment of such
Account, unless such Canadian Borrower has qualified to do business in such
state or has filed a “Notice of Business Activities Report” or equivalent report
for the then current year or such failure to file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost;

(o) such Accounts are owed by account debtors whose total indebtedness to such
Canadian Borrower does not exceed the credit limit with respect to such account
debtors as determined by such Canadian Borrower from time to time, to the extent
such credit limit as to

 

11



--------------------------------------------------------------------------------

any account debtor is established consistent with the current practices of such
Canadian Borrower as of the Closing Date (but the portion of the Accounts not in
excess of such credit limit may be deemed Canadian Eligible Accounts);

(p) such Accounts are not evidenced by a promissory note or other instrument or
by chattel paper;

(q) such Accounts are not owed by an account debtor that has (i) applied for,
suffered, or consented to the appointment of any receiver, interim receiver,
receiver-manager, custodian, trustee, or liquidator of its assets, (ii) had
possession of all or a material part of its property taken by any receiver,
interim receiver, receiver-manager, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any Federal, State,
Provincial or territorial bankruptcy laws (other than post-petition accounts
payable of an account debtor that is a debtor-in-possession under the US
Bankruptcy Code and acceptable to Agent), (iv) admitted in writing its
inability, or is generally unable to, pay its debts as they become due,
(v) become insolvent, or (vi) ceased operation of its business; and

(r) such Accounts with respect to which such Person has not made any agreement
with the account debtor for any reduction thereof (to the extent of such
reduction), other than discounts and adjustments given in the ordinary course of
business or any Account which was partially paid and such Person created a new
Account for the unpaid portion of such Account.

The criteria for Canadian Eligible Accounts set forth above may only be changed
and any new criteria for Canadian Eligible Accounts may only be established by
Agent in good faith in the exercise of its reasonable credit judgment based on
either: (i) an event, condition or other circumstance arising after the Closing
Date, or (ii) an event, condition or other circumstance existing on the Closing
Date to the extent Agent has no written notice thereof from the Administrative
Borrower prior to the Closing Date, in either case under clause (i) or (ii) that
adversely affects or could reasonably be expected to adversely affect the
Accounts in the good faith determination of Agent. Any Accounts of a Canadian
Borrower that are not Canadian Eligible Accounts shall nevertheless be part of
the Canadian Collateral.

“Canadian Eligible Inventory” shall mean, as to each Canadian Borrower,
Inventory of such Canadian Borrower consisting of finished goods held for resale
in the ordinary course of the business of such Canadian Borrower, raw materials
for such finished goods and work in process of such Canadian Borrower, that in
each case satisfy the criteria set forth below as determined by Agent. In
general, Canadian Eligible Inventory shall not include:

(a) components that are not part of finished goods;

(b) spare parts for equipment;

(c) packaging and shipping materials;

(d) supplies used or consumed in such Canadian Borrower’s business;

 

12



--------------------------------------------------------------------------------

(e) Inventory at premises other than those owned or leased and controlled by any
Canadian Borrower, unless (i) a Collateral Access Agreement has been entered
into by Agent and such owner or lessor with respect to such premises and Agent
has a first priority Lien on such Inventory or (ii) in the case of Reload
Inventory, Agent has established adequate rent reserves against such Inventory,
which shall not exceed six (6) months of rent payable with respect to the
location where such Reload Inventory is located;

(f) Inventory subject to a security interest or Lien in favor of any Person
other than Agent;

(g) bill and hold goods;

(h) unserviceable, obsolete or slow moving Inventory;

(i) Inventory that is not subject to the first priority, valid and perfected
security interest of Agent;

(j) returned, damaged and/or defective Inventory;

(k) Inventory purchased or sold on consignment, except Vendor Managed Inventory
with respect to which Agent holds a first priority perfected Lien subject to
arrangements satisfactory to Agent, which shall include filing of appropriate
UCC-1 or PPSA financing statements naming the consignor as secured party and the
consignee as debtor which are assigned to Agent, notification by the consignor
to the consignee’s inventory lenders to the extent required under the UCC or the
PPSA, as applicable, and Collateral Access Agreements;

(l) Inventory located outside Canada or the United States of America; and

(m) Inventory subject to repossession under the “30 day goods” rule in the
Bankruptcy and Insolvency Act (Canada) except to the extent the vendor thereof
has entered into an agreement, in form and substance satisfactory to the Agent,
waiving the right of repossession.

The criteria for Canadian Eligible Inventory set forth above may only be changed
and any new criteria for Canadian Eligible Inventory may only be established by
Agent in good faith based on either: (i) an event, condition or other
circumstance arising after the Closing Date, or (ii) an event, condition or
other circumstance existing on the Closing Date to the extent Agent has no
written notice thereof from a Canadian Borrower prior to the Closing Date, in
either case under clause (i) or (ii) which adversely affects or could reasonably
be expected to adversely affect the Inventory in the good faith determination of
Agent. Any Inventory of a Canadian Borrower that is not Canadian Eligible
Inventory shall nevertheless be part of the Canadian Collateral.

“Canadian Guarantor” and “Canadian Guarantors” shall have the meanings given to
such terms in the preamble hereof.

“Canadian Guaranty” shall mean the guaranty made by the Canadian Guarantors of
the Canadian Obligations under Section 15 in favor of the Secured Parties.

 

13



--------------------------------------------------------------------------------

“Canadian Letter of Credit” shall have the meaning given to such term in
Section 2.2(a)(ii) hereof.

“Canadian Letter of Credit Limit” shall mean $10,000,000.

“Canadian Letter of Credit Obligations” shall mean, at any time, the sum of
(a) the aggregate undrawn amount of all Canadian Letters of Credit outstanding
at such time, plus (b) the aggregate amount of all drawings under Canadian
Letters of Credit for which the Issuing Bank has not at such time been
reimbursed, plus (c) without duplication, the aggregate amount of all payments
made by each Lender to the Issuing Bank with respect to such Lender’s
participation in Canadian Letters of Credit as provided in Section 2.2 hereof
for which the Canadian Borrowers have not at such time reimbursed the Lenders,
whether by way of a Loan or otherwise.

“Canadian Loan Party” and “Canadian Loan Parties” shall mean individually and
collectively, as the case may be, any of the Canadian Borrowers or the Canadian
Guarantors.

“Canadian Loans” shall mean, collectively, the Canadian Revolving Loans and
Canadian Swingline Loans made to the Canadian Borrowers.

“Canadian Obligations” shall mean (a) any and all Canadian Loans, Canadian
Letter of Credit Obligations and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by any or all of the
Canadian Loan Parties to Agent or any Lender and/or any of their Affiliates or
the Issuing Bank, including principal, interest, charges, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, arising under this Agreement or any other Loan Document or on
account of any Canadian Letter of Credit and all other Canadian Letter of Credit
Obligations, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of this Agreement or after the
commencement of any case or proceeding with respect to any such Canadian Loan
Party under the United States Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada) or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured and
(b) subject to the priority in right of payment set forth in Section 6.4 hereof,
all obligations, liabilities and indebtedness of every kind, nature and
description owing by any or all of Canadian Loan Parties to Agent or any Bank
Product Provider arising under or pursuant to any Bank Products, whether now
existing or hereafter arising.

“Canadian Overadvance” shall have the meaning given to such term in Section 13.9
hereof.

“Canadian Payment Account” shall mean Agent’s account at Bank of America Canada
set forth on Schedule 1.1(g), or such other account of Bank of America Canada as
Agent may from time to time designate to the Administrative Borrower as the
Canadian Payment Account for purposes of this Agreement and the other Loan
Documents.

 

14



--------------------------------------------------------------------------------

“Canadian Pension Plan Event” shall mean (a) either (i) the termination in whole
or in part of a Canadian Pension Plan with a defined benefit provision, (ii) the
merger or amalgamation of a Canadian Pension Plan with another pension plan if
either plan is or has been funded by a trust, or (iii) the cessation of
participation of any Loan Party (or any Affiliate or other related party thereto
with whom there is statutory joint and several liability under pension standards
legislation) in any Canadian Pension Plan, or a Canadian Union Plan that is a
multi-employer pension plan (within the meaning of applicable pension standards
legislation), for any reason and which event gives rise or can reasonably be
expected to give rise to an obligation on such entity to make contributions in
respect of any past service unfunded liability of such plan, (b) the issuance of
a notice (or a notice of intent to issue such a notice) to terminate in whole or
in part any Canadian Pension Plan with a defined benefit provision or the
receipt of a notice of intent from a Governmental Authority to require the
termination in whole or in part of any such Canadian Pension Plan, revoking the
registration of same or appointing a new administrator of such a plan, (c) the
issuance of either any order or charges which may give rise to the imposition of
any fines or penalties to or in respect of any Canadian Pension Plan or the
issuance of such fines or penalties, (d) the receipt of any notice from an
administrator, a trustee or other funding agent or any other person or entity
that a Loan Party or any of its Affiliates have failed to remit any required
contribution to a Canadian Pension Plan or a similar notice from a Governmental
Authority relating to a failure to pay any fees or other amounts, or (e) the
receipt by a Loan Party or any of its affiliates of any statement of claim or
notice of dispute brought against a Canadian Pension Plan or against a Canadian
Union Plan or a Loan Party or its affiliates in their capacity as sponsor of a
Canadian Pension Plan or as party to a Canadian Union Plan.

“Canadian Pension Plans” shall mean each pension, supplementary pension,
retirement savings or other retirement income plan or arrangement of any kind,
registered or non-registered, established, maintained or contributed to by any
Loan Party for its Canadian employees or former Canadian employees, except for
(a) the Canada Pension Plan and the Quebec Pension Plan that are maintained by
the Government of Canada and the Province of Quebec, respectively, and (b) any
Canadian Union Plans.

“Canadian Reference Bank” shall mean Bank of America Canada, or its successor
and assign, or a Schedule I Lender in Canada as Agent may from time to time
designate in writing.

“Canadian Reserves” shall mean as of any date of determination, such amounts as
Agent may from time to time establish and revise in good faith in the exercise
of its reasonable credit judgment reducing the amount of Canadian Loans and
Canadian Letters of Credit that would otherwise be available to any Canadian
Borrower under the lending formula(s) provided for herein: (a) to reflect
events, conditions, contingencies or risks which, as determined by Agent in good
faith, adversely affect, or would have a reasonable likelihood of adversely
affecting, either (i) the Canadian Collateral comprising the Canadian Borrowing
Base or the amount that might be received by Agent from the sale or other
disposition or realization upon such Collateral, or (ii) the assets, business or
prospects of any Canadian Loan Party or (iii) the security interests and other
rights of Agent or any Lender in the Canadian Collateral comprising the Canadian
Borrowing Base (including the enforceability, perfection and priority thereof)
or (b) to reflect Agent’s good faith belief that any collateral report or
financial information furnished by or on behalf of any Canadian Loan Party to
Agent is or may have been incomplete, inaccurate or misleading in any material
respect or (c) in respect of any state of facts which Agent determines

 

15



--------------------------------------------------------------------------------

in good faith constitutes a Default or an Event of Default. Without limiting the
generality of the foregoing, Canadian Reserves may, at Agent’s option, be
established to reflect: (A) dilution with respect to the Accounts comprising
part of the Canadian Borrowing Base (based on the ratio of the aggregate amount
of non-cash reductions in such Accounts for any period to the aggregate dollar
amount of the sales for such period) as calculated by Agent for any period is or
is reasonably anticipated to be greater than five percent (5%); (B) returns,
discounts, claims, credits and allowances of any nature that are not paid
pursuant to the reduction of such Accounts; (C) sales, excise or similar taxes
included in the amount of any such Accounts reported to Agent; (D) a change in
the turnover, age or mix of the categories of Inventory of any Canadian Borrower
that adversely affects the aggregate value of all Inventory of any Canadian
Borrower; (E) amounts due or to become due to owners and lessors of premises
where any Canadian Collateral is located, other than for those locations where
Agent has received a Collateral Access Agreement that Agent has accepted in
writing; (F) amounts due or to become due to owners and licensors of trademarks
and other Intellectual Property used by any Canadian Borrower; (G) obligations,
liabilities or indebtedness (contingent or otherwise) of Canadian Loan Parties
to Agent or any Bank Product Provider arising under or in connection with any
Bank Products or as such Person may otherwise require in connection therewith to
the extent that such obligations, liabilities or indebtedness constitute
Canadian Obligations as such term is defined herein or otherwise receive the
benefit of the security interest of Agent in any Canadian Collateral;
(H) potential preferential creditor claims under Canadian law, including,
without limitation, claims for unpaid wages, salaries, commissions or other
compensation, source deductions for withholding taxes, income taxes and pension
plan contributions, unpaid and regular pension plan contributions as well as
provincial and governmental sales taxes, logger’s liens and cutting and/or
harvesting rights; and (I) any obligations of Canadian Loan Parties subject to
superpriority liens under the Bankruptcy and Insolvency Act (Canada), and the
Companies’ Creditors Arrangement Act (Canada), including chapter 47 of the
Statutes of Canada (2005) and chapter 36 of the Statutes of Canada (2007) with
respect thereto. The amount of any Canadian Reserve established by Agent shall
have a reasonable relationship to the event, condition or other matter which is
the basis for such reserve as determined by Agent in good faith in its
reasonable credit judgment.

“Canadian Revolving Loans” shall mean, collectively, the Revolving Loans made to
the Canadian Borrowers.

“Canadian Subsidiaries” shall mean, with respect to any Person, any Subsidiary
of such Person that is incorporated or organized under the laws of any province
of Canada.

“Canadian Swingline Lender” shall mean Bank of America Canada, in its individual
capacity, and its successors and assigns.

“Canadian Swingline Limit” shall mean $7,500,000.

“Canadian Swingline Loans” shall have the meaning given to such term in
Section 2.3(b).

“Canadian Union Plans” shall mean any plan, fund, program, or policy, whether
oral or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits including medical, dental, hospital care, sickness,
accident, disability, life insurance,

 

16



--------------------------------------------------------------------------------

pension, retirement or savings benefits and all other benefit plans for the
benefit of Canadian employees or former Canadian employees of any Loan Party
which are not maintained, sponsored or administered by any Loan Party, but to
which a Loan Party is required to contribute pursuant to a collective agreement
or to a participation agreement.

“Capital Expenditures” shall mean expenditures for the acquisition (including
the acquisition by capitalized lease) or improvement of capital assets, as
determined in accordance with GAAP.

“Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

“Cash Dominion Event” shall mean either (a) the occurrence and continuance of
any Event of Default, (b) Total Excess Availability shall at any time be less
than the Threshold Amount, or (c) Excess Liquidity shall at any time be less
than $100,000,000.

“Cash Equivalents” shall mean, collectively, Canadian Cash Equivalents and U.S.
Cash Equivalents.

“Cash Report” shall have the meaning given to such term in Section 7.1(a)(i)
hereof.

“CDOR Rate” shall mean with respect to each Interest Period for any Canadian BA
Rate Loan comprising part of any borrowing (including conversions, extensions
and renewals) the annual rate of discount or interest that is the arithmetic
average of the discount rates (rounded upwards to the nearest multiple of 0.01%)
for bankers’ acceptances denominated in Canadian Dollars for such Interest
Period and face amount identified as such on the Reuters Screen CDOR Page at
approximately 10:00 a.m. (Toronto time) on the first day of such Interest Period
(as adjusted by Agent after 10:00 a.m. (Toronto time) to reflect any error in
any posted rate or in the posted average annual rate); provided that if the rate
does not appear on the Reuters Screen CDOR Page as contemplated above, then the
CDOR Rate shall be calculated as the arithmetic average of the discount rates
(rounded upwards to the nearest multiple of 0.01%) for bankers’ acceptances
denominated in Canadian Dollars for such Interest Period and face amount of, and
as quoted by, the Canadian Reference Bank, as of 10:00 a.m. (Toronto time) on
the first day of such Interest Period.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

17



--------------------------------------------------------------------------------

“Change of Control” shall mean (a) the transfer (in one transaction or a series
of transactions) of all or substantially all of the assets of any Loan Party to
any Person or group (as such term is used in Section 14(d)(3) of the Exchange
Act), other than as permitted in Section 10.1 hereof; (b) the liquidation or
dissolution of any Loan Party or the adoption of a plan by the stockholders of
any Loan Party relating to the dissolution or liquidation of such Loan Party,
other than as permitted in Section 10.1 hereof; (c) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act), becoming
the ultimate “beneficial owner” (as such term is used in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this clause (c) such person
or group shall be deemed to have “beneficial ownership” of all shares that any
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than thirty-five percent (35%) of the securities of any class or classes of
equity interests in the Company entitling the holders thereof generally to vote
on the election of the board of directors or comparable body; or (d) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Company’s board of directors (together with any new directors
whose election to the Company’s board of directors or whose nomination for
election by the equityholders of the Company was approved by a majority of the
members of the Company’s board of directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Company’s board of directors then in office; or (e) except to
the extent permitted by Section 10.1 hereof, the failure of the Company to,
directly or indirectly, own and control one hundred percent (100%) of each class
of the Capital Stock of any Loan Party.

“Closing Date” shall mean the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 12.3).

“Closing Date Excess Liquidity Amount” shall mean the sum of (a) $260,000,000,
plus (b) fifty percent (50%) of the amount of tax refunds (to the extent
received by the Loan Parties on or after March 2, 2009 and prior to the Closing
Date), plus (c) fifty percent (50%) of the cash proceeds (net of all reasonable
and customary expenses, commissions and taxes related thereto) from the
Company’s sale of property located at 600 Rue Forex, St. Michel des Saints,
Quebec, Canada (to the extent received by the Loan Parties prior to the Closing
Date).

“Code” shall mean the Internal Revenue Code of 1986, as the same now exists or
may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

“Collateral” shall mean, collectively, the Canadian Collateral and the U.S.
Collateral.

“Collateral Access Agreement” shall mean an agreement in writing, in form and
substance reasonably satisfactory to Agent, from a lessor of premises to any
Loan Party, or another person to whom any Collateral is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of a premises on which any of such Collateral is located, in favor
of Agent with respect to the Collateral at such premises or otherwise in the
custody, control or possession of such lessor, consignee or other person.

 

18



--------------------------------------------------------------------------------

“Collateralized Letter of Credit Obligations” shall mean, with respect to any
U.S. Letter of Credit or Canadian Letter of Credit, the amount of Letter of
Credit Obligations which have been cash collateralized (in the applicable
currency) in an amount not less than one hundred five percent (105%) of the
stated amount of such U.S. Letter of Credit or Canadian Letter of Credit, which
such cash collateral has been deposited in a deposit account with the Agent and
under the sole control of the Agent (which the Loan Parties shall not be
permitted to access).

“Commitment” shall mean, at any time, as to each Lender, the principal amount
set forth below such Lender’s signature on the signatures pages hereto
designated as the Commitment or on Schedule 1 to the Assignment and Acceptance
Agreement pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 16.7 hereof, as the same may be adjusted from
time to time in accordance with the terms hereof; sometimes being collectively
referred to herein as “Commitments”.

“Commitment Fee” shall have the meaning given to such term in Section 3.2(a)
hereof.

“Commitment Fee Rate” shall mean, on any date of calculation, (a) if the average
daily Aggregate Outstandings during the immediately preceding calendar quarter
(or part thereof) is less than or equal to fifty percent (50%) of the Maximum
Credit then in effect, one percent (1.00%) per annum or (b) if the average daily
Aggregate Outstandings during the immediately preceding calendar quarter (or
part thereof) exceeds fifty percent (50%) of the Maximum Credit then in effect,
three-quarters of one percent (0.75%) per annum.

“Company” shall have the meaning given to such term in the preamble.

“Compliance Certificate” shall mean a compliance certificate in the form of
Exhibit C attached hereto.

“Consolidated Capital Expenditures” shall mean, for any applicable period of
computation, an amount equal to the consolidated aggregate Capital Expenditures
of the Company and its consolidated Subsidiaries made during such fiscal period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Cash Taxes” shall mean, for any applicable period of computation,
the sum of all taxes paid in cash by the Loan Parties during such period,
determined on a consolidated basis in accordance with applicable law and GAAP.
For the avoidance of doubt, the amount of taxes paid in cash shall represent the
gross amount of such taxes without any benefit of tax refunds received in cash.

“Consolidated EBITDA” shall mean, for any applicable period of computation,
(a) Consolidated Net Income for such period, but excluding therefrom all
extraordinary non-cash items of income or loss for such period, plus (b) the sum
of the following to the extent deducted in calculating Consolidated Net Income:
(i) Consolidated Interest Expense for such period, plus (ii) income tax expense
(including, without limitation, any federal, state, local and foreign income and
similar taxes) of the Company and its Subsidiaries for such period, plus (iii)

 

19



--------------------------------------------------------------------------------

depreciation, amortization and other non-cash charges (excluding non-cash
charges that are expected to become cash charges in a future period or that are
reserves for future cash charges) of the Company and its Subsidiaries for such
period, plus (iv) cash charges in connection with the remaining auction rate
securities of the Company and its Subsidiaries taken in the fiscal quarter
ending December 31, 2008 in an aggregate amount not to exceed $39,000,000.

“Consolidated Indebtedness” shall mean, as of any date of determination, all
Indebtedness of the Company and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any applicable period of
computation, all interest expense of the Company and its consolidated
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP.

“Consolidated Net Income” shall mean, for any applicable period of computation,
the net income (or net deficit) of the Company and its consolidated Subsidiaries
for such period, after deduction of interest expense, income taxes and
depreciation and amortization for such period, determined on a consolidated
basis in accordance with GAAP; provided that in calculating Consolidated Net
Income of the Company and its Subsidiaries for any period, there shall be
excluded (a) the net income (or loss) of any Joint Venture, except to the extent
such net income is actually paid in cash to the Company or any other Loan Party
by dividend or other distribution during such period, (b) the net income (or
loss) of any Subsidiary (other than a Loan Party), except to the extent such net
income is actually paid in cash to the Company or any other Loan Party by
dividend or other distribution during such period, and (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Company or any
other Loan Party of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions but only to the extent of such taxes payable.

“Consolidated Scheduled Indebtedness Payments” shall mean, for any applicable
period of computation, the sum of all scheduled payments of principal on
Consolidated Indebtedness for such period (including the principal component of
payments due on Capital Leases or under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product during such period (excluding any such debt that is cash collateralized
or supported by a letter of credit from which debt payments are paid)),
determined on a consolidated basis in accordance with GAAP; it being understood
that Consolidated Scheduled Indebtedness Payments shall not include
(i) voluntary prepayments or the mandatory prepayments required pursuant to
Section 2.1, (ii) scheduled principal payments under the Existing Indenture, so
long as the notes thereunder have been defeased or funds for such principal
payments thereunder are available for the payment thereof and have been
adequately segregated and held in trust in a manner reasonably satisfactory to
Agent, or (iii) any obligations (net of amounts paid by Sierra Pacific
Industries, Green Diamond Resources Company, Martin-Aranoco, Cleveland
Properties of Texas, San Augustine Properties of Texas, Honey Island Properties,
Saratoga Properties LLC and EIT Acquisition Company under their respective notes
receivable to support the applicable SPV Notes) that become due and payable
under the SPV Notes or any obligations of Subsidiaries that are not Loan
Parties, in each case, to the extent not guaranteed or owed by, or otherwise
have recourse to, any Loan Party.

 

20



--------------------------------------------------------------------------------

“Credit Facility” shall mean the Loans and Letters of Credit provided to or for
the benefit of any Borrower pursuant to Sections 2.1, 2.2 and 2.3 hereof.

“Default” shall mean an act, condition or event which with notice or passage of
time or both would constitute an Event of Default.

“Defaulting Lender” shall have the meaning given to such term in Section 6.11
hereof.

“Deposit Account Control Agreement” shall mean an agreement in writing, in form
and substance reasonably satisfactory to Agent, by and among Agent, the Loan
Party with a deposit account at any bank and the bank at which such deposit
account is at any time maintained which provides that such bank will comply with
instructions originated by Agent directing disposition of the funds in the
deposit account without further consent by such Loan Party and has such other
terms and conditions as Agent may reasonably require.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by Agent or the Issuing Bank, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with Canadian Dollars.

“Dollars” shall mean the lawful currency of the United States of America.

“Eligible Bank” shall mean a bank or trust company that (i) is organized and
existing under the laws of the United States of America, or any state, territory
or possession thereof, (ii) as of the time of the making or acquisition of an
Investment in such bank or trust company, has combined capital, surplus and
undivided profits in excess of $100,000,000 and (iii) the senior indebtedness of
which is rated at least “A2” by Moody’s or at least “A” by S&P.

“Eligible Transferee” shall mean (a) any Lender, (b) the parent company of any
Lender and/or any Affiliate of such Lender that is at least fifty percent
(50%) owned by such Lender or its parent company, (c) any person (whether a
corporation, partnership, trust or otherwise) that is engaged in the business of
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by a Lender or with respect to any Lender that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Agent, and (d) any other commercial
bank, financial institution or “accredited investor” (as defined in Regulation D
under the Securities Act of 1933) approved by Agent, provided that an “Eligible
Transferee” shall not include (i) any Loan Party or any Affiliate of any Loan
Party, (ii) except after the occurrence and during the continuance of an Event
of Default, any competitor of any Borrower or any of its Subsidiaries or any
Person controlled by such competitor, or (iii) any Person that cannot (either
directly or through an Applicable Designee) lend to each Canadian Borrower, in
each case, except as Agent may otherwise specifically agree in writing.

 

21



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all foreign, Federal, State, Provincial and
local laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between any Loan Party and
any Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials. The term “Environmental Laws” includes (i) the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Federal Superfund Amendments and Reauthorization Act, the Federal
Water Pollution Control Act of 1972, the Federal Clean Water Act, the Federal
Clean Air Act, the Federal Resource Conservation and Recovery Act of 1976
(including the Hazardous and Solid Waste Amendments thereto), the Federal Solid
Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law, civil law or equitable doctrine that may impose liability or
obligations for injuries or damages due to, or threatened as a result of, the
presence of or exposure to any Hazardous Materials.

“Equipment” shall mean, as to each Loan Party, all of such Loan Party’s now
owned and hereafter acquired equipment, as defined in the UCC, wherever located,
including all attachments, accessions and property now or hereafter affixed
thereto or used in connection therewith, and substitutions and replacements
thereof, wherever located.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, together
with all rules, regulations and interpretations thereunder or related thereto.

“ERISA Affiliate” shall mean any person required to be aggregated with the
Company or any of its Subsidiaries under Sections 414(b), 414(c), 414(m) or
414(o) of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Pension Plan, other than events as to which the requirement of notice has been
waived in regulations by the Pension Benefit Guaranty Corporation, (b) the
adoption of any amendment to a Pension Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA,
(c) a complete or partial withdrawal by the Company or any ERISA Affiliate from
a Multiemployer Plan or a cessation of operations which is treated as such a
withdrawal or notification that a Multiemployer Plan is in reorganization,
(d) the filing of a notice of intent to terminate, the treatment of a Pension
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Pension Plan, (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, and (f) the
imposition of any liability under Title IV of ERISA, other than the Pension
Benefit Guaranty Corporation premiums due but not delinquent under Section 4007
of ERISA, upon the Company or any ERISA Affiliate in excess of $1,000,000.

 

22



--------------------------------------------------------------------------------

“Eurodollar Rate Loans” shall mean any Loan made to a Borrower in Dollars that
bears interest based on the Adjusted Eurodollar Rate.

“Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 11.1 hereof.

“Excess Liquidity” shall mean, as the date of any determination, an amount equal
to the sum of (a) Total Excess Availability, plus (b) cash and Cash Equivalents
(recorded at values in accordance with GAAP, but excluding restricted cash
(including any cash pledged as cash collateral to secure letters of credit or
other obligations) and Other Investment Deposits) of the Borrowers held in the
United States or Canada, based on the most recently delivered Cash Report,
subject to one or more Deposit Account Control Agreements or Investment Property
Control Agreements with Agent as the secured party thereto, each in form and
substance satisfactory to Agent; provided that until the 90th day following the
Closing Date, Deposit Account Control Agreements and Investment Property Control
Agreements will not be required to be in place with respect to such cash and
Cash Equivalents in order for such amounts to be included in the calculation of
Excess Liquidity.

“Excess Special Agent Advances” shall have the meaning given to such term in
Section 13.12 hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, together with all
rules, regulations and interpretations thereunder or related thereto.

“Excluded Assets” shall mean the following assets of the U.S. Loan Parties:

(a) assets securing purchase money indebtedness or Capital Leases permitted to
be incurred under this Agreement to the extent the documentation relating to
such purchase money indebtedness or Capital Lease prohibits such assets from
being subject to Liens in favor of the Secured Parties and assets subject to
Liens permitted pursuant to Section 10.2 hereof to the extent the documentation
relating to such Liens prohibit such assets from being subject to Liens in favor
of the Secured Parties; provided that as soon as such indebtedness is repaid in
full or such prohibitions no longer apply, such assets shall immediately no
longer constitute “Excluded Assets” and shall automatically without further
action by any party become part of the “Collateral” for all purposes of this
Agreement and the other Loan Documents;

(b) the voting equity interests of controlled foreign corporations (as defined
in the Code) in excess of 65% of the voting rights of such corporations;

(c) (i) any fee interest in Real Property, including all fixtures, easements and
appurtenances relating thereto (other than the Real Property, including
fixtures, easements and appurtenances relating thereto, (A) listed on Schedule
1.1(d) that is subject to a Mortgage and (B) required to become subject to a
Mortgage pursuant to Section 9.10), and (ii) any leasehold interest in any Real
Property of any U.S. Loan Party, as tenant, including all fixtures, easements
and appurtenances relating thereto;

 

23



--------------------------------------------------------------------------------

(d) equity interests (other than Capital Stock of Loan Parties) to the extent
and for so long as the documents governing such equity interests prohibit such
equity interests from being subject to Liens in favor of the Secured Parties;

(e) except as set forth in the U.S. Special Pledge Agreement, the voting equity
interests in any unlimited liability company or in any partner of any
partnership or general partner of any limited partnership and any Capital Stock
the ownership of which entails unlimited liability for the debts and obligation
of the issuer thereof;

(f) any contract, lease, license or other agreement to the extent that the grant
of a security interest therein would be prohibited, violate applicable law,
result in the invalidation thereof or provide any party thereto with a right of
termination or other remedy with respect thereto (in each case, after giving
effect to applicable provisions of the UCC or PPSA); but only to the extent such
prohibition, violation, invalidation or termination is not rendered
unenforceable or ineffective under Sections 9-406 through 9-409 of the UCC or
other applicable law;

(g) the deposit account maintained by the Company at The Bank of Nova Scotia and
certain related assets that are pledged to secure the Company’s guarantee of the
committed term credit facility of Louisiana Pacific Chile SA dated December 14,
2007, with Scotiabank Sud Americana, S.A.; provided that the aggregate amount of
cash, Cash Equivalents and related assets contained in such deposit account does
not exceed $40,000,000 at any time;

(h) Other Investment Deposits;

(i) proceeds and products of any and all of the foregoing excluded assets
described in clause (a) through (h) above solely to the extent such proceeds and
products would constitute property or assets of the type described in clause
(a) through (h) above;

provided that the foregoing exclusions shall in no way be construed (i) to apply
if any such exclusion is unenforceable under the UCC, the PPSA or other
applicable law or (ii) so as to limit, impair or otherwise affect Agent’s
unconditional continuing security interests in and Liens upon any assets
(including cash proceeds from assets that are not Excluded Assets deposited in
accounts that are Excluded Assets) that are not Excluded Assets.

“Excluded Canadian Assets” shall mean “Excluded Assets” as such term is defined
in the Canadian Collateral Documents.

“Excluded Taxes” shall mean, with respect to Agent, Issuing Bank, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder, (a) any taxes imposed on or measured by its overall
net income (however denominated) or net profits of such Person (and franchise
taxes imposed in lieu thereof) by the jurisdiction under the laws of which such
recipient (i) is organized or incorporated, (ii) maintains its principal lending
office or, in the case of any Lender or Issuing Bank, its applicable lending
office with respect to this Agreement or (iii) has a present or former
connection other than a connection resulting from entering into this Agreement,
receiving any payment or enforcing any right under this Agreement; (b) any
branch profits taxes imposed by the United States of

 

24



--------------------------------------------------------------------------------

America or Canada or any similar tax imposed by any other jurisdiction in which
such Lender or Issuing Bank is located and (c) in the case of any Foreign
Lender, any withholding tax payable with respect to payments under the Loan
Documents under laws (including any statute, treaty or regulation) in effect on
the Closing Date (or, in the case of an Eligible Transferee, the date of the
Assignment and Acceptance) or is attributable to such Foreign Lender’s failure
or inability (other than as a result of a Change in Law) to comply with
Section 6.5(g), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of assignment, to receive additional amounts
from the Loan Party with respect to such withholding tax pursuant to
Section 6.5(b).

“Existing Indenture” shall mean that certain Indenture dated as of April 2,
1999, by and between the Company and J.P. Morgan Trust Company, National
Association (as successor in interest to Bank One Trust Company, N.A., as
successor in interest to The First National Bank of Chicago) as trustee, as
amended, restated, supplemented or otherwise modified through the date hereof
pursuant to which certain notes of the Company in the aggregate original
principal amount of $200,000,000 had been issued.

“Existing Lenders” shall mean the lenders under the loan agreements and credit
agreements identified on Schedule 1.1(a) hereto and their respective
predecessors, successors and assigns.

“Existing Letters of Credit” shall mean, collectively, the letters of credit
issued for the account of a Loan Party or for which such Loan Party is otherwise
liable listed on Schedule 1.1(c) hereto, as the same now exist or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced.

“Existing Notes” shall mean the Company’s outstanding 8.875% senior notes due
2010 issued pursuant to the Existing Indenture outstanding on the Closing Date.

“Facility Increase” shall have the meaning given to such term in Section 2.5
hereof.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal Funds transactions with members of the Federal Reserve System arranged
by Federal Funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day on such transactions received by
Agent from three Federal Funds brokers of recognized standing selected by it.

“Fee Letters” shall mean, collectively, (a) the letter agreement, dated as of
March 2, 2009, by and among the Company, Agent and Banc of America Securities
LLC, setting forth certain fees payable by the Company to Agent and Banc of
America Securities LLC, and (b) the letter agreement, dated as of March 2, 2009,
by and among the Company, Agent, the initial Lenders and Banc of America
Securities LLC, setting forth certain fees payable by the Company to the initial
Lenders, in each case, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

25



--------------------------------------------------------------------------------

“Financial Covenant Trigger Event” shall have the meaning given to such term in
Section 9.14 hereof.

“Fixed Charge Coverage Ratio” shall mean, as of the last day of each calendar
month, the ratio of (a) (i) Consolidated EBITDA (computed for the consecutive
twelve-month period then ending), plus (ii) consolidated interest income of the
Loan Parties accrued for such period, minus (iii) Capital Expenditures of the
Loan Parties for such period, to the extent not financed by a third party, minus
(iv) Consolidated Cash Taxes paid during such period, minus (v) dividends, other
distributions or stock redemptions, in each case, paid for in cash by the
Company pursuant to Section 10.5 during such period, to (b) Fixed Charges
(computed for the consecutive twelve-month period then ending).

“Fixed Charges” shall mean, for any applicable period of computation, without
duplication, the sum of (a) all Consolidated Interest Expense accrued for such
period plus (b) Consolidated Scheduled Indebtedness Payments made during such
period.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” shall mean, with respect to any Person, any Subsidiary of
such Person that is not a U.S. Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board and/or, subject to Section 16.2(h), the
IFRS, which, in each case, are applicable to the circumstances as of the date of
determination consistently applied in accordance with Section 16.2(h).

“Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Guarantor” and “Guarantors” shall mean the Canadian Guarantors or the U.S.
Guarantors; each sometimes being referred to herein individually as a
“Guarantor” and collectively as “Guarantors”.

“Guaranty Agreement” shall mean, collectively, the Canadian Guaranty and the
U.S. Guaranty.

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include

 

26



--------------------------------------------------------------------------------

hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

“Hedge Agreement” shall mean any agreement between any Loan Party and any
Lender, Agent, Affiliate of any Lender or Agent, or any Bank Product Provider
that is a swap agreement as such term is defined in 11 U.S.C. Section 101, and
including any rate swap agreement, basis swap, forward rate agreement, commodity
swap, interest rate option, forward foreign exchange agreement, spot foreign
exchange agreement, rate cap agreement rate, floor agreement, rate collar
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option, any other similar agreement (including any option to enter into any of
the foregoing or a master agreement for any the foregoing together with all
supplements thereto) for the purpose of protecting against or managing exposure
to fluctuations in interest or exchange rates, currency valuations or commodity
prices; sometimes being collectively referred to herein as “Hedge Agreements”.

“IFRS” shall have the meaning given to such term in Section 16.2(h) hereof.

“Indebtedness” shall mean, with respect to any Person, any liability, whether or
not contingent, (a) in respect of borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Person or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments,
(b) representing the balance deferred and unpaid of the purchase price of any
property or services (other than an account payable to a trade creditor (whether
or not an Affiliate) incurred in the ordinary course of business of such Person
and payable in accordance with customary trade practices), (c) all obligations
as lessee under leases which have been, or should be, in accordance with GAAP
recorded as Capital Leases, (d) any contractual obligation, contingent or
otherwise, of such Person to pay or be liable for the payment of any
indebtedness described in this definition of another Person, including, without
limitation, any such indebtedness, directly or indirectly guaranteed, or any
agreement to purchase, repurchase, or otherwise acquire such indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge thereof, or to maintain solvency, assets, level of income,
or other financial condition, (e) all obligations with respect to redeemable
stock and redemption or repurchase obligations under any Capital Stock or other
equity securities issued by such Person, (f) all reimbursement obligations and
other liabilities of such Person with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, bankers’ acceptances, drafts or
similar documents or instruments issued for such Person’s account, (g) all
indebtedness of such Person in respect of indebtedness of another Person for
borrowed money or indebtedness of another Person otherwise described in this
definition which is secured by any consensual lien, security interest,
collateral assignment, conditional sale, mortgage, deed of trust, or other
encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time, (h) all net obligations, liabilities and
indebtedness of such Person (marked to market) arising under swap agreements,
cap agreements and collar agreements and other agreements or arrangements
designed to protect such person against fluctuations in interest rates or
currency or commodity values, (i) indebtedness of any partnership or Joint
Venture in which such Person is a general partner or a joint venturer to the
extent such Person is liable therefor as a

 

27



--------------------------------------------------------------------------------

result of such Person’s ownership interest in such entity, except to the extent
that the terms of such indebtedness expressly provide that such Person is not
liable therefor or such Person has no liability therefor as a matter of law,
(j) the principal and interest portions of all rental obligations of such Person
under any synthetic lease or similar off-balance sheet financing where such
transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP, (k) all obligations of
such Person under conditional sale or other title retention agreements relating
to property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), and (l) all obligations of such person under take or pay or
similar arrangements or under commodities agreements.

“Intellectual Property” shall mean all of the following in any jurisdiction
throughout the world: (a) patents, patent applications and inventions, including
all renewals, extensions, combinations, divisions, or reissues thereof,
(“Patents”); (b) trademarks, service marks, trade names, trade dress, logos,
Internet domain names and other business identifiers, together with the goodwill
symbolized by any of the foregoing, and all applications, registrations,
renewals and extensions thereof, (“Trademarks”); (c) copyrights and all works of
authorship including all registrations, applications, renewals, extensions and
reversions thereof (“Copyrights”); (d) all computer software, source code,
executable code, data, databases and documentation thereof; (e) all trade secret
rights in information, including trade secret rights in any formula, pattern,
compilation, program, device, method, technique, or process, that (1) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (2) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy;
(f) all other intellectual property or proprietary rights in any discoveries,
concepts, ideas, research and development, know-how, formulae, patterns,
inventions, compilations, compositions, manufacturing and production processes
and techniques, program, device, method, technique, technical data, procedures,
designs, recordings, graphs, drawings, reports, analyses, specifications,
databases, and other proprietary or confidential information, including customer
lists, supplier lists, pricing and cost information, business and marketing
plans and proposals and advertising and promotional materials; and (g) all
rights to sue at law or in equity for any infringement or other impairment or
violation thereof and all products and proceeds of the foregoing.

“Intellectual Property Agreements” shall mean all licenses or other written
agreements under which any Loan Party’s right to use any Intellectual Property
arose or pursuant to which such Loan Party licenses or otherwise distributes any
Intellectual Property to any third party.

“Intercreditor Agreement” shall mean the Intercreditor Agreement dated the date
hereof by and between Agent and the trustee under the Senior Note Indenture,
which agreement shall be in form and substance reasonably satisfactory to Agent
and the Company, as such agreement may be amended, amended and restated,
supplemented or otherwise modified in accordance with the terms thereof.

“Interest Period” shall mean for any Eurodollar Rate Loan or Canadian BA Rate
Loan, a period of approximately one (1), two (2), three (3) or six (6) months
duration as the Administrative Borrower on behalf of any Borrower may elect;
provided that:

(a) the Administrative Borrower on behalf of such Borrower may not elect an
Interest Period that will end after the last day of the then-current term of
this Agreement;

 

28



--------------------------------------------------------------------------------

(b) no such Interest Period shall be less than thirty (30) days;

(c) the Interest Period shall commence on the date the Revolving Loan is made or
continued as, or converted into, a Eurodollar Rate Loan or Canadian BA Rate
Loan, and shall expire on the numerically corresponding day in the calendar
month at its end;

(d) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; and

(e) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

“Interest Rate” shall mean,

(a) Subject to clause (b) of this definition below:

(i) as to Base Rate Loans, a rate equal to the Base Rate plus the Applicable
Percentage then in effect for Base Rate Loans;

(ii) as to Eurodollar Rate Loans, a rate equal to the Adjusted Eurodollar Rate
plus the Applicable Percentage then in effect for Eurodollar Rate Loans;

(iii) as to Canadian Base Rate Loans, a rate equal to the Canadian Base Rate
plus the Applicable Percentage then in effect for Canadian Base Rate Loans; and

(iv) as to Canadian BA Rate Loans, a rate equal to the Canadian BA Rate plus the
Applicable Percentage then in effect for Canadian BA Rate Loans.

(b) Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Interest Rate shall mean the rate of two percent (2%) per annum
in excess of (i) the Base Rate plus the Applicable Percentage as to Base Rate
Loans, (ii) the Adjusted Eurodollar Rate plus the Applicable Percentage as to
Eurodollar Rate Loans, (iii) the Canadian Base Rate plus the Applicable
Percentage as to Canadian Base Rate Loans and (iv) the Canadian BA Rate plus the
Applicable Percentage as to Canadian BA Rate Loans, in each case, at Required
Lenders’ option, upon prior written notice delivered by Agent to the
Administrative Borrower, (x) either (A) for the period on and after the
Termination Date until such time as all outstanding Obligations are paid in full
in immediately available funds, or (B) for the period from and after the date of
the occurrence of any Event of Default (other than an Event of Default described
in Section 11.1(a)(i), (f), (g) or (h)), and for so long as such Event of
Default is continuing as determined by Agent and (y) on the Loans to any
Borrower at any time outstanding in excess of the applicable Borrowing Base
(whether or not such excess(es) arise or are made with or without

 

29



--------------------------------------------------------------------------------

Agent’s or any Lender’s knowledge or consent and whether made before or after an
Event of Default); provided that upon the occurrence of an Event of Default
under Section 11.1(a)(i), (f), (g) or (h), the foregoing Interest Rate increases
in this clause (b) shall automatically become effective without any further act
or notice from any Person.

“Inventory” shall mean, as to each Loan Party, all of such Loan Party’s now
owned and hereafter existing or acquired inventory, as defined in the UCC,
wherever located.

“Investment” by any Person shall mean any direct or indirect (a) loan, advance
(or other extension of credit) to another Person, (b) capital contribution to
(by means of any transfer of cash or other property or assets to another Person
or any other payments for property or services for the account or use of another
Person) another Person or (c) any Acquisition, including, without limitation,
the purchase or acquisition of any equity interest or other evidence of
beneficial ownership in another Person; and the purchase, acquisition or
guarantee of the obligations of another Person; but shall exclude: (i) accounts
receivable and other extensions of trade credit on commercially reasonable terms
in accordance with normal trade practices; (ii) the acquisition of property and
assets from suppliers and other vendors in the ordinary course of business; and
(iii) prepaid expenses, negotiable instruments held for collection and workers’
compensation, utility, lease and similar deposits, in the ordinary course of
business.

“Investment Property Control Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, by and among Agent, any
Loan Party (as the case may be) and any securities intermediary, commodity
intermediary or other person who has custody, control or possession of any
investment property of such Loan Party acknowledging that such securities
intermediary, commodity intermediary or other person has custody, control or
possession of such investment property on behalf of Agent, that it will comply
with entitlement orders originated by Agent with respect to such investment
property, or other instructions of Agent, and has such other terms and
conditions as Agent may reasonably require.

“Issuing Bank” shall mean (a) with respect to any Letter of Credit (other than
Canadian Letters of Credit and Existing Letters of Credit), Bank of America in
its capacity as issuer of such Letters of Credit hereunder, or any successor
issuer of such Letters of Credit hereunder, (b) with respect to each Canadian
Letter of Credit, Bank of America Canada in its capacity as issuer of Canadian
Letters of Credit hereunder, or any successor issuer of such Canadian Letters of
Credit hereunder, and (c) with respect to each Existing Letter of Credit, the
Lender identified on Schedule 1.1(c) as the issuer of such Existing Letter of
Credit.

“Joint Venture” shall mean any corporation, limited liability company, limited
partnership or other limited or general partnership, trust, association or other
business entity of which an aggregate of not more than fifty percent (50%) of
the outstanding Capital Stock or other interests entitled to vote in the
election of the board of directors, managers, trustees or other controlling
persons, or an equivalent controlling interest therein, of such entity is owned,
directly or indirectly, by the Company or any of its Subsidiaries.

“Leases” shall have the meaning given to such term in Section 8.16 hereof.

 

30



--------------------------------------------------------------------------------

“Lenders” shall mean the financial institutions who are signatories hereto as
Lenders and other persons made a party to this Agreement as a Lender in
accordance with Section 16.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.
Furthermore, with respect to (a) each provision of this Agreement relating to
the making of any Canadian Loan or the extension of any Canadian Letter of
Credit or the repayment or the reimbursement thereof by any Canadian Borrower,
(b) any rights of set-off, (c) any rights of indemnification or expense
reimbursement and (d) reserves, capital adequacy or other provisions, each
reference to a Lender shall be deemed to include such Lender’s Applicable
Designee. Notwithstanding the designation by any Lender of an Applicable
Designee, Borrowers and Agent shall be permitted to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement; provided that each Applicable Designee shall be subject to the
provisions obligating or restricting the Lenders under this Agreement.

“Lending Party” shall have the meaning given to such term in Section 16.5
hereof.

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
such Letter of Credit, any amendments thereto, any documents delivered in
connection therewith, any application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk or (b) any collateral security
for such obligations.

“Letter of Credit Obligations” shall mean, collectively, the Canadian Letter of
Credit Obligations and the U.S. Letter of Credit Obligations.

“Letters of Credit” shall mean all letters of credit (whether documentary or
stand-by and whether for the purchase of inventory, equipment or otherwise)
issued by Issuing Bank for the account of any Borrower pursuant to this
Agreement, and all amendments, renewals, extensions or replacements thereof, and
including, but not limited to, the Existing Letters of Credit.

“Lien” shall mean any mortgage, pledge, hypothec, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or any other security agreement (including, without
limitation, any conditional sale or other title retention agreement and any
Capital Lease having substantially the same economic effect as any of the
foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Intercreditor
Agreement, the U.S. Pledge Agreement, the Canadian Collateral Documents, all
Deposit Account Control Agreements, all Investment Property Control Agreements,
all Mortgages and all other agreements, documents and instruments now or at any
time hereafter executed and/or delivered by any Loan Party in connection with
this Agreement; provided that, in no event shall the term “Loan Documents” be
deemed to include any Hedge Agreement.

“Loan Party” and “Loan Parties” shall mean individually and collectively, as the
case may be, Borrowers and Guarantors.

“Loans” shall mean, collectively, the Canadian Loans and the U.S. Loans.

 

31



--------------------------------------------------------------------------------

“London InterBank Offered Rate” shall mean, for any Eurodollar Rate Loan for any
Interest Period therefor, the rate per annum (rounded upwards, if necessary, to
the nearest  1/8 of 1%) appearing on Reuters Screen LIBOR01 Page (or any
successor page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided
that if more than one rate is specified on Reuters Screen LIBOR01 Page, the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards,
if necessary, to the nearest  1/8 of 1%). If, for any reason, neither of such
rates is available, then “London InterBank Offered Rate” shall mean the rate per
annum at which, as determined by Agent, Dollars in an amount comparable to the
Loans then requested are being offered to leading banks at approximately 11:00
a.m. London time, two (2) Business Days prior to the commencement of the
applicable Interest Period for settlement in immediately available funds by
leading banks in the London interbank market for a period equal to the Interest
Period selected.

“LP Canada” shall mean Louisiana-Pacific Canada Ltd., a British Columbia
company.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations, or financial condition of the Loan
Parties, taken as a whole, (b) the legality, validity or enforceability of this
Agreement or any other Loan Document as against the Loan Parties, (c) the
legality, validity, enforceability, perfection or priority of the security
interests and liens of Agent upon the Collateral, (d) the Collateral or its
value, (e) the ability of any Loan Party to repay the Obligations or of any
Borrower to perform its obligations under this Agreement or any other Loan
Document as and when to be performed, or (f) the ability of Agent or any Lender
to enforce the Obligations or realize upon the Collateral or otherwise with
respect to the rights and remedies of Agent and Lenders under this Agreement or
any other Loan Document.

“Material Contract” shall mean any contract, Intellectual Property Agreement or
other agreement (other than the Loan Documents), whether written or oral, to
which any Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto would have a Material
Adverse Effect.

“Material Release or Non-Compliance” shall have the meaning given to such term
in Section 9.3 hereof.

“Maturity Date” shall mean September 10, 2012; provided that if the Existing
Notes have not been repaid, refinanced, defeased or, in the sole determination
of the Agent and the Required Lenders, adequately reserved for by Borrowers
prior to February 15, 2010, then the Maturity Date shall mean February 15, 2010.
For purposes of this definition, the Agent and the Required Lenders shall deem
the Existing Notes to be adequately reserved if the Company shall have complied
with the following (individually or a through a combination of the following):
(a) the Company shall have deposited cash in Dollars in a deposit account with
the Agent and under the sole control of the Agent (which the Loan Parties shall
not be permitted to access) in an amount greater than or equal to the amount
necessary to fully repay the principal and interest of the Existing Notes as
required pursuant to the Existing Indenture (such amount, the “Refinancing
Amount”) and/or (b) the Agent shall have established U.S. Reserves (in addition
to any other U.S. Reserves established pursuant to the terms of this Agreement)
in an amount greater than or equal to the Refinancing Amount.

 

32



--------------------------------------------------------------------------------

“Maximum Credit” shall mean the amount of $100,000,000, as such amount may be
increased, reduced or otherwise modified pursuant to the terms of this
Agreement.

“Maximum Interest Rate” shall mean the maximum non-usurious rate of interest
under applicable Federal, State or Provincial law as in effect from time to time
that may be contracted for, taken, reserved, charged or received in respect of
the indebtedness of a Borrower to Agent or a Lender, or to the extent that at
any time such applicable law may thereafter permit a higher maximum non-usurious
rate of interest, then such higher rate.

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors and
assigns.

“Mortgages” shall mean the mortgages on owned Real Property listed on Schedule
1.1(d) hereto and any other fee-owned real property acquired by a U.S. Loan
Party after the Closing Date for which a mortgage has been executed in
connection with the Senior Notes or the Additional Notes, granted by such U.S.
Loan Party to secure the Obligations, in form and substance reasonably
satisfactory to Agent.

“Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Loan Party or
any ERISA Affiliate or with respect to which any Loan Party or any ERISA
Affiliate may incur any liability.

“Net Recovery Percentage” shall mean the fraction, expressed as a percentage,
(a) the numerator of which is the amount equal to the amount of the projected
recovery in respect of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Agent in accordance with Section 7.3, net of reasonably estimated
operating expenses, liquidation expenses and commissions, and (b) the
denominator of which is the applicable original cost of the aggregate amount of
the Inventory subject to such appraisal.

“Notice of Account Designation” shall mean a letter, executed by the Company and
in form and substance satisfactory to Agent, setting forth the deposit account
into which Agent is authorized to disburse Loan proceeds and the deposit account
from which Agent is authorized to charge all principal, interest and fees
arising pursuant to this Agreement.

“Notice of Borrowing” shall have the meaning given to such term in
Section 2.4(a) hereof.

“Notice of Conversion” shall have the meaning given to such term in
Section 3.1(c)(ii) hereof.

“Noticed Bank Product” shall mean any Bank Product provided by Agent or any of
its Affiliates and any other Bank Product for which the applicable Bank Product
Provider shall have complied with the notice and other information provisions
set forth in the definition of Bank Products.

 

33



--------------------------------------------------------------------------------

“Obligations” shall mean, collectively, the Canadian Obligations and the U.S.
Obligations.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Investment Deposits” shall mean those cash deposits or investment
property that are deposited as collateral for any other Indebtedness of the
Company or any of its Subsidiaries in a transaction permitted under this
Agreement to the extent that the documentation relating to such Indebtedness
prohibits the Liens securing the Obligations to extend to such cash deposits or
investment property.

“OSFI” shall mean the Office of the Superintendent of Financial Institutions
(Canada).

“Other Taxes” shall have the meaning given to such term in Section 6.5 hereof.

“Owned Intellectual Property” shall have the meaning given to such term in
Section 8.11(a) hereof.

“PAPPO” shall mean Permitted Additional Pari Passu Obligations, as defined in
the Senior Note Indenture.

“Participant” shall mean any financial institution that acquires and holds a
participation in the interest of any Lender in any of the Loans and Letters of
Credit in conformity with the provisions of Section 16.7 of this Agreement
governing participations.

“Pension Plan” shall mean a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which any U.S. Loan Party sponsors, maintains, or
to which any U.S. Loan Party or ERISA Affiliate makes, is making, or is
obligated to make contributions, other than a Multiemployer Plan.

“Perfection Certificate” shall mean, collectively, each Perfection Certificate
of the Loan Parties, attached hereto as Exhibits D-1 and D-2.

“Permits” shall have the meaning given to such term in Section 8.7 hereof.

“Permitted Acquisition” shall mean any Acquisition by the Company or any other
Loan Party where:

(a) the business or division acquired is for use, or the Person acquired is
engaged, in a business that is the same as, or reasonably related, ancillary or
complementary to, the business in which such Loan Party is engaged on the
Closing Date;

(b) if the Acquisition involves a merger or other combination involving (i) the
Company, the Company is the surviving entity, or (ii) any Loan Party (other than
the Company), such Loan Party is the surviving entity;

 

34



--------------------------------------------------------------------------------

(c) immediately before and after giving effect to such Acquisition, no Default
or Event of Default shall exist;

(d) the aggregate consideration to be paid by Loan Parties (including any
Indebtedness assumed or issued in connection therewith, the amount thereof to be
calculated in accordance with GAAP) in connection with such Acquisition and all
other Acquisitions during the twelve (12) month period in which such Acquisition
occurs, together with the aggregate amount of all Investments made pursuant to
Sections 10.4(j) during such period, does not exceed $75,000,000 in the
aggregate;

(e) (i) immediately before and after giving effect to such Acquisition, Excess
Liquidity, as determined by Agent, shall not be less than $200,000,000 and Total
Excess Availability, as determined by Agent, shall not be less than $50,000,000
and (ii) after giving effect to such Acquisition, the projected Excess Liquidity
for each month in the twelve (12) month period commencing on the day on which
such Acquisition occurs shall not be less than $200,000,000 and Total Excess
Availability for each month in the twelve (12) month period commencing on the
day on which such Acquisition occurs shall not be less than $50,000,000;

(f) such Acquisition shall be consensual and shall have been approved, as
necessary, by the target’s board of directors, shareholders or other requisite
Persons;

(g) reasonably prior to such Acquisition, Agent shall have received complete
executed or conformed copies of each material document, instrument and agreement
to be executed in connection with such Acquisition together with all Lien search
reports and Lien release letters and other documents as Agent may require to
evidence the termination of Liens on the assets or business to be acquired;

(h) not less than fifteen (15) Business Days prior to such Acquisition, Agent
shall have received an acquisition summary with respect to the Person and/or
business or division to be acquired, such summary to include a reasonably
detailed description thereof (including financial information) and operating
results (including financial statements for the most recent twelve month period
for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, the Company’s
calculation of pro forma Consolidated EBITDA relating thereto, and the projected
Total Excess Availability and projected Excess Liquidity, in each case,
immediately after giving effect thereto;

(j) on the date on which such Acquisition is consummated, any Person that
becomes a U.S. or Canadian Subsidiary of the Company pursuant to such
Acquisition shall execute and deliver to Agent a joinder to this Agreement and
to the extent applicable, a joinder to the Guaranty Agreement, and the other
provisions of Section 9.13 hereof shall be satisfied; and

(k) a certificate, in form, scope and substance acceptable to Agent of a senior
officer of the Company confirming satisfaction of each of the foregoing
conditions precedent shall have been delivered to Agent prior to such
Acquisition.

“Permitted In-Transit Inventory” shall mean Inventory owned by a Borrower that
otherwise constitutes Canadian Eligible Inventory or U.S. Eligible Inventory for
which no invoice has been issued or sale made and is in transit between an owned
or leased location of a Borrower (and subject to a Collateral Access Agreement
in the case of a leased location) and a Vendor Managed Inventory or Reload
Inventory location.

 

35



--------------------------------------------------------------------------------

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

“Plan” shall mean an employee benefit plan (as defined in Section 3(3) of ERISA)
which any U.S. Loan Party sponsors, maintains, or to which it makes, is making,
or is obligated to make contributions, or in the case of a Multiemployer Plan
has made contributions at any time during the immediately preceding six (6) plan
years or with respect to which any U.S. Loan Party may incur liability.

“PPSA” shall mean the Personal Property Security Act (British Columbia), the
Civil Code of Quebec, the Bank Act (Canada) or any other applicable Canadian
Federal or Provincial statute pertaining to the granting, perfecting, priority
or ranking of security interests, liens, hypothecs on personal property, and any
successor statutes, together with any regulations thereunder, in each case as in
effect from time to time. References to sections of the PPSA shall be construed
to also refer to any successor sections.

“Pro Rata Share” shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of
Lenders, as adjusted from time to time in accordance with the provisions of
Section 16.7 hereof; provided that if the Commitments have been terminated, the
numerator shall be the unpaid amount of such Lender’s Loans and its interest in
the Letters of Credit and the denominator shall be the aggregate amount of all
unpaid Loans and Letters of Credit.

“Real Property” shall mean all now owned and hereafter acquired real property of
each Loan Party, including leasehold interests, together with all buildings,
structures, and other improvements located thereon and all rights of any Loan
Party in any easements and appurtenances relating thereto (to the extent
permitted under such easements and appurtenances), wherever located, including
the real property and related assets more particularly described in the
Mortgages.

“Records” shall mean, as to each Loan Party, all of such Loan Party’s present
and future books of account of every kind or nature, purchase and sale
agreements, invoices, ledger cards, bills of lading and other shipping evidence,
statements, correspondence, memoranda, credit files and other data relating to
the Collateral or any account debtor, together with the tapes, disks, diskettes
and other data and software storage media and devices, file cabinets or
containers in or on which the foregoing are stored (including any rights of any
Loan Party with respect to the foregoing maintained with or by any other
person).

“Refinancing Indebtedness” shall mean Indebtedness incurred to refinance other
Indebtedness (such other Indebtedness, the “Refinanced Indebtedness”); provided
that:

(a) the principal amount (or accreted value, in the case of Indebtedness issued
at a discount) of the Refinancing Indebtedness does not exceed the principal
amount (or accreted value, as the case may be) of the Refinanced Indebtedness
plus the amount of accrued and unpaid interest on the Refinanced Indebtedness,
any reasonable premium paid to the holders of the Refinanced Indebtedness and
reasonable fees, costs and expenses (including reasonable original issue
discount and underwriting discounts) incurred in connection with the incurrence
of the Refinancing Indebtedness;

 

36



--------------------------------------------------------------------------------

(b) the Refinancing Indebtedness is the obligation of the same Person as that of
the Refinanced Indebtedness and that is not guaranteed by any Person other than
to the extent the Refinanced Indebtedness was guaranteed by such Person;

(c) if the Refinanced Indebtedness was subordinated to the Obligations, then
such Refinancing Indebtedness, by its terms, is subordinate to the Obligations,
at least to the same extent as the Refinanced Indebtedness was subordinated to
the Obligations;

(d) subject to the other terms of this Agreement, the Refinancing Indebtedness
shall have a maturity that is not earlier than the earlier of (i) the stated
final maturity of the Refinanced Indebtedness and (ii) the date that is six
(6) months after the Maturity Date;

(e) the Refinancing Indebtedness shall have a longer or equal weighted average
life than the Refinanced Indebtedness;

(f) the Refinancing Indebtedness is secured only to the extent, if at all, and
by the assets, that secure the Refinanced Indebtedness being refinanced; and

(g) the representations, warranties, covenants, change of control provisions,
defaults and events of default with respect to the Refinancing Indebtedness are
no more restrictive than the corresponding terms of this Agreement or the
Indebtedness being refinanced and such Refinancing Indebtedness does not include
any additional representations, warranties, covenants, change of control
provisions, defaults or events of default that are not included in this
Agreement or the Indebtedness being refinanced.

“Register” shall have the meaning given to such term in Section 16.7 hereof.

“Registered Intellectual Property” shall have the meaning given to such term in
Section 8.11(b) hereof.

“Reload Inventory” shall mean Inventory of a Borrower that has been delivered to
and is located at a facility owned, leased or managed by a third party that is
not such Borrower’s customer and that is in the business of holding goods of
others as a bailee or otherwise.

“Required Lenders” shall mean, at any time, those Lenders whose Pro Rata Shares
aggregate in excess of sixty-six and two-thirds percent (66  2/3%) of the
aggregate of the Commitments of all Lenders, or if the Commitments shall have
been terminated, Lenders to whom in excess of sixty-six and two-thirds percent
(66  2/3%) of the Aggregate Outstandings are owing; provided that in no event
shall Required Lenders consist of less than two (2) Lenders.

 

37



--------------------------------------------------------------------------------

“Reserves” shall mean, collectively, the Canadian Reserves and the U.S.
Reserves.

“Responsible Officer” shall mean any of the Chief Executive Officer, Chief
Financial Officer, Treasurer, Treasury Manager or Controller.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of the
Company or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or on account of any return of capital to the Company
or such Subsidiary’s stockholders, partners or members (or the equivalent Person
thereof), or payment made to redeem, purchase, repurchase or retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire any Capital Stock of the Company or any of its Subsidiaries, or any
setting apart of funds or property for any of the foregoing.

“Revaluation Date” shall mean (a) with respect to any Loan, each of the
following: (i) each date of a borrowing of a Loan, (ii) each date of a
continuation of a Loan pursuant to Section 3.1, and (iii) such additional dates
as Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in Canadian Dollars, (ii) each date
of an amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the Issuing Bank under any Letter of Credit denominated in
Canadian Dollars, and (iv) such additional dates as Agent or the Issuing Bank
shall determine or the Required Lenders shall require.

“Revolving Loans” shall mean the loans now or hereafter made by or on behalf of
any Lender or by Agent for the account of any Lender on a revolving basis
pursuant to the Credit Facility (involving advances, repayments and readvances)
as set forth in Section 2.1 hereof.

“S&P” shall mean S&P Ratings Services, a division of The McGraw-Hill Companies,
Inc. and its successors and assigns.

“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

“Sanctioned Person” shall mean:

(a) a person named on the list of Specially Designated Nationals or Blocked
Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time; or

(b) a person named on the Lists of Names subject to the Regulations Establishing
a List of Entities made under subsection 83.05(1) of the Criminal Code (Canada),
and/or the Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism

 

38



--------------------------------------------------------------------------------

(RIUNRST) and/or United Nations Al-Qaida and Taliban Regulations (UNAQTR)
maintained by OSFI available at
http://www.osfi-bsif.gc.ca/osfi/index_e.aspx?ArticleID=524, or as otherwise
published from time to time.

“Schedule I Lender” shall mean any Lender named on Schedule I to the Bank Act
(Canada).

“Secured Parties” shall mean, collectively, (a) Agent, (b) Issuing Bank,
(c) Lenders, and (d) Bank Product Providers (to the extent approved by Agent).

“Senior Note Priority Collateral” shall have the meaning given to such term in
the Intercreditor Agreement.

“Senior Notes” shall mean the 13% Senior Secured Notes due 2017 issued under the
Senior Note Indenture.

“Senior Noteholders” shall mean the holders from time to time of the Senior
Notes or the Additional Notes.

“Senior Note Indenture” shall mean that certain Indenture dated as of March 10,
2009 by and between the Company and The Bank of New York Mellon Trust Company,
N.A., as trustee, pursuant to which Senior Notes and the Additional Notes are
issued.

“Solvent” shall mean, at any time with respect to any Person, that at such time
such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the Closing Date, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

“Special Agent Advances” shall have the meaning given to such term in
Section 13.12 hereof.

“Spot Rate” for a currency shall mean the rate determined by Agent or the
Issuing Bank, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that Agent or the
Issuing Bank may obtain such spot rate from another financial institution
designated by Agent or the Issuing Bank if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency; and provided further that the Issuing Bank may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in Canadian Dollars.

 

39



--------------------------------------------------------------------------------

“SPV Notes” shall mean, collectively, (a) the approximately $47.9 million senior
private placement notes issued by L-PSPV, Inc. in 1997 and secured by
approximately $50 million notes receivable of Sierra Pacific Industries, (b) the
approximately $348 million senior notes (as of September 30, 2008, $225.4
million of notes remain outstanding) issued by L-PSV2, LLC in 1998 and initially
secured by approximately $354 million notes receivable (as of September 30,
2008, $228.6 million of notes remain outstanding) from Green Diamond Resources
Company (as successor to Simpson Timber Company) and (c) the approximately
$368.7 million incremental taxable variable rate demand bonds issued by LP
Pinewood SPV, LLC in 2003 and initially secured by approximately $410 million
notes receivable from Martin-Aranoco, Cleveland Properties of Texas, San
Augustine Properties of Texas, Honey Island Properties, Saratoga Properties LLC
and EIT Acquisition Company, in each case, to the extent outstanding on or after
the Closing Date.

“Subordinated Indebtedness” shall mean Indebtedness that shall be on terms and
conditions acceptable to Agent and shall be subject to and subordinate in right
of payment to the right of Agent and Lenders to receive the prior payment in
full of all of the Obligations.

“Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

“Swingline Lenders” shall mean, collectively, the Canadian Swingline Lender and
the U.S. Swingline Lender.

“Swingline Loans” shall mean, collectively, the Canadian Swingline Loans and the
U.S. Swingline Loans.

“Taxes” shall have the meaning given to such term in Section 6.5.

“Termination Date” shall mean the date on which the Obligations have been
accelerated pursuant to Section 11.2(b) hereof and in connection therewith, the
Obligations have become immediately due and payable and the Commitments have
been terminated.

“Threshold Amount” shall mean $50,000,000.

“Total Excess Availability” shall mean the amount, as determined by Agent,
calculated at any date, equal to: (a) the lesser of (i) the U.S. Borrowing Base
plus the Canadian Borrowing Base and (ii) the Maximum Credit, minus (b) the sum
of: (i) the Aggregate Outstandings (but not including for this purpose any
Collateralized Letter of Credit Obligations), plus (ii) the aggregate amount of
all then outstanding and unpaid trade payables and other obligations of any
Borrower that are outstanding more than thirty (30) days past due as of the end
of the

 

40



--------------------------------------------------------------------------------

immediately preceding month or at Agent’s option, as of a more recent date based
on such reports as Agent may from time to time specify (other than trade
payables or other obligations being contested or disputed by such Borrower in
good faith), plus (iii) without duplication, the amount of checks issued by such
Borrower to pay trade payables and other obligations that are more than thirty
(30) days past due as of the end of the immediately preceding month or at
Agent’s option, as of a more recent date based on such reports as Agent may from
time to time specify (other than trade payables or other obligations being
contested or disputed by such Borrower in good faith), but not yet sent. For
purposes of determining Total Excess Availability on any day, (a) the daily
amount of the items in clause (a)(i) above shall be determined based on the
Borrowing Base Certificate then in effect and (b) the daily amount of the items
in clauses (b)(ii) and (iii) above shall be determined based on the most
recently delivered monthly financial statements.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the Closing Date shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Agent may otherwise determine).

“U.S. Borrower” and “U.S. Borrowers” shall have the meaning given to such terms
in the preamble hereof.

“U.S. Borrower Outstandings” shall mean, as of any date of calculation, the
aggregate principal amount of U.S. Loans and U.S. Letter of Credit Obligations
outstanding at any time to the U.S. Borrowers.

“U.S. Borrowing Base” shall mean, as of any date of calculation, the amount
equal to:

(a) eighty-five percent (85%) of the U.S. Eligible Accounts; provided that
advances, in the aggregate for all U.S. Borrowers, against U.S. Dated Accounts
shall not exceed $25,000,000 minus the amount of Canadian Dated Accounts
included in the Canadian Borrowing Base against which Canadian Loans are
outstanding (for purposes of this calculation the Canadian Dated Accounts
portion of the Canadian Loans outstanding shall be deemed the last amount
borrowed); plus

(b) the lesser of:

(i) the sum of (A) sixty-five percent (65%) multiplied by the Value of U.S.
Eligible Inventory consisting of finished goods, plus (B) fifty-five percent
(55%) multiplied by the Value of U.S. Eligible Inventory consisting of eligible
raw materials (including logs and work-in-process inventory), plus (C) the sum
of (1) the lesser of (x) fifty percent (50%) multiplied by the Value of
Permitted In-Transit Inventory and (y) $10,000,000 minus (2) the amount of
Permitted In-Transit Inventory included in the Canadian Borrowing Base; provided
that advances, in the aggregate for all Borrowers, against (x) logs shall not
exceed (1) $35,000,000 from November through April and (2) $25,000,000 from May
through October, and (y) Vendor Managed Inventory shall not exceed $20,000,000
minus the amount of Vendor Managed Inventory included in the

 

41



--------------------------------------------------------------------------------

Canadian Borrowing Base against which Canadian Loans are outstanding (for
purposes of this calculation the Vendor Managed Inventory portion of the
Canadian Loans outstanding shall be deemed the last amount borrowed), or

(ii) eighty-five percent (85%) of the Net Recovery Percentage multiplied by the
Value of all U.S. Eligible Inventory (including finished goods, work in process
and raw materials); provided that advances, in the aggregate for all Borrowers,
against (x) logs shall not exceed (1) $35,000,000 from November through April
and (2) $25,000,000 from May through October, and (y) Vendor Managed Inventory
shall not exceed $20,000,000 minus the amount of Vendor Managed Inventory
included in the Canadian Borrowing Base against which Canadian Loans are
outstanding (for purposes of this calculation the Vendor Managed Inventory
portion of the Canadian Loans outstanding shall be deemed the last amount
borrowed); minus

(c) U.S. Reserves.

“U.S. Cash Equivalents” shall mean: (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof and maturing not more than one year after the date of
acquisition; (b) time deposits in and certificates of deposit of any Eligible
Bank, provided that such Investments have a maturity date not more than two
years after date of acquisition and that the Average Life of all such
Investments is one year or less from the respective dates of acquisition;
(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with any
Eligible Bank; (d) direct obligations issued by any state of the United States
of America or any political subdivision or public instrumentality thereof,
provided that such Investments mature, or are subject to tender at the option of
the holder thereof, within 365 days after the date of acquisition and, at the
time of acquisition, have a rating of at least A from S&P or A2 from Moody’s (or
an equivalent rating by any other nationally recognized rating agency);
(e) commercial paper of any Person other than an Affiliate of the Company,
provided that such commercial paper has the highest ratings obtainable from
either S&P or Moody’s and matures within 180 days after the date of acquisition;
(f) overnight and demand deposits in and bankers’ acceptances of any Eligible
Bank and demand deposits in any bank or trust company to the extent insured by
the Federal Deposit Insurance Corporation; (g) money market funds substantially
all of the assets of which comprise Investments of the types described in
clauses (a) through (e); (h) instruments equivalent to those referred to in
clauses (a) through (f) above or funds equivalent to those referred to in clause
(g) above denominated in Euros or any other foreign currency comparable in
credit quality and tenor to those referred to in such clauses and customarily
used by corporations for cash management purposes in jurisdictions outside the
United States of America to the extent reasonably required in connection with
any business conducted by any Borrower or any Subsidiary organized in such
jurisdiction, all as determined in good faith by the Company; and (i) those
investments identified on Schedule 1.1(e). For the avoidance of doubt, auction
rate securities shall not constitute “U.S. Cash Equivalents”.

“U.S. Collateral” shall have the meaning given to such term in Section 5.1
hereof.

“U.S. Dated Accounts” shall have the meaning given to such term in the
definition of U.S. Eligible Accounts.

 

42



--------------------------------------------------------------------------------

“U.S. Eligible Accounts” shall mean Accounts created by a U.S. Borrower that in
each case satisfy the criteria set forth below as determined by Agent in the
exercise of its reasonable credit judgment. In general, Accounts shall be U.S.
Eligible Accounts if:

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by such U.S. Borrower or rendition of services by such U.S. Borrower in the
ordinary course of its business which transactions are completed in accordance
with the terms and provisions contained in any documents related thereto;

(b) such Accounts are (i) evidenced by an invoice delivered to the related
account debtor, (ii) are not unpaid more than thirty (30) days after the
original due date therefor and (iii) are either (A) not unpaid more than sixty
(60) days after the date of the original invoice or (B) unpaid more than sixty
(60) days but less than one hundred fifty (150) days after the date of the
original invoice (such Accounts described in clause (B) are collectively
referred to as the “U.S. Dated Accounts”) (in each case, such dates to be
determined consistent with the Company’s historical accounts receivable aging
practice);

(c) such Accounts comply with the following terms and conditions: (i) the
amounts shown on any invoice delivered to Agent or schedule thereof delivered to
Agent shall be true and complete in all material respects, (ii) no credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any account debtor except as reported to Agent in accordance with
this Agreement and except for credits, discounts, allowances or extensions made
or given in the ordinary course of each Borrower’s business in accordance with
practices and policies previously disclosed to Agent, (iii) there shall be no
setoffs, deductions, contras, defenses, counterclaims or disputes existing or
asserted with respect thereto except as reported to Agent in accordance with the
terms of this Agreement, and (iv) none of the transactions giving rise thereto
will violate any applicable foreign, Federal, State, Provincial or local laws or
regulations, all documentation relating thereto will be legally sufficient under
such laws and regulations and all such documentation will be legally enforceable
in accordance with its terms;

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

(e) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or, at Agent’s option, if
the chief executive office and principal place of business of the account debtor
with respect to such Accounts is located other than in the United States of
America, then if either: (i) the account debtor has delivered to such U.S.
Borrower an irrevocable letter of credit issued or confirmed by a bank
satisfactory to Agent and payable only in the United States of America and in
U.S. dollars, sufficient to cover such Account, in form and substance
satisfactory to Agent and if required by Agent, the original of such letter of
credit has been delivered to Agent or Agent’s agent and the issuer thereof, and
such U.S. Borrower has complied with the terms of Section 5.2(f) hereof with
respect to the assignment of the proceeds of such letter of credit to Agent or
naming Agent as transferee beneficiary thereunder, as Agent may specify, or
(ii) such Account is subject to credit insurance payable to Agent issued by an
insurer and on terms and in an amount acceptable to

 

43



--------------------------------------------------------------------------------

Agent, or (iii) such Account is otherwise acceptable in all respects to Agent
(subject to such lending formula with respect thereto as Agent may determine),
then so long as such Account is otherwise a U.S. Eligible Account, such Account
will be included as a U.S. Eligible Account;

(f) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon such
U.S. Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Agent shall have received an agreement
in writing from the account debtor, in form and substance satisfactory to Agent,
confirming the unconditional obligation of the account debtor to take the goods
related thereto and pay such invoice;

(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (provided that such Account is otherwise a U.S. Eligible Account, the
portion of the Accounts of such account debtor in excess of the amount at any
time and from time to time owed by such U.S. Borrower to such account debtor or
claimed owed by such account debtor will be deemed U.S. Eligible Accounts);

(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;

(i) such Accounts are subject to the first priority, valid and perfected
security interest of Agent and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any Liens other than Liens
permitted under Section 10.2, which are junior to Agent’s first priority
security interest;

(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of any Loan Party;

(k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the account debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Agent’s request, the Federal Assignment
of Claims Act of 1940, as amended or any similar State or local law, if
applicable, has been complied with in a manner satisfactory to Agent;

(l) the aggregate amount of such Accounts owing by (i) a single non-investment
grade account debtor, when aggregated with all other Accounts, on a consolidated
company basis, owed by such account debtor, do not constitute more than ten
percent (10%) of the aggregate of all Canadian Eligible Accounts and U.S.
Eligible Accounts, (ii) a single investment grade account debtor, when
aggregated with all other Accounts, on a consolidated company basis, owed by
such account debtor do not, in each case, constitute more than twenty percent
(20%) of the aggregate of all Canadian Eligible Accounts and U.S. Eligible
Accounts, and (iii) each of Lowe’s, Home Depot, Taiga Building Products and
Canwel Building Materials

 

44



--------------------------------------------------------------------------------

and other account debtors mutually agreed upon by Agent and the applicable U.S.
Borrower, when aggregated with all other Accounts, on a consolidated company
basis, owed by each such account debtor, do not, in each case, constitute more
than twenty percent (20%) (or, with respect to Accounts owing by Lowe’s or Home
Depot, twenty-five percent (25%) if at the time of determination Lowe’s or Home
Depot, as applicable, have at least a Long Term Corporate Family Debt Rating
from Moody’s of Baa3 or a Long Term Local Issuer Rating from S&P of BBB-) of the
aggregate of all Canadian Eligible Accounts and U.S. Eligible Accounts (but the
portion of the Accounts in each of clauses (i)-(iii) above not in excess of the
applicable percentages may be deemed U.S. Eligible Accounts);

(m) such Accounts are not owed by an account debtor who has Accounts classified
as ineligible under clause (b) above which constitute more than twenty-five
percent (25%) of the total Accounts of such account debtor;

(n) the account debtor is not located in a state requiring the filing of a
“Notice of Business Activities Report” or similar report in order to permit such
U.S. Borrower to seek judicial enforcement in such State of payment of such
Account, unless such U.S. Borrower has qualified to do business in such state or
has filed a “Notice of Business Activities Report” or equivalent report for the
then current year or such failure to file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost;

(o) such Accounts are owed by account debtors whose total indebtedness to such
U.S. Borrower does not exceed the credit limit with respect to such account
debtors as determined by such U.S. Borrower from time to time, to the extent
such credit limit as to any account debtor is established consistent with the
current practices of such U.S. Borrower as of the Closing Date (but the portion
of the Accounts not in excess of such credit limit may be deemed U.S. Eligible
Accounts);

(p) such Accounts are not evidenced by a promissory note or other instrument or
by U.S. chattel paper;

(q) any Account not owed by an account debtor that has (i) applied for,
suffered, or consented to the appointment of any receiver, interim receiver,
receiver-manager, custodian, trustee, or liquidator of its assets, (ii) had
possession of all or a material part of its property taken by any receiver,
interim receiver, receiver-manager, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any Federal, State,
Provincial or territorial bankruptcy laws (other than post-petition accounts
payable of an account debtor that is a debtor-in-possession under the US
Bankruptcy Code and acceptable to Agent), (iv) admitted in writing its
inability, or is generally unable to, pay its debts as they become due,
(v) become insolvent, or (vi) ceased operation of its business; and

(r) any Account with respect to which such Person has not made any agreement
with the account debtor for any reduction thereof (to the extent of such
reduction), other than discounts and adjustments given in the ordinary course of
business, or any Account which was partially paid and such Person created a new
Account for the unpaid portion of such Account.

 

45



--------------------------------------------------------------------------------

The criteria for U.S. Eligible Accounts set forth above may only be changed and
any new criteria for U.S. Eligible Accounts may only be established by Agent in
good faith in the exercise of its reasonable credit judgment based on either:
(i) an event, condition or other circumstance arising after the Closing Date, or
(ii) an event, condition or other circumstance existing on the Closing Date to
the extent Agent has no written notice thereof from the Administrative Borrower
prior to the Closing Date, in either case under clause (i) or (ii) which
adversely affects or could reasonably be expected to adversely affect the
Accounts in the good faith determination of Agent. Any Accounts of a U.S.
Borrower that are not U.S. Eligible Accounts shall nevertheless be part of the
Collateral.

“U.S. Eligible Inventory” shall mean, as to each U.S. Borrower, Inventory of
such U.S. Borrower consisting of finished goods held for resale in the ordinary
course of the business of such U.S. Borrower, raw materials for such finished
goods and work in process for such U.S. Borrower, that in each case satisfy the
criteria set forth below as determined by Agent. In general, U.S. Eligible
Inventory shall not include:

(a) components which are not part of finished goods;

(b) spare parts for equipment;

(c) packaging and shipping materials;

(d) supplies used or consumed in such U.S. Borrower’s business;

(e) Inventory at premises other than those owned or leased and controlled by any
U.S. Borrower, unless (i) a Collateral Access Agreement has been entered into by
Agent and such owner or lessor with respect to such premises and Agent has a
first priority Lien on such Inventory or (ii) in the case of Reload Inventory,
Agent has established adequate rent reserves against such Inventory, which shall
not exceed six (6) months of rent payable with respect to the location where
such Reload Inventory is located;

(f) Inventory subject to a security interest or Lien in favor of any Person
other than Agent except Liens in favor of the Senior Noteholders or the holders
of PAPPO, provided such Liens are subordinate to the Liens of Agent and are
subject to the terms of the Intercreditor Agreement

(g) bill and hold goods;

(h) unserviceable, obsolete or slow moving Inventory;

(i) Inventory that is not subject to the first priority, valid and perfected
security interest of Agent;

(j) returned, damaged and/or defective Inventory;

 

46



--------------------------------------------------------------------------------

(k) Inventory purchased or sold on consignment, except Vendor Managed Inventory
with respect to which Agent holds a first priority perfected Lien subject to
arrangements satisfactory to Agent, which shall include filing of appropriate
UCC-1 financing statements naming the consignor as secured party and the
consignee as debtor which are assigned to Agent, notification by the consignor
to the consignee’s inventory lenders to the extent required under the UCC, and
Collateral Access Agreements; and

(l) Inventory located outside the United States of America.

The criteria for U.S. Eligible Inventory set forth above may only be changed and
any new criteria for U.S. Eligible Inventory may only be established by Agent in
good faith based on either: (i) an event, condition or other circumstance
arising after the Closing Date, or (ii) an event, condition or other
circumstance existing on the Closing Date to the extent Agent has no written
notice thereof from the Administrative Borrower prior to the Closing Date, in
either case under clause (i) or (ii) that adversely affects or could reasonably
be expected to adversely affect the Inventory in the good faith determination of
Agent. Any Inventory of a U.S. Borrower that is not U.S. Eligible Inventory
shall nevertheless be part of the Collateral.

“U.S. Guarantor” and “U.S. Guarantors” shall have the meanings given to such
terms in the preamble hereof and shall include any other Person (other than any
Canadian Guarantor) that at any time after the Closing Date becomes party to a
guarantee in favor of Agent or any Lender or otherwise liable on or with respect
to the Obligations or who is the owner of any property that is security for the
Obligations.

“U.S. Guaranty” shall mean the guaranty made by the U.S. Guarantors of the
Obligations under Section 14 in favor of the Secured Parties.

“U.S. Letter of Credit” shall have the meaning given to such term in
Section 2.2(a) hereof.

“U.S. Letter of Credit Limit” shall mean $60,000,000.

“U.S. Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
aggregate undrawn amount of all U.S. Letters of Credit outstanding at such time,
plus (b) the aggregate amount of all drawings under U.S. Letters of Credit for
which Issuing Bank has not at such time been reimbursed, plus (c) without
duplication, the aggregate amount of all payments made by each Lender to Issuing
Bank with respect to such Lender’s participation in U.S. Letters of Credit as
provided in Section 2.2 hereof for which the U.S. Borrowers have not at such
time reimbursed the Lenders, whether by way of a Loan or otherwise.

“U.S. Loan Party” and “U.S. Loan Parties” shall mean individually and
collectively, as the case may be, any of the U.S. Borrowers or the U.S.
Guarantors.

“U.S. Loans” shall mean, collectively, the U.S. Revolving Loans and U.S.
Swingline Loans, in each case, made to the U.S. Borrowers.

“U.S. Obligations” shall mean (a) any and all Loans, Letter of Credit
Obligations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any

 

47



--------------------------------------------------------------------------------

or all of the U.S. Borrowers to Agent or any Lender and/or any of their
Affiliates or the Issuing Bank, including principal, interest, charges, fees,
costs and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, arising under this Agreement or any other Loan Document
or on account of any Letter of Credit and all other Letter of Credit
Obligations, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of this Agreement or after the
commencement of any case or proceeding with respect to any such U.S. Borrower
under the United States Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada) or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured and
(b) subject to the priority in right of payment set forth in Section 6.4 hereof,
all obligations, liabilities and indebtedness of every kind, nature and
description owing by any or all of the U.S. Borrowers to Agent or any Bank
Product Provider arising under or pursuant to any Bank Products, whether now
existing or hereafter arising.

“U.S. Overadvance” shall have the meaning given to such term in Section 13.9
hereof.

“U.S. Pledge Agreement” shall mean that certain U.S. Pledge Agreement dated the
date hereof by and between Agent and the Loan Parties thereto, which agreement
shall be in form and substance reasonably satisfactory to Agent and the Company,
as such agreement may be amended, amended and restated, supplemented or
otherwise modified in accordance with the terms thereof.

“U.S. Reserves” shall mean as of any date of determination, such amounts as
Agent may from time to time establish and revise in good faith in the exercise
of its reasonable credit judgment reducing the amount of Loans and U.S. Letters
of Credit that would otherwise be available to any U.S. Borrower under the
lending formula(s) provided for herein: (a) to reflect events, conditions,
contingencies or risks which, as determined by Agent in good faith, adversely
affect, or would have a reasonable likelihood of adversely affecting, either
(i) the U.S. Collateral comprising the U.S. Borrowing Base or the amount that
might be received by Agent from the sale or other disposition or realization
upon such U.S. Collateral, or (ii) the assets, business or prospects of any U.S.
Loan Party or (iii) the security interests and other rights of Agent or any
Lender in the U.S. Collateral comprising the U.S. Borrowing Base (including the
enforceability, perfection and priority thereof); or (b) to reflect Agent’s good
faith belief that any collateral report or financial information furnished by or
on behalf of any U.S. Loan Party to Agent is or may have been incomplete,
inaccurate or misleading in any material respect or (c) in respect of any state
of facts which Agent determines in good faith constitutes a Default or an Event
of Default. Without limiting the generality of the foregoing, U.S. Reserves may,
at Agent’s option, be established to reflect: (A) dilution with respect to the
Accounts comprising part of the U.S. Borrowing Base (based on the ratio of the
aggregate amount of non-cash reductions in such Accounts for any period to the
aggregate dollar amount of the sales for such period) as calculated by Agent for
any period is or is reasonably anticipated to be greater than five percent (5%);
(B) returns, discounts, claims, credits and allowances of any nature that are
not paid pursuant to the reduction of such Accounts; (C) sales, excise or
similar taxes included in the amount of any such Accounts reported to Agent;
(D) a change in the turnover, age or mix of the categories of

 

48



--------------------------------------------------------------------------------

Inventory of any U.S. Borrower that adversely affects the aggregate value of all
Inventory of any U.S. Borrower; (E) amounts due or to become due to owners and
lessors of premises where any U.S. Collateral is located, other than for those
locations where Agent has received a Collateral Access Agreement that Agent has
accepted in writing; (F) amounts due or to become due to owners and licensors of
trademarks and other Intellectual Property used by any U.S. Borrower; and
(G) obligations, liabilities or indebtedness (contingent or otherwise) of Loan
Parties to Agent or any Bank Product Provider arising under or in connection
with any Bank Products or as such Affiliate or Person may otherwise require in
connection therewith to the extent that such obligations, liabilities or
indebtedness constitute U.S. Obligations as such term is defined herein or
otherwise receive the benefit of the security interest of Agent in any U.S.
Collateral. The amount of any U.S. Reserve established by Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve as determined by Agent in good faith in its reasonable
credit judgment.

“U.S. Revolving Loans” shall mean, collectively, the Revolving Loans made to the
U.S. Borrowers.

“U.S. Special Pledge Agreement” shall mean that certain U.S. Special Pledge
Agreement dated as of the date hereof by and between Agent and the Loan Parties
thereto, which agreement shall be in form and substance reasonably satisfactory
to Agent and the Company, as such agreement may be amended, amended and
restated, supplemented or otherwise modified in accordance with the terms
thereof.

“U.S. Subsidiaries” shall mean, with respect to any Person, any Subsidiary of
such Person that is incorporated or organized under the laws of any state of the
United States or the District of Columbia.

“U.S. Swingline Lender” shall mean Bank of America, in its individual capacity,
and its successors and assigns.

“U.S. Swingline Limit” shall mean $22,500,000.

“U.S. Swingline Loans” shall have the meaning given to such term in
Section 2.3(a).

“Value” shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of (a) cost computed on a first-in first-out basis in
accordance with GAAP, (b) market value or (c) such other inventory accounting
methods (subject to customary reserves) that are acceptable to Agent in its
reasonable credit judgment, provided that for purposes of the calculation of the
Canadian Borrowing Base and the U.S. Borrowing Base, as the case may be, (i) the
Value of the Inventory shall not include: (A) the portion of the value of
Inventory equal to the profit earned by any Affiliate on the sale thereof to any
Borrower or (B) write-ups or write-downs in value with respect to currency
exchange rates and (ii) notwithstanding anything to the contrary contained
herein, the cost of the Inventory shall be computed in the same manner and
consistent with the most recent appraisal of the Inventory received and accepted
by Agent prior to the Closing Date, if any.

“Vendor Managed Inventory” shall mean Inventory of a Borrower that has been
delivered by such Borrower to (and is located at) a facility owned, leased or
managed by such Borrower’s customer for the purpose of sale and with respect to
which a sale of such Inventory has not yet occurred.

 

49



--------------------------------------------------------------------------------

“Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

1.2 Exchange Rates; Currency Equivalents.

(a) Agent or the Issuing Bank, as applicable, shall determine the Spot Rates as
of each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Loans, Letters of Credit and other Obligations denominated in Canadian Dollars.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by the Administrative Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
Agent or the Issuing Bank, as applicable.

(b) Wherever in this Agreement in connection with a borrowing, a continuation or
prepayment of a Loan, or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such borrowing, Loan or Letter of Credit is denominated in
Canadian Dollars, such amount shall be the relevant Canadian Dollar Amount of
such Dollar amount (rounded to the nearest Canadian Dollar, with 0.5 of a unit
being rounded upward), as determined by Agent or the Issuing Bank, as the case
may be.

1.3 Change of Currency. Each provision of this Agreement shall be subject to
such reasonable changes of construction as Agent may from time to time specify
to be appropriate to reflect a change in currency of Canada and any relevant
market conventions or practices relating to the change in currency.

1.4 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Letter of Credit Document related thereto, provides for one (1) or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

50



--------------------------------------------------------------------------------

SECTION 2 CREDIT FACILITIES

2.1 Loans.

(a) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make its Pro Rata Share of Revolving Loans
to:

(i) each U.S. Borrower in Dollars from time to time in amounts requested by the
Administrative Borrower on behalf of such U.S. Borrower; and

(ii) each Canadian Borrower in Dollars or Canadian Dollars from time to time in
amounts requested by the Administrative Borrower on behalf of such Canadian
Borrower; provided that:

(A) the aggregate principal amount of all outstanding U.S. Revolving Loans for
all Lenders at any time (after giving effect to any amount requested) and all
outstanding U.S. Letter of Credit Obligations shall not exceed the lesser of
(x) the U.S. Borrowing Base at such time and (y) the Maximum Credit at such time
minus all Canadian Borrower Outstandings at such time; and

(B) the aggregate principal amount of all outstanding Canadian Revolving Loans
for all Lenders at any time (after giving effect to any amount requested) and
all outstanding Canadian Letter of Credit Obligations shall not exceed the least
of (x) the Canadian Borrowing Base at such time, (y) the Canadian Credit Limit
and (z) the Maximum Credit at such time minus all U.S. Borrower Outstandings at
such time.

(b) After giving effect to any Revolving Loan, except in Agent’s discretion,
with the consent of all Lenders, or as otherwise provided herein: (i) the
Aggregate Outstandings at any time shall not exceed the Maximum Credit; (ii) the
U.S. Borrower Outstandings at any time shall not exceed the lesser of: (A) the
U.S. Borrowing Base; and (B) the Maximum Credit, minus the Canadian Borrower
Outstandings; and (iii) the Canadian Borrower Outstandings at any time shall not
exceed the least of: (A) the Canadian Borrowing Base; (B) the Canadian Credit
Limit; and (C) the Maximum Credit, minus the U.S. Borrower Outstandings.

(c) In the event that (i) the Aggregate Outstandings at any time exceed the
Maximum Credit, (ii) the U.S. Borrower Outstandings exceed the lesser of:
(A) the U.S. Borrowing Base and (B) the Maximum Credit, minus the Canadian
Borrower Outstandings, or (iii) the Canadian Borrower Outstandings exceed the
least of (A) the Canadian Borrowing Base, (B) the Canadian Credit Limit, and
(C) the Maximum Credit, minus the U.S. Borrower Outstandings, such event shall
not limit, waive or otherwise affect any rights of Agent or Lenders in such
circumstances or on any future occasions and the applicable Borrowers shall,
upon demand by Agent, which may be made at any time or from time to time,
immediately repay (without penalty or premium) to Agent, for the benefit of
Lenders, the entire amount of any such excess(es) for which payment is demanded.

(d) No Lender shall be required to make any Revolving Loan, if, after giving
effect thereto the aggregate outstanding principal amount of all Revolving Loans
of such Lender, together with such Lender’s Pro Rata Share of the aggregate
amount of all Swingline Loans and all Letter of Credit Obligations, would exceed
such Lender’s Commitment.

 

51



--------------------------------------------------------------------------------

2.2 Letters of Credit.

(a) (i) U.S. Letters of Credit. Subject to and upon the terms and conditions
contained herein and in the Letter of Credit Documents, at the request of the
Administrative Borrower on behalf of a U.S. Borrower, Agent agrees to cause
Issuing Bank to issue, and Issuing Bank agrees to issue, for the account of such
U.S. Borrower one or more Letters of Credit denominated in Dollars (each a “U.S.
Letter of Credit”), for the ratable risk of each Lender according to its Pro
Rata Share, containing terms and conditions acceptable to Agent and Issuing
Bank.

(ii) Canadian Letters of Credit. Subject to and upon the terms and conditions
contained herein and in the Letter of Credit Documents, at the request of the
Administrative Borrower on behalf of a Canadian Borrower, Agent agrees to cause
Issuing Bank to issue, and Issuing Bank agrees to issue, for the account of such
Canadian Borrower one or more Letters of Credit denominated in Dollars or
Canadian Dollars (each a “Canadian Letter of Credit”), for the ratable risk of
each Lender according to its Pro Rata Share, containing terms and conditions
acceptable to Agent and Issuing Bank.

(iii) Existing Letters of Credit. As of the Closing Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, (i) with respect to Existing Letters of Credit issued on
behalf of a U.S. Loan Party, U.S. Letters of Credit issued and outstanding
hereunder and (ii) with respect to Existing Letters of Credit issued on behalf
of a Canadian Loan Party, Canadian Letters of Credit issued and outstanding
hereunder.

(b) Requests for Letters of Credit. The Administrative Borrower requesting a
Letter of Credit on behalf of a Borrower shall give Agent and Issuing Bank three
(3) Business Days’ prior written notice of the Administrative Borrower’s request
for the issuance of a Letter of Credit on such Borrower’s behalf. Such notice
shall be irrevocable and shall (i) specify the original face amount of the
Letter of Credit requested (or identify the Letter of Credit to be amended,
renewed or extended), (ii) the effective date (which date shall be a Business
Day and in no event shall be a date less than ten (10) days prior to the end of
the then current term of this Agreement) of issuance of such requested Letter of
Credit (or such amendment, renewal or extension), (iii) whether such Letter of
Credit may be drawn in a single or in partial draws, (iv) the date on which such
requested Letter of Credit is to expire (which date shall be a Business Day and
shall not be more than one year from the date of issuance), (v) the purpose for
which such Letter of Credit is to be issued, (vi) the name and address of the
beneficiary of the requested Letter of Credit, (vii) the currency denomination
of such Letter of Credit, (viii) such other information as shall be necessary to
enable the Issuing Bank to prepare, amend, renew or extend such Letter of Credit
and (ix) if requested by Issuing Bank or Agent, the Administrative Borrower
requesting such Letter of Credit on behalf of itself or of such Borrower shall
have delivered to Issuing Bank with respect thereto at such times and in such
manner as such Issuing Bank may reasonably require, an application, in form and
substance reasonably satisfactory to such Issuing Bank and Agent, for the
issuance of the Letter of Credit and such other Letter of

 

52



--------------------------------------------------------------------------------

Credit Documents as may be required pursuant to the terms thereof. If requested
by the Issuing Bank, the Administrative Borrower requesting the Letter of Credit
on behalf of itself or such Borrower shall attach to the request the proposed
terms of the Letter of Credit. In no event shall a Letter of Credit be issued,
amended, renewed or extended unless the forms and terms of the proposed Letter
of Credit (as amended, renewed or extended, as the case may be) are reasonably
satisfactory to Agent and Issuing Bank. The renewal or extension of, or increase
in the amount of, any Letter of Credit shall, for purposes hereof, be treated in
all respects the same as the issuance of a new Letter of Credit hereunder.
Unless otherwise agreed by Agent and Issuing Bank, Issuing Bank shall not issue
a Letter of Credit if such Letter of Credit is in an initial stated amount of
less than $100,000 in respect of a Letter of Credit denominated in Dollars or
less than C$100,000 in respect of a Letter of Credit denominated in Canadian
Dollars.

(c) Conditions Precedent.

(i) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no U.S. Letter of Credit shall be available unless
each of the following conditions precedent have been satisfied in a manner
satisfactory to Agent: (A) the Administrative Borrower requesting such U.S.
Letter of Credit on behalf of such U.S. Borrower shall have delivered to Issuing
Bank at such times and in such manner as Issuing Bank may reasonably require, an
application, in form and substance reasonably satisfactory to Issuing Bank and
Agent, for the issuance of the Letter of Credit and such other Letter of Credit
Documents as may be required pursuant to the terms thereof, and the form and
terms of the proposed U.S. Letter of Credit shall be satisfactory to Agent and
Issuing Bank, (B) as of the date of issuance, no order of any court, arbitrator
or other Governmental Authority shall purport by its terms to enjoin or restrain
money center banks generally from issuing letters of credit of the type and in
the amount of the proposed U.S. Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
Issuing Bank refrain from, the issuance of letters of credit generally or the
issuance of such U.S. Letter of Credit, (C) after giving effect to the issuance
of such U.S. Letter of Credit, the U.S. Letter of Credit Obligations shall not
exceed the U.S. Letter of Credit Limit, and (D) after giving effect to the
issuance of such U.S. Letter of Credit, the U.S. Borrower Outstandings at such
time shall not exceed (i) the lesser of (1) the U.S. Borrowing Base at such time
and (2) the Maximum Credit at such time minus (ii) the Canadian Borrower
Outstandings at such time.

(ii) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Canadian Letter of Credit shall be available
unless each of the following conditions precedent have been satisfied in a
manner satisfactory to Agent: (A) the Administrative Borrower requesting such
Canadian Letter of Credit on behalf of such Canadian Borrower) shall have
delivered to Issuing Bank at such times and in such manner as Issuing Bank may
reasonably require, an application, in form and substance reasonably
satisfactory to Issuing Bank and Agent, for the issuance of the Canadian Letter
of Credit and such other Letter of Credit Documents as may be required pursuant
to the terms thereof, and the form and terms of the proposed Canadian Letter of
Credit shall be satisfactory to Agent and Issuing Bank, (B) as of the date of
issuance, no order of any court, arbitrator or other Governmental Authority
shall purport

 

53



--------------------------------------------------------------------------------

by its terms to enjoin or restrain money center banks generally from issuing
letters of credit of the type and in the amount of the proposed Canadian Letter
of Credit, and no law, rule or regulation applicable to money center banks
generally and no request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over money center banks
generally shall prohibit, or request that Issuing Bank refrain from, the
issuance of letters of credit generally or the issuance of such Canadian Letter
of Credit, (C) after giving effect to the issuance of such Canadian Letter of
Credit, the Canadian Letter of Credit Obligations shall not exceed the Canadian
Letter of Credit Limit, and (D) after giving effect to the issuance of such
Canadian Letter of Credit, the Canadian Borrower Outstandings at such time shall
not exceed the least of (1) the Canadian Borrowing Base at such time,
(2) the Canadian Credit Limit at such time and (3) the Maximum Credit at such
time minus the U.S. Borrower Outstandings at such time.

(d) Limitation of Amounts. After giving effect to any issuance of a Letter of
Credit, except in Agent’s discretion, with the consent of all Lenders, or as
otherwise provided herein: (i) the Aggregate Outstandings at any time shall not
exceed the Maximum Credit; (ii) the U.S. Borrower Outstandings at any time shall
not exceed the lesser of: (A) the U.S. Borrowing Base; and (B) Maximum Credit,
minus the Canadian Borrower Outstandings; (iii) the Canadian Borrower
Outstandings at any time shall not exceed the least of (A) the Canadian
Borrowing Base; (B) the Canadian Credit Limit; and (C) the Maximum Credit, minus
the U.S. Borrower Outstandings.

(e) Reimbursement. Each Borrower shall reimburse immediately Issuing Bank for
any draw under any Letter of Credit issued for the account of such Borrower and
pay Issuing Bank the amount of all other charges and fees payable to Issuing
Bank in connection with any Letter of Credit issued for the account of such
Borrower immediately when due, irrespective of any claim, setoff, defense or
other right which such Borrower may have at any time against Issuing Bank or any
other Person. Each drawing under any Letter of Credit or other amount payable in
connection therewith when due shall constitute a request by the Borrower for
whose account such Letter of Credit was issued to Agent for a Base Rate Loan in
the amount of such drawing or other amount then due, and shall be made by Agent
on behalf of Lenders as a Revolving Loan (or Special Agent Advance, as the case
may be). The date of such Loan shall be the date of the drawing or as to other
amounts, the due date therefor. Any payments made by or on behalf of Agent or
any Lender to Issuing Bank and/or related parties in connection with any Letter
of Credit shall constitute additional Revolving Loans to such Borrower pursuant
to this Section 2 (or Special Agent Advances as the case may be).

(f) Indemnification; Assumption of Risk.

(i) U.S. Loan Parties shall indemnify and hold Agent and Lenders harmless from
and against any and all losses, claims, damages, liabilities, costs and expenses
which Agent or any Lender may suffer or incur in connection with any U.S. Letter
of Credit and any documents, drafts or acceptances relating thereto, including
any losses, claims, damages, liabilities, costs and expenses due to any action
taken by Issuing Bank or correspondent with respect to any U.S. Letter of
Credit, except for such losses, claims, damages, liabilities, costs or expenses
that are a direct result of the gross negligence or willful misconduct of Agent
or any Lender as determined pursuant to a final non-appealable order of a court
of competent jurisdiction.

 

54



--------------------------------------------------------------------------------

(ii) Canadian Loan Parties shall indemnify and hold Agent and Lenders harmless
from and against any and all losses, claims, damages, liabilities, costs and
expenses which Agent or any Lender may suffer or incur in connection with any
Canadian Letter of Credit and any documents, drafts or acceptances relating
thereto, including any losses, claims, damages, liabilities, costs and expenses
due to any action taken by Issuing Bank or correspondent with respect to any
Canadian Letter of Credit, except for such losses, claims, damages, liabilities,
costs or expenses that are a direct result of the gross negligence or willful
misconduct of Agent or any Lender as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.

(iii) Each Loan Party assumes all risks with respect to the acts or omissions of
the drawer under or beneficiary of any Letter of Credit and for such purposes
the drawer or beneficiary shall be deemed such Borrower’s agent. Each Loan Party
assumes all risks for, and agrees to pay, all foreign, Federal, State,
Provincial and local taxes, duties and levies relating to any goods subject to
any Letter of Credit or any documents, drafts or acceptances thereunder. Each
Loan Party hereby releases and holds Agent and Lenders harmless from and against
any acts, waivers, errors, delays or omissions with respect to or relating to
any Letter of Credit, except for the gross negligence or willful misconduct of
Agent or any Lender as determined pursuant to a final, non-appealable order of a
court of competent jurisdiction. The provisions of this Section 2.2(f) shall
survive the payment of Obligations and the termination of this Agreement.

(g) Participations. Immediately upon the issuance or amendment of any Letter of
Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Pro Rata Share of the liability
with respect to such Letter of Credit and the obligations of the applicable
Borrowers with respect thereto (including all Letter of Credit Obligations with
respect thereto). Each Lender shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and be obligated to pay to Issuing
Bank therefor and discharge when due, its Pro Rata Share of all of such
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Lender’s participation in any Letter of Credit, to the extent
that Issuing Bank has not been reimbursed or otherwise paid as required
hereunder or under any such Letter of Credit, each such Lender shall pay to
Issuing Bank its Pro Rata Share of such unreimbursed drawing or other amounts
then due to Issuing Bank in connection therewith.

(h) Obligations Absolute. The obligations of Borrowers to pay the applicable
Letter of Credit Obligations and the obligations of Lenders to make payments to
Agent for the account of Issuing Bank with respect to Letters of Credit shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances,
whatsoever, notwithstanding the occurrence or continuance of any Default, Event
of Default, the failure to satisfy any other condition set forth in Section 4 or
any other event or circumstance. If such amount is not made available by a
Lender when due, Agent shall be entitled to recover such amount on demand from
such Lender with interest thereon, for

 

55



--------------------------------------------------------------------------------

each day from the date such amount was due until the date such amount is paid to
Agent at the interest rate then payable by any Borrower in respect of Loans that
are Base Rate Loans. Any such reimbursement shall not relieve or otherwise
impair the obligation of Borrowers to reimburse Issuing Bank under any Letter of
Credit or make any other payment in connection therewith.

(i) Defaulting Lender. Notwithstanding anything to the contrary contained in
this Section 2.2, no Issuing Bank shall be obligated to issue any Letter of
Credit at a time when any other Lender is a Defaulting Lender, unless such
Issuing Bank has entered into arrangements satisfactory to it to eliminate such
Issuing Bank’s risk with respect to any such Defaulting Lender’s refinancing
obligations hereunder, including by cash collateralizing such Defaulting
Lender’s Pro Rata Share of the liability with respect to such Letter of Credit.
On demand by Issuing Bank or Agent from time to time, (i) the U.S. Borrowers
shall cash collateralize each Defaulting Lender’s Pro Rata Share of the
outstanding U.S. Letter of Credit Obligations and (ii) the Canadian Borrowers
shall cash collateralize each Defaulting Lender’s Pro Rata Share of the
outstanding Canadian Letter of Credit Obligations.

2.3 Swingline Loans.

(a) The U.S. Swing Line. Subject to and upon the terms and conditions of this
Agreement, the U.S. Swingline Lender may, but shall not be obligated to, make
loans in Dollars to each U.S. Borrower (each such loan, a “U.S. Swingline Loan”)
from time to time in amounts requested by the Administrative Borrower on behalf
of such U.S. Borrower up to the aggregate principal amount not to exceed at any
time outstanding the amount of the U.S. Swingline Limit; provided that after
giving effect to any U.S. Swingline Loan, such U.S. Swingline Loan shall not
cause the U.S. Borrower Outstandings to exceed the lesser of (i) the Maximum
Credit minus Canadian Borrower Outstandings and (ii) the U.S. Borrowing Base.

(b) The Canadian Swing Line. Subject to and upon the terms and conditions of
this Agreement, the Canadian Swingline Lender may, but shall not be obligated
to, make loans in Canadian Dollars to each Canadian Borrower (each such loan, a
“Canadian Swingline Loan”) from time to time in amounts requested by the
Administrative Borrower on behalf of such Canadian Borrower up to the aggregate
principal amount not to exceed at any time outstanding the amount of the
Canadian Swingline Limit; provided that after giving effect to any Canadian
Swingline Loan, such Canadian Swingline Loan shall not cause the Canadian
Borrower Outstandings to exceed the least of (i) the Maximum Credit minus U.S.
Borrower Outstandings, (ii) the Canadian Credit Limit and (iii) the Canadian
Borrowing Base.

(c) Subject to the terms and conditions hereof, the Borrowers may borrow, repay
and reborrow the applicable Swingline Loans hereunder; provided that no Borrower
may use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan.

(d) Swingline Loan Interest Rates.

(i) U.S. Swingline Loans. U.S. Swingline Loans shall be denominated in Dollars
and shall bear interest at the Base Rate plus the Applicable Percentage for Base
Rate Loans.

 

56



--------------------------------------------------------------------------------

(ii) Canadian Swingline Loans. Canadian Swingline Loans shall be denominated in
Canadian Dollars and shall bear interest at the Canadian Base Rate plus the
Applicable Percentage for Canadian Base Rate Loans.

(e) Refunding of Swingline Loans.

(i) Swingline Loans shall be refunded by Lenders on demand by the applicable
Swingline Lender. Such refundings shall be made by the Lenders proportionately
to their Pro Rata Shares and shall thereafter be reflected as Revolving Loans of
the Lenders made to the applicable Borrowers on the books and records of Agent.
Each Lender shall fund its respective Pro Rata Share of Revolving Loans as
required to repay the applicable Swingline Loans outstanding to the applicable
Swingline Lender upon demand by such Swingline Lender but in no event later than
1:00 p.m. on the next succeeding Business Day after such demand is made. No
Lender’s obligation to fund its respective Pro Rata Share of a Swingline Loan
shall be affected by any other Lender’s failure to fund its Pro Rata Share of a
Swingline Loan, nor shall any Lender’s Pro Rata Share be increased as a result
of any such failure of any other Lender to fund its Pro Rata Share of a
Swingline Loan.

(ii) The applicable Borrowers shall pay to the applicable Swingline Lender on
demand the amount of such Swingline Loans (in the applicable currency in which
such Swingline Loan was initially funded) to the extent amounts received from
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the applicable Borrowers
hereby authorize Agent to charge any account maintained by such applicable
Borrowers with the applicable Swingline Lender (up to the amount available
therein) in order to immediately pay such Swingline Lender the amount of the
applicable Swingline Loans (in the applicable currency in which such Swingline
Loan was initially funded) to the extent amounts received from Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to a Swingline
Lender shall be recovered by or on behalf of the applicable Borrowers from a
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all Lenders in accordance with their respective
Pro Rata Share (unless the amounts so recovered by or on behalf of such
applicable Borrowers pertain to a Swingline Loan extended after the occurrence
and during the continuance of an Event of Default of which the applicable
Swingline Lender has received notice in the manner required pursuant to
Section 13.4 and which such Event of Default has not been waived by the Required
Lenders or the Lenders, as applicable).

(iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section 2.3 is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 4. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Loans pursuant to this Section 2.3, one
of the events described in Section 11.1(f), (g) or (h) shall have occurred, each
Lender will, on the date the applicable Revolving Loan would have been made,
purchase an undivided participating interest in any Swingline Loan to be
refunded in an amount equal to its Pro Rata Share of the aggregate amount of
such Swingline Loan. Each Lender will immediately transfer to such Swingline
Lender, in immediately available funds in the applicable currency in

 

57



--------------------------------------------------------------------------------

which each Swingline Loan was funded, the amount of its participation and upon
receipt thereof such Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after a Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, such
Swingline Lender receives any payment on account thereof, such Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).

(f) Defaulting Lender. Notwithstanding anything to the contrary contained in
this Section 2.3, no Swingline Lender shall be obligated to make any applicable
Swingline Loans at a time when any other Lender is a Defaulting Lender, unless
such Swingline Lender has entered into arrangements satisfactory to it to
eliminate such Swingline Lender’s risk with respect to any such Defaulting
Lender’s refinancing obligations hereunder, including by cash collateralizing
such Defaulting Lender’s Pro Rata Share of the applicable outstanding Swingline
Loans. On demand by (i) the U.S. Swingline Lender or Agent from time to time,
the U.S. Borrowers shall cash collateralize each Defaulting Lender’s Pro Rata
Share of the outstanding U.S. Swingline Loans and (ii) the Canadian Swingline
Lender or Agent from time to time, the Canadian Borrowers shall cash
collateralize each Defaulting Lender’s Pro Rata Share of the outstanding
Canadian Swingline Loans.

2.4 Requests for Borrowings.

(a) U.S. Borrowings. To request a Revolving Loan or a U.S. Swingline Loan on
behalf of a U.S. Borrower, the Administrative Borrower shall notify Agent of
such request by telephone (i) in the case of a Eurodollar Rate Loan, not later
than 11:00 a.m., three (3) Business Days before the date of the proposed
Eurodollar Rate Loan or (ii) in the case of a Base Rate Loan or a U.S. Swingline
Loan, not later than 11:00 a.m. on the same Business Day as the date of such
proposed Loan. Each such telephonic request shall be irrevocable and to the
extent required by Agent, shall be confirmed promptly by hand delivery or
facsimile to Agent of a written request substantially in the form attached
hereto as Exhibit F (a “Notice of Borrowing”) signed by the Administrative
Borrower on behalf of the U.S. Borrowers. Agent shall give prompt notice of each
such Notice of Borrowing to each of the Lenders.

(b) Canadian Borrowings. To request a Revolving Loan or a Canadian Swingline
Loan on behalf of a Canadian Borrower, the Administrative Borrower shall notify
Agent of such request by telephone (i) in the case of a Canadian Swingline Loan,
not later than 11:00 a.m. on the same Business Day as the date of such proposed
Loan, or (ii) in the case of a Base Rate Loan, a Canadian Base Rate Loan, a
Canadian BA Rate Loan, or a Eurodollar Rate Loan, not later that 11:00 a.m.,
three (3) Business Days before the date of the proposed Base Rate Loan, Canadian
Base Rate Loan, Canadian BA Rate Loan or Eurodollar Rate Loan, as applicable.
Each such telephonic request shall be irrevocable and to the extent required by
Agent, shall be confirmed promptly by hand delivery or facsimile to Agent of a
Notice of Borrowing signed by the Administrative Borrower on behalf of the
Canadian Borrowers. Agent shall give prompt notice of each such Notice of
Borrowing to each of the Lenders.

 

58



--------------------------------------------------------------------------------

(c) Each such telephonic and written request shall specify the following
information:

(i) the Borrower requesting such Revolving Loan or Swingline Loan;

(ii) the date of such Revolving Loan, which shall be a Business Day;

(iii) whether such Loan is a Revolving Loan or a Swingline Loan;

(iv) whether such Loan is to be denominated in Dollars or Canadian Dollars;

(v) if such Loan is to be a Revolving Loan to a U.S. Borrower, whether such
Revolving Loan is to be a Base Rate Loan or a Eurodollar Rate Loan;

(vi) if such Loan is to be a Revolving Loan to a Canadian Borrower denominated
(A) in Dollars, whether such Revolving Loan is to be a Base Rate Loan or a
Eurodollar Rate Loan, or (B) in Canadian Dollars, whether such Revolving Loan is
to be a Canadian Base Rate Loan or a Canadian BA Rate Loan;

(vii) the aggregate amount of such Revolving Loan or such Swingline Loan;
provided that each borrowing of (A) a U.S. Swingline Loan shall be in a
principal amount of $100,000 or a whole multiple of $100,000; (B) a Base Rate
Loan shall be in a principal amount of $500,000 or a whole multiple of $100,000;
(C) a Eurodollar Rate Loan shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000; (D) a Canadian Swingline Loan shall be in a
principal amount of C$100,000 or a whole multiple of C$100,000; and (E) a
Canadian Base Rate Loan or a Canadian BA Rate Loan shall be in a principal
amount of C$500,000 or a whole multiple of C$100,000;

(viii) in the case of a Eurodollar Rate Loan or a Canadian BA Rate Loan, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(ix) the deposit account of the applicable Borrower into which the proceeds of
such Revolving Loans or such Swingline Loans shall be deposited, which deposit
account shall be one of the deposit accounts specified on Schedule 8.10 or any
other account with Agent (or one of its Affiliates) that shall be specified in a
written notice signed by an officer of the Administrative Borrower and delivered
to and approved by Agent (such approval not to be unreasonably withheld);
provided that all Loans made on the effective date of this Agreement shall be
disbursed in accordance with the written instructions delivered to Agent by
Borrowers or the Administrative Borrower on or before the effective date of this
Agreement.

(d) If no election as to whether a U.S. Revolving Loan is to be a Base Rate Loan
or Eurodollar Rate Loan is specified in the applicable request, then the
requested U.S. Revolving Loan shall be a Base Rate Loan. If no election as to
whether a Canadian Loan is to be a Canadian Base Rate Loan, a Eurodollar Rate
Loan or a Canadian BA Rate Loan, then the requested Revolving Loan shall be a
Canadian Base Rate Loan. If no Interest Period is specified with respect to any
request for a Eurodollar Rate Loan or a Canadian BA Rate Loan, then the

 

59



--------------------------------------------------------------------------------

Administrative Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a request for a Revolving
Loan in accordance with this Section 2.4, Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Revolving Loan to be made as
part of the request.

(e) All Loans and Letters of Credit under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of, any
Borrower when deposited to the credit of any Borrower or otherwise disbursed or
established in accordance with the instructions of the Administrative Borrower
or in accordance with the terms and conditions of this Agreement.

2.5 Optional Increase of the Maximum Credit. At any time following the Closing
Date, the Company shall have the right from time to time and upon not less than
fifteen (15) days prior notice to Agent (which notice shall not obligate the
Company to increase the Maximum Credit) to increase the Maximum Credit (each
such increase, a “Facility Increase”); provided that:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from any such requested Facility Increase or borrowings thereunder;

(b) each Facility Increase shall be in an aggregate principal amount of at least
$10,000,000 or a whole multiple of $10,000,000 in excess thereof;

(c) the aggregate amount of all Facility Increases made pursuant to this
Section 2.5 shall not cause the Maximum Credit (after giving effect to all prior
Facility Increases under this Section 2.5) to exceed $150,000,000;

(d) the Company may increase the Canadian Credit Limit by the amount of any such
Facility Increase made pursuant to this Section 2.5;

(e) Facility Increases shall not increase or otherwise affect the U.S. Letter of
Credit Limit, the Canadian Letter of Credit Limit, the U.S. Swingline Limit or
the Canadian Swingline Limit;

(f) the Commitment of any Lender shall not be increased without the approval of
such Lender;

(g) in connection with each proposed Facility Increase, the Company, may solicit
commitments from (i) any Lender (provided that no Lender shall have an
obligation to commit to all or a portion of the proposed Facility Increase) or
(ii) Eligible Transferees that are reasonably acceptable to both Agent and the
Company;

(h) in connection with each proposed Facility Increase, the Administrative
Borrower and the Lenders providing for such increase shall determine the other
terms of such Facility Increase;

(i) in the event that any existing Lender or any new lender commits to such
requested increase, (i) any new lender will execute an accession agreement to
this Agreement,

 

60



--------------------------------------------------------------------------------

(ii) the Commitment of any existing Lender that has committed to provide any of
the requested increase shall be increased, (iii) the Pro Rata Share of the
Lenders shall be adjusted, (iv) Borrowers shall make such borrowings and
repayments as shall be necessary to effect the reallocation of the Commitments
(and the Borrowers shall pay any breakage costs in connection therewith), and
(v) other changes shall be made to the Loan Documents as may be necessary to
reflect the aggregate amount, if any, by which the Lenders have agreed to
increase their respective Commitments or make new commitments in response to the
Company’s request for an increase pursuant to this Section 2.5 and which other
changes do not adversely affect the rights of those Lenders not participating in
the increase;

(j) if the Maximum Credit is increased in accordance with this Section 2.5,
Agent and the Company shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. Agent shall promptly
notify the Administrative Borrower and the Lenders of the final allocation of
such increase and Increase Effective Date; and

(k) each Facility Increase shall be subject to all of the terms and conditions
of this Agreement, and shall be secured by the Collateral and guaranteed by
Guarantors pursuant to the terms hereof.

2.6 Joint and Several Liability of U.S. Borrowers.

(a) Notwithstanding anything in this Agreement or any other Loan Documents to
the contrary, each U.S. Borrower, jointly and severally, in consideration of the
financial accommodations to be provided by Agent and Lenders under this
Agreement and the other Loan Documents, for the mutual benefit, directly and
indirectly, of each U.S. Borrower and in consideration of the undertakings of
the other U.S. Borrowers to accept joint and several liability for the
Obligations, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other U.S.
Borrowers, with respect to the payment and performance of all of the
Obligations, it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each U.S. Borrower
without preferences or distinction among them. U.S. Borrowers shall be liable
for all amounts due to Agent and Lenders under this Agreement, regardless of
which U.S. Borrower actually receives the Loans or Letter of Credit Obligations
hereunder or the amount of such Revolving Loans received or the manner in which
Agent or any Lender accounts for such Loans, Letter of Credit Obligations or
other extensions of credit on its books and records. The Obligations of U.S.
Borrowers with respect to Revolving Loans made to one of them, and the
Obligations arising as a result of the joint and several liability of one of the
U.S. Borrowers hereunder with respect to Revolving Loans made to the other of
the U.S. Borrowers hereunder, shall be separate and distinct obligations, but
all such other Obligations shall be primary obligations of all U.S. Borrowers.

(b) If and to the extent that any U.S. Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other U.S. Borrowers will make such payment with respect to, or perform, such
Obligation.

 

61



--------------------------------------------------------------------------------

(c) Except as otherwise expressly provided herein, to the extent permitted by
law, each U.S. Borrower (in its capacity as a joint and several obligor in
respect of the obligations of the other U.S. Borrower) hereby waives notice of
acceptance of its joint and several liability, notice of occurrence of any Event
of Default (except to the extent notice is expressly required to be given
pursuant to the terms of this Agreement), or of any demand for any payment under
this Agreement or the other Loan Documents, notice of any action at any time
taken or omitted by Agent or any Lender under or in respect of any of the
obligations hereunder, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement
and the other Loan Documents. Each U.S. Borrower hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by Agent or any Lender at any time or
times in respect of any default by the other U.S. Borrowers in the performance
or satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or any Lender in respect of
any of the obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such obligations or the addition, substitution or release, in whole or in part,
of the other U.S. Borrowers. Without limiting the generality of the foregoing,
each U.S. Borrower (in its capacity as a joint and several obligor in respect of
the obligations of the other U.S. Borrower) assents to any other action or delay
in acting or any failure to act on the part of Agent or any Lender, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder which might, but for the provisions of this Section 2.6 hereof,
afford grounds for terminating, discharging or relieving such U.S. Borrower, in
whole or in part, from any of its obligations under this Section 2.6, it being
the intention of each U.S. Borrower that, so long as any of the Obligations
hereunder remain unsatisfied, the obligations of such U.S. Borrower under this
Section 2.6 shall not be discharged except by performance and then only to the
extent of such performance. The obligations of each U.S. Borrower under this
Section 2.6 shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any U.S. Borrower. The joint and several liability of the U.S.
Borrowers hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any U.S. Borrower or any of
the Lenders.

(d) The provisions of this Section 2.6 hereof are made for the benefit of the
Lenders and their successors and assigns, and subject to Section 11.2 hereof,
may be enforced by them from time to time against any U.S. Borrower as often as
occasion therefor may arise and without requirement on the part of Agent or any
Lender first to marshal any of its claims or to exercise any of its rights
against the other U.S. Borrowers or to exhaust any remedies available to it
against the other U.S. Borrowers or to resort to any other source or means of
obtaining payment of any of the U.S. Obligations hereunder or to elect any other
remedy. The provisions of this Section 2.6 shall remain in effect until all the
U.S. Obligations shall have been paid in full or otherwise fully satisfied
(other than indemnities and contingent U.S. Obligations which have not yet
accrued). If at any time, any payment, or any part thereof, made in respect of
any of the U.S. Obligations is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any U.S. Borrower, or otherwise, the provisions of this
Section 2.6 hereof will forthwith be reinstated and in effect as though such
payment had not been made.

 

62



--------------------------------------------------------------------------------

(e) Notwithstanding any provision to the contrary contained herein or in any of
the other Loan Documents, to the extent the obligations of a U.S. Borrower shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such U.S. Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal, state or provincial and including, without
limitation, the Bankruptcy Code of the United States or Bankruptcy and
Insolvency Act (Canada)).

(f) With respect to the Obligations arising as a result of the joint and several
liability of U.S. Borrowers hereunder with respect to Loans, Letter of Credit
Obligations or other extensions of credit made to the other U.S. Borrowers
hereunder, each U.S. Borrower waives, until the Obligations shall have been paid
in full (other than indemnities and contingent Obligations which have not yet
accrued) and this Agreement shall have been terminated, any right to enforce any
right of subrogation or any remedy which Agent or any Lender now has or may
hereafter have against any U.S. Borrower, any endorser or any guarantor of all
or any part of the Obligations, and any benefit of, and any right to participate
in, any security or collateral given to Agent or any Lender. Any claim which any
U.S. Borrower may have against any other U.S. Borrower with respect to any
payments to Agent or Lenders hereunder or under any of the other Loan Documents
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations. Upon the
occurrence of any Event of Default and for so long as the same is continuing,
Agent and Lenders may proceed directly and at once, without notice (to the
extent notice is waivable under applicable law), against (i) with respect to
Obligations of U.S. Borrowers, either or both of them or (ii) with respect to
Obligations of any U.S. Borrower, to collect and recover the full amount, or any
portion of the applicable Obligations, without first proceeding against the
other applicable U.S. Borrowers or any other Person, or against any security or
collateral for the Obligations. Each U.S. Borrower consents and agrees that
Agent and Lenders shall be under no obligation to marshal any assets in favor of
U.S. Borrower(s) or against or in payment of any or all of the Obligations.

2.7 Joint and Several Liability of Canadian Borrowers.

(a) Notwithstanding anything in this Agreement or any other Loan Documents to
the contrary, each Canadian Borrower, jointly and severally, in consideration of
the financial accommodations to be provided by Agent and Lenders under this
Agreement and the other Loan Documents, for the mutual benefit, directly and
indirectly, of each Canadian Borrower and in consideration of the undertakings
of the other Canadian Borrowers to accept joint and several liability for the
Canadian Obligations, hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Canadian Borrowers, with respect to the payment and performance of all of the
Canadian Obligations, it being the intention of the parties hereto that all of
the Canadian Obligations shall be the joint and several Canadian Obligations of
each Canadian Borrower without preferences or distinction among them. Canadian
Borrowers shall be liable for all amounts due to Agent and

 

63



--------------------------------------------------------------------------------

Lenders under this Agreement in respect of the Canadian Borrower Outstandings,
regardless of which Canadian Borrower actually receives the Loans, or Canadian
Letter of Credit Obligations hereunder or the amount of such Revolving Loans
received or the manner in which Agent or any Lender accounts for such Loans,
Canadian Letter of Credit Obligations or other extensions of credit on its books
and records. The Canadian Obligations of Canadian Borrowers with respect to
Revolving Loans and Canadian Swingline Loans made to one of them, and the
Canadian Obligations arising as a result of the joint and several liability of
one of the Canadian Borrowers hereunder, with respect to Revolving Loans made to
the other of the Canadian Borrowers hereunder, shall be separate and distinct
Canadian Obligations, but all such other Canadian Obligations shall be primary
Canadian Obligations of all Canadian Borrowers.

(b) If and to the extent that any Canadian Borrower shall fail to make any
payment with respect to any of the Canadian Obligations as and when due or to
perform any of the Canadian Obligations in accordance with the terms thereof,
then in each such event, the other Canadian Borrowers will make such payment
with respect to, or perform, such Obligation.

(c) Except as otherwise expressly provided herein, to the extent permitted by
law, each Canadian Borrower (in its capacity as a joint and several obligor in
respect of the Canadian Obligations of the other Canadian Borrower) hereby
waives notice of acceptance of its joint and several liability, notice of
occurrence of any Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Agreement), or of any demand
for any payment under this Agreement or the other Loan Documents (except to the
extent demand is expressly required to be made pursuant to the terms of this
Agreement or other Loan Document), notice of any action at any time taken or
omitted by Agent or any Lender under or in respect of any of the Canadian
Obligations hereunder, any requirement of diligence and, generally, all demands,
notices and other formalities of every kind in connection with this Agreement
and the other Loan Documents except as required hereunder or under any other
Loan Document. Each Canadian Borrower hereby assents to, and waives notice of,
any extension or postponement of the time for the payment of any of the Canadian
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agent or any Lender at any time or times in
respect of any default by the other Canadian Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or any Lender in respect of
any of the Canadian Obligations hereunder, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such Canadian Obligations or the addition, substitution or
release, in whole or in part, of the other Canadian Borrowers. Without limiting
the generality of the foregoing, each Canadian Borrower (in its capacity as a
joint and several obligor in respect of the Canadian Obligations of the other
Canadian Borrower) assents to any other action or delay in acting or any failure
to act on the part of Agent or any Lender, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder which might, but for
the provisions of this Section 2.7 hereof, afford grounds for terminating,
discharging or relieving such Canadian Borrower, in whole or in part, from any
of its Canadian Obligations under this Section 2.7, it being the intention of
each Canadian Borrower that, so long as any of the Canadian Obligations
hereunder remain unsatisfied, the Canadian Obligations of such Canadian Borrower
under this Section 2.7 shall not be discharged except by performance and then
only to the extent of such performance. The Canadian Obligations of each
Canadian Borrower under this Section 2.7 shall not be

 

64



--------------------------------------------------------------------------------

diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Canadian Borrower. The joint and several liability of the Canadian Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Canadian Borrower or any
of the Lenders.

(d) The provisions of this Section 2.7 hereof are made for the benefit of the
Lenders and their successors and assigns, and subject to Section 11.2 hereof,
may be enforced by them from time to time against any Canadian Borrower as often
as occasion therefor may arise and without requirement on the part of Agent or
any Lender first to marshal any of its claims or to exercise any of its rights
against the other Canadian Borrowers or to exhaust any remedies available to it
against the other Canadian Borrowers or to resort to any other source or means
of obtaining payment of any of the Canadian Obligations hereunder or to elect
any other remedy. The provisions of this Section 2.7 shall remain in effect
until all the Canadian Obligations shall have been paid in full or otherwise
fully satisfied (other than indemnities and contingent Canadian Obligations
which have not yet accrued). If at any time, any payment, or any part thereof,
made in respect of any of the Canadian Obligations is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Canadian Borrower, or otherwise, the
provisions of this Section 2.7 hereof will forthwith be reinstated and in effect
as though such payment had not been made.

(e) Notwithstanding any provision to the contrary contained herein or in any of
the other Loan Documents, to the extent the Canadian Obligations of a Canadian
Borrower shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable provincial or federal
law relating to fraudulent conveyances or transfers) then the Canadian
Obligations of such Canadian Borrower hereunder shall be limited to the maximum
amount that is permissible under applicable law (whether federal, provincial or
state and including, without limitation, the Bankruptcy Code of the United
States and the Bankruptcy and Insolvency Act (Canada)).

(f) With respect to the Canadian Obligations arising as a result of the joint
and several liability of Canadian Borrowers hereunder with respect to Loans,
Canadian Letter of Credit Obligations or other extensions of credit made to the
other Canadian Borrowers hereunder, each of Canadian Borrowers waives, until the
Canadian Obligations shall have been paid in full (other than indemnities and
contingent Canadian Obligations which have not yet accrued) and this Agreement
shall have been terminated, any right to enforce any right of subrogation or any
remedy which Agent or any Lender now has or may hereafter have against any
Canadian Borrower, any endorser or any guarantor of all or any part of the
Canadian Obligations, and any benefit of, and any right to participate in, any
security or collateral given to Agent or any Lender. Any claim which any
Canadian Borrower may have against any other Canadian Borrower with respect to
any payments to Agent or Lenders hereunder or under any of the other Loan
Documents are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Canadian Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Canadian
Obligations. Upon the occurrence of any Event of Default and for so long as the
same is continuing, Agent and Lenders may proceed directly and at once, without
notice (to the extent notice is waivable under

 

65



--------------------------------------------------------------------------------

applicable law), against (i) with respect to Canadian Obligations of Canadian
Borrowers, any of them or (ii) with respect to Canadian Obligations of any
Canadian Borrower, to collect and recover the full amount, or any portion of the
applicable Canadian Obligations, without first proceeding against the other
applicable Canadian Borrowers or any other Person, or against any security or
collateral for the Canadian Obligations. Each Canadian Borrower consents and
agrees that Agent and Lenders shall be under no obligation to marshal any assets
in favor of Canadian Borrower(s) or against or in payment of any or all of the
Canadian Obligations.

2.8 Commitments. The aggregate amount of each Lender’s Pro Rata Share of the
Aggregate Outstandings shall not exceed the amount of such Lender’s Commitment,
as the same may from time to time be amended in accordance with the provisions
hereof.

2.9 Reduction of Commitments. The Administrative Borrower shall have the right
to terminate or permanently reduce the unused portion of the Maximum Credit at
any time or from time to time upon not less than five (5) Business Days’ prior
notice to Agent (which shall notify the Lenders thereof as soon as practicable)
of each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction which shall be in a minimum
amount of $5,000,000 or a whole multiple of $5,000,000 in excess thereof and
shall be irrevocable and effective upon receipt by Agent, provided that no such
reduction or termination shall be permitted if after giving effect thereto, and
to any prepayments of the Loans made on the effective date thereof, the sum of
the then outstanding aggregate principal amount of the Loans plus Letter of
Credit Obligations would exceed the Maximum Credit after such proposed
reduction.

SECTION 3 INTEREST AND FEES

3.1 Interest.

(a) U.S. Borrowers. U.S. Borrowers shall pay to Agent, for the benefit of
Lenders, interest on the outstanding principal amount of the U.S. Loans as
follows:

(i) as to Base Rate Loans, a rate equal to the Base Rate plus the Applicable
Percentage then in effect for Base Rate Loans; and

(ii) as to Eurodollar Rate Loans, a rate equal to the Adjusted Eurodollar Rate
plus the Applicable Percentage then in effect for Eurodollar Rate Loans.

(b) Canadian Borrowers. Canadian Borrowers shall pay to Agent for the benefit of
Lenders, interest on the outstanding principal amount of the Canadian Loans as
follows:

(i) as to Base Rate Loans denominated in Dollars, a rate equal to the Base Rate
plus the Applicable Percentage then in effect for Base Rate Loans;

(ii) as to Eurodollar Rate Loans denominated in Dollars, a rate equal to the
Adjusted Eurodollar Rate plus the Applicable Percentage then in effect for
Eurodollar Rate Loans;

 

66



--------------------------------------------------------------------------------

(iii) as to Canadian Base Rate Loans denominated in Canadian Dollars, a rate
equal to the Canadian Base Rate plus the Applicable Percentage then in effect
for Canadian Base Rate Loans; and

(iv) as to Canadian BA Rate Loans denominated in Canadian Dollars, a rate equal
to the Canadian BA Rate plus the Applicable Percentage then in effect for
Canadian BA Rate Loans.

All interest accruing hereunder on and after the date of any Event of Default or
the Termination Date shall be payable on demand.

(c) Base Rate and Eurodollar Rate Loans.

(i) The Administrative Borrower on behalf of any Borrower may from time to time
request Base Rate Loans or Eurodollar Rate Loans. Any such request shall be made
pursuant to, and in accordance with, Section 2.4.

(ii) Furthermore, any Borrower shall have the option to (1) convert at any time
following the third (3rd) Business Day after the Closing Date all or any portion
of any outstanding Base Rate Loans (other than U.S. Swingline Loans) in a
principal amount equal to $1,000,000 or any whole multiple of $500,000 in excess
thereof into one or more Eurodollar Rate Loans and (2) upon the expiration of
any Interest Period, (x) convert all or any part of its outstanding Eurodollar
Rate Loans in a principal amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof into Base Rate Loans (other than U.S. Swingline
Loans) or (y) continue such Eurodollar Rate Loans as Eurodollar Rate Loans;
provided that no Default or Event of Default shall exist or have occurred and be
continuing. Whenever any Borrower desires to convert or continue Loans as
provided above, the Administrative Borrower on behalf of such Borrower shall
give Agent irrevocable prior written notice in the form attached as Exhibit G (a
“Notice of Conversion”) not later than 10:00 a.m. three (3) Business Days before
the day on which a proposed conversion or continuation of such Loan is to be
effective specifying (1) the Loans to be converted or continued, and, in the
case of any Eurodollar Rate Loan to be converted or continued, the last day of
the Interest Period therefor, (2) the effective date of such conversion or
continuation (which shall be a Business Day), (3) the principal amount of such
Loans to be converted or continued, and (4) the Interest Period to be applicable
to such converted or continued Eurodollar Rate Loan. The Administrative Agent
shall promptly notify the Lenders of such notice.

(iii) No more than six (6) Interest Periods may be in effect at any one time
with respect to Eurodollar Rate Loans.

(iv) Any Eurodollar Rate Loans shall be automatically continued as a Eurodollar
Rate Loan with an Interest Period of one (1) month upon the last day of the
applicable Interest Period, unless Agent has received a request to continue such
Eurodollar Rate Loan in accordance with the terms hereof.

 

67



--------------------------------------------------------------------------------

(d) Canadian Base Rate and Canadian BA Rate Loans.

(i) The Administrative Borrower on behalf of any Borrower may from time to time
request Canadian Base Rate Loans or Canadian BA Rate Loans. Any such request
shall be made pursuant to, and in accordance with, Section 2.4.

(ii) Furthermore, any Canadian Borrower shall have the option to (1) convert at
any time following the fifth (5th) Business Day after the Closing Date all or
any portion of any outstanding Canadian Base Rate Loans (other than Canadian
Swingline Loans) in a principal amount equal to C$500,000 or any whole multiple
of C$100,000 in excess thereof into one or more Canadian BA Rate Loans and
(2) upon the expiration of any Interest Period, (x) convert all or any part of
its outstanding Canadian BA Rate Loans in a principal amount equal to C$500,000
or a whole multiple of C$100,000 in excess thereof into Canadian Base Rate Loans
(other than Canadian Swingline Loans) or (y) continue such Canadian BA Rate
Loans as Canadian BA Rate Loans; provided that no Default or Event of Default
shall exist or have occurred and be continuing. Subject to clause (iv) below,
whenever any Canadian Borrower desires to convert or continue Loans as provided
above, the Administrative Borrower on behalf of such Canadian Borrower shall
give Agent irrevocable prior written notice by delivering a Notice of Conversion
not later than 10:00 a.m. five (5) Business Days before the day on which a
proposed conversion or continuation of such Loan is to be effective specifying
(1) the Loans to be converted or continued, and, in the case of any Canadian BA
Rate Loan to be converted or continued, the last day of the Interest Period
therefor, (2) the effective date of such conversion or continuation (which shall
be a Business Day), (3) the principal amount of such Loans to be converted or
continued, and (4) the Interest Period to be applicable to such converted or
continued Canadian BA Rate Loan. The Administrative Agent shall promptly notify
the Lenders of such notice.

(iii) No more than four (4) Interest Periods may be in effect at any one time
with respect to Canadian BA Rate Loans.

(iv) Any Canadian BA Rate Loans shall be automatically continued as Canadian BA
Rate Loans with an Interest Period of one (1) month upon the last day of the
applicable Interest Period, unless Agent has received a request to continue such
Canadian BA Rate Loan in accordance with the terms hereof.

(e) Interest Generally.

(i) Interest on Canadian Base Rate Loans and Base Rate Loans shall be payable by
the applicable Borrowers to Agent, for the account of Agent and Lenders,
quarterly in arrears not later than the first day of each calendar quarter.
Interest on any Eurodollar Rate Loan or Canadian BA Rate Loan having an Interest
Period of three months or less shall be payable on the last day of such Interest
Period, and interest on any Eurodollar Rate Loan or Canadian BA Rate Loan having
an Interest Period longer than three months shall be payable on each day which
is three months after the first day of such Interest Period and on the last day
of such Interest Period. Except as otherwise provided herein, computation of
interest and fees hereunder shall be made on the basis of actual number of days
elapsed over a year of 360 days. Interest on Base Rate Loans bearing interest
based on the “prime rate” and Canadian

 

68



--------------------------------------------------------------------------------

Base Rate Loans shall be calculated on the basis of a year of 365 days. The
interest rate on non-contingent Obligations (other than Eurodollar Rate Loans
and Canadian BA Rate Loans) shall increase or decrease by an amount equal to
each increase or decrease in the Base Rate or the Canadian Base Rate, as
applicable, effective on the date of any change in such Base Rate or the
Canadian Base Rate, as applicable. In no event shall charges constituting
interest payable by Borrowers to Agent and Lenders exceed the maximum amount or
the rate permitted under any applicable law or regulation, and if any such part
or provision of this Agreement is in contravention of any such law or
regulation, such part or provision shall be deemed amended to conform thereto.

(ii) For the purposes of the Interest` Act (Canada), any rate of interest made
payable under the terms of this Agreement at a rate or percentage (the “Contract
Rate”) for any period that is less than a consecutive 12-month period, such as
on a 360-day basis, (the “Contract Rate Basis”) is equivalent to the yearly rate
or percentage of interest determined by multiplying the Contract Rate by a
fraction, the numerator of which is the number of days in the consecutive
12-month period commencing on the date such equivalent rate or percentage is
being determined and the denominator of which is the number of days in the
Contract Rate Basis.

3.2 Fees.

(a) Borrowers shall pay to Agent, for the account of Lenders, a fee on the
unused amount of the Commitments (a “Commitment Fee”), which shall be payable on
the first day of each calendar quarter in arrears (calculated on the basis of a
three hundred sixty (360) day year), determined by multiplying: (i) the positive
difference, if any, between (A) the Maximum Credit and (B) the average daily
Aggregate Outstandings during the immediately preceding calendar quarter (or
part thereof) by (ii) the Commitment Fee Rate then in effect; provided that the
Canadian Borrowers shall not be required to pay any portion of the Commitment
Fee in excess of the Canadian Borrower Percentage of such Commitment Fee.

(b) (i) In consideration for the issuance of U.S. Letters of Credit hereunder,
the U.S. Borrowers shall pay to Agent, for the account of Lenders, a fee at a
per annum rate for each day from the date of issuance thereof to the date of
expiration equal to the Applicable Percentage for Eurodollar Rate Loans on the
average daily maximum amount available to be drawn under all of such U.S.
Letters of Credit for the immediately preceding calendar quarter (or part
thereof), payable in arrears as of the first day of each succeeding calendar
quarter, computed for each day from the date of issuance to the date of
expiration; provided that U.S. Borrowers shall pay, at Agent’s option, upon
prior written notice, such fee at a rate two percent (2%) greater than the
otherwise applicable rate on such average daily maximum amount for: (i) the
period from and after the Termination Date until the Lenders have received full
and final payment on all outstanding Obligations (notwithstanding entry of a
judgment against any Loan Party) and (ii) the period from and after the date of
the occurrence of an Event of Default for so long as such Event of Default is
continuing. Such letter of credit fees shall be calculated on the basis of a
three hundred sixty (360) day year and actual days elapsed and the obligation of
U.S. Borrowers to pay such fee shall survive the termination of this Agreement.
In addition to the letter of credit fees provided above, U.S. Borrowers shall
pay to Issuing Bank for its own account (without sharing with Lenders) a letter
of credit fronting fee of one-eighth percent (0.125%), payable in

 

69



--------------------------------------------------------------------------------

arrears as of the first day of each succeeding calendar quarter, of the average
daily maximum amount available to be drawn under each U.S. Letter of Credit
computed at a per annum rate for each day from the date of issuance to the date
of expiration thereof, negotiation fees agreed to by U.S. Borrowers and Issuing
Bank from time to time, the customary charges from time to time of Issuing Bank
with respect to the issuance, amendment, transfer, administration, cancellation
and conversion of, and drawings under, such U.S. Letters of Credit and in the
case of documentary U.S. Letters of Credit, the Issuing Bank’s customary
processing fees.

(ii) In consideration for the issuance of Canadian Letters of Credit hereunder,
the Canadian Borrowers shall pay to Agent, for the account of Lenders, a fee at
a per annum rate for each day from the date of issuance thereof to the date of
expiration equal to the Applicable Percentage for Eurodollar Rate Loans on the
average daily maximum amount available to be drawn under all of such Canadian
Letters of Credit for the immediately preceding calendar quarter (or part
thereof), payable in arrears as of the first day of each succeeding calendar
quarter, computed for each day from the date of issuance to the date of
expiration; provided that Canadian Borrowers shall pay, at Agent’s option, upon
prior written notice, such fee at a rate two percent (2%) greater than the
otherwise applicable rate on such average daily maximum amount for: (i) the
period from and after the Termination Date until the Lenders have received full
and final payment on all outstanding Canadian Obligations (notwithstanding entry
of a judgment against any Loan Party) and (ii) the period from and after the
date of the occurrence of an Event of Default for so long as such Event of
Default is continuing. Such letter of credit fees shall be calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed and the
obligation of Canadian Borrowers to pay such fee shall survive the termination
of this Agreement. In addition to the letter of credit fees provided above,
Canadian Borrowers shall pay to Issuing Bank for its own account (without
sharing with Lenders) a letter of credit fronting fee of one-eighth percent
(0.125%), payable in arrears as of the first day of each succeeding calendar
quarter, of the average daily maximum amount available to be drawn under each
Canadian Letter of Credit computed at a per annum rate for each day from the
date of issuance to the date of expiration thereof, negotiation fees agreed to
by Canadian Borrowers and Issuing Bank from time to time, the customary charges
from time to time of Issuing Bank with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Canadian Letters of Credit and in the case of documentary Canadian Letters
of Credit, the Issuing Bank’s customary processing fees.

(c) Borrowers shall pay to Agent the other fees and amounts set forth in the Fee
Letters in the amounts and at the times specified therein; provided that the
Canadian Borrowers shall not be required to pay any portion of such fees in
excess of the Canadian Borrower Percentage thereof. To the extent payment in
full of the applicable fee is received by Agent from Borrowers on or about the
Closing Date, Agent shall pay to each Lender its share of such fees in
accordance with the terms of the arrangements of Agent with such Lender.

3.3 Inability to Determine Applicable Interest Rate. If Agent shall determine in
good faith (which determination shall, absent manifest error, be final and
conclusive and binding on all parties hereto) that on any date by reason of
circumstances affecting the London interbank market or the Canadian banker’s
acceptance market, as applicable, adequate and fair means do not exist for
ascertaining the interest rate applicable to Eurodollar Rate Loans or Canadian
BA Rate Loans, as applicable, on the basis provided for in the definition of
Adjusted Eurodollar Rate

 

70



--------------------------------------------------------------------------------

or the Canadian BA Rate (including the CDOR Rate), as applicable, Agent shall on
such date give notice to the Administrative Borrower and each Lender of such
determination. Upon such date no Loans may be made as, or converted to,
Eurodollar Rate Loans or Canadian BA Rate Loans, as applicable, until such time
as Agent notifies the Administrative Borrower and Lenders that the circumstances
giving rise to such notice no longer exist and any request for such Loans or the
conversion or continuation of any Eurodollar Rate Loans or any Canadian BA Rate
Loans, as applicable, received by Agent shall be deemed to be a request, or a
continuation or conversion, for or into Base Rate Loans or Canadian Base Rate
Loans, as applicable.

3.4 Illegality. Notwithstanding anything to the contrary contained herein, if
(i) any change in any law or interpretation thereof by any Governmental
Authority makes it unlawful for a Lender to make or maintain (A) a Eurodollar
Rate Loan or to maintain any Commitment with respect to a Eurodollar Rate Loan
or (B) a Canadian BA Rate Loan or to maintain any Commitment with respect to a
Canadian BA Rate Loan, (ii) a Lender determines in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that (A) it has become impracticable as a result of a
circumstance that adversely affects the London interbank market or the position
of such Lender in such market or (B) it has become impracticable as a result of
a circumstance that adversely affects the Canadian bankers’ acceptance market or
the position of such Lender in such market, or (iii) the Required Lenders
determine that the Adjusted Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, then, in each case, such
Lender or Lenders shall give notice thereof to Agent and the Administrative
Borrower and may (1) declare that Eurodollar Rate Loans or Canadian BA Rate
Loans, as applicable, will not thereafter be made by such Lender, such that any
request for Eurodollar Rate Loans or Canadian BA Rate Loans, as applicable, from
such Lender shall be deemed to be a request for a Base Rate Loan or Canadian
Base Rate Loan, as applicable, unless such Lender’s declaration has been
withdrawn (and it shall be withdrawn promptly upon the cessation of the
circumstances described in clause (i) or (ii) above) and (2) require that all
outstanding Eurodollar Rate Loans or all outstanding Canadian BA Rate Loans, as
applicable, made by such Lender be converted to Base Rate Loans or Canadian Base
Rate Loans, as applicable, immediately, in which event all outstanding
Eurodollar Rate Loans or all outstanding Canadian BA Rate Loans, as applicable,
of such Lender shall be so converted.

3.5 Increased Costs and Exchange Indemnification.

(a) Increased Costs. If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Adjusted Eurodollar Rate) or the Issuing Bank;
(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
other than any Excluded Tax with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit, any Eurodollar Rate Loan or any
Canadian BA Rate Loan made by it, or change the basis of taxation of payments to
such Lender or the Issuing Bank in respect thereof (except for Taxes or Other
Taxes covered by Section 6.5 or Excluded Taxes and the imposition of, or any
change in the rate of, any taxes payable by such Lender or the Issuing Bank
described in Sections 6.5(d)); or (iii) impose on any Lender, the Issuing Bank,
the London interbank market or the Canadian banker’s acceptance market any other
condition, cost or expense affecting this

 

71



--------------------------------------------------------------------------------

Agreement, Eurodollar Rate Loans made by such Lender, Canadian BA Rate Loans
made by such Lender or any Letter of Credit or participation therein, and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Eurodollar Rate Loan (or of maintaining its obligation
to make any such Loan), to increase the cost to such Lender of making or
maintaining any Canadian BA Rate Loan (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or Account by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Issuing Bank, Borrowers will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered; provided that the Canadian
Borrowers shall not be required to pay any portion of such additional amount or
amounts in excess of the Canadian Borrower Percentage thereof.

(b) Exchange Indemnification. The Borrowers shall, upon demand from the Agent,
pay to the Agent or any applicable Lender or the Issuing Bank, the amount of any
currency exchange loss that the Agent or any Lender or the Issuing Bank sustains
as a result of any payment being made by a Borrower in a currency other than
that originally extended to such Borrower or as a result of any other currency
exchange loss incurred by the Agent or any applicable Lender or the Issuing Bank
under this Agreement. A certificate of the Agent setting forth in reasonable
detail the basis for determining such additional amount or amounts necessary to
compensate the Agent or the applicable Revolving Lender or the Issuing Bank
shall be conclusively presumed to be correct save for manifest error.

3.6 Capital Requirements. If any Lender or the Issuing Bank determines in good
faith that any Change in Law affecting such Lender or the Issuing Bank or any
lending office of such Lender or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time Borrowers will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered; provided that the Canadian Borrowers shall not be required
to pay any portion of such additional amount or amounts in excess of the
Canadian Borrower Percentage thereof.

3.7 Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
Sections 3.5 or 3.6 and delivered to the Administrative Borrower shall be
conclusive absent manifest error. Borrowers shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
fifteen (15) days after receipt thereof.

 

72



--------------------------------------------------------------------------------

3.8 Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to Sections 3.5 or 3.6 shall not constitute
a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 3.8 for any increased costs
incurred or reductions occurring more than one hundred eighty (180) days prior
to the date that such Lender or the Issuing Bank, as the case may be, becomes
aware of the event giving rise to such Lender’s or Issuing Bank’s claim for
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the one hundred eighty
(180) day period referred to above shall be extended to include the period of
retroactive effect thereof).

3.9 Mitigation; Replacement of Lenders.

(a) If Section 3.4 applies, any Lender requests compensation under Sections 3.4,
3.5 or 3.6, or Borrowers are required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 6.5, then such Lender shall, if requested by the Administrative
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate a different lending office for funding or booking its
Loans hereunder, to assign its rights and obligations hereunder to another of
its offices, branches or affiliates or to take such other actions as such Lender
or Agent determines, if, in the judgment of such Lender, such designation,
assignment or other action (i) would eliminate or reduce amounts payable
pursuant to such Sections in the future and (ii) would not subject Agent or such
Lender to any unreimbursed cost or expense and Agent or such Lender would not
suffer any economic, legal or regulatory disadvantage. Nothing in this
Section 3.9 shall affect or postpone any of the obligations of Borrowers or the
rights of Agent or such Lender pursuant to this Section 3.9. Borrowers hereby
agree to pay on demand all reasonable costs and expenses incurred by Agent or
any Lender in connection with any such designation or assignment.

(b) If Section 3.4 applies, any Lender requests compensation under Sections 3.4,
3.5 or 3.6, or Borrowers are required to pay any additional amount to any Lender
or Governmental Authority pursuant to Section 6.5, then within sixty (60) days
thereafter, the Administrative Borrower may, at its sole expense and effort,
upon notice to such Lender and Agent, replace such Lender by requiring such
Lender to assign and delegate (and such Lender shall be obligated to assign and
delegate), without recourse (in accordance with and subject to the restrictions
contained in Section 16.7), all of its interests, rights and obligations under
this Agreement to an Eligible Transferee that shall assume such obligations;
provided that (i) the Administrative Borrower has received the prior written
consent of Agent and the Issuing Bank, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of its Loans and
participations in Letter of Credit Obligations and Swingline Loans that it has
funded, if any, accrued interest thereon, accrued fees and other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal)
and the Administrative Borrower (in the case of accrued interest, fees and other
amounts, including amounts under Section 3.10), (iii) such assignment will
result in a reduction in such compensation and

 

73



--------------------------------------------------------------------------------

payments, and (iv) such assignment does not conflict with applicable laws or
regulations. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Administrative Borrower to require
such assignment and delegation cease to apply. Nothing in this Section 3.9 shall
impair any rights that any Borrower or Agent may have against any Lender that is
a Defaulting Lender.

3.10 Funding Losses. Borrowers shall pay to Agent its customary administrative
charge and to each Lender all losses, expenses and liabilities (including any
interest paid by such Lender to Lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans or its Canadian BA Rate Loans, as applicable, and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or redeployment of such) that it sustains (i) if for any reason
(other than a default by such Lender) a borrowing of any Eurodollar Rate Loan or
any Canadian BA Rate Loan, as applicable, does not occur on a date specified
therefor in a request for borrowing, or a conversion to, or continuation of, any
Eurodollar Rate Loan or any Canadian BA Rate Loan, as applicable, does not occur
on a date specified therefor in a request for conversion or continuation,
(ii) if any prepayment or other principal payment of, or any conversion of, any
of its Eurodollar Rate Loans or Canadian BA Rate Loans, as applicable, occurs on
a date prior to the last day of an Interest Period applicable to such Loan, or
(iii) if any prepayment of any of its Eurodollar Rate Loans or Canadian BA Rate
Loans, as applicable, is not made on any date specified in a notice of
prepayment given by a Borrower (or on its behalf by the Administrative
Borrower). Notwithstanding anything to the contrary contained in this
Section 3.10, Canadian Borrowers shall only be liable for costs arising pursuant
to this Section 3.10 to the extent such costs relate to Canadian Loans and U.S.
Borrowers shall only be liable for costs arising pursuant to this Section 3.10
to the extent such costs relate to U.S. Loans. This covenant shall survive the
termination or non-renewal of this Agreement and the payment of the Obligations.

3.11 Maximum Interest. Notwithstanding anything to the contrary contained in
this Agreement or any of the other Loan Documents, in no event whatsoever shall
the aggregate of all amounts that are contracted for, charged or received by
Agent or any Lender pursuant to the terms of this Agreement or any of the other
Loan Documents and that are deemed interest under applicable law exceed the
Maximum Interest Rate (including, to the extent applicable, the provisions of
Section 5197 of the Revised Statutes of the United States of America as amended,
12 U.S.C. Section 85, as amended). In no event shall any Borrower or Guarantor
be obligated to pay interest or such amounts as may be deemed interest under
applicable law in amounts which exceed the Maximum Interest Rate. In the event
any interest or deemed interest is charged or received in excess of the Maximum
Interest Rate (“Excess”), each Borrower and Guarantor acknowledges and
stipulates that any such charge or receipt shall be the result of an accident
and bona fide error, and that any Excess received by Agent or any Lender shall
be applied, first, to the payment of the then outstanding and unpaid principal
hereunder; second to the payment of the other Obligations then outstanding and
unpaid; and third, returned to such Borrower or Guarantor. All monies paid to
Agent or any Lender hereunder or under any of the other Loan Documents, whether
at maturity or by prepayment, shall be subject to any rebate of unearned
interest as and to the extent required by applicable law. For the purpose of
determining whether or not any Excess has been contracted for, charged or
received by Agent or any Lender, all interest at any time contracted for,
charged or received from any Borrower or Guarantor in

 

74



--------------------------------------------------------------------------------

connection with this Agreement or any of the other Loan Documents shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
during the entire term of this Agreement in accordance with the amounts
outstanding from time to time hereunder and the Maximum Interest Rate from time
to time in effect in order to lawfully charge the maximum amount of interest
permitted under applicable laws. The provisions of this Section 3.11 shall be
deemed to be incorporated into each of the other Loan Documents (whether or not
any provision of this Section 3.11 is referred to therein).

3.12 No Requirement of Match Funding.

(a) Notwithstanding anything to the contrary contained herein, Agent and Lenders
shall not be required to acquire Dollar deposits in the London interbank market
or any other offshore Dollar market to fund any Eurodollar Rate Loan or to
otherwise match fund any Obligations as to which interest accrues based on the
Eurodollar Rate. All of the provisions of this Section 3 shall be deemed to
apply as if Agent, each Lender or any Participant had acquired such deposits to
fund any Eurodollar Rate Loan or any other Obligation as to which interest is
accruing at the Eurodollar Rate by acquiring such Dollar deposits for each
Interest Period in the amount of the Eurodollar Rate Loans or other applicable
Obligations.

(b) Notwithstanding anything to the contrary contained herein, Agent and Lenders
shall not be required to acquire Canadian Dollar deposits in the Canadian
bankers acceptance market or any other offshore Canadian Dollar market to fund
any Canadian BA Rate Loan or to otherwise match fund any Obligations as to which
interest accrues based on the Canadian BA Rate. All of the provisions of this
Section 3 shall be deemed to apply as if Agent, each Lender or any Participant
had acquired such deposits to fund any Canadian BA Rate Loan or any other
Obligation as to which interest is accruing at the Canadian BA Rate by acquiring
such Canadian Dollar deposits for each Interest Period in the amount of the
Canadian BA Rate Loans or other applicable Obligations.

SECTION 4 CONDITIONS PRECEDENT

4.1 Conditions Precedent to Initial Loans and Letters of Credit. The obligation
of Lenders to make the initial Loans or of Issuing Bank to issue the initial
Letters of Credit hereunder is subject to the satisfaction of, or waiver of,
immediately prior to or concurrently with the making of such Loan or the
issuance of such Letter of Credit of each of the following conditions precedent:

(a) Agent shall have received (i) counterparts of this Agreement, (ii) for the
account of each Lender requesting a note, a note, (iii) counterparts of the
Intercreditor Agreement, (iv) counterparts of the U.S. Pledge Agreement and the
U.S. Special Pledge Agreement, (v) counterparts or, to the extent required, duly
executed copies, of the Canadian Collateral Documents, (vi) counterparts of the
Mortgages and (vii) counterparts of all other Loan Documents and all instruments
and documents required to be delivered hereunder, in each case conforming to the
requirements hereunder and thereunder and executed by a duly authorized officer
or director of each party thereto or of the general partner of any partnership
party thereto, and in each case in form and substance reasonably satisfactory to
the Lenders;

 

75



--------------------------------------------------------------------------------

(b) Agent shall have received, in form and substance satisfactory to Agent,
(i) all releases, terminations and such other documents as Agent may request to
evidence and effectuate the termination by the Existing Lenders of their
respective financing arrangements with Loan Parties, including, but not limited
to, a payoff letter executed and delivered by each of the Existing Lenders, as
applicable, in respect of their respective financing arrangements with the Loan
Parties (including, to the extent applicable, delivery of cash collateral and/or
backstop letters of credit with respect to any outstanding letters of credit),
and (ii) the termination and release by each of the Existing Lenders, as
applicable, of any interest in and to any assets and properties of each Loan
Party, duly authorized, executed and delivered by it or each of them, including,
but not limited to, (A) UCC termination statements for all UCC financing
statements previously filed by it or any of them or their predecessors, as
secured party and any Loan Party, as debtor; (B) PPSA terminations or discharges
for all PPSA financing statements or registrations previously filed with respect
to any such interests that do not constitute permitted Liens, filed against any
Borrower or Guarantor, as debtor; and (C) satisfactions and discharges of any
mortgages, deeds of trust, hypothecs or deeds to secure debt by any Loan Party
in favor of it or any of them, in form acceptable for recording with the
appropriate Governmental Authority;

(c) all requisite corporate action and proceedings in connection with this
Agreement and the other Loan Documents shall be satisfactory in form and
substance to Agent, and Agent shall have received all information and copies of
all documents, including records of requisite corporate action and proceedings
which Agent may have requested in connection therewith, such documents where
requested by Agent or its counsel to be certified by appropriate corporate
officers or Governmental Authority (and including a copy of the certificate of
incorporation of each Loan Party which shall set forth the same complete
corporate name of such Loan Party as is set forth herein and certificates of
good standing in the state of organization and each other jurisdiction in which
the failure to qualify could reasonably be expected to result in a Material
Adverse Effect, in each case, certified by the Secretary of State (or equivalent
Governmental Authority), the bylaws or articles of each Loan Party and
resolutions of the board of directors of each Loan Party approving and
authorizing the Loan Documents and the transactions contemplated thereby);

(d) except as disclosed in any interim financial statements furnished by the
Loan Parties to Agent prior to the Closing Date, no material adverse change
shall have occurred in the assets, liabilities (actual or contingent), business,
operations or financial condition of Borrowers and their Subsidiaries taken a
whole since December 31, 2007 and no change or event shall have occurred which
would impair the ability of any Loan Party to perform its obligations hereunder
or under any of the other Loan Documents to which it is a party or of Agent or
any Lender to enforce the Obligations or realize upon the Collateral;

(e) Agent shall have completed a field review of the Records and such other
information with respect to the Collateral as Agent may require to determine the
amount of Loans available to Borrowers (including, without limitation, current
perpetual inventory records and/or roll-forwards of Accounts and Inventory
through the Closing Date and test counts of the Inventory in a manner
satisfactory to Agent, together with such supporting documentation as may be
necessary or appropriate, and other documents and information that will enable
Agent to accurately identify and verify the Collateral), the results of which in
each case shall be satisfactory to Agent, not more than three (3) Business Days
prior to the Closing Date or such earlier date as Agent may agree;

 

76



--------------------------------------------------------------------------------

(f) Agent shall have received, in form and substance satisfactory to Agent, all
consents, approvals, waivers, acknowledgments and other agreements from third
persons (including any Governmental Authorities) which Agent may deem necessary
or desirable in order to permit, protect and perfect its security interests in
and Liens upon the Collateral or to effectuate the provisions or purposes of
this Agreement and the other Loan Documents;

(g) Borrowers shall have established a cash management system in accordance with
Section 6.3 hereof, which shall be in form and substance satisfactory to Agent.;

(h) Agent shall have received evidence, in form and substance satisfactory to
Agent, that upon the filing of Mortgages, the appropriate UCC and PPSA financing
statements or other appropriate filings, Agent has a valid perfected (i) first
priority Lien upon all of the ABL Priority Collateral, and (ii) a second
priority Lien upon all of the Senior Note Priority Collateral, provided that
deposit accounts and investment accounts that are Collateral shall be subject to
the provisions of Section 6.3 hereof;

(i) Agent shall have received and reviewed Lien and judgment search results for
the jurisdiction of organization of each Loan Party, the jurisdiction of the
chief executive office of each Loan Party and all jurisdictions in which assets
of Loan Parties are located, which search results shall be in form and substance
satisfactory to Agent;

(j) Agent shall have received environmental database search reports of the Real
Property to be subject to the Mortgages in form and substance satisfactory to
Agent;

(k) Agent shall have received, in form and substance satisfactory to Agent, to
the extent such documents are delivered in connection with the issuance of the
Senior Notes, executed Mortgages;

(l) (i) Trustee for the Senior Notes shall have received originals of the shares
of the stock certificates representing all of the issued and outstanding shares
of the Capital Stock of each U.S. Loan Party (other than the Company) and
sixty-five percent (65%) of the issued and outstanding shares of the Capital
Stock of each first-tier Canadian Subsidiary owned by any Loan Party, and
(ii) Agent shall have received originals of the stock certificates representing
thirty-five percent (35%) of the issued and outstanding shares of the Capital
Stock of each first-tier Canadian Subsidiary and all of the issued and
outstanding shares of the Capital Stock of each other Canadian Subsidiary owned
by any Loan Party, in each case, together with stock powers duly executed in
blank with respect thereto;

(m) Agent shall have received evidence of insurance and loss payee endorsements
required hereunder and under the other Loan Documents, in form and substance
satisfactory to Agent, and certificates of insurance policies and/or
endorsements naming Agent as loss payee and additional insured;

(n) Agent shall have received, in form and substance satisfactory to Agent, an
opinion letter of (i) the general counsel of the Company, with respect to the
Loan Parties, (ii)

 

77



--------------------------------------------------------------------------------

Jones Day, with respect to the Loan Parties, (iii) Fasken Martineau DuMoulin
LLP, with respect to the Canadian Loan Parties incorporated or subsisting under
the laws of British Columbia or Alberta and the Canadian Collateral Documents
governed by the laws of British Columbia, Alberta or Quebec and the security
interests and hypothecs created thereby the validity of which is governed by the
laws of British Columbia, Alberta, Ontario or Quebec, (iv) MacPherson Leslie &
Tyerman LLP, with respect to security interests granted in Canadian Collateral,
the validity of which is governed by the laws of Saskatchewan, (v) Aikens,
MacAulay & Thorvaldson LLP, with respect to security interests granted in
Canadian Collateral the validity of which is governed by the laws of Manitoba,
(vi) McInnes Cooper, with respect to the Canadian Loan Parties incorporated or
subsisting under the laws of New Brunswick or Nova Scotia and the security
interests granted in Canadian Collateral the validity of which is governed by
the laws of Nova Scotia or New Brunswick, (vii) Perkins Coie, with respect to
U.S. Loan Parties organized in the state of Washington and in the state of
Oregon and (viii) local real estate counsel for each Mortgage, which such
opinions shall permit reliance by permitted assigns of each of Agent and the
Lenders;

(o) Agent shall have received a certificate, in form and substance satisfactory
to Agent, executed by an authorized officer of the Company certifying that
(i) no action, suit, investigation or proceeding is pending or, to the knowledge
of any Loan Party, threatened in any court or before any arbitrator or
governmental instrumentality that purports to affect any Loan Party or any
transaction contemplated by the Loan Documents, if such action, suit,
investigation or proceeding could reasonably be expected to have a Material
Adverse Effect, (ii) immediately after giving effect to this Agreement
(including the initial extensions of credit hereunder), the other Loan
Documents, and all the transactions contemplated therein or thereby to occur on
such date, (A) no Default or Event of Default exists, (B) all representations
and warranties contained herein and in the other Loan Documents are true and
correct in all material respects, (C) (1) the Company individually, (2) LP
Canada individually, and (3) the Loan Parties taken as a whole, are each
Solvent, and (iv) attached thereto are calculations demonstrating that
(A) Excess Liquidity as determined by Agent, as of the Closing Date, is not less
than the Closing Date Excess Liquidity Amount, after giving effect to the
payment of fees and expenses of the transaction, the initial Loans made or to be
made and Letters of Credit issued or to be issued in connection with the initial
transactions hereunder (Excess Liquidity shall be determined based on the
Borrowing Base Certificate delivered pursuant to Section 4.1(p) hereof and the
calculation of cash and Cash Equivalents shall be determined as of the most
recent month end on which such cash and Cash Equivalents were marked-to-market
in accordance with the Company’s investment practices and policies);

(p) Agent shall have received an initial Borrowing Base Certificate for the most
recent month-end occurring at least fifteen (15) days prior to the Closing Date;

(q) Agent shall have received an executed Notice of Account Designation;

(r) (i) the pro forma capital and ownership structure and the shareholding
arrangements of the Company and its Subsidiaries (and all agreements relating
thereto) shall be reasonably satisfactory to Agent, (ii) Agent will be satisfied
with the terms and amounts of any intercompany loans among the Loan Parties and
the flow of funds in connection with the closing, (iii) the Senior Notes shall
have been issued on terms and provisions reasonably acceptable to

 

78



--------------------------------------------------------------------------------

Agent and the Lenders (it being agreed that the terms and provisions of the
Senior Note Indenture and the Senior Notes described in the Offering Memorandum
dated March 3, 2009 are reasonably acceptable to Agent and the Lenders) and
(iv) the Company shall have amended the Existing Indenture to remove any
restrictions on the Lien of Agent on the Collateral;

(s) Agent shall have received, in form and substance reasonably satisfactory
thereto, financial projections prepared by management of the Company and its
Subsidiaries, which will be quarterly for the first year after the Closing Date
and annually thereafter for the term of this Agreement (and which will not be
inconsistent with information provided to the Lenders prior to the Closing
Date);

(t) Agent shall have received, in form and substance reasonably satisfactory
thereto, copies of unaudited financial statements of the Company and its
Subsidiaries for the most recent month-end occurring at least fifteen
(15) Business Days prior to the Closing Date;

(u) Agent shall have received the Company’s Form 10-K filing for the fiscal year
ended December 31, 2008;

(v) Agent shall have received a certificate provided by the Company that sets
forth information required by the Patriot Act including, without limitation, the
identity of each Loan Party, the name and address of each Loan Party and other
information that will allow Agent or any Lender, as applicable, to identify each
Loan Party in accordance with the Act, in form and substance satisfactory to
Agent and the Lenders;

(w) after giving effect to the transactions on the Closing Date, no Change of
Control shall have occurred since September 30, 2008;

(x) all fees and expenses required to be paid hereunder, including without
limitation, under the Fee Letters and all fees and expenses invoiced on or
before the Closing Date shall have been paid in full in cash or will be paid on
the Closing Date; and

(y) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall be reasonably satisfactory in form and
substance to Agent and its counsel.

4.2 Conditions Precedent to All Loans and Letters of Credit. The obligation of
Lenders to make the Loans, including the initial Loans, or of Issuing Bank to
issue any Letter of Credit, including the initial Letters of Credit, is subject
to the further satisfaction of, or waiver of, immediately prior to or
concurrently with the making of each such Loan or the issuance of such Letter of
Credit of each of the following conditions precedent:

(a) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of the making of each such Loan or providing each such Letter of Credit
and after giving effect thereto, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date); provided that any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates);

 

79



--------------------------------------------------------------------------------

(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no material action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority, which (i) purports to enjoin, prohibit, restrain or
otherwise affect (A) the making of the Loans or providing the Letters of Credit,
or (B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Loan Documents or (ii) could reasonably be expected to have
a Material Adverse Effect; and

(c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto.

SECTION 5 GRANT AND PERFECTION OF SECURITY INTEREST

5.1 Grant of Security Interest.

(a) U.S. Collateral. To secure payment and performance of all Obligations, each
U.S. Loan Party hereby grants to Agent, for itself and the benefit of Secured
Parties, a continuing security interest in, a Lien upon, and a right of set off
against, and hereby pledges and makes a collateral assignment to Agent, for
itself and the benefit of Secured Parties, as security, all personal property of
each respective U.S. Loan Party, whether now owned or hereafter acquired or
existing, and wherever located (together with all other collateral security for
the respective Obligations at any time granted to or held or acquired by Agent
or any Secured Party, but specifically excluding all Excluded Assets,
collectively, the “U.S. Collateral”), including all of each U.S. Loan Party’s
right, title and interest in and to the following that do not comprise Excluded
Assets:

(i) all Accounts;

(ii) all general intangibles, including, without limitation, all payment
intangibles and Intellectual Property;

(iii) all goods, including, without limitation, Inventory and Equipment
(including all vehicles and related certificates of title);

(iv) all fixtures;

(v) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

(vi) all instruments, including, without limitation, all promissory notes;

(vii) all documents;

(viii) all deposit accounts;

 

80



--------------------------------------------------------------------------------

(ix) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(x) all supporting obligations;

(xi) all (A) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (B) monies, credit balances, deposits and other
property of any U.S. Loan Party now or hereafter held or received by or in
transit to Agent, any Lender or its Affiliates or at any other depository or
other institution from or for the account of any U.S. Loan Party, whether for
safekeeping, pledge, custody, transmission, collection or otherwise;

(xii) all commercial tort claims, including, without limitation, those
identified in Schedule 5.1;

(xiii) all Records; and

(xiv) all accessions to, substitutions for and all replacements, products and
proceeds of the foregoing, in any form, including insurance proceeds and all
claims against third parties for loss or damage to or destruction of or other
involuntary conversion of any kind or nature of any or all of the other
Collateral.

(b) Canadian Collateral. To secure payment and performance of all Canadian
Obligations each Canadian Loan Party has granted to Agent, for itself and the
benefit of Secured Parties, under the Canadian Collateral Documents, a
continuing security interest in, a Lien upon, and a right of set off against,
and has pledged and made a collateral assignment to Agent, for itself and the
benefit of Secured Parties, as security, all personal property of each
respective Canadian Loan Party, but specifically excluding all Excluded Canadian
Assets, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the respective Canadian
Obligations at any time granted by the Canadian Loan Parties to or held or
acquired from the Canadian Loan Parties by Agent or any Secured Party, but
specifically excluding all Excluded Canadian Assets, collectively, the “Canadian
Collateral”).

5.2 Perfection of Security Interests.

(a) Each Loan Party irrevocably and unconditionally authorizes Agent (or its
agent) to prepare and file at any time and from time to time such financing
statements with respect to the Collateral naming Agent or its designee as the
secured party and such Loan Party as debtor, as Agent may require, and including
any other information with respect to such Loan Party or otherwise required by
part 5 of Article 9 of the Uniform Commercial Code or under the PPSA of such
jurisdiction as Agent may determine, together with any amendment and
continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the Closing Date, including,
without limitation, any financing statement that describes the Collateral as
“all personal property” or “all assets” of such Loan Party or that describes the
Collateral in some other manner as Agent reasonably deems necessary. Each Loan
Party hereby ratifies and approves all financing statements naming Agent or its
designee as secured party and such Loan Party, as the case may be, as debtor
with respect to the Collateral (and any amendments with respect to such
financing statements) filed by or on behalf of Agent

 

81



--------------------------------------------------------------------------------

prior to the Closing Date and ratifies and confirms the authorization of Agent
to file such financing statements (and amendments, if any). Each Loan Party
hereby authorizes Agent to adopt on behalf of such Loan Party any symbol
required for authenticating any electronic filing. In the event that the
description of the collateral in any financing statement naming Agent or its
designee as the secured party and any Loan Party as debtor includes assets and
properties of such Loan Party that do not at any time constitute Collateral,
whether hereunder, under any of the other Loan Documents or otherwise, the
filing of such financing statement shall nonetheless be deemed authorized by
such Loan Party to the extent of the Collateral included in such description and
it shall not render the financing statement ineffective as to any of the
Collateral or otherwise affect the financing statement as it applies to any of
the Collateral. In no event shall any Loan Party at any time file, or permit or
cause to be filed, any correction statement or termination statement with
respect to any financing statement (or amendment or continuation with respect
thereto) naming Agent or its designee as secured party and such Loan Party as
debtor.

(b) No Loan Party has any chattel paper (whether tangible or electronic) or
instruments as of the Closing Date, which, individually evidences an amount in
excess of $1,000,000, except as set forth on Schedule 5.2(b). In the event that
any Loan Party shall be entitled to or shall receive any chattel paper or
instrument after the Closing Date, Loan Parties shall promptly notify Agent
thereof in writing. Promptly upon the receipt thereof by or on behalf of any
Loan Party (including by any agent or representative), such Loan Party shall
deliver, or cause to be delivered to Agent, all tangible chattel paper and
instruments that such Loan Party has or may at any time acquire, which,
individually evidences an amount in excess of $1,000,000, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time specify, in each case except as Agent may otherwise agree. At
Agent’s option, each Loan Party shall, or Agent may at any time on behalf of any
Loan Party, cause the original of any such instrument or chattel paper to be
conspicuously marked in a form and manner acceptable to Agent with the following
legend referring to chattel paper or instruments as applicable: “This [chattel
paper][instrument] is subject to the security interest of Bank of America, N.A.
and any sale, transfer, assignment or encumbrance of this [chattel
paper][instrument] violates the rights of such secured party.”

(c) In the event that any Loan Party shall at any time hold or acquire an
interest in any electronic chattel paper or any “transferable record” (as such
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), which, individually
evidences an amount in excess of $1,000,000, such Loan Party shall promptly
notify Agent thereof in writing. Promptly upon Agent’s request, such Loan Party
shall take, or cause to be taken, such actions as Agent may request to give
Agent control of such electronic chattel paper under Section 9-105 of the UCC
and control of such transferable record under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as in effect in such
jurisdiction.

(d) No Loan Party has any deposit accounts as of the Closing Date, except as set
forth in Schedule 8.10. Subject to Section 6.3(a), Loan Parties shall not,
directly or indirectly, after the Closing Date open, establish or maintain any
deposit account (other than any

 

82



--------------------------------------------------------------------------------

Excluded Deposit Account, as defined below) unless on or before the opening of
such deposit account, such Loan Party shall deliver to Agent a Deposit Account
Control Agreement with respect to such deposit account duly authorized, executed
and delivered by such Loan Party and the bank at which such deposit account is
opened and maintained or arrange for Agent to become the customer of the bank
with respect to the deposit account on terms and conditions acceptable to Agent.
The terms of this subsection (d) shall not apply to (i) deposit accounts
specifically and exclusively used for, payroll, payroll taxes, trust funds and
other employee wage and benefit payments to or for the benefit of any Loan
Party’s salaried employees, (ii) Other Investment Deposits and (iii) such other
deposit accounts which, individually or in the aggregate, do not at any time
have more than $5,000,000 on deposit therein (each such deposit account, an
“Excluded Deposit Account”).

(e) No Loan Party owns or holds, directly or indirectly, beneficially or as
record owner or both, any investment property, as of the Closing Date, or have
any investment account, securities account, commodity account, futures account
or other similar account with any bank or other financial institution or other
securities intermediary, commodity intermediary or futures intermediary as of
the Closing Date, in each case except for investment, securities and commodities
accounts identified on Schedule 8.10 and securities identified on Schedule 8.12.

(i) In the event that any Loan Party shall be entitled to or shall at any time
after the Closing Date hold or acquire any certificated securities (other than
any certificated securities that are Senior Note Priority Collateral or
constitute Excluded Assets), such Loan Party shall promptly endorse, assign and
deliver the same to Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as Agent may from time to time specify. If any
securities, now or hereafter acquired by any Loan Party are uncertificated and
are issued to such Loan Party or its nominee directly by the issuer thereof
(other than any uncertificated securities that are Senior Note Priority
Collateral or constitute Excluded Assets), such Loan Party shall immediately
notify Agent thereof and shall as Agent may specify, either cause the issuer to
agree to comply with instructions from Agent as to such securities, without
further consent of any Loan Party or such nominee, or arrange for Agent to
become the registered owner of the securities.

(ii) Loan Parties shall not, directly or indirectly, after the Closing Date
open, establish or maintain any investment account, securities account,
commodity account, futures account or any other similar account (other than a
deposit account) with any securities intermediary, commodity intermediary or
futures intermediary unless each of the following conditions is satisfied: Agent
shall have received prior written notice of the intention of such Loan Party to
open or establish such account which notice shall specify in reasonable detail
and specificity the name of the account, the owner of the account, the name and
address of the securities intermediary, commodity intermediary or futures
intermediary at which such account is to be opened or established, the
individual at such intermediary with whom such Loan Party is dealing, and on or
before the opening of such investment account, securities account or other
similar account with a securities intermediary, commodity intermediary or
futures intermediary, such Loan Party shall as Agent may specify either
(A) execute and deliver, and cause to be executed and delivered to Agent, an
Investment Property Control Agreement with respect thereto duly authorized,
executed and delivered by such Loan Party and such securities intermediary,
commodity intermediary or futures intermediary or (B) arrange for Agent to
become the entitlement holder with respect to such investment property on terms
and conditions acceptable to Agent.

 

83



--------------------------------------------------------------------------------

(f) Loan Parties are not the beneficiary or otherwise entitled to any right to
payment under any letter of credit, banker’s acceptance or similar instrument as
of the Closing Date with a face amount in excess of $1,000,000. In the event
that any Loan Party shall be entitled to or shall receive any right to payment
under any letter of credit, banker’s acceptance or any similar instrument with a
face amount in excess of $5,000,000, when added together with other similar
instruments in favor of the other Loan Parties, whether as beneficiary thereof
or otherwise after the Closing Date, such Loan Party shall promptly notify Agent
thereof in writing. Such Loan Party shall promptly, as Agent may request, either
(i) deliver, or cause to be delivered to Agent, with respect to any such letter
of credit, banker’s acceptance or similar instrument, the written agreement of
the issuer and any other nominated person obligated to make any payment in
respect thereof (including any confirming or negotiating bank), in form and
substance satisfactory to Agent, consenting to the assignment of the proceeds of
the letter of credit to Agent by such Loan Party and agreeing to make all
payments thereon directly to Agent or as Agent may otherwise direct or
(ii) cause Agent to become, at Borrowers’ expense, the transferee beneficiary of
the letter of credit, banker’s acceptance or similar instrument (as the case may
be).

(g) The U.S. Loan Parties do not have any commercial tort claims with a value in
excess of $1,000,000 as of the Closing Date. In the event that any U.S. Loan
Party shall at any time after the Closing Date have any such commercial tort
claims, such U.S. Loan Party shall promptly notify Agent thereof in writing,
which notice shall set forth in reasonable detail the basis for and nature of
such commercial tort claim. Without limiting the authorization of Agent provided
in Section 5.2(a) hereof or otherwise arising by the execution by such U.S. Loan
Party of this Agreement or any of the other Loan Documents, Agent is hereby
irrevocably authorized from time to time and at any time to file such financing
statements naming Agent or its designee as secured party and such U.S. Loan
Party as debtor, or any amendments to any financing statements, covering any
such commercial tort claim as Collateral. In addition, each U.S. Loan Party
shall promptly upon Agent’s request, execute and deliver, or cause to be
executed and delivered, to Agent such other agreements, documents and
instruments as Agent may require in connection with such commercial tort claim.

(h) Loan Parties shall take any other actions reasonably requested by Agent from
time to time to cause the attachment, perfection and first priority of, and the
ability of Agent to enforce, the security interest of Agent in any and all of
the Collateral (subject only to the Intercreditor Agreement and the Liens
permitted under Section 10.2), including, without limitation, (i) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the UCC, the PPSA or other applicable law, to the extent,
if any, that any Loan Party’s signature thereon is required therefor,
(ii) causing Agent’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iii) complying with any provision of any statute,
regulation or treaty of the United States as to any Collateral if compliance
with such provision is a condition to attachment, perfection or priority of, or
ability of Agent to enforce, the security interest of Agent in such Collateral,
and (iv) obtaining the consents and approvals of any Governmental Authority or
third party, including, without limitation, any consent of any licensor, lessor
or other person obligated

 

84



--------------------------------------------------------------------------------

on Collateral, and taking all actions required by any earlier versions of the
UCC, the PPSA or by other law, as applicable in any relevant jurisdiction;
provided that notwithstanding anything in this Agreement to the contrary, the
Loan Parties shall not be required to take any action to perfect the Liens of
Agent, other than the filing of financing statements under the UCC or the PPSA,
in any of the following assets: (A) any vehicles, aircraft or equipment subject
to certificate of title statutes, (B) assets located in any country other than
the United States or Canada, and (C) any “intent-to-use” Trademark applications
until such time as a U.S. Loan Party has filed an amendment to allege use or a
statement of use under 15 U.S.C. § 1051(c) or 15 U.S.C. § 1051(d), respectively,
and has been deemed in conformance with 15 U.S.C. § 1051(a) or (c) in each case.

SECTION 6 COLLECTION AND ADMINISTRATION

6.1 Borrowers’ Loan Accounts. Agent shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans, Letters of Credit and
other Obligations and the Collateral, (b) all payments made by or on behalf of
any Loan Party and (c) all other appropriate debits and credits as provided in
this Agreement, including fees, charges, costs, expenses and interest. All
entries in the loan account(s) shall be made in accordance with Agent’s
customary practices as in effect from time to time.

6.2 Statements. Agent shall render to the Administrative Borrower each month a
statement setting forth the balance in the Borrowers’ loan account(s) maintained
by Agent for Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Loan Parties and
conclusively binding upon Loan Parties as an account stated except to the extent
that Agent receives a written notice from the Administrative Borrower of any
specific exceptions of the Administrative Borrower thereto within sixty
(60) days after the date such statement has been received by the Company. Until
such time as Agent shall have rendered to the Administrative Borrower a written
statement as provided above, the balance in any Borrower’s loan account(s) shall
be presumptive evidence of the amounts due and owing to Agent and Lenders by
Loan Parties.

6.3 Collection of Accounts.

(a) As soon as possible but not later than the 90th day following the Closing
Date, Borrowers shall maintain Deposit Account Control Agreements in favor of
Agent on their deposit accounts to the extent required by and in accordance with
Section 5.2(d). If at any time during such 90-day period Total Excess
Availability shall be less than $70,000,000 and Borrowers shall not have
obtained Deposit Account Control Agreements in favor of Agent on their deposit
accounts to the extent required by and in accordance with Section 5.2(d),
Borrowers shall immediately prepay Loans and/or cash collateralize outstanding
Letters of Credit in an amount necessary to increase Total Excess Availability
to an amount equal to or greater than $70,000,000. Except following the
occurrence and during the continuation of a Cash Dominion Event, Agent will not
give notice under any Deposit Account Control Agreement terminating the
Borrowers’ right to have access to such deposit accounts or give instructions
with respect thereto. Immediately upon the occurrence of any Cash Dominion
Event, the Borrowers, upon

 

85



--------------------------------------------------------------------------------

the request of the Agent, shall deliver to Agent a schedule of all deposit
accounts, that to the knowledge of the Borrowers, are maintained by the Loan
Parties, which schedule includes, with respect to each depository (i) the name
and address of such depository, (ii) the account name and number(s) maintained
with such depository and (iii) a contact person at such depository. The
occurrence of a Cash Dominion Event shall be deemed continuing (unless Agent
otherwise agrees in its reasonable discretion or Agent, in its reasonable credit
judgment, has determined that the circumstances surrounding such Cash Dominion
Event cease to exist) (x) so long as any Event of Default is continuing that has
not been waived and/or (y) if the Cash Dominion Event arises as a result of
(1) Total Excess Availability being less than the Threshold Amount, until Total
Excess Availability for any ninety (90) consecutive calendar days is equal to or
greater than the Threshold Amount and/or (2) Excess Liquidity being less than
$100,000,000, until Excess Liquidity for any ninety (90) consecutive calendar
days is equal to or greater than $100,000,000; provided that a third Cash
Dominion Event shall be deemed to continue for the entire term of the Credit
Facility notwithstanding the occurrence of an event described in clause (x) or
(y) above.

(b) Borrowers shall establish and maintain, at their expense, blocked accounts
or lockboxes and related blocked accounts (in either case, “Blocked Accounts”),
as Agent may specify, into which Borrowers shall promptly deposit and direct
their respective account debtors to directly remit all payments on Accounts and
all payments constituting proceeds of Inventory or, subject to the Intercreditor
Agreement, other Collateral in the identical form in which such payments are
made, whether by cash, check or other manner. Borrowers shall deliver, or cause
to be delivered to Agent a Deposit Account Control Agreement duly authorized,
executed and delivered by each bank where a Blocked Account is maintained as
provided in Section 5.2 hereof or at any time and from time to time Agent may
become the bank’s customer with respect to any of the Blocked Accounts and
promptly upon Agent’s request, Borrowers shall execute and deliver such
agreements and documents as Agent may reasonably require in connection
therewith. Each agreement entered into with respect to a Blocked Account shall
provide Agent with the ability, upon the occurrence and during the continuance
of a Cash Dominion Event, to direct that all payments to the Blocked Accounts
shall be swept daily to the Agent Payment Account. Each Loan Party agrees that
all payments made to such Blocked Accounts or other funds received and collected
by Agent or any Lender, whether in respect of the Accounts, as proceeds of
Inventory or, subject to the Intercreditor Agreement, other Collateral or
otherwise shall be treated as payments to Agent and Lenders in respect of the
Obligations and therefore shall constitute the property of Agent and Lenders to
the extent of the then outstanding Obligations.

(c) For purposes of calculating the amount of the Loans available to each
Borrower, such payments will be applied (conditional upon final collection) to
the Obligations on the Business Day of receipt by Agent of immediately available
funds in the Agent Payment Account provided such payments and notice thereof are
received not later than 2:00 p.m. on such day. For the purposes of calculating
interest on the Obligations, such payments or other funds received will be
applied (conditional upon final collection) to the Obligations one (1) Business
Day(s) following the date of receipt of immediately available funds by Agent in
the Agent Payment Account provided such payments or other funds and notice
thereof are received not later than 2:00 p.m. on such day. All payments received
by Agent after 2:00 p.m. shall be deemed received on the next succeeding
Business Day and any applicable interest or fees shall continue to accrue.

 

86



--------------------------------------------------------------------------------

(d) Upon the occurrence and during the continuation of a Cash Dominion Event,
each Loan Party and their respective employees, agents and Subsidiaries shall,
acting as trustee for Agent, receive, as the property of Agent, any monies,
checks, notes, drafts or any other payment relating to and/or proceeds of
Accounts or, subject to the Intercreditor Agreement, other Collateral which come
into their possession or under their control and immediately upon receipt
thereof, shall deposit or cause the same to be deposited in the Blocked
Accounts, or remit the same or cause the same to be remitted, in kind, to Agent.
In no event shall the same be commingled with any Loan Party’s other funds.
Borrowers agree to reimburse Agent on demand for any amounts owed or paid to any
bank or other financial institution at which a Blocked Account or any other
deposit account or investment account is established or any other bank,
financial institution or other person involved in the transfer of funds to or
from the Blocked Accounts arising out of Agent’s payments to or indemnification
of such bank, financial institution or other person. The obligations of
Borrowers to reimburse Agent for such amounts pursuant to this Section 6.3 shall
survive the termination of this Agreement.

6.4 Payments.

(a) All Obligations of U.S. Borrowers and U.S. Guarantors shall be payable to
the Agent Payment Account and all Canadian Obligations of Canadian Borrowers and
Canadian Guarantors shall be payable to the Canadian Payment Account. Agent
shall apply payments received or collected from any U.S. Borrower or U.S.
Guarantor or for the account of any U.S. Borrower or U.S. Guarantor (including
the monetary proceeds of collections or of realization upon any U.S. Collateral,
but subject to the Intercreditor Agreement) as follows: first, to pay any fees,
indemnities or expense reimbursements then due to Agent, Issuing Banks and U.S.
Swingline Lender from any U.S. Borrower or U.S. Guarantor; second, to pay any
fees, indemnities, or expense reimbursements then due to Lenders from any U.S.
Borrower or U.S. Guarantor; third, to pay interest due and principal in respect
of U.S. Swingline Loans; fourth, to pay interest due in respect of any U.S.
Loans (other than U.S. Swingline Loans, but including any Special Agent
Advances); fifth, to pay principal in respect of Special Agent Advances (other
than Excess Special Agent Advances) relating to U.S. Collateral or the U.S. Loan
Parties; sixth, to pay principal in respect of all U.S. Loans and the aggregate
amount of all drawings under U.S. Letters of Credit for which any Issuing Bank
has not at such time been reimbursed; seventh, to cash collateralize any U.S.
Letter of Credit Obligations; eighth, to pay principal in respect of Excess
Special Agent Advances relating to U.S. Collateral or the U.S. Loan Parties;
ninth, to pay or prepay any U.S. Obligations arising under or pursuant to any
Noticed Bank Products, on a pro rata basis; tenth, to pay or prepay any other
U.S. Obligations then due arising under any other Bank Products; and eleventh,
to pay any of the Canadian Obligations. Notwithstanding anything to the contrary
contained in this Agreement, (i) unless so directed by the Administrative
Borrower, or unless an Event of Default shall exist or have occurred and be
continuing, Agent shall not apply any payments that it receives to any
Eurodollar Rate Loans made to a U.S. Borrower, except on the expiration date of
the Interest Period applicable to any such Eurodollar Rate Loans made to a U.S.
Borrower or in the event that there are no outstanding Base Rate Loans made to a
U.S. Borrower, and (ii) to the extent any U.S. Borrower uses any proceeds of the
U.S. Loans or Letters of Credit to acquire rights in or the use of any U.S.
Collateral or to

 

87



--------------------------------------------------------------------------------

repay any Indebtedness used to acquire rights in or the use of any U.S.
Collateral, payments in respect of the Obligations shall be deemed applied first
to the U.S. Obligations arising from U.S. Loans and U.S. Letter of Credit
Obligations that were not used for such purposes, and second, to the U.S.
Obligations arising from U.S. Loans and U.S. Letter of Credit Obligations the
proceeds of which were used to acquire rights in or the use of any U.S.
Collateral in the chronological order in which such U.S. Borrower acquired such
rights in or the use of such U.S. Collateral.

(b) Agent shall apply payments received or collected from Canadian Borrower or
any Guarantor of the Canadian Obligations (including any payments made by U.S.
Borrowers and U.S. Guarantors) or for the account of Canadian Borrowers or any
Canadian Guarantor of the Canadian Obligations (including the monetary proceeds
of collections or of realization upon any Canadian Collateral) as follows:
first, to pay any fees, indemnities or expense reimbursements then due to Agent,
Issuing Banks and Canadian Swingline Lender from Canadian Borrowers; second, to
pay any fees, indemnities, or expense reimbursements then due to Canadian
Lenders from Canadian Borrowers; third, to pay interest due and principal in
respect of Canadian Swingline Loans; fourth, to pay interest due in respect of
any Canadian Obligations (other than Canadian Swingline Loans, but including any
Special Agent Advances); fifth, to pay principal in respect of Special Agent
Advances (other than Excess Special Agent Advances) relating to Canadian
Collateral or the Canadian Loan Parties; sixth, to pay principal in respect of
the Canadian Loans and the aggregate amount of all drawings under Canadian
Letters of Credit for which any Issuing Bank has not at such time been
reimbursed; seventh, to cash collateralize any Canadian Letter of Credit
Obligations; eighth, to pay principal in respect of Excess Special Agent
Advances relating to Canadian Collateral or the Canadian Loan Parties; ninth, to
pay or prepay any Canadian Obligations arising under or pursuant to any Noticed
Bank Products, on a pro rata basis; and tenth, to pay or prepay any other
Canadian Obligations then due arising under any other Bank Products.
Notwithstanding anything to the contrary contained in this Agreement, (i) unless
so directed by the Administrative Borrower, or unless an Event of Default shall
exist or have occurred and be continuing, Agent shall not apply any payments it
receives to any (A) Canadian BA Rate Loans made to a Canadian Borrower, except
on the expiration date of the Interest Period applicable to any such Canadian BA
Rate Loans or in the event that there are no outstanding Canadian Base Rate
Loans made to a Canadian Borrower or (B) Eurodollar Rate Loans made to a
Canadian Borrower, except on the expiration date of the Interest Period
applicable to any such Eurodollar Rate Loans or in the event that there are no
outstanding Base Rate Loans made to a Canadian Borrower and (ii) to the extent
any Canadian Borrower uses any proceeds of the Canadian Loans to acquire rights
in or the use of any Canadian Collateral or to repay any Indebtedness used to
acquire rights in or the use of any Canadian Collateral, payments in respect of
the Canadian Obligations shall be deemed applied first to the Canadian
Obligations arising from the Canadian Loans or Canadian Letters of Credit that
were not used for such purposes and second, to the Canadian Obligations arising
from Canadian Loans and Canadian Letters of Credit the proceeds of which were
used to acquire rights in or the use of any Canadian Collateral in the
chronological order in which Canadian Borrowers acquired such rights in or the
use of such Canadian Collateral.

(c) Notwithstanding anything to the contrary set forth in any of the Loan
Documents, (i) all payments by or on behalf of Canadian Borrowers and Canadian
Guarantors shall be applied only to the Canadian Obligations, (ii) all payments
on behalf of a U.S. Borrower or U.S. Guarantor shall be applied first to U.S.
Obligations then due until paid in full, (iii) all

 

88



--------------------------------------------------------------------------------

payments in respect of the Canadian Obligations shall be applied first to
Canadian Obligations denominated in the same currency as the payments received;
provided that payments and collections received in any currency other than the
currency in which any outstanding Obligations are denominated will be accepted
and/or applied at the discretion of the Agent, in the event that Agent elects to
accept and apply such amounts when there are no Obligations (other than Letter
of Credit Obligations or other contingent Obligations) then outstanding in the
same currency, Agent may, at its option (but is not obligated to), convert such
currency received to the currency in which the Obligations are denominated at
the Exchange Rate on such date (regardless of whether such rate is the best
available rate) and in such event, Borrowers shall pay the costs of such
conversion (or Agent may, at its option, charge such costs to the loan account
of any Borrower maintained by Agent) and (iv) to the extent any Borrower or
Guarantor, directly or indirectly, uses any proceeds of the applicable Loans or
Letter of Credit Obligations to acquire rights in or the use of any Collateral
or to repay any Indebtedness used to acquire rights in or the use of any
Collateral, payments in respect of the Obligations shall be deemed applied first
to the Obligations arising from Loans and Letter of Credit Obligations that were
not used for such purposes and second to the Obligations arising from Loans and
Letter of Credit Obligations the proceeds of which were used to acquire rights
in or the use of any Collateral in the chronological order in which such
Borrower acquired such rights in or the use of such Collateral.

(d) Notwithstanding anything to the contrary contained in this Agreement, unless
so directed by Administrative Borrower, or unless a Default or an Event of
Default shall exist or have occurred and be continuing, Agent shall not apply
any payments which it receives to any Eurodollar Rate Loans, except (i) on the
expiration date of the Interest Period applicable to any such Eurodollar Rate
Loans or (ii) in the event that there are no outstanding U.S. Base Rate Loans;
provided, however, that Agent will attempt to honor any written request received
from Administrative Borrower to hold such payment until the expiration of the
applicable Interest Period, it being understood and agreed that Agent shall have
no liability for any failure to do so. To the extent Agent or any Lender
receives any payments or collections in respect of the U.S. Obligations in a
currency other than Dollars, or in respect of the Canadian Obligations, in a
currency other than Canadian Dollars, Agent may, at its option (but is not
obligated to), convert such other currency to Dollars (and, as to the Canadian
Obligations, Canadian Dollars) at the Exchange Rate on such date and in such
market as Agent may select (regardless of whether such rate is the best
available rate). U.S. Borrowers shall pay the costs of such conversion (or Agent
may, at its option, charge such costs to the loan account of any U.S. Borrower
maintained by Agent). Payments and collections received in any currency other
than the currency in which any outstanding Obligations are denominated will be
accepted and/or applied at the discretion of Agent. Any and all payments by or
on account of the Obligations shall be made without setoff, counterclaim or
deduction.

(e) For purposes of this Section 6.4, “Paid in full” and “payment in full” and
“prepayment in full” means payment of all amounts owing under the Loan Documents
according to the terms thereof, including loan fees, service fees, professional
fees, interest (and specially including interest accrued after the commencement
of any case under the U.S. Bankruptcy Code or any similar domestic or foreign
similar statute), default interest, interest on interest, and expense
reimbursements, whether or not the same would be or is allowed or disallowed in
whole or in part in any case under the United States Bankruptcy Code, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) or any similar statute in any

 

89



--------------------------------------------------------------------------------

jurisdiction, but excluding (i) interest to the extent paid in excess of amounts
based on the pre-default rates (but not any other interest) and (ii) fees paid
in respect of the waiver of an Event of Default, in each case as to amounts
under clauses (i) and (ii) above only to the extent that such amounts are
disallowed in any case under the United States Bankruptcy Code. Amounts
distributed with respect to any Bank Products shall be the actual amount owing
under such Bank Product as calculated by the applicable Bank Product Provider
and reported in writing to Agent. Agent shall have no obligation to calculate
the amount to be distributed with respect to any Bank Product, but may rely upon
written notice of the amount (setting forth a reasonably detailed calculation)
from the applicable Bank Product Provider. In the absence of such notice, Agent
may assume the amount to be distributed is the amount of such Bank Product last
reported to it.

(f) At Agent’s option, upon the occurrence and during the continuation of a Cash
Dominion Event, all principal, interest, fees, costs, expenses and other charges
provided for in this Agreement or the other Loan Documents may be charged
directly to the loan account(s) of any applicable Borrower maintained by Agent.
If after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent, any Lender or Issuing Bank is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Agent or such Lender. Loan Parties shall be liable to pay to Agent, and do
hereby indemnify and hold Agent and Lenders harmless for the amount of any
payments or proceeds surrendered or returned. This Section 6.4(f) shall remain
effective notwithstanding any contrary action which may be taken by Agent or any
Lender in reliance upon such payment or proceeds. This Section 6.4 shall survive
the payment of the Obligations and the termination of this Agreement.

6.5 Taxes.

(a) Any and all payments by or on account of any of the Obligations shall be
made free and clear of and without deduction or withholding for or on account
of, any setoff, counterclaim, defense, duties, taxes, levies, imposts, fees,
deductions, charges, withholdings, liabilities, restrictions or conditions of
any kind imposed by any Governmental Authority, excluding all Excluded Taxes
(all such non-excluded taxes, levies, imposts, fees, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).

(b) If any Taxes shall be required by law to be deducted from or in respect of
any sum payable in respect of the Obligations to any Lender, Issuing Bank or
Agent (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 6.5), such Lender, Issuing Bank or Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the relevant Loan Party shall make such
deductions, (iii) the relevant Loan Party shall pay the full amount deducted to
the relevant taxing authority or other authority in accordance with applicable
law and (iv) the relevant Loan Party shall deliver to Agent evidence of such
payment.

(c) In addition, each Loan Party agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies of the United

 

90



--------------------------------------------------------------------------------

States or any political subdivision thereof or any applicable foreign
jurisdiction, and all liabilities with respect thereto, in each case arising
from any payment made hereunder or under any of the other Loan Documents or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement or any of the other Loan Documents (collectively, “Other Taxes”).

(d) Each Loan Party shall indemnify each Lender, Issuing Bank and Agent for the
full amount of Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 6.5) paid by
such Lender, Issuing Bank or Agent (as the case may be) and any liability
(including for penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within thirty (30) days
from the date such Lender, Issuing Bank or Agent (as the case may be) makes
written demand therefor. A certificate as to the amount of such payment or
liability delivered to the Administrative Borrower by a Lender, Issuing Bank
(with a copy to Agent) or by Agent on its own behalf or on behalf of a Lender or
Issuing Bank, shall be conclusive absent manifest error.

(e) As soon as practicable after any payment of Taxes or Other Taxes by any Loan
Party, such Loan Party shall furnish to Agent, at its address referred to
herein, the original or a certified copy of a receipt evidencing payment thereof
or other evidence of such payment reasonably satisfactory to Agent.

(f) Without prejudice to the survival of any other agreements of any Loan Party
hereunder or under any of the other Loan Documents, the agreements and
obligations of such Loan Party contained in this Section 6.5 shall survive the
termination of this Agreement and the payment in full of the Obligations.

(g) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the applicable
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any of the other Loan
Documents shall deliver to the Administrative Borrower (with a copy to Agent),
at the time or times prescribed by applicable law or reasonably requested by the
Administrative Borrower or Agent (in such number of copies as is reasonably
requested by the recipient), whichever of the following is applicable (but only
if such Foreign Lender is legally entitled to do so): (i) duly completed copies
of Internal Revenue Service Form W-8BEN claiming exemption from, or a reduction
to, withholding tax under an income tax treaty, or any successor form, (ii) duly
completed copies of Internal Revenue Service Form 8-8ECI claiming exemption from
withholding because the income is effectively connected with a U.S. trade or
business or any successor form, (iii) in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Sections 871(h) or
881(c) of the Code, a certificate of the Lender to the effect that such Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code or a “controlled foreign corporation” described and
Section 881(c)(3)(C) of the Code and duly completed copies of Internal Revenue
Service Form W-8BEN claiming exemption from withholding under the portfolio
interest exemption or any successor form or (iv) any other applicable form,
certificate or document prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States or Canadian withholding tax duly
completed together with such supplementary documentation as may be prescribed by

 

91



--------------------------------------------------------------------------------

applicable law to permit a Borrower to determine the withholding or deduction
required to be made. Unless the Administrative Borrower and Agent have received
forms or other documents satisfactory to them indicating that payments hereunder
or under any of the other Loan Documents to or for a Foreign Lender are not
subject to United States or Canadian withholding tax or are subject to such tax
at a rate reduced by an applicable tax treaty, Borrowers or Agent shall withhold
amounts required to be withheld by applicable requirements of law from such
payments at the applicable statutory rate.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 6.5 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.

(i) If Agent, Issuing Bank or any Lender determines, in its reasonable
discretion, that is has received a refund of an additional amount from any Loan
Party pursuant to Section 6.5(b), Agent, Issuing Bank or such Lender shall pay
to such Loan Party an amount equal to such refund, net of all out-of-pocket
expenses of the Agent, Issuing Bank or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund. Each Loan Party, upon request of the
Agent, Issuing Bank or such Lender, agrees to repay the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Agent, Issuing Bank or such Lender in
the event the Agent, Issuing Bank or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Agent, Issuing Bank or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Loan Party or any other Person.

6.6 Authorization to Make Loans. Agent and Lenders are authorized to make the
Loans based upon telephonic or other instructions received from anyone
purporting to be an officer of Administrative Borrower or any Borrower or other
authorized person or, at the discretion of Agent, if such Loans are necessary to
satisfy any Obligations. All requests for Loans or Letters of Credit hereunder
shall specify the date on which the requested advance is to be made (which day
shall be a Business Day) and the amount of the requested Loan. Requests received
after 11:00 a.m. on any day shall be deemed to have been made as of the opening
of business on the immediately following Business Day. All Loans and Letters of
Credit under this Agreement shall be conclusively presumed to have been made to,
and at the request of and for the benefit of, any Loan Party when deposited to
the credit of any Loan Party or otherwise disbursed or established in accordance
with the instructions of any Loan Party or in accordance with the terms and
conditions of this Agreement.

6.7 Use of Proceeds. Loans made or Letters of Credit provided to or for the
benefit of any Borrower pursuant to the provisions hereof shall be used by such
Borrower only for general operating, working capital and other proper corporate
purposes of such Borrower not otherwise prohibited by the terms hereof,
including Permitted Acquisitions. None of the proceeds will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security or for

 

92



--------------------------------------------------------------------------------

the purposes of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Loans to be considered a “purpose credit” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System,
as amended.

6.8 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements.

(a) Each Borrower hereby irrevocably appoints and constitutes the Administrative
Borrower as its agent and attorney-in-fact to request and receive Loans and
Letters of Credit pursuant to this Agreement and the other Loan Documents from
Agent or any Lender in the name or on behalf of such Borrower. Agent and Lenders
may disburse the Loans to such bank account of the Administrative Borrower or a
Borrower or otherwise make such Loans to a Borrower and provide such Letters of
Credit to a Borrower as the Administrative Borrower may designate or direct,
without notice to any other Loan Party. Notwithstanding anything to the contrary
contained herein, Agent may at any time and from time to time require that Loans
to or for the account of any Borrower be disbursed directly to an operating
account of such Borrower.

(b) The Administrative Borrower hereby accepts the appointment by Borrowers to
act as the agent and attorney-in-fact of Borrowers pursuant to this Section 6.8.
The Administrative Borrower shall ensure that the disbursement of any Loans to
each Borrower requested by or paid to or for the account of the Company, or the
issuance of any Letter of Credit for a Borrower hereunder, shall be paid to or
for the account of such Borrower.

(c) Each Loan Party hereby irrevocably appoints and constitutes the
Administrative Borrower as its agent to receive statements on account and all
other notices from Agent and Lenders with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Loan
Documents.

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Loan Party by Administrative Borrower shall be deemed
for all purposes to have been made by such Loan Party, as the case may be, and
shall be binding upon and enforceable against such Loan Party to the same extent
as if made directly by such Loan Party.

(e) No purported termination of the appointment of the Administrative Borrower
as agent as aforesaid shall be effective, except after ten (10) days’ prior
written notice to Agent.

6.9 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement or as otherwise agreed by Lenders: (a) the making and conversion of
Loans shall be made among the Lenders based on their respective Pro Rata Shares
as to the Loans and (b) each payment on account of any Obligations to or for the
account of one or more of Lenders in respect of any Obligations due on a
particular day shall be allocated among the Lenders (other than Defaulting
Lenders) entitled to such payments based on their respective Pro Rata Shares and
shall be distributed accordingly.

 

93



--------------------------------------------------------------------------------

6.10 Sharing of Payments, Etc.

(a) Each Loan Party agrees that, in addition to (and without limitation of) any
right of setoff, banker’s lien or counterclaim Agent or any Lender may otherwise
have, each Lender shall be entitled, at its option (but subject, as among Agent
and Lenders, to the provisions of Section 13.4(b) and Section 6.10(b) hereof),
to offset balances held by it for the account of such Loan Party at any of its
offices, in dollars or in any other currency, against any principal of or
interest on any Loans owed to such Lender or any other amount payable to such
Lender hereunder, that is not paid when due (regardless of whether such balances
are then due to such Loan Party), in which case it shall promptly notify the
Administrative Borrower and Agent thereof; provided that such Lender’s failure
to give such notice shall not affect the validity thereof.

(b) If any Lender (including Agent or any Applicable Designee) shall obtain from
any Loan Party payment of any principal of or interest on any Loan owing to it
or payment of any other amount under this Agreement or any of the other Loan
Documents through the exercise of any right of setoff, banker’s lien or
counterclaim or similar right or otherwise (other than from Agent as provided
herein), and, as a result of such payment, such Lender shall have received more
than its Pro Rata Share of the principal of the Loans or more than its share of
such other amounts then due hereunder or thereunder by any Loan Party to such
Lender than the percentage thereof received by any other Lender, it shall
promptly pay to Agent, for the benefit of Lenders, the amount of such excess and
simultaneously purchase from such other Lenders a participation in the Loans or
such other amounts, respectively, owing to such other Lenders (or such interest
due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all Lenders
shall share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) in
accordance with their respective Pro Rata Shares or as otherwise agreed by
Lenders. To such end all Lenders shall make appropriate adjustments among
themselves (by the resale of participation sold or otherwise) if such payment is
rescinded or must otherwise be restored.

(c) Each Loan Party agrees that any Lender purchasing a participation (or direct
interest) as provided in this Section 6.10 may exercise, in a manner consistent
with this Section 6.10, all rights of setoff, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans or other amounts (as the case may be) owing to
such Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Loan Party. If,
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section 6.10 applies,
such Lender shall, to the extent practicable, assign such rights to Agent for
the benefit of Lenders and, in any event, exercise its rights in respect of such
secured claim in a manner consistent with the rights of Lenders entitled under
this Section 6.10 to share in the benefits of any recovery on such secured
claim.

 

94



--------------------------------------------------------------------------------

6.11 Settlement Procedures.

(a) In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Agent and Lenders, Agent may, at its
option, subject to the terms of this Section 6.11, make available, on behalf of
Lenders, the full amount of the Loans requested or charged to any Borrower’s
loan account(s) or otherwise to be advanced by Lenders pursuant to the terms
hereof up to an aggregate amount of $15,000,000, without requirement of prior
notice to Lenders of the proposed Loans.

(b) With respect to all Loans made by Agent on behalf of Lenders as provided in
this Section 6.11, the amount of each Lender’s Pro Rata Share of the outstanding
Loans shall be computed weekly, and shall be adjusted upward or downward on the
basis of the amount of the outstanding Loans as of 5:00 p.m. on the Business Day
immediately preceding the date of each settlement computation; provided that
Agent retains the absolute right at any time or from time to time to make the
above described adjustments at intervals more frequent than weekly. Agent shall
deliver to each of the Lenders after the end of each week, or at such lesser
period or periods as Agent shall determine, a summary statement of the amount of
outstanding Loans for such period (such week or lesser period or periods being
hereinafter referred to as a “Settlement Period”). If the summary statement is
sent by Agent and received by a Lender prior to 12:00 noon, then such Lender
shall make the settlement transfer described in this Section 6.11 by no later
than 3:00 p.m. on the same Business Day and if received by a Lender after 12:00
noon, then such Lender shall make the settlement transfer by not later than 3:00
p.m. on the next Business Day following the date of receipt. If, as of the end
of any Settlement Period, the amount of a Lender’s Pro Rata Share of the
outstanding Loans is more than such Lender’s Pro Rata Share of the outstanding
Loans as of the end of the previous Settlement Period, then such Lender shall
forthwith (but in no event later than the time set forth in the preceding
sentence) transfer to Agent by wire transfer in immediately available funds the
amount of the increase. Alternatively, if the amount of a Lender’s Pro Rata
Share of the outstanding Loans in any Settlement Period is less than the amount
of such Lender’s Pro Rata Share of the outstanding Loans for the previous
Settlement Period, Agent shall forthwith transfer to such Lender by wire
transfer in immediately available funds the amount of the decrease. The
obligation of each of the Lenders to transfer such funds and effect such
settlement shall be irrevocable and unconditional and without recourse to or
warranty by Agent. Agent and each Lender agrees to mark its books and records at
the end of each Settlement Period to show at all times the dollar amount of its
Pro Rata Share of the outstanding Loans and Letters of Credit. Each Lender shall
only be entitled to receive interest on its Pro Rata Share of the Loans to the
extent such Loans have been funded by such Lender. Because the Agent on behalf
of Lenders may be advancing and/or may be repaid Loans prior to the time when
Lenders will actually advance and/or be repaid such Loans, interest with respect
to Loans shall be allocated by Agent in accordance with the amount of Loans
actually advanced by and repaid to each Lender and the Agent and shall accrue
from and including the date such Loans are so advanced to but excluding the date
such Loans are either repaid by Borrowers or actually settled with the
applicable Lender as described in this Section 6.11.

(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by a Borrower, Agent may apply such amounts repaid directly to any amounts
made available by Agent pursuant to this Section 6.11. In lieu of weekly or more
frequent settlements, Agent may,

 

95



--------------------------------------------------------------------------------

at its option, at any time require each Lender to provide Agent with immediately
available funds representing its Pro Rata Share of each Loan, prior to Agent’s
disbursement of such Loan to Borrower. In such event, all Loans under this
Agreement shall be made by the Lenders simultaneously and proportionately to
their Pro Rata Shares. No Lender shall be responsible for any default by any
other Lender in the other Lender’s obligation to make a Loan requested hereunder
nor shall the Commitment of any Lender be increased or decreased as a result of
the default by any other Lender in the other Lender’s obligation to make a Loan
hereunder.

(d) If Agent is not funding a particular Loan to a Borrower (or the
Administrative Borrower for the benefit of such Borrower) pursuant to Sections
6.11(a) and 6.11(b) above on any day, but is requiring each Lender to provide
Agent with immediately available funds on the date of such Loan as provided in
Section 6.11(c) above, Agent may assume that each Lender will make available to
Agent such Lender’s Pro Rata Share of the Loan requested or otherwise made on
such day and Agent may, in its discretion, but shall not be obligated to, cause
a corresponding amount to be made available to or for the benefit of such
Borrower on such day. If Agent makes such corresponding amount available to a
Borrower and such corresponding amount is not in fact made available to Agent by
such Lender, Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to Agent at the
Federal Funds Rate for each day during such period (as published by the Federal
Reserve Bank of New York or at Agent’s option based on the arithmetic mean
determined by Agent of the rates for the last transaction in overnight Federal
funds arranged prior to 9:00 a.m. (New York City time) on that day by each of
the three leading brokers of Federal funds transactions in New York City
selected by Agent) and if such amounts are not paid within three (3) days of
Agent’s demand, at the highest Interest Rate provided for in Section 3.1 hereof
applicable to Base Rate Loans. During the period in which such Lender has not
paid such corresponding amount to Agent, notwithstanding anything to the
contrary contained in this Agreement or any of the other Loan Documents, the
amount so advanced by Agent to or for the benefit of any Borrower shall, for all
purposes hereof, be a Loan made by Agent for its own account. Upon any such
failure by a Lender to pay Agent, Agent shall promptly thereafter notify the
Administrative Borrower of such failure and Borrowers shall pay such
corresponding amount to Agent for its own account within five (5) Business Days
of the Administrative Borrower’s receipt of such notice. A Lender (i) who fails
to fund its Pro Rata Share of any Loans, participations in Letter of Credit
Obligations or participations in Swingline Loans required to be funded by it
hereunder and such failure is not cured within one (1) Business Day or
(ii) against which a case or proceeding under the bankruptcy, insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
laws or statutes of any jurisdiction now or hereafter in effect (whether at a
law or equity) is commenced, is a “Defaulting Lender”. Agent shall not be
obligated to transfer to a Defaulting Lender any payments received by Agent for
the Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to
the sharing of any payments hereunder (including any principal, interest or
fees). Amounts payable to a Defaulting Lender shall instead be paid to or
retained by Agent. Agent may hold and, in its discretion, relend to a Borrower
the amount of all such payments received or retained by it for the account of
such Defaulting Lender. For purposes of voting or consenting to matters with
respect to this Agreement and the other Loan Documents and determining Pro Rata
Shares, such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero (0) (provided that the foregoing
is not intended to relieve such Defaulting Lender from

 

96



--------------------------------------------------------------------------------

its Commitment obligation). This Section 6.11 shall remain effective with
respect to a Defaulting Lender until such default is cured. The operation of
this Section 6.11 shall not be construed to increase or otherwise affect the
Commitment of any Lender, or relieve or excuse the performance by any Loan Party
of their duties and obligations hereunder.

(e) Nothing in this Section 6.11 or elsewhere in this Agreement or the other
Loan Documents shall be deemed to require Agent to advance funds on behalf of
any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitment.

6.12 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or commitment of any other Lender hereunder. Nothing contained in
this Agreement or any of the other Loan Documents and no action taken by the
Lenders pursuant hereto or thereto shall be deemed to constitute the Lenders to
be a partnership, an association, a joint venture or any other kind of entity.
The amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and subject to Section 13.4 hereof, each Lender shall be
entitled to protect and enforce its rights arising out of this Agreement and it
shall not be necessary for any other Lender to be joined as an additional party
in any proceeding for such purpose.

6.13 Bank Products. Loan Parties, or any of their Subsidiaries, may (but no such
Person is required to) request that the Bank Product Providers provide or
arrange for such Person to obtain Bank Products from Bank Product Providers, and
each Bank Product Provider may, in its sole discretion, provide or arrange for
such Person to obtain the requested Bank Products. Any Loan Party and any of its
Subsidiaries that obtains Bank Products shall indemnify and hold Agent, each
Lender and their respective Affiliates harmless from any and all obligations now
or hereafter owing to any other Person by any Bank Product Provider in
connection with any Bank Products other than for gross negligence or willful
misconduct on the part of any such indemnified Person. This Section 6.13 shall
survive the payment of the Obligations and the termination of this Agreement.
Each Loan Party and each of its Subsidiaries acknowledges and agrees that the
obtaining of Bank Products from Bank Product Providers (a) is in the sole
discretion of such Bank Product Provider, and (b) is subject to all rules and
regulations of such Bank Product Provider.

SECTION 7 COLLATERAL REPORTING AND COVENANTS

7.1 Collateral Reporting.

(a) The Administrative Borrower shall provide Agent with the following documents
in a form satisfactory to Agent:

(i) as soon as possible after the end of each month (but in any event within
fifteen (15) Business Days after the end thereof), on a monthly basis (A) a
Borrowing Base Certificate, (B) inventory reports by location and category (and
including the amounts of Inventory and the value thereof at any leased locations
and at premises of warehouses, processors or other third parties, as well as
Vendor Managed Inventory and Reload Inventory

 

97



--------------------------------------------------------------------------------

amounts and locations), (C) agings of accounts receivable and agings of accounts
payable (and including information indicating the amounts owing to owners and
lessors of leased premises, warehouses, processors and other third parties from
time to time in possession of any Collateral), (D) schedules of sales made,
credits issued and cash received, as well as purchases made, and (E) a schedule
detailing the amount of cash and Cash Equivalents (such amount to equal the
marked-to-market value for such cash and Cash Equivalents determined not less
frequently than monthly (except with respect to auction rate securities, which
shall be determined not less frequently than quarterly), based on the Company’s
current investment practices and policies and identifying restricted cash and
illiquid securities) of the Borrowers, a disclosure of Other Investment Deposits
(including the creation or establishment of any such Other Investment Deposits)
and calculations of Excess Liquidity and Total Excess Availability
(collectively, the “Cash Report”), each of the foregoing in form reasonably
satisfactory to the Agent (provided that the Cash Report may be requested by
Agent on a more frequent basis than monthly);

(ii) such other reports as to the Collateral as Agent shall request from time to
time in its reasonable credit judgment.

(b) Upon the occurrence and during the continuance of a Cash Dominion Event,
Agent will require more frequent reporting of certain of the foregoing
information set forth in this Section 7.1, such frequency to be determined in
Agent’s reasonable discretion.

7.2 Accounts Covenants.

(a) Administrative Borrower shall notify Agent promptly of: (i) with respect to
any Account, the assertion of any material claims, offsets, defenses or
counterclaims by any account debtor in respect thereof, or any material disputes
with account debtors in respect thereof, or any settlement, adjustment or
compromise thereof, and (ii) any event or circumstance which, to the best of any
Loan Party’s knowledge, would cause Agent to consider any then existing Accounts
as no longer constituting Eligible Accounts. No credit, discount, allowance or
extension or agreement for any of the foregoing shall be granted to any account
debtor without Agent’s consent, except in the ordinary course of a Loan Party’s
business in accordance with practices and policies previously disclosed in
writing to Agent and except as set forth in the schedules delivered to Agent
pursuant to Section 7.1(a) above. So long as no Event of Default exists or has
occurred and is continuing, Loan Parties shall settle, adjust or compromise any
claim, offset, counterclaim or dispute with any account debtor. At any time that
an Event of Default exists or has occurred and is continuing, Agent shall, at
its option, have the exclusive right to settle, adjust or compromise any claim,
offset, counterclaim or dispute with account debtors or grant any credits,
discounts or allowances.

(b) Agent shall have the right during its regularly scheduled field examinations
and at any other time or times that Agent may determine in its reasonable credit
judgment, in Agent’s name or in the name of a nominee of Agent, to verify the
validity, amount or any other matter relating to any Accounts or other
Collateral, by mail, telephone, facsimile transmission or otherwise.

7.3 Inventory Covenants. With respect to the Inventory: (a) each Loan Party
shall at all times maintain inventory records, keeping correct and accurate
records itemizing and

 

98



--------------------------------------------------------------------------------

describing the kind, type, quality and quantity of Inventory and such Loan
Party’s cost therefor; (b) Loan Parties shall conduct a physical count of the
Inventory in accordance with the Loan Parties’ historical practice in effect on
the Closing Date but at any time or times as Agent may request upon the
occurrence and during the continuation of an Event of Default or a Cash Dominion
Event, and promptly following such physical inventory shall supply Agent with a
report in the form and with such specificity as may be satisfactory to Agent
concerning such physical count; (c) Loan Parties shall not remove any Inventory
from the locations set forth or permitted herein, without the prior written
consent of Agent, except for sales of Inventory in the ordinary course of its
business and except to move Inventory directly from one location set forth or
permitted herein to another such location and except for Inventory shipped from
the manufacturer thereof to such Loan Party which is in transit to the locations
set forth or permitted herein; (d) upon Agent’s request, Borrowers shall, at
their expense, no more than four (4) times in any twelve (12) month period, but
at any time or times as Agent may request upon the occurrence and during the
continuation of an Event of Default, deliver or cause to be delivered to Agent
written appraisals as to the Inventory in form, scope and methodology acceptable
to Agent and by an appraiser acceptable to Agent, addressed to Agent and Lenders
and upon which Agent and Lenders are expressly permitted to rely; provided that
if no Event of Default has occurred and is continuing, Excess Liquidity is at
least $100,000,000 and Total Excess Availability is greater than the Threshold
Amount, the Borrowers shall be required to bear the cost of only two (2) such
appraisals in any twelve (12) month period; (e) Loan Parties shall produce, use,
store and maintain the Inventory with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with
applicable laws (including the requirements of the Federal Fair Labor Standards
Act of 1938, as amended and all rules, regulations and orders related thereto);
(f) none of the Inventory or other Collateral constitutes farm products or the
proceeds thereof; (g) each Loan Party assumes all responsibility and liability
arising from or relating to the production, use, sale or other disposition of
the Inventory; (h) Loan Parties shall keep the Inventory in good and marketable
condition (other than Inventory that is old or obsolete or that the Loan Parties
no longer intend to sell in the ordinary course of business); and (i) Loan
Parties shall not, without prior written notice to Agent or the specific
identification of such Inventory in a report with respect thereto provided by
the Administrative Borrower to Agent pursuant to Section 7.1(a) hereof, acquire
or accept any Inventory on consignment or approval.

7.4 Equipment and Real Property Covenants. With respect to the Equipment and
Real Property: (a) Loan Parties shall keep the Equipment in good order and
repair (ordinary wear and tear excepted); (b) Loan Parties shall use the
Equipment and Real Property with all reasonable care and caution and in
accordance with applicable standards of any insurance and in material conformity
with all applicable laws; and (c) the Equipment is and shall be used in the
business of Loan Parties and not for personal, family, household or farming use.

7.5 Power of Attorney. Each Loan Party hereby irrevocably designates and
appoints Agent (and all persons designated by Agent) as such Loan Party’s true
and lawful attorney-in-fact, and authorizes Agent, in such Loan Party’s or
Agent’s name, to: (a) at any time an Event of Default exists or has occurred and
is continuing (i) demand payment on Accounts or other Collateral, (ii) enforce
payment of Accounts by legal proceedings or otherwise, (iii) exercise all of
such Loan Party’s rights and remedies to collect any Account or other
Collateral, (iv) sell or assign any Account upon such terms, for such amount and
at such time or times as the Agent

 

99



--------------------------------------------------------------------------------

deems advisable, (v) settle, adjust, compromise, extend or renew an Account,
(vi) discharge and release any Account, (vii) prepare, file and sign such Loan
Party’s name on any proof of claim in bankruptcy or other similar document
against an account debtor or other obligor in respect of any Accounts or other
Collateral, (viii) notify the post office authorities to change the address for
delivery of remittances from account debtors or other obligors in respect of
Accounts or other proceeds of Collateral to an address designated by Agent, and
open and dispose of all mail addressed to such Loan Party and handle and store
all mail relating to the Collateral; and (ix) do all acts and things which are
necessary, in Agent’s determination, to fulfill such Loan Party’s obligations
under this Agreement and the other Loan Documents and (b) at any time after the
occurrence and during the continuation of a Cash Dominion Event to (i) take
control in any manner of any item of payment in respect of Accounts or
constituting Collateral or otherwise received in or for deposit in the Blocked
Accounts or otherwise received by Agent or any Lender, (ii) have access to any
lockbox or postal box into which remittances from account debtors or other
obligors in respect of Accounts or other proceeds of Collateral are sent or
received, (iii) endorse such Loan Party’s name upon any items of payment in
respect of Accounts or constituting Collateral or otherwise received by Agent
and any Lender and deposit the same in Agent’s account for application to the
Obligations, (iv) endorse such Loan Party’s name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Account or any goods pertaining thereto or any other Collateral, including any
warehouse or other receipts, or bills of lading and other negotiable or
non-negotiable documents, (v) clear Inventory the purchase of which was financed
with a Letter of Credit through U.S. Customs or foreign export control
authorities in such Loan Party’s name, Agent’s name or the name of Agent’s
designee, and to sign and deliver to customs officials powers of attorney in
such Loan Party’s name for such purpose, and to complete in such Loan Party’s or
Agent’s name, any order, sale or transaction, obtain the necessary documents in
connection therewith and collect the proceeds thereof, and (vi) sign such Loan
Party’s name on any verification of Accounts and notices thereof to account
debtors or any secondary obligors or other obligors in respect thereof. Each
Loan Party hereby releases Agent and Lenders and their respective officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Agent’s or any Lender’s own gross negligence
or willful misconduct as determined pursuant to a final non-appealable order of
a court of competent jurisdiction.

7.6 Right to Cure. Agent may, at its option, upon notice to the Administrative
Borrower, upon the occurrence and during the continuation of an Event of
Default, (a) cure any default by any Loan Party under any material agreement
with a third party that affects the Collateral, its value or the ability of
Agent to collect, sell or otherwise dispose of the Collateral or the rights and
remedies of Agent or any Lender therein or the ability of any Loan Party to
perform its obligations hereunder or under any of the other Loan Documents,
(b) pay or bond on appeal any judgment entered against any Loan Party,
(c) discharge taxes, liens, security interests or other encumbrances at any time
levied on or existing with respect to the Collateral and (d) pay any amount,
incur any expense or perform any act which, in Agent’s judgment, is necessary or
appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent and Lenders with respect thereto. Agent may add any amounts so
expended to the Obligations and charge any Borrower’s account therefor, such
amounts to be repayable by Borrowers on demand; provided, that the Canadian
Borrowers shall not be required to pay any such amounts in excess of the
Canadian Borrower Percentage thereof. Agent and Lenders shall be under no
obligation to

 

100



--------------------------------------------------------------------------------

effect such cure, payment or bonding and shall not, by doing so, be deemed to
have assumed any obligation or liability of any Loan Party. Any payment made or
other action taken by Agent or any Lender under this Section 7.6 shall be
without prejudice to any right to assert an Event of Default hereunder and to
proceed accordingly.

7.7 Access to Premises. From time to time as requested by Agent, at the cost and
expense of Borrowers, (a) Agent or its designee shall have complete access to
all of each Loan Party’s premises during normal business hours and after notice
to the Administrative Borrower, or at any time and without notice to the
Administrative Borrower if an Event of Default exists or has occurred and is
continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of each Loan Party’s books and records, including the
Records, and (b) each Loan Party shall promptly furnish to Agent such copies of
such books and records or extracts therefrom as Agent may request, and Agent or
any Lender or Agent’s designee may use during normal business hours such of any
Loan Party’s personnel, equipment, supplies and premises as may be reasonably
necessary for the foregoing and if an Event of Default exists or has occurred
and is continuing for the collection of Accounts and realization of other
Collateral. In addition to the foregoing, so long as no Event of Default shall
have occurred and be continuing, Agent shall be permitted to conduct no more
than four (4) field examinations and no more than four (4) appraisals during any
twelve (12) consecutive month period; provided, that so long as no Event of
Default has occurred and is continuing, Excess Liquidity is at least
$100,000,000 and Total Excess Availability is greater than the Threshold Amount,
the Borrowers shall be required to bear the cost of only two (2) such field
examinations and two (2) such appraisals in any twelve (12) month period; and
provided, further, that upon the occurrence and during the continuation of an
Event of Default, there is no limit on the number of field examinations and
appraisals which may be conducted by Agent or any Lender and the Borrowers shall
be required to bear the cost of all such field examinations and appraisals. For
the avoidance of doubt, in any twelve (12) month period, a field examination of
the U.S. Collateral and a field examination of the Canadian Collateral occurring
in such period shall constitute one field examination. The Canadian Borrowers
shall bear the cost of all such field examinations and appraisals involving
Canadian Collateral and the U.S. Borrowers shall bear the cost of all such field
examinations and appraisals involving U.S. Collateral.

SECTION 8 REPRESENTATIONS AND WARRANTIES

Each Loan Party hereby represents and warrants to Agent, Lenders and Issuing
Bank the following (which shall survive the execution and delivery of this
Agreement):

8.1 Corporate Existence, Power and Authority. Each Loan Party is a corporation,
limited liability company, unlimited liability company or limited partnership
duly organized and in good standing under the laws of its jurisdiction of
organization and is duly qualified as a foreign corporation, limited liability
company, unlimited liability company or limited partnership, as applicable, and
in good standing in all states or other jurisdictions where the nature and
extent of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. The execution, delivery and
performance of this Agreement, the other Loan Documents and the transactions
contemplated hereunder and thereunder (a) are all within each Loan Party’s
corporate, limited liability company, unlimited liability company or

 

101



--------------------------------------------------------------------------------

limited partnership powers, (b) have been duly authorized, (c) are not in
contravention of law or the terms of any Loan Party’s certificate of
incorporation, certificate of formation, bylaws, operating agreement, limited
partnership agreement or other organizational documentation, or any indenture,
loan agreement, or Material Contract to which any Loan Party is a party or by
which any Loan Party or its property are bound and (d) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any Lien upon any property of any Loan Party. This Agreement and the other Loan
Documents to which any Loan Party is a party constitute legal, valid and binding
obligations of such Loan Party enforceable in accordance with their respective
terms.

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of each Loan Party is as set forth on the signature
page of this Agreement and in Schedule 8.2. No Loan Party has, during the five
(5) years prior to the date of this Agreement, been known by or used any other
corporate or fictitious name or been a party to any merger or consolidation, or
acquired all or substantially all of the assets of any Person, or acquired any
of its property or assets out of the ordinary course of business, except as set
forth in Schedule 8.2.

(b) Each Loan Party is an organization of the type and organized in the
jurisdiction set forth in Schedule 8.2. Schedule 8.2 accurately sets forth the
organizational identification number of each Loan Party or accurately states
that such Loan Party has none and accurately sets forth the federal employer
identification number or business number of each Loan Party.

(c) The chief executive office and mailing address of each Loan Party and each
Loan Party’s Records concerning Accounts are set forth in Schedule 8.2 and, as
of the Closing Date, its only other places of business and the only other
locations of Collateral, if any, are set forth in Schedule 8.2, subject to the
rights of any Loan Party to establish new locations in accordance with
Section 9.2 below. Schedule 8.2 correctly identifies any of such locations as of
the Closing Date that are not owned by a Loan Party and sets forth the owners
and/or operators thereof.

(d) Each of L PSPV, Inc., LP Pinewood SPV, LLC, and LP SPV2, LLC are special
purpose entities formed by the Company in connection with the SPV Notes. Other
than this limited purpose, these entities conduct no business and own no assets
other than the SPV Notes. New Waverly Transportation, Inc. conducts no business
and has no assets in excess of $100,000.

8.3 Financial Statements; No Material Adverse Change. All financial statements
relating to any Loan Party which have been or may hereafter be delivered by any
Loan Party to Agent and Lenders have been prepared in accordance with GAAP
(except as to any interim financial statements, to the extent such statements
are subject to normal year-end adjustments and do not include any notes) and
fairly present in all material respects the financial condition and the results
of operation of such Loan Party as at the dates and for the periods set forth
therein. Except as disclosed in any interim financial statements furnished by
Loan Parties to Agent prior to the date of this Agreement, there has been no
act, condition or event that could

 

102



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect since the date of the
most recent audited financial statements of any Loan Party furnished by any Loan
Party to Agent prior to the date of this Agreement. The projections that have
been delivered to Agent pursuant to Section 4.1(s) or any projections hereafter
delivered to Agent have been prepared in light of the past operations of the
businesses of Loan Parties and are based upon estimates and assumptions stated
therein, all of which Loan Parties have determined to be reasonable and fair in
light of the then current conditions and current facts and reflect the good
faith and reasonable estimates of Loan Parties of the future financial
performance of the Company and its Subsidiaries and of the other information
projected therein for the periods set forth therein; provided, however, that no
representation or warranty is made as to the impact of future general economic
or industry conditions or as to whether the Borrowers’ projected consolidated
results as set forth in the projections will actually be realized, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results for the periods covered by the
projections may differ materially from the projections.

8.4 Priority of Liens. The Liens granted to Agent under this Agreement and the
other Loan Documents constitute valid and perfected first priority Liens and
security interests in and upon the ABL Priority Collateral or, in the case of
the Senior Note Priority Collateral, second priority Liens and security
interests subject only to the Liens permitted under Section 10.2 hereof.

8.5 Tax Returns. Each Loan Party has filed, or caused to be filed, in a timely
manner all income and other material tax returns, reports and declarations which
are required to be filed by it. All information in such tax returns, reports and
declarations is complete and accurate in all material respects. Each Loan Party
has paid, caused to be paid or made adequate provision for the payment of all
income and other material taxes due and payable or claimed due and payable in
any assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Loan Party and with respect to which adequate reserves have
been set aside on its books.

8.6 Litigation. Except as set forth in Schedule 8.6, (a) there is no
investigation by any Governmental Authority pending, or to the best of any Loan
Party’s knowledge threatened, against or affecting any Loan Party, its or their
assets or business and (b) there is no action, suit, proceeding or claim by any
Person pending, or to the best of any Loan Party’s knowledge threatened, against
any Loan Party or its or their assets or goodwill, or against or affecting any
transactions contemplated by this Agreement, in each case, which if adversely
determined against such Loan Party has or could reasonably be expected to have a
Material Adverse Effect.

8.7 Compliance with Other Agreements and Applicable Laws.

(a) Loan Parties are not in default in any material respect under, or in
violation in any respect of the terms of, any Material Contract. Loan Parties
are in compliance with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority relating to their
respective businesses, including, without limitation, those set forth in or
promulgated pursuant to the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, ERISA, the Code, as
amended, and the rules and regulations thereunder, and all Environmental Laws,
except to the extent that any noncompliance or violation could not reasonably be
expected to have a Material Adverse Effect.

 

103



--------------------------------------------------------------------------------

(b) Loan Parties have obtained all material permits, licenses, approvals,
consents, certificates, orders or authorizations of any Governmental Authority
required for the lawful conduct of its business (the “Permits”). All of the
Permits are valid and subsisting and in full force and effect. There are no
actions, claims or proceedings pending or, to the best of any Loan Party’s
knowledge, threatened that seek the revocation, cancellation, suspension or
modification of any of the Permits, which such revocation, cancellation,
suspension or modification could reasonably be expected to have a Material
Adverse Effect.

8.8 Environmental Compliance.

(a) No Loan Party and no Subsidiary of any Loan Party has generated, used,
stored, treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which at any time violates in any respect any applicable Environmental
Law or Permit, except to the extent that any such violation could not reasonably
be expected to have a Material Adverse Effect.

(b) There has been no investigation by any Governmental Authority or any
proceeding, complaint, order, directive, claim, citation or notice by any
Governmental Authority or any other person nor is any pending or to the best of
any Loan Party’s knowledge threatened, with respect to any non compliance with
or violation of the requirements of any Environmental Law by any Loan Party and
any Subsidiary of any Loan Party or the release, spill or discharge, threatened
or actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which adversely
affects or could reasonably be expected to adversely affect in any respect any
Loan Party or its or their business, operations or assets or any properties at
which such Loan Party has transported, stored or disposed of any Hazardous
Materials, except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect.

(c) Neither any Loan Party nor any of its Subsidiaries has any material
liability (contingent or otherwise) in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.

8.9 Employee Benefits.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to the best of any
U.S. Loan Party’s knowledge, nothing has occurred which would cause the loss of
such qualification. Each U.S. Borrower and its ERISA Affiliates have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

104



--------------------------------------------------------------------------------

(b) There are no pending, or to the best of any U.S. Loan Party’s knowledge,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.

(c) Except as could not be reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) except as set forth in Schedule 8.9, based on the latest valuation
of each Pension Plan and on the actuarial methods and assumptions employed for
such valuation (determined in accordance with the assumptions used for funding
such Pension Plan pursuant to Section 412 of the Code), the aggregate current
value of accumulated benefit liabilities of such Pension Plan under
Section 4001(a)(16) of ERISA does not exceed the aggregate current value of the
assets of such Pension Plan; (iii) each U.S. Loan Party, and their ERISA
Affiliates, have not incurred and do not reasonably expect to incur, any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) each U.S. Loan Party,
and their ERISA Affiliates, have not incurred and do not reasonably expect to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) each U.S. Loan
Party, and their ERISA Affiliates, have not engaged in a transaction that would
be subject to Section 4069 or 4212(c) of ERISA.

(d) Each Canadian Pension Plan and each Canadian Benefit Plan is in compliance
with its applicable terms, any funding agreements and all applicable statutes,
orders, rules and regulations (including any funding, investment and
administration obligations), except where the failure to comply with such
applicable terms, funding agreements or applicable statutes, orders, rules and
regulations would not, individually or in the aggregate, have a Material Adverse
Effect. The Canadian Pension Plans that require registration are duly registered
under the Income Tax Act (Canada) and any other applicable laws. Except as could
not reasonably be expected to have a Material Adverse Effect, all employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Canadian Pension Plan or Canadian Benefit Plan or Canadian Union
Plan have been paid in a timely fashion in accordance with the terms thereof,
any funding agreement and all applicable laws. As of the date hereof, there are
no outstanding disputes concerning the Canadian Pension Plans, the Canadian
Benefit Plans or the Canadian Union Plans or the assets thereof that could
reasonably be expected to have a Material Adverse Effect.

(e) Except as would not individually or in the aggregate, reasonably be expected
to give rise to a Material Adverse Effect, each Loan Party and each of its
Subsidiaries, to the extent applicable, has remitted all Canada Pension Plan
contributions, provincial pension plan contributions, workers compensation
assessments, employment insurance premiums, and employer health taxes (the
“Statutory Lien Payments”) to the proper Governmental Authority within the time
required under the applicable law. Except as would not individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect,
each Loan Party and each of its Subsidiaries, to the extent applicable, has
discharged all obligations (including interest and penalties, but other than
current obligations for which the time for remittance has not expired) in
respect of the Statutory Lien Payments which, if unpaid, might become a Lien on
any of its respective assets.

 

105



--------------------------------------------------------------------------------

8.10 Bank Accounts. As of the Closing Date, all of the deposit accounts or
securities accounts in the name of or used by any Loan Party maintained at any
bank or other financial institution are set forth in Schedule 8.10, subject to
the right of each Loan Party to establish new accounts in accordance with
Section 5.2 hereof.

8.11 Intellectual Property.

(a) The Loan Parties have in their possession all Intellectual Property used in
or necessary for the operation of each Loan Party’s business as presently
conducted. All Intellectual Property owned by a Loan Party (“Owned Intellectual
Property”) is owned free and clear of all Liens except for Liens permitted under
Section 10.2. Except as set forth on Schedule 8.11, all Registered Intellectual
Property is owned solely by a Loan Party.

(b) Schedule 8.11 contains an accurate and complete list of all Intellectual
Property owned by each Loan Party that is the subject of an application or
registration in the United States Patent and Trademark Office, U.S. Copyright
Office, Internet domain name registrar or any similar office or agency in the
United States of America, any State thereof, any political subdivision thereof
or in any other country (“Registered Intellectual Property”) as of the date
hereof, including (i) the jurisdictions in which each item of Registered
Intellectual Property has been issued or registered or in which any such
application for issuance or registration has been filed, (ii) the registration
or application date, as applicable for each such item of Registered Intellectual
Property, (iii) the registration or application number, as applicable for each
such item of Registered Intellectual Property and (iv) the current owners
thereof.

(c) Schedule 8.11 contains an accurate and complete list of all Intellectual
Property Agreements, other than “off the shelf” or “shrinkwrap” software
licenses. To the knowledge of the Loan Parties, no Loan Party is in material
breach of any such agreement or any off the shelf or shrinkwrap software
licenses.

(d) On the date hereof, all Intellectual Property owned by any Loan Party is
valid, subsisting, and in full force and effect. Except as set forth in Schedule
8.11, none of the Intellectual Property owned or used by any Loan Party in the
operation of such Loan Party’s business as presently conducted or intended to be
conducted is the subject of any Intellectual Property Agreement.

(e) On of the date hereof, all necessary registration, maintenance, renewal and
other relevant filing fees in connection with any of the Registered Intellectual
Property have been timely paid, and all necessary documents, certificates and
other relevant filings in connection with such Registered Intellectual Property
have been timely filed with the relevant governmental authority and Internet
domain name registrars in the United States or foreign jurisdictions, as the
case may be, to the extent required to be paid or filed prior to the date
hereof, for the purpose of maintaining the issuances, registrations or
applications for such Registered Intellectual Property.

(f) There is no litigation pending or threatened against any Loan Party and to
the knowledge of the Loan Parties, none of the Loan Parties have in the three
years prior to the date hereof (i) infringed, misappropriated, diluted or
otherwise violated the Intellectual Property rights of any third party or
(ii) received any charge, complaint, claim, demand, or notice from

 

106



--------------------------------------------------------------------------------

any third party that (A) alleges a claim of infringement, misappropriation,
dilution or violation of any Intellectual Property rights of any third party,
(B) challenges the ownership, use, validity or enforceability of any Owned
Intellectual Property, (C) claims that any Loan Party must license any of such
third party’s Intellectual Property or refrain from using any and which, if
adversely determined in each of the foregoing cases, would have a Material
Adverse Effect. No holding, decision or judgment has been rendered by any
governmental authority which would limit, cancel or question the validity of, or
any Loan Party’s rights in, any Owned Intellectual Property.

(g) No Loan Party has brought or threatened any claim against any third party
(i) alleging infringement, misappropriation, dilution or other violation of any
Owned Intellectual Property or (ii) challenging any third party’s ownership or
use of, or the validity, enforceability or registrability of, such third party’s
Intellectual Property.

8.12 Subsidiaries; Affiliates; Capitalization; Solvency.

(a) No Loan Party has any direct or indirect Subsidiaries or Affiliates and is
not engaged in any joint venture or partnership except as set forth in Schedule
8.12.

(b) Each Loan Party is the record and beneficial owner of all of the issued and
outstanding shares of Capital Stock of each of its Subsidiaries listed in
Schedule 8.12 as being owned by such Loan Party and there are no proxies,
irrevocable or otherwise, with respect to such shares and, except as set forth
in Schedule 8.12, no equity securities of any of the Loan Parties are or may
become required to be issued by reason of any options, warrants, rights to
subscribe to, calls or commitments of any kind or nature and there are no
contracts, commitments, understandings or arrangements by which any Loan Party
is or may become bound to issue additional shares of it Capital Stock or
securities convertible into or exchangeable for such shares.

(c) As of the Closing Date, the issued and outstanding shares of Capital Stock
of each Loan Party (other than the Company) are directly and beneficially owned
and held by the persons indicated in Schedule 8.12, and in each case all of such
shares have been duly authorized and are fully paid and non-assessable, free and
clear of all claims, liens, pledges and encumbrances of any kind, except as
disclosed in writing to Agent prior to the Closing Date.

(d) The Company individually, LP Canada individually and the Loan Parties taken
as a whole, are each Solvent and will continue to be Solvent after the creation
of the Obligations, the security interests of Agent and the other transactions
contemplated hereunder.

8.13 Labor Disputes.

(a) Set forth in Schedule 8.13 is a list (including dates of termination) of all
collective bargaining or similar agreements between or applicable to each Loan
Party and any union, labor organization or other bargaining agent in respect of
the employees of any Loan Party on the Closing Date.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, there is (i) no significant unfair labor practice complaint pending
against any Loan Party or, to the best of any Loan Party’s knowledge, threatened
against it, before the National Labor

 

107



--------------------------------------------------------------------------------

Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is
pending on the Closing Date against any Loan Party or, to best of any Loan
Party’s knowledge, threatened against it, and (ii) no significant strike, labor
dispute, slowdown or stoppage is pending against any Loan Party or, to the best
of any Loan Party’s knowledge, threatened against any Loan Party.

8.14 Burdensome Restrictions. Except as permitted in Section 10.8, there are no
contractual or consensual restrictions on any Loan Party or any of its
Subsidiaries that (a) prohibit or otherwise restrict the transfer of cash or
other assets (i) between any Loan Party and any of its Subsidiaries or
(ii) between any Subsidiaries of any Loan Party, (b) prohibit or otherwise
restrict the ability of any Loan Party or any of its Subsidiaries to incur
Indebtedness or grant Liens to Agent or any Lender in the Collateral or
(c) could reasonably be expected to have a Material Adverse Effect.

8.15 Material Contracts. Schedule 8.15 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date. Loan Parties
have delivered true, correct and complete copies of such Material Contracts to
Agent on or before the Closing Date. Except as could not reasonably be expected
to have a Material Adverse Effect, the Loan Parties are not in breach of or in
default under any Material Contract and have not received any notice of the
intention of any other party thereto to terminate any Material Contract.

8.16 Real Property. Schedule 8.16 contains a list of all Real Property owned or
leased by any Loan Party as of the Closing Date. Each Loan Party has (a) good
and marketable fee simple title to or valid leasehold interests in all of its
Real Property and (b) good and marketable title to all of its other property
(including without limitation, all property in each case as reflected in the
financial statements delivered to the Agent hereunder), other than, with respect
to properties described in clause (b) above, properties disposed of in the
ordinary course of business or in any manner otherwise permitted under this
Agreement since the date of the most recent audited consolidated balance sheet
of the Company, and in case of each (a) and (b) subject to no Liens other than
permitted Liens pursuant to Section 10.2. Each Loan Party and its Subsidiaries
enjoy peaceful and undisturbed possession of all its Real Property and there is
no pending or, to the best of their knowledge, threatened condemnation
proceeding relating to any such Real Property. Except as could not reasonably be
expected to have a Material Adverse Effect, no material default exists under any
leases evidencing any leasehold interests of the Loan Parties (the “Leases”).
All of the Real Property owned, leased or used by each Loan Party or any of its
Subsidiaries in the conduct of their respective businesses is (i) insured to the
extent and in a manner customary in the industry in which each Loan Party or its
Subsidiaries are engaged, (ii) in good operating condition and repair, subject
to ordinary wear and tear, (iii) not in need of maintenance or repair except for
ordinary, routine maintenance and repair the cost of which is immaterial,
(iv) sufficient for the operation of the businesses of each Loan Party and its
Subsidiaries as currently conducted, and (v) in conformity with all applicable
laws, ordinances, orders, regulations and other requirements (including
applicable zoning, environmental, motor vehicle safety, occupational safety and
health laws and regulations) relating thereto, except where the failure to
conform could not reasonably be expected to have a Material Adverse Effect.

 

108



--------------------------------------------------------------------------------

8.17 Payable Practices. No Loan Party has made any material change in its
historical accounts payable practices from those in effect immediately prior to
the Closing Date, except for such changes disclosed in writing to Agent.

8.18 Accuracy and Completeness of Information. All information furnished by or
on behalf of any Loan Party in writing to Agent or any Lender in connection with
this Agreement or any of the other Loan Documents or any transaction
contemplated hereby or thereby, including all information on the Perfection
Certificate when taken as a whole, is true and correct in all material respects
on the date as of which such information is dated or certified and does not omit
any material fact necessary in order to make such information not misleading. No
event or circumstance has occurred which has had or could reasonably be expected
to have a Material Adverse Effect, which has not been fully and accurately
disclosed to Agent in writing prior to the Closing Date.

8.19 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Loan Documents shall survive the
execution and delivery of this Agreement and shall be deemed to have been made
again to Agent and Lenders on the date of each additional borrowing or issuance
of a Letter of Credit hereunder and shall be conclusively presumed to have been
relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender. The representations and warranties
set forth herein shall be cumulative and in addition to any other
representations or warranties which any Loan Party shall now or hereafter give,
or cause to be given, to Agent or any Lender.

8.20 Margin Security and Investment Company Act. No Loan Party owns any margin
stock and no portion of the proceeds of any Loans or Letters of Credit shall be
used by any Borrower for the purpose of purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) or for any other purpose which violates the provisions or
Regulation T, U or X of said Board of Governors or for any other purpose in
violation of any applicable statute or regulation, or of the terms and
conditions of this Agreement. No Loan Party is subject to regulation under the
Investment Company Act of 1940, as amended. In addition, none of the Loan
Parties is an “investment company” registered or required to be registered under
the Investment Company Act of 1940, as amended, and is not controlled by such a
company.

8.21 Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies not Affiliates of any Loan Party, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Loan Parties operate.

8.22 OFAC. None of Borrowers, any Subsidiary of any Borrower or any Affiliate of
any Borrower: (a) is a Sanctioned Person, (b) has any of its assets in
Sanctioned Entities, or (c) derives any of its operating income from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities. The proceeds
of any Loan will not be used and have not been used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

 

109



--------------------------------------------------------------------------------

8.23 Anti-Terrorism Laws. Neither the making of the Loans hereunder nor the
Borrowers’ use of the proceeds thereof will violate:

(a) the Patriot Act, the Trading with the Enemy Act, as amended, any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), or any enabling legislation in force in
the United States or executive order relating thereto, or is in violation of any
Federal statute or Presidential Executive Order, including without limitation
Executive Order 13224 66 Fed. Reg. 49079 (September 25, 2001) (Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit or
Support Terrorism); or

(b) the Anti-terrorism Act (Canada), the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada), the Proceeds of Crime (Money Laundering)
and Terrorist Financing Suspicious Transaction Reporting Regulations (Canada),
the Proceeds of Crime (Money Laundering) and Terrorist Financing Regulations
(Canada), the Cross-Border Currency and Monetary Instruments Reporting
Regulations (Canada), the Proceeds of Crime (Money Laundering) and Terrorist
Financing Registration Regulations, the Proceeds of Crime (Money Laundering) and
Terrorist Financing Administrative Monetary Penalties Regulations, or any
enabling legislation in force in Canada or regulation relating thereto.

8.24 Senior Indebtedness. The monetary Obligations hereunder rank at least pari
passu in right of payment (to the fullest extent permitted by law) with all
other senior indebtedness of the Borrowers, provided that the prior secured
claims of any other senior indebtedness solely with respect to particular
collateral will not be deemed to result in such Obligations not being at least
pari passu in right of payment to such other senior indebtedness.

SECTION 9 AFFIRMATIVE COVENANTS

9.1 Maintenance of Existence.

(a) Each Loan Party shall at all times preserve, renew and keep in full force
and effect its corporate or limited liability company or limited partnership
existence and rights and franchises with respect thereto and, except those that
expire or otherwise terminate in accordance with their terms, maintain in full
force and effect all registrations, approvals, authorizations, leases,
contracts, consents and Permits necessary to carry on the business as presently
or proposed to be conducted.

(b) No Loan Party shall change its name unless each of the following conditions
is satisfied: (A) Agent shall have received prior written notice from the
Administrative Borrower of such proposed change in its name, which notice shall
accurately set forth the new name; and (B) Agent shall have received a copy of
the amendment to the certificate of incorporation, certificate of formation or
other organizational document of such Loan Party providing for the name change
certified by the Secretary of State or other applicable government official of
the jurisdiction of incorporation or organization of such Loan Party or other
similar Governmental Authority as soon as it is available.

(c) No Loan Party shall change its chief executive office or its mailing address
or organizational identification number (or if it does not have one, shall not
acquire one)

 

110



--------------------------------------------------------------------------------

unless Agent shall have received not less than fifteen (15) days’ prior written
notice from the Administrative Borrower of such proposed change, which notice
shall set forth such information with respect thereto as Agent may require and
Agent shall have received such agreements as Agent may reasonably require in
connection therewith. No Loan Party shall change its type of organization,
jurisdiction of organization or other legal structure.

9.2 New Collateral Locations. Each Loan Party may only open any new location
within the continental United States or Canada provided such Loan Party gives
Agent prior written notice of the intended opening of any such new location.

9.3 Compliance with Laws, Regulations, Etc.

(a) Each Loan Party shall, and shall cause any Subsidiary to, at all times,
comply in all material respects with all laws, rules, regulations, licenses,
approvals, orders and other Permits applicable to it and duly observe in all
material respects all requirements of any Governmental Authority; provided,
however, that the foregoing shall not apply with respect to Intellectual
Property (which is the subject of Section 9.9 below).

(b) Loan Parties shall give written notice to Agent immediately upon any Loan
Party’s receipt of any notice of, or any Loan Party’s otherwise obtaining
knowledge of, (i) the occurrence of any event involving the release, spill or
discharge, threatened or actual, of any Hazardous Material or (ii) any
investigation, proceeding, complaint, order, directive, claims, citation or
notice with respect to: any non-compliance with or violation of any
Environmental Law by any Loan Party or the release, spill or discharge,
threatened or actual, of any Hazardous Material if the threatened or actual
release, spill or discharge, or the alleged or actual non-compliance or
violation of Environmental Law by any Loan Party is likely to result in costs or
liabilities to the Loan Party in excess of $10,000,000 (collectively for
purposes of this Section 9.3, a “Material Release or Non-Compliance”). Upon
request of Agent, copies of all environmental surveys, audits, assessments,
feasibility studies and results of remedial investigations shall be promptly
furnished, or caused to be furnished, by such Loan Party to Agent. Each Loan
Party shall take prompt action to respond to any Material Release or
Non-Compliance and shall regularly report to Agent on such response, if so
requested by Agent.

(c) Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is a Material Release or Non-Compliance, Borrowers shall,
at Agent’s request and U.S. Borrowers’ or the Canadian Borrowers’ expense, as
applicable: (i) cause an independent environmental engineer reasonably
acceptable to Agent to conduct such tests of the site where such Material
Release or Non-Compliance occurred as to such Material Release or Non-Compliance
and prepare and deliver to Agent a report as to such Material Release or
Non-Compliance setting forth the results of such tests, a proposed plan for
responding to any environmental problems described therein, and an estimate of
the costs thereof and (ii) provide to Agent a supplemental report of such
engineer whenever the scope of such Material Release or Non-Compliance, or such
Loan Party’s response thereto or the estimated costs thereof, shall change in
any material respect.

(d) Each Loan Party shall indemnify and hold harmless Agent and Lenders and
their respective directors, officers, employees, agents, invitees,
representatives, successors

 

111



--------------------------------------------------------------------------------

and assigns, from and against any and all losses, claims, damages, liabilities,
costs, and expenses (including reasonable attorneys’ fees and expenses) directly
or indirectly arising out of or attributable to the use, generation,
manufacture, reproduction, storage, release, threatened release, spill,
discharge, disposal or presence of a Hazardous Material, including the costs of
any required or necessary repair, cleanup or other remedial work with respect to
any property of any Loan Party and the preparation and implementation of any
closure, remedial or other required plans. All representations, warranties,
covenants and indemnifications in this Section 9.3 shall survive the payment of
the Obligations and the termination of this Agreement.

9.4 Payment of Taxes and Claims. Each Loan Party shall, and shall cause any
Subsidiary to, duly pay and discharge all taxes, assessments, contributions and
governmental charges upon or against it or its properties or assets, except for
taxes the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to such Loan Party or Subsidiary,
as the case may be, and with respect to which adequate reserves have been set
aside on its books to the extent required by GAAP.

9.5 Insurance. Each Loan Party shall, and shall cause any Subsidiary to, at all
times, maintain with financially sound and reputable insurers insurance with
respect to the Collateral against loss or damage and all other insurance of the
kinds and in the amounts customarily insured against or carried by corporations
of established reputation engaged in the same or similar businesses and
similarly situated (including, without limitation, hazard and business
interruption insurance). Said policies of insurance shall be reasonably
satisfactory to Agent as to form, amount and insurer. Loan Parties shall furnish
certificates, policies or endorsements to Agent as Agent shall reasonably
require as proof of such insurance, and, if any Loan Party fails to do so, Agent
is authorized, but not required, to obtain such insurance at the expense of
Borrowers. All policies shall provide for at least thirty (30) days prior
written notice to Agent of any cancellation or reduction of coverage and that
Agent may act as attorney for each Loan Party in obtaining, and at any time an
Event of Default exists or has occurred and is continuing, adjusting, settling,
amending and canceling such insurance. Loan Parties shall cause Agent to be
named as a loss payee and an additional insured (but without any liability for
any premiums) under such insurance policies and Loan Parties shall obtain
non-contributory lender’s loss payable endorsements to all insurance policies in
form and substance satisfactory to Agent. Such lender’s loss payable
endorsements shall specify that the proceeds of such insurance shall be payable
to Agent as its interests may appear and further specify that Agent and Lenders
shall be paid regardless of any act or omission by any Loan Party or any of its
Affiliates. Without limiting any other rights of Agent or Lenders, subject to
the terms of the Intercreditor Agreement, any insurance proceeds received by
Agent at any time with respect to Canadian Collateral shall be applied to
payment of the Canadian Obligations and any insurance proceeds received by Agent
at any time with respect to U.S. Collateral shall be applied to payment of the
U.S. Obligations, whether or not then due, in any order and in such manner as
Agent may determine. Upon application of such proceeds to the applicable
Revolving Loans, such Revolving Loans may be available subject and pursuant to
the terms hereof to be used for the costs of repair or replacement of the
Collateral lost or damages resulting in the payment of such insurance proceeds.
Notwithstanding the foregoing to the contrary, if any such insurance proceeds
are received in connection with damages to Collateral other than ABL Priority
Collateral, and so long as no Cash Dominion Event or any Event of Default has
occurred and is continuing, such proceeds may be retained by the applicable Loan
Party to restore, rebuild or

 

112



--------------------------------------------------------------------------------

replace the damaged or destroyed Collateral or for any other lawful purpose. If
a Cash Dominion Event or an Event of Default is then in existence, such proceeds
to the extent not required to be applied to the repayment of the Senior Notes or
otherwise in accordance with the Senior Note Indenture, shall be applied to
repay outstanding U.S. Obligations or Canadian Obligations, as applicable.

9.6 Financial Statements and Other Information.

(a) Each Loan Party shall, and shall cause any Subsidiary to, keep proper books
and records in which true and complete entries shall be made of all dealings or
transactions of or in relation to the Collateral and the business of such Loan
Party and its Subsidiaries in accordance with GAAP (other than the books and
records of Foreign Subsidiaries that are kept in accordance with local
accounting rules and converted to GAAP monthly). The Company shall furnish or
cause to be furnished to Agent, the following:

(i) within ninety (90) days after the end of each fiscal year of the Company,
audited consolidated financial statements of the Company and its Subsidiaries
for such fiscal year, and the accompanying notes thereto, all in reasonable
detail, fairly presenting in all material respects the financial position and
the results of the operations of the Company and its Subsidiaries as of the end
of and for such fiscal year, together with the unqualified opinion of
independent certified public accountants with respect to the audited
consolidated financial statements, which accountants shall be an independent
accounting firm selected by the Administrative Borrower and acceptable to Agent,
that such audited consolidated financial statements have been prepared in
accordance with GAAP, and present fairly in all material respects the results of
operations and financial condition of the Company and its Subsidiaries as of the
end of and for the fiscal year then ended. Additionally, the Company shall
provide unaudited consolidating financial reports in Dollars (for purposes
hereof, “consolidating” shall mean such reports by and for the U.S Loan Parties
as a group, the Canadian Loan Parties as a group and Subsidiaries that are not
Loan Parties as a group), including, in each case, balance sheets, statements of
income and loss, and summary cash flow items. Each of the foregoing shall be
accompanied by a Compliance Certificate, along with a schedule in form
reasonably satisfactory to Agent of the calculation of the Fixed Charge Coverage
Ratio (computed for the consecutive four fiscal quarters then ending); and

(ii) within forty-five (45) days after the end of each fiscal quarter of the
Company, unaudited consolidated financial statements, including a “Summary
Profit Report” and unaudited consolidating financial reports in Dollars (for
purposes hereof, “consolidating” shall mean reports by and for the U.S Loan
Parties as a group, the Canadian Loan Parties as a group and Subsidiaries that
are not Loan Parties as group and certain adjustments made at the consolidating
level that are outside of any of the foregoing), including, in each case,
balance sheets, statements of income and loss, and summary cash flow items, of
the Company and its Subsidiaries for such fiscal quarter, all in reasonable
detail, fairly presenting in all material respects the financial position and
the results of the operations of the Company and its Subsidiaries as of the end
of and through such fiscal quarter, in each case (in respect of the consolidated
statements only) setting forth in comparative form the figures for the
corresponding period or periods of the preceding fiscal year and the figures for
the corresponding period or periods. Additionally, “Summary Profit Reports” will
be provided setting forth in comparative

 

113



--------------------------------------------------------------------------------

form the figures for the corresponding budget quarter and most recent
projections delivered to Agent pursuant to clause (iv) below, certified to be
correct by the chief financial officer of the Company, subject to normal
year-end adjustments and accompanied by (A) a Compliance Certificate, along with
a schedule in form reasonably satisfactory to Agent of the calculations used in
determining, as of the end of such quarter, the calculation of the Fixed Charge
Coverage Ratio (computed for the consecutive four fiscal quarters then ending)
for such fiscal quarter and (B) a representation by the chief financial officer,
controller or treasurer of the Company that no Event of Default has occurred or
is continuing;

(iii) within twenty-five (25) days after the end of each fiscal month of the
Company, the monthly historical financial statements for the Company and its
Subsidiaries, limited to the “Summary Profit Report”, a consolidated balance
sheet and summary of cash flow items prepared by the Company as of the end of
and through such fiscal month, accompanied by a Compliance Certificate, along
with a schedule in form reasonably satisfactory to Agent of the calculations
used in determining, as of the end of such month, the calculation of the Fixed
Charge Coverage Ratio (computed for the consecutive 12-month period then ending)
for such month; and

(iv) at such time as available, but in no event later than forty (40) days after
the end of each fiscal year (commencing with the fiscal year of Borrowers ending
December 31, 2009), a projected financial budget statement (including forecasted
balance sheets, Summary Profit Reports and summary cash flow items) of the
Company and its Subsidiaries for such fiscal year, all in reasonable detail, and
in a format reasonably acceptable to the Agent, together with such supporting
information as Agent may reasonably request. Such projected financial budget
statement shall also include projected borrowings and Letter of Credit usage and
pro forma calculations of Total Excess Availability, Excess Liquidity and the
Fixed Charge Coverage Ratio. Such projected financial budget statement shall be
prepared (A) on a quarterly basis for the period commencing on the Closing Date
through December 31, 2010 and on an annual basis for each succeeding fiscal year
and (B) for each fiscal year thereafter, on a quarterly basis for such current
fiscal year then commencing and on an annual basis for each succeeding fiscal
year thereafter. Such projected financial budget statement shall represent the
reasonable best estimate by Loan Parties of the future financial performance of
the Company and its Subsidiaries for the periods set forth therein and shall
have been prepared on the basis of the assumptions set forth therein that Loan
Parties believe are fair and reasonable as of the date of preparation in light
of current and reasonably foreseeable business conditions (it being understood
that actual results may differ from those set forth in such projected financial
budget statement). The Company shall provide to Agent a quarterly update to such
projected financial budget statement for each upcoming quarter or, at any time a
Default or Event of Default or a Cash Dominion Event exists or has occurred and
is continuing, more frequently as Agent may require.

(b) Loan Parties shall promptly notify Agent in writing of the details of
(i) any loss, damage, investigation, action, suit, proceeding or claim relating
to ABL Priority Collateral having a value of more than $1,000,000 or other
Collateral having a value of more than $5,000,000, or which if adversely
determined would result in any Material Adverse Effect, (ii) any Material
Contract being terminated or amended or any new Material Contract entered into
(in which event Loan Parties shall provide Agent with a copy of such Material
Contract), (iii)

 

114



--------------------------------------------------------------------------------

any order, judgment or decree in excess of $1,000,000 shall have been entered
against any Loan Party any of its or their properties or assets, (iv) any
notification of a violation of laws or regulations received by any Loan Party
that could reasonably be expected to have a Material Adverse Effect, (v) any
ERISA Event, and (vi) the occurrence of any Default or Event of Default.

(c) Promptly after the sending or filing thereof, Borrowers shall send to Agent
copies of (i) all reports which the Company or any of its Subsidiaries sends to
its security holders generally, (ii) all reports and registration statements
which the Company or any of its Subsidiaries files with the Securities Exchange
Commission, any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., and such other reports as Agent may
hereafter specifically identify to the Administrative Borrower that Agent will
require be provided to Agent, (iii) all press releases and (iv) all other
statements concerning material changes or developments in the business of a Loan
Party made available by any Loan Party to the public.

(d) Loan Parties shall furnish or cause to be furnished to Agent such budgets,
forecasts, projections and other information respecting the Collateral and the
business of Loan Parties, as Agent may, from time to time, reasonably request.

(e) Agent is hereby authorized to deliver a copy of any financial statement or
any other information relating to the business of Loan Parties to any court or
other Governmental Authority or to any Lender or Participant or prospective
Lender or Participant or any Affiliate of any Lender or Participant. Each Loan
Party hereby irrevocably authorizes and directs all accountants or auditors to
deliver to Agent, at Borrowers’ expense, copies of the financial statements of
any Loan Party and any reports or management letters prepared by such
accountants or auditors on behalf of any Loan Party and to disclose to Agent and
Lenders such information as they may have regarding the business of any Loan
Party; provided that the Loan Parties shall notify Agent of any such reports or
management letters received and, upon Agent’s request, shall use its
commercially reasonably best efforts to cause such reports or management letters
to be delivered to Agent in accordance with this clause (e). Any documents,
schedules, invoices or other papers delivered to Agent or any Lender may be
destroyed or otherwise disposed of by Agent or such Lender one (1) year after
the same are delivered to Agent or such Lender, except as otherwise designated
by the Administrative Borrower to Agent or such Lender in writing.

(f) Information required to be delivered pursuant to this Section 9.6 shall be
deemed to have been delivered if such information, or one or more annual,
quarterly or other reports containing such information, shall have been posted
on the Company’s website on the internet at http://www.lpcorp.com or by Agent on
an IntraLinks, SyndTrak Online or similar site to which the Lenders have been
granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov; provided that the Company shall
deliver paper copies of such information to Agent or any Lender that requests
such delivery; and provided further that such information shall only be deemed
to have been delivered when posted on any such website upon notification by the
Company to Agent and the Lenders of such posting.

 

115



--------------------------------------------------------------------------------

9.7 Compliance with ERISA. Each U.S. Loan Party shall, and shall cause each of
its ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal and
State law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; (c) not terminate any Pension Plan so as to
incur any material liability to the Pension Benefit Guaranty Corporation;
(d) not allow or suffer to exist any prohibited transaction involving any Plan
or any trust created thereunder which would subject such U.S. Loan Party or such
ERISA Affiliate to a material tax or other liability on prohibited transactions
imposed under Section 4975 of the Code or ERISA; (e) make all required
contributions to any Plan which it is obligated to pay under Section 302 of
ERISA, Section 412 of the Code or the terms of such Plan; (f) not allow or
suffer to exist any accumulated funding deficiency, whether or not waived, with
respect to any such Pension Plan; (g) not engage in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; or (h) not allow or suffer to exist
any occurrence of a reportable event or any other event or condition which
presents a material risk of termination by the Pension Benefit Guaranty
Corporation of any Plan that is a single employer plan, which termination could
result in any material liability to the Pension Benefit Guaranty Corporation.

9.8 End of Fiscal Years; Fiscal Quarters. Each Loan Party shall, for financial
reporting purposes, cause its, and each of its Subsidiaries’ (a) fiscal years to
end on December 31 of each year and (b) fiscal quarters to end on
March 31, June 30, September 30, and December 31 each year.

9.9 Intellectual Property.

(a) Each Loan Party (either itself or through licensees) shall refrain from
taking any act that knowingly uses any Owned Intellectual Property to infringe
the Intellectual Property rights of any other third party.

(b) Each Loan Party (either itself or through licensees) will (i) not abandon
any Trademark used in connection with any goods and services reflected in
current catalogs, brochures and price lists unless the Loan Party discontinues
the associated goods or services or determines to change the Trademark used in
connection therewith, (ii) maintain as in the past the quality of products and
services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable law, (iv) not adopt or use any mark which is confusingly similar or a
colorable imitation of any such Trademark unless Agent, shall obtain a perfected
Lien upon such Trademark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become abandoned or dedicated to the public;
other than where the Loan Party has determined, in its reasonable business
judgment, to abandon or cancel such Trademark.

(c) Each Loan Party (either itself or through licensees) will not do any act, or
knowingly omit to do any act, whereby any material Patent may become abandoned
or dedicated to the public other than where the Loan Party has determined, in
its reasonable business judgment, to abandon or cancel such Patent.

 

116



--------------------------------------------------------------------------------

(d) Each Loan Party (either itself or through licensees) will not do any act or
knowingly omit to do any act, whereby any material Copyright may become
abandoned or dedicated to the public other than where the Loan Party has
determined, in its reasonable business judgment, to abandon or cancel such
Copyright.

(e) Each Loan Party will notify Agent and Lenders immediately if it knows, or
has reason to know, that any of the Registered Intellectual Property is the
subject of any order of any Governmental Authority declaring that the Loan Party
does not own the Registered Intellectual Property or the Registered Intellectual
Property is invalid or unenforceable.

(f) Concurrently with the next delivery of financial statements of such Loan
Party pursuant to Section 9.6, the Loan Parties shall provide an update as to
all Registered Intellectual Property then owned by the Loan Parties, including
therewith the information described in Section 8.11(b). Upon the request of the
Agent, such Loan Party shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as Agent may request to evidence
Agent’s and Lenders’ Lien upon such Registered Intellectual Property and the
goodwill and general intangibles of such Loan Party relating thereto or
represented thereby consistent with the terms of this Agreement.

(g) In the event that a Loan Party becomes aware that any Owned Intellectual
Property is infringed upon or misappropriated or diluted by a third party, such
Loan Party shall (i) take such actions as such Loan Party shall reasonably deem
appropriate under the circumstances to protect such Owned Intellectual Property
and (ii) if such Owned Intellectual Property is of material economic value,
promptly notify Agent after it learns of its infringement, misappropriation or
dilution and, to the extent such Loan Party determines in its reasonable
business judgment it appropriate under the circumstances, sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

9.10 After Acquired Real Property. Subject to the last sentence of this
Section 9.10, if any U.S. Loan Party hereafter acquires any Real Property,
fixtures or any other property that is of the kind or nature described in the
Mortgages and such Real Property, fixtures or other property is adjacent to,
contiguous with or necessary or related to or used in connection with any Real
Property then subject to a Mortgage, or if such Real Property is not adjacent
to, contiguous with or related to or used in connection with such Real Property,
then if such Real Property, fixtures or other property at any location (or
series of adjacent, contiguous or related locations, and regardless of the
number of parcels) has a fair market value in an amount greater than $10,000,000
(or if a Default or Event of Default exists, then regardless of the fair market
value of such assets), without limiting any other rights of Agent or any Lender,
or duties or obligations of any U.S. Loan Party, promptly upon Agent’s request,
such U.S. Loan Party shall execute and deliver to Agent a mortgage, deed of
trust or deed to secure debt, as Agent may determine, in form and substance
substantially similar to the Mortgages and as to any provisions relating to
specific state laws satisfactory to Agent and in form appropriate for recording
in the real estate records of the jurisdiction in which such Real Property or
other property is located granting to Agent a valid Lien and mortgage on such
Real Property, fixtures or other property (except as such Loan Party would
otherwise be permitted to incur hereunder or under the Mortgages or as otherwise
consented to in writing by Agent) and such other agreements, documents and

 

117



--------------------------------------------------------------------------------

instruments as Agent may require in connection therewith. Notwithstanding the
foregoing to the contrary, the Loan Parties will not be required to grant Liens
or execute Mortgages on such after-acquired Real Property unless Liens and
Mortgages are granted and executed on such after-acquired Real Property to
secure the Senior Notes or to the extent permitted under the Senior Note
Indenture, the Additional Notes.

9.11 Costs and Expenses. Subject to any and all limitations and restrictions on
the obligation of the Loan Parties to pay fees, costs and expenses contained
elsewhere in this Agreement or any other Loan Document, the Loan Parties shall
pay to Agent on demand all reasonable out-of-pocket costs, expenses, filing fees
and taxes paid or payable in connection with the preparation, negotiation,
execution, delivery, recording, syndication, and administration of this
Agreement, the other Loan Documents and all other documents related hereto or
thereto, including any amendments, supplements or consents which may hereafter
be contemplated (whether or not executed) or entered into in respect hereof and
thereof, and all reasonable out-of-pocket costs and expenses, filing fees and
taxes paid or payable in connection with the collection, liquidation,
enforcement and defense of the Obligations, Agent’s rights in the Collateral,
including: (a) all costs and expenses of filing or recording (including UCC and
PPSA financing statement filing taxes and fees, documentary taxes, intangibles
taxes and mortgage recording taxes and fees, if applicable); (b) costs and
expenses and fees for insurance premiums, environmental audits, title insurance
premiums, surveys, assessments, engineering reports and inspections, appraisal
fees and search fees, background checks, costs and expenses of remitting loan
proceeds, collecting checks and other items of payment, and establishing and
maintaining the Blocked Accounts, together with Agent’s customary charges and
fees with respect thereto; (c) charges, fees or expenses charged by the Issuing
Bank in connection with any Letter of Credit; (d) costs and expenses of
preserving and protecting the Collateral; (e) costs and expenses paid or
incurred in connection with obtaining payment of the Obligations, enforcing the
Liens of Agent, selling or otherwise realizing upon the Collateral, and
otherwise enforcing the provisions of this Agreement and the other Loan
Documents or defending any claims made or threatened against Agent or any Lender
arising out of the transactions contemplated hereby and thereby (including
preparations for and consultations concerning any such matters); (f) all
reasonable out-of-pocket expenses and costs heretofore and from time to time
hereafter incurred by Agent during the course of periodic field examinations of
the Collateral and such Loan Party’s operations, plus a per diem charge at
Agent’s then standard rate for Agent’s examiners in the field and office (which
rate as of the Closing Date is $1,000 per person per day); provided that so long
as no Cash Dominion Event has occurred, the Borrowers shall only be responsible
for the cost of two (2) field examinations and two (2) appraisals during any
twelve consecutive month period; and further provided, upon the occurrence and
during the continuance of a Cash Dominion Event, Borrowers shall be responsible
for the cost of all field examinations and appraisals; and (g) the fees and
disbursements of counsel (including legal assistants) to Agent in connection
with any of the foregoing; provided that the Loan Parties shall only be
responsible for reimbursing the Agent for fees and expenses of one counsel and
local U.S. and Canadian counsel in connection with closing of this Credit
Facility; and provided, further, that the Canadian Loan Parties shall not be
required to pay such fees and expenses in excess of the Canadian Borrower
Percentage thereof.

9.12 Further Assurances. At the request of Agent at any time and from time to
time, Loan Parties shall, at their expense, duly execute and deliver, or cause
to be duly executed and

 

118



--------------------------------------------------------------------------------

delivered, such further agreements, documents and instruments, and do or cause
to be done such further acts as may be necessary or proper to evidence, perfect,
maintain and enforce the Liens and the priority thereof in the Collateral and to
otherwise effectuate the provisions or purposes of this Agreement or any of the
other Loan Documents.

9.13 Additional Borrowers and Guarantors. Upon any Person becoming a direct or
indirect Subsidiary of the Company, Loan Parties will provide Agent with written
notice thereof setting forth information in reasonable detail describing all of
the assets of such Person and shall (a) cause any such Person that is a Canadian
Subsidiary or a U.S. Subsidiary to execute and deliver to the Agent a joinder
agreement in substantially the form of Exhibit E, causing such Subsidiary to
become a party to (i) this Agreement, as a joint and several “U.S. Borrower” or
“Canadian Borrower” (provided that only a wholly-owned Subsidiary shall be
permitted to be a Borrower), as applicable or at option of Agent, a “U.S.
Guarantor” or “Canadian Guarantor”, granting a first priority Lien upon its ABL
Priority Collateral and a second priority Lien upon its Senior Note Priority
Collateral, subject to permitted Liens under Section 10.2, and (ii) as
appropriate and subject to the Intercreditor Agreement, a pledge agreement in
form and substance satisfactory to Agent, causing all of its Capital Stock (or
in the case of any first-tier Foreign Subsidiary, sixty-five percent (65%) of
its voting Capital Stock to secure the U.S. Obligations and the remaining
thirty-five percent (35%) of its voting Capital Stock to secure the Canadian
Obligations, and with respect to all other Canadian Subsidiaries, all of their
Capital Stock to secure the Canadian Obligations) to be delivered to Agent
(together with undated stock powers signed in blank and pledged to the Agent),
(b) cause any such Person that is added as a Borrower to execute and deliver to
the Agent notes in favor of Lenders, if so requested by Lenders, and, if it is a
U.S. Loan Party and owns any Real Property, a Mortgage thereon in favor of Agent
if and only if a mortgage on such Real Property is required under the Senior
Notes Indenture, and (c) deliver such other documentation as Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, Deposit Account Control
Agreements, certified resolutions and other organizational and authorizing
documents of such Person and upon the request of Agent favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above), all in form, content and scope reasonably satisfactory to the Agent;
provided, however, in lieu of the foregoing, at the option of Agent, Loan
Parties shall cause such Person to execute and deliver to the Agent a joinder
agreement in substantially the form of Exhibit E causing such Subsidiary to
become a party to the applicable Guaranty Agreement, as a joint and several
“Canadian Guarantor” or “U.S. Guarantor” as applicable, and each of the
documents described in clauses (a)(ii), (b) and (c) above, as applicable and
with the same effect set forth above, all as Agent reasonably shall request.

9.14 Fixed Charge Coverage Ratio. If at any time Adjusted Total Excess
Availability is less than the Threshold Amount (a “Financial Covenant Trigger
Event”), the Company shall maintain a Fixed Charge Coverage Ratio of at least
1.10 to 1.00 as of the immediately preceding fiscal month end for which
financial statements are available and as of each subsequent fiscal month end
thereafter; provided that (a) a breach of such covenant when so tested shall not
be cured by a subsequent increase of Adjusted Total Excess Availability above
the Threshold Amount and (b) such requirement to maintain a Fixed Charge
Coverage Ratio of at least 1.10 to 1.00 shall no longer apply for subsequent
periods if Adjusted Total Excess Availability on each

 

119



--------------------------------------------------------------------------------

day during any period of ninety (90) consecutive days commencing after the date
of such Financial Covenant Trigger Event is not less than the Threshold Amount,
after which time the requirement to comply with the Fixed Charge Coverage Ratio
shall not apply unless a subsequent Financial Covenant Trigger Event occurs.

9.15 Applications under Insolvency Statutes. Each Loan Party acknowledges that
its business and financial relationships with Agent and Lenders are unique from
its relationship with any other of its creditors, and agrees that it shall not
file any plan of arrangement under the Companies’ Creditors Arrangement Act
(Canada) or make any proposal under the Bankruptcy and Insolvency Act (Canada)
which provides for, or would permit directly or indirectly, Agent or any Lender
to be classified with any other creditor as an “affected” creditor for purposes
of such plan or proposal or otherwise.

SECTION 10 NEGATIVE COVENANTS

10.1 Sale of Assets, Consolidation, Merger, Dissolution, Etc. No Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly, merge or
consolidate with or into any other Person or sell, issue, assign, lease,
license, transfer, abandon, or otherwise dispose of any Capital Stock,
Indebtedness, or all or substantially all of its assets (whether in one
transaction or a series of transactions) to any other Person, or dissolve or
liquidate, provided that this Section shall not prohibit:

(a) so long as no Default or Event of Default exists or would result therefrom,
any Subsidiary of the Company from merging with and into or consolidating with
(i) the Company or another Loan Party, provided that the Company or other Loan
Party shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries; provided that (A) when any other wholly-owned Subsidiary is
merging or consolidating with another Subsidiary, the wholly-owned Subsidiary
shall be the continuing or surviving Person and (B) when a U.S. Subsidiary is
merging or consolidating with another Subsidiary, a U.S. Subsidiary shall be the
continuing or surviving Person;

(b) so long as no Default or Event of Default exists or would result therefrom,
any Subsidiary of the Company from disposing of all or substantially all of its
assets (upon voluntary liquidation, dissolution or otherwise) to (i) the Company
or another Loan Party or, (ii) any one or more other Subsidiaries; provided that
if the transferor in such a transaction is (A) a wholly-owned Subsidiary, then
the transferee must be the Company or another wholly-owned Subsidiary or (B) a
U.S. Subsidiary, then the transferee must be the Company or another U.S.
Subsidiary;

(c) sales, transfers, leases or other dispositions of Inventory (including raw
materials) in the ordinary course of business;

(d) so long as no Default or Event of Default exists or would result therefrom,
the sale or other disposition of assets other than ABL Priority Collateral that
are worn-out, obsolete, no longer used or useful in the business of any Loan
Party or otherwise surplus thereto;

(e) any trade-in of Equipment in exchange for other Equipment of reasonably
equivalent or greater value in the ordinary course of business;

 

120



--------------------------------------------------------------------------------

(f) transfers, sales, leases, licenses or other dispositions of assets by a
Subsidiary that is not a Loan Party;

(g) (i) transfers, sales, leases, licenses or other dispositions by any Loan
Party to any other Loan Party of assets other than the ABL Priority Collateral
or (ii) transfers, sales or other dispositions by any Loan Party to any other
Loan Party of assets constituting ABL Priority Collateral in the ordinary course
of business and on terms in accordance with Section 10.6(a);

(h) the sale and leaseback of any Equipment or Real Property within ninety
(90) days of the acquisition thereof; provided that the ninety (90) day
limitation shall not apply to the sale and leaseback of any airplanes owned by
any of the Loan Parties as of the Closing Date;

(i) the sale or other disposition of Collateral (not otherwise permitted
pursuant to this Section 10.1), so long as (i) such sales or other dispositions
do not involve Collateral having an aggregate fair market value (calculated,
with respect to Inventory, at its Value and with respect to Accounts, at their
face value) in excess of $10,000,000 for all such assets disposed of in any
fiscal year of Borrowers or as Agent may otherwise agree, (ii) no Default or
Event of Default exists or would result therefrom, and (iii) if such sale or
other disposition is of ABL Priority Collateral, both before and after giving
effect to the making of such sale or other disposition, Excess Availability
exceeds $50,000,000;

(j) the sale or other disposition of assets by a Loan Party to the extent that
the proceeds of such sale or disposition are applied to the purchase price of
replacement property used or useful in the business of such Loan Party; provided
that to the extent that such assets constitute Collateral, such replacement
assets constitute Collateral;

(k) transfers, sales or other dispositions of cash, Cash Equivalents and/or
Investments permitted under Section 10.4(c);

(l) transfers, sales or other dispositions of the Capital Stock of Joint
Ventures or Subsidiaries that are not Loan Parties;

(m) the issuance and sale by the Company of Capital Stock after the Closing
Date; so long as no Default or Event of Default exists or would result
therefrom;

(n) the transfer, sale, lease or other disposition of the property and assets
located at 600 Rue Forex, St. Michel des Saints, Quebec, Canada; so long as no
Default or Event of Default exists or would result therefrom;

(o) leases or subleases in the ordinary course of business not interfering in
any material respect with the business of the Company or any of its Subsidiaries
and otherwise not prohibited under this Agreement; and/or

(p) licensing of Intellectual Property in the ordinary course of business that
does not interfere, individually or in the aggregate, in any material respect
with the conduct of the business of the Company and its Subsidiaries;

 

121



--------------------------------------------------------------------------------

provided that (i) all proceeds received in connection with any sale or other
disposition of ABL Priority Collateral permitted above shall be paid to Agent
for application to the Canadian Obligations or U.S. Obligations, as applicable,
in such order and manner as Agent may determine and (ii) with respect to clauses
(d), (i), (l), or (m), if a Cash Dominion Event shall have occurred and be
continuing, all proceeds received in connection with any sale or other
disposition of assets other than ABL Priority Collateral by any Loan Party shall
be paid to Agent for application to the Canadian Obligations or U.S.
Obligations, as applicable, in such order and manner as Agent may determine,
except that proceeds from Senior Note Priority Collateral shall be excluded from
such application to the extent that such proceeds are required to be applied to
repay the Senior Notes in accordance with the Senior Notes Indenture;

provided further that at least ninety percent (90%) of the consideration
received for any sale or disposition permitted pursuant to clauses (c), (d),
(f) or (h) through and including (p), shall be in the form of cash and/or Cash
Equivalents.

To the extent that any Collateral is disposed of as expressly permitted by this
Section 10.1 or permitted pursuant to another sale consented to by the requisite
Lenders required pursuant to Section 12.3 in writing to any Person other than a
Loan Party, such Collateral shall be sold free and clear of the Liens created by
the Loan Documents, and, if requested by Agent, upon the certification of the
Administrative Borrower that such disposition is permitted by this Agreement,
Agent, shall be authorized to take, and shall take, any actions deemed necessary
in order to effect the foregoing, at the Borrowers’ sole expense.

10.2 Encumbrances. No Loan Party shall, nor shall it permit any Subsidiary to,
create, incur, assume or suffer to exist any Lien of any nature whatsoever on
any of its assets or properties, including the Collateral, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such assets or properties,
except:

(a) the Liens of Agent for itself and the benefit of Secured Parties;

(b) Liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Loan Party or Subsidiary, as the case may be and with respect
to which adequate reserves have been set aside on its books in accordance with
GAAP;

(c) any carrier’s, freight forwarder’s, warehouseman’s, materialman’s, logger’s,
contractor’s, mechanic’s, landlord’s or other similar Liens) arising in the
ordinary course of such Loan Party’s or Subsidiary’s business for sums not then
due or payable or past due by more than sixty (60) days (or that are being
contested in good faith and, to the extent necessary to prevent forfeiture or
sale of the property or assets subject to any such Lien, by appropriate
proceedings) and that do not secure Indebtedness;

(d) survey exceptions, encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, zoning or land use restrictions,
covenants and other restrictions affecting the use of Real Property which do not
interfere in any material respect with the use of such Real Property or ordinary
conduct of the business of such Loan Party or such Subsidiary as presently
conducted thereon or materially impair the value of the Real Property which may
be subject thereto;

 

122



--------------------------------------------------------------------------------

(e) Liens securing Indebtedness permitted to be incurred under Section 10.3(b);
provided that (i) the Lien may not extend to any Collateral or other property
owned by such Person or any Loan Party at the time the Lien is incurred (other
than assets and property affixed or appurtenant thereto and any proceeds
thereof), (ii) the Indebtedness (other than any interest thereon) secured by the
Lien may not be incurred more than one hundred eighty (180) days after the later
of the acquisition, completion of construction, repair, improvement, addition or
commencement of full operation of the property subject to the Lien; and
(iii) the principal amount of Indebtedness secured by any such Lien shall at no
time exceed one hundred percent (100%) of the original purchase price or lease
payment amount of such property at the time it was acquired;

(f) pledges and deposits of cash by any Loan Party or any of its Subsidiaries
after the Closing Date in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
benefits consistent with the current practices of such Loan Party or Subsidiary
as of the Closing Date or current industry practice;

(g) pledges and deposits of cash by any Loan Party or any of its Subsidiaries
after the Closing Date to secure the performance of tenders, bids, leases, trade
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations in each case in the ordinary course of business
consistent with the current practices of such Loan Party as of the Closing Date
or current industry practice;

(h) Liens arising from (i) operating leases and the precautionary UCC and PPSA
financing statement filings in respect thereof and (ii) equipment or other
materials which are not owned by any Loan Party located on the premises of such
Loan Party (but not in connection with, or as part of, the financing thereof)
from time to time in the ordinary course of business of such Loan Party and the
precautionary UCC and PPSA financing statement filings in respect thereof;

(i) judgments and other similar Liens arising in connection with court
proceedings that do not constitute an Event of Default, provided that (i) such
Liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such Liens is in effect and (iv) Agent may establish a
Reserve with respect thereto;

(j) the Liens set forth on Schedule 10.2;

(k) the Liens securing Indebtedness permitted under Section 10.3(h) and
reasonable administrative expenses of the collateral agent in respect of such
Indebtedness, subject to the terms of the Intercreditor Agreement or such other
intercreditor agreement referred to in Section 10.3(h);

 

123



--------------------------------------------------------------------------------

(l) leases, subleases, licenses or sublicenses granted to others in the ordinary
course of business that do not materially interfere with the ordinary conduct of
the business of the Company or any Loan Party and do not secure any
Indebtedness;

(m) any Liens that the underlying fee interest of the owners of real property
leased by any Loan Party or any Subsidiary is subject, including any Liens that
apply to the leasehold interests of any Loan Party or such Subsidiary by virtue
of the underlying fee interest being subject to such Liens; and

(n) Liens on property or assets of a Person existing at the time (i) such Person
is merged with or into or consolidated with the Company or another Loan Party,
or becomes a Loan Party or (ii) such property or assets are acquired by the
Company or any other Loan Party (and, in each case, not created or incurred in
anticipation of such transaction) pursuant to a transaction permitted by this
Agreement, provided that such Liens are not extended to the property and assets
of any Loan Party other than the property or assets acquired;

(o) Liens securing Indebtedness owed to and held by the Company or another Loan
Party;

(p) other Liens (not securing Indebtedness) incidental to the conduct of the
business of the Company or any Subsidiary, as the case may be, or the ownership
of its assets that do not individually or in the aggregate materially adversely
affect the value of such assets, taken as a whole, or materially impair the
operation of the business of the Company or any Subsidiary;

(q) Liens to secure any permitted extension, renewal, refinancing or refunding
(or successive extensions, renewals, refinancings or refundings), in whole or in
part, of any Indebtedness secured by Liens permitted by Sections 10.2(e),
(j) and (n); provided that such Liens do not extend to any other property or
assets and the principal amount of the obligations secured by such Liens is not
increased (except to the extent of any reasonable premiums paid and reasonable
transaction costs incurred in connection with such extension, renewal,
refinancing or refunding);

(r) Liens in favor of customs or revenue authorities arising as a matter of law
to secure payment of custom duties in connection with the importation of goods
incurred in the ordinary course of business;

(s) Deposits made in the ordinary course of business to secure liability to
insurance carriers;

(t) Liens on the assets of a Subsidiary that is not a Loan Party securing
Indebtedness and other obligations of such Subsidiary permitted hereunder;

(u) Liens on timberlands not required to be Collateral under this Agreement in
connection with any arrangement under which the Company or any other Loan Party
is obligated to cut or pay for timber in order to provide the secured party with
a specified amount of money, however determined;

 

124



--------------------------------------------------------------------------------

(v) Liens (other than Liens on Collateral) securing Indebtedness permitted under
Section 10.3(q) in an aggregate amount not to exceed $50,000,000 at any time
outstanding; and

(w) Liens (i) that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of the Company or any of its Subsidiaries to permit satisfaction of overdraft or
similar obligations and other cash management activities incurred in the
ordinary course of business of the Company and or any of its Subsidiaries or
(C) relating to purchase orders and other agreements entered into with customers
of the Company or any of its Subsidiaries in the ordinary course of business,
(ii) of a collection bank arising under Section 4-210 of the UCC on items in the
course of collection, encumbering reasonable customary initial deposits and
margin deposits and attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business, and (iii) in favor of
banking institutions arising as a matter of law or pursuant to customary account
agreements encumbering deposits (including the right of set-off) and which are
within the general parameters customary in the banking industry.

10.3 Indebtedness. No Loan Party shall, nor shall it permit any Subsidiary to,
incur, create, assume, become or be liable in any manner with respect to, or
permit to exist, any Indebtedness, or guarantee, assume, endorse, or otherwise
become responsible for (directly or indirectly), the Indebtedness, performance,
obligations or dividends of any other Person, except:

(a) the Obligations;

(b) Indebtedness in connection with Capital Leases, and Indebtedness incurred to
finance the construction, purchase or lease of, or repairs, improvements or
additions to, property, plant or equipment of such Person (provided that such
Indebtedness (other than any interest thereon) is incurred not more than one
hundred eighty (180) days after the later of the acquisition, completion of
construction, repair, improvement, addition or commencement of full operation of
such property, plant or equipment), in each case, arising after the Closing Date
in an amount, together with the outstanding amount of Indebtedness incurred
pursuant to Section 10.3(q), does not exceed $100,000,000 in the aggregate at
any time outstanding;

(c) guarantees by any Loan Party of the Obligations of another Loan Party in
favor of Agent for the benefit of Lenders and the other Secured Parties;

(d) the Indebtedness of any Loan Party to any other Loan Party arising after the
Closing Date pursuant to loans by any Loan Party permitted under
Section 10.4(i);

(e) unsecured Subordinated Indebtedness of any Loan Party arising after the
Closing Date to any Person (but not to any other Loan Party); provided that
(i) no Default or Event of Default exists or would result therefrom; (ii) such
Subordinated Indebtedness does not require principal payments to be made at any
time prior to the Maturity Date; and (iii) at any time a Cash Dominion Event has
occurred and is continuing, the proceeds of the loans or other accommodations
giving rise to such Indebtedness shall be paid to Agent for application to the
U.S. Obligations or Canadian Obligations, as applicable, in such order and
manner as Agent may determine;

 

125



--------------------------------------------------------------------------------

(f) the Indebtedness set forth on Schedule 10.3, and any Refinancing
Indebtedness in respect thereof, provided that the Loan Parties shall furnish to
Agent all notices or demands in connection with such Indebtedness either
received by any Loan Party or on its behalf, promptly after the receipt thereof,
or sent by any Loan Party or on its behalf, concurrently with the sending
thereof, as the case may be;

(g) Indebtedness of any Loan Party or any of its Subsidiaries entered into in
the ordinary course of business pursuant to a Hedge Agreement in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks;
provided that (i) such arrangements are not for speculative purposes, and
(ii) such Indebtedness shall be unsecured, except to the extent such
Indebtedness constitutes part of the Obligations arising under or pursuant to
Hedge Agreements with a Bank Product Provider that are secured under the terms
hereof;

(h) Indebtedness of the Loan Parties evidenced by the Senior Notes and
Additional Notes, together with PAPPO and Refinancing Indebtedness in respect
thereof, in each case, on no less favorable terms (including an intercreditor
agreement in form and substance satisfactory to Agent) than those governing the
Senior Notes, in an aggregate principal amount not to exceed $650,000,000 at any
time outstanding;

(i) guarantees incurred by the Company or any other Loan Party of Indebtedness
of (i) a Loan Party otherwise permitted to be incurred hereunder and (ii) a
Subsidiary that is not a Loan Party so long as (A) at the time of the incurrence
of the guarantee, the principal amount of Indebtedness guaranteed pursuant to
this clause (ii) does not exceed $50,000,000 in the aggregate, (B) no Default or
Event of Default exists or would result therefrom, and (C) the Aggregate
Threshold Test is satisfied; provided that, in each case, such guarantees are
subordinated in right of payment to prior payment in full of the Obligation to
the same extent, if any, as the Indebtedness being guaranteed is subordinated in
right of payment to the Obligations;

(j) Indebtedness incurred in respect of workers’ compensation claims,
self-insurance obligations, indemnity, bid, performance, warranty, release,
appeal, surety and similar bonds, letters of credit for operating purposes and
completion guarantees provided or incurred (including guarantees thereof) by the
Company or a Subsidiary in the ordinary course of business;

(k) Indebtedness arising from agreements of the Company or a Subsidiary to
provide for customary indemnification, adjustment of purchase price or similar
obligations, earnouts or other similar obligations, in each case, incurred or
assumed in connection with a Permitted Acquisition; provided that (i) both
before and after giving effect thereto, no Default or Event of Default exists or
would result therefrom and (ii) such Indebtedness does not exceed $25,000,000 in
the aggregate at anytime outstanding;

 

126



--------------------------------------------------------------------------------

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days of the Company receiving notice of
the incurrence thereof;

(m) Indebtedness of any Subsidiary that is not a Loan Party in an aggregate
principal amount for all such Subsidiaries not to exceed $100,000,000 at any
time outstanding;

(n) guarantees by any Subsidiary (other than a Loan Party) of Indebtedness of
the Company or any other Subsidiary;

(o) guarantees by the Company or any Subsidiary of Indebtedness of any Joint
Venture, provided that the principal amount of Indebtedness guaranteed
thereunder shall not at any time exceed $10,000,000 in the aggregate;

(p) unsecured Indebtedness of any Loan Party arising after the Closing Date to
any Person (but not to any other Loan Party); provided that each of the
following conditions is satisfied as determined by Agent: (i) in no event shall
the aggregate principal amount of such Indebtedness exceed $100,000,000 at any
time outstanding; (ii) no Default or Event of Default exists or would result
therefrom; and (iii) at any time a Cash Dominion Event has occurred and is
continuing, the proceeds of the loans or other accommodations giving rise to
such Indebtedness to the extent incurred during such Cash Dominion Event shall
be paid to Agent for application to the outstanding U.S. Obligations or Canadian
Obligations, as applicable, in such order and manner as Agent may determine; and

(q) secured Indebtedness of any Loan Party arising after the Closing Date to any
Person (but not to any other Loan Party) in an aggregate amount not to exceed at
any time outstanding $100,000,000 minus the aggregate of amount of Indebtedness
outstanding under Section 10.3(b); provided that both before and after giving
effect thereto, no Default or Event of Default exists or would result therefrom.

10.4 Loans, Investments, Etc. No Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly, make or agree to make, any Investment in
any other Person, except:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(b) Investments in cash or Cash Equivalents; provided that the terms and
conditions of Section 5.2 hereof shall have been satisfied with respect to the
deposit account, investment account or other account in which such cash or Cash
Equivalents are held;

(c) the existing Investments of the Company and its Subsidiaries as of the
Closing Date, as set forth on Schedule 10.4;

(d) Investments made by a Subsidiary that is not a Loan Party;

(e) Investments made after the Closing Date, by any Loan Party to or in any
Subsidiary that is not a Loan Party, provided that such Investments made
pursuant to this Section

 

127



--------------------------------------------------------------------------------

10.4(e)) do not exceed $25,000,000 in the aggregate for all such Subsidiaries at
any time outstanding; so long as both before and after giving effect to the
making of such Investments (i) the Aggregate Threshold Test is satisfied and
(ii) no Default or Event of Default exists or would result therefrom;

(f) loans and advances made by any Loan Party to employees of such Loan Party
not to exceed $2,500,000 in the aggregate at any time outstanding;

(g) stock or obligations issued to any Loan Party by any Person (or the
representative of such Person) in respect of Indebtedness of such Person owing
to such Loan Party in connection with the insolvency, bankruptcy, receivership
or reorganization of such Person or a composition or readjustment of the debts
of such Person; provided that the original of any such stock or instrument
evidencing such obligations shall be promptly delivered to Agent, upon Agent’s
request, together with such stock power, assignment or endorsement by such Loan
Party as Agent may request;

(h) obligations of account debtors to any Loan Party arising from Accounts that
are past due evidenced by a promissory note made by such account debtor payable
to such Loan Party; provided that promptly upon the receipt of the original of
any such promissory note by such Loan Party, such promissory note shall be
endorsed to the order of Agent by such Loan Party and promptly delivered to
Agent as so endorsed;

(i) Investments made by a Loan Party to or in another Loan Party after the
Closing Date, provided that (i) such Investments to or in any Canadian Loan
Party by any U.S. Loan Party shall be limited to such Investments, at levels and
on terms, consistent with the Company’s historical practices and (ii) no Default
or Event of Default exists or would result therefrom;

(j) Investments made by a Loan Party in or to Joint Ventures, not otherwise
permitted by this Section 10.4, when taken together with all other Investments
made pursuant to this clause (j) in the immediately preceding twelve (12) month
period, in an amount not to exceed $25,000,000 (or such lesser amount as would
not cause the aggregate amount of all such Investments made during such period,
together with the aggregate consideration paid by the Loan Parties in respect of
Permitted Acquisitions consummated during such period, to exceed the applicable
amount permitted pursuant to clause (d) of the definition of Permitted
Acquisitions); so long as both before and after giving effect to the making of
such Investment (i) the Aggregate Threshold Test is satisfied and (ii) no
Default or Event of Default exists or would result therefrom;

(k) Investments by any Loan Party not otherwise permitted by this Section 10.4
of up to $25,000,000, when taken together with all other Investments made
pursuant to this clause (k) in the immediately preceding twelve (12) month
period (including the outstanding amount of all Investments made in the form of
loans or advances as of any date of determination), net of any amount realized
in respect of the principal of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested) during such
period; so long as before and after giving effect to the making of such
Investment, (i) the Aggregate Threshold Test is satisfied and (ii) no Default or
Event of Default exists or would result therefrom;

 

128



--------------------------------------------------------------------------------

(l) Investments constituting guarantees and other Indebtedness permitted under
Section 10.3;

(m) Investments made after the Closing Date by the Company in LP Brasil
Participacoes LTDA (“LP Brasil”) in an aggregate amount not to exceed
$42,000,000 enabling LP Brasil (i) to pay the purchase price in connection with
the initial Acquisition of 75% of the Capital Stock of Masisa OSB Industrie e
Comerico S.A. (“Masisa”), (ii) to purchase the remaining 25% of the Capital
Stock of Masisa, and (iii) to fund its portion of the initial working capital
contribution to Masisa as further described in Section 8.1 of the Shareholders’
Agreement (defined below), in each case, pursuant to (A) that certain Share
Purchase Agreement dated as of May 12, 2008 and/or (B) that certain
Shareholders’ Agreement in respect of LP-Masisa OSB Indutria e Comercio S.A.
dated as of May 12, 2008 (the “Shareholders’ Agreement”); so long as before and
after giving effect to the making of such Investment, no Default or Event of
Default exists or would result therefrom;

(n) Investments by the Company in a Joint Venture with Murphy Company in respect
of the Sutherlin Mill in an aggregate amount not to exceed $35,000,000, pursuant
to that certain Put and Call Agreement between the Company and Murphy Company
dated as of August 2, 2006; so long as before and after giving effect to the
making of such Investment, no Default or Event of Default exists or would result
therefrom;

(o) Investments made after the Closing Date for the purchase of the remaining
50% of the Capital Stock of Canfor-LP OSB Limited Partnership, pursuant to that
certain Amended and Restated Limited Partnership Agreement dated as of
October 24, 2005, in an aggregate amount not to exceed (i) $50,000,000 plus
(ii) the unused amount set forth in clause (d) of the definition of Permitted
Acquisitions for the twelve (12) month period in which such Investment is made;
provided that each of the requirements set forth in the definition of Permitted
Acquisitions shall have been satisfied with respect to such Investment as if
such Investment were a Permitted Acquisition; and

(p) promissory notes, earn-outs, other contingent obligations and/or non-cash
consideration received by the Company or any of its Subsidiaries as partial
payment of the total consideration for any sale or other disposition not
prohibited by Section 10.1; provided that such promissory notes, earn-outs,
other contingent obligations and/or non-cash consideration shall in no event
exceed ten percent (10%) of the total consideration received in connection with
a sale or other disposition permitted pursuant to clauses (c), (d), (f) or
(h) through and including (p) of Section 10.1; and

(q) Permitted Acquisitions.

10.5 Restricted Payments. No Loan Party shall, nor shall it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except:

(a) the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Capital Stock of such Person;

 

129



--------------------------------------------------------------------------------

(b) any Subsidiary that is not a Loan Party may pay dividends or other
distributions to any Subsidiary of the Company;

(c) any Subsidiary of the Company may pay dividends or other distributions to
any Loan Party;

(d) the Company may repurchase Capital Stock of the Company issued or deemed
issued upon exercise of warrants issued in connection with the Senior Notes if
such Capital Stock represents a portion of the exercise price of such warrants;
and

(e) the Company may pay, or declare dividends, but not more frequently than
quarterly, to the holders of its Capital Stock so long as on the date that any
such dividend payments are made after giving effect thereto (i) no Default or
Event of Default shall exist or result therefrom, and (ii) the Aggregate
Threshold Test is satisfied.

10.6 Transactions with Affiliates. No Loan Party shall, directly or indirectly:

(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director or other Affiliate (other than a Loan Party)
of such Loan Party, except in the ordinary course of and pursuant to the
reasonable requirements of such Loan Party’s business (as the case may be) and
upon fair and reasonable terms no less favorable to such Loan Party than such
Loan Party would obtain in a comparable arm’s length transaction with an
unaffiliated person; or

(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of such Loan Party, except (i) reasonable compensation to officers,
employees and directors for services rendered to such Loan Party in the ordinary
course of business, and (ii) payments by any such Loan Party to the Company for
actual and necessary reasonable out-of-pocket legal and accounting, insurance,
marketing, payroll and similar types of services paid for by the Company on
behalf of such Loan Party, in the ordinary course of their respective businesses
or as the same may be directly attributable to such Loan Party and for the
payment of taxes by or on behalf of the Company.

10.7 Change in Business. Each Loan Party shall not engage in any business other
than the business of such Loan Party on the Closing Date and any business
reasonably related, ancillary or complementary to the business in which such
Loan Party is engaged on the Closing Date.

10.8 Limitation of Restrictions Affecting Subsidiaries. Each Loan Party shall
not, directly, or indirectly, create or otherwise cause or suffer to exist any
encumbrance or restriction that prohibits or limits the ability of any Loan
Party or any Subsidiary of such Loan Party to (a) pay dividends or make other
distributions or pay any Indebtedness owed to such Loan Party or any Subsidiary
of such Loan Party, (b) make loans or advances to such Loan Party or any
Subsidiary of such Loan Party, (c) transfer any of its properties or assets to
such Loan Party or any Subsidiary of such Loan Party, or (d) create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under (i) applicable law, (ii) this Agreement and the other

 

130



--------------------------------------------------------------------------------

Loan Documents, (iii) customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of such Loan Party or any Subsidiary
of such Loan Party, (iv) customary restrictions on dispositions of real property
interests found in reciprocal easement agreements of such Loan Party or any
Subsidiary of such Loan Party, (v) any agreement relating to permitted
Indebtedness incurred by a Subsidiary of such Loan Party prior to the date on
which such Subsidiary was acquired by such Loan Party and outstanding on such
acquisition date, (vi) any document or agreement evidencing contractual
obligations in existence on the Closing Date or the extension or continuation of
such obligations (including the Senior Notes); provided that any such
encumbrances or restrictions contained in any document or agreement evidencing
an extension or continuation are no less favorable to Agent and Lenders than
those encumbrances and restrictions under or pursuant to the contractual
obligations so extended or continued, (vii) Indebtedness incurred after the
Closing Date and permitted under Section 10.3(b); provided that any encumbrance
or restriction shall be effective only against the assets financed thereby or
the proceeds thereof, and (viii) Indebtedness incurred after the Closing Date
and permitted under Section 10.3(m).

10.9 Amendments to Organization Documents. No Loan Party shall amend any of its
organizational documents in a manner adverse to the Lenders.

10.10 Accounting Changes. No Loan Party shall make any change in accounting
policies or reporting practices, except to the extent provided in
Section 16.2(h).

10.11 Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letter of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 U.S.C. §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56). None of Borrowers or any of their Subsidiaries or
other Affiliates is or will become a “blocked person” as described in the
Executive Order, the Trading with the Enemy Act or the Foreign Assets Control
Regulations or engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.

10.12 Prepayment or Modification of Other Indebtedness. The Loan Parties will
not, directly or indirectly, (a) amend, modify, waive or supplement (or permit
the modification, amendment, waiver or supplement of) any of the terms or
provisions of any Indebtedness in any respect that would materially and
adversely affect the rights or interests of Agent and Lenders hereunder or
(b) prepay, redeem, purchase, cancel, forgive or retire any Indebtedness prior
to its due date; provided that the Borrowers shall be permitted to repay,
redeem, purchase, cancel, forgive or retire:

(a) the Existing Notes, so long as immediately prior to and after giving effect
to any such payment (i) no Event of Default pursuant to Sections 11.1(a)(i),
11.1(f), 11.1(g) or 11.1(h) exists or would result therefrom and (ii) Total
Excess Availability is equal to or greater than the Threshold Amount; provided
that clause (ii) above shall not be applicable in the event that the Existing
Notes have been adequately reserved pursuant to the definition of Maturity Date
and such prepayment, redemption or purchase is made from such reserves;

 

131



--------------------------------------------------------------------------------

(b) the Senior Notes, the Additional Notes or other PAPPO (i) solely with the
proceeds from (A) the sale, casualty or other disposition of Senior Note
Priority Collateral or (B) the sale of common stock, in each case, of the
Company or any of its Subsidiaries that are required to be used to repurchase
the Senior Notes, the Additional Notes or other PAPPO, as applicable, pursuant
to the terms of the Senior Note Indenture or (ii) solely with proceeds from
Refinancing Indebtedness in respect thereof; so long as, in the case of clauses
(i)(B) and (ii), immediately prior to and after giving effect to any such
payment, redemption, purchase, cancellation, forgiveness or retirement of the
Senior Notes, the Additional Notes or other PAPPO, as applicable, (A) no Default
or Event of Default exists or would result therefrom and (B) the Aggregate
Threshold Test is satisfied; and

(c) Indebtedness under Items 8 and 19 described on Schedule 10.3.

SECTION 11 EVENTS OF DEFAULT AND REMEDIES

11.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

(a) (i) (A) the Borrowers fail to pay when due any principal of Loans or any
reimbursement obligation in respect of any Letter of Credit or (B) the Borrowers
fail to pay when due any interest on the Loans, any fees payable hereunder or
under any Fee Letter or any other Obligation and such failure to pay continues
for five (5) or more Business Days or (ii) any Loan Party fails to perform any
of the covenants contained in Section 5, Section 6, Section 7, Section 9.1, 9.5,
9.6, or 9.14, or Section 10 of this Agreement or (iii) any Loan Party fails to
perform any of the terms, covenants, conditions or provisions contained in this
Agreement or any of the other Loan Documents above and such failure shall
continue for thirty (30) days after the earlier of receipt by such Loan Party of
notice thereof from Agent or any Lender or after any Responsible Officer of the
Administrative Borrower or of such Loan Party obtains knowledge thereof;

(b) any representation, warranty or statement of fact made by or on behalf of
any Loan Party to Agent in this Agreement, the other Loan Documents or any other
written agreement, certificate, schedule or confirmatory assignment delivered in
connection with this Agreement that (i) is subject to a materiality or Material
Adverse Effect qualification shall be false or misleading when made or deemed
made or (ii) is not subject to a materiality or Material Adverse Effect
qualification shall be false or misleading in any material respect when made or
deemed made;

 

132



--------------------------------------------------------------------------------

(c) any Guarantor revokes or terminates or purports to revoke or terminate or
fails to perform any of the terms, covenants, conditions or provisions of the
Guaranty Agreement to which it is subject;

(d) any judgment for the payment of money is rendered against any Loan Party in
excess of $15,000,000 individually or in the aggregate (to the extent not
covered by insurance where the insurer has assumed responsibility in writing for
such judgment) and shall remain undischarged or unvacated for a period in excess
of thirty (30) days or execution shall at any time not be effectively stayed, or
any judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against any Loan Party or any of the
Collateral having a value in excess of (i) $5,000,000 after the occurrence and
during the continuation of a Cash Dominion Event or (ii) $15,000,000 at all
other times;

(e) any Guarantor dissolves or suspends or discontinues doing business;

(f) any Loan Party makes an assignment for the benefit of creditors, makes or
sends notice of a bulk transfer or calls a meeting of its creditors or principal
creditors in connection with a moratorium or adjustment of the Indebtedness due
to them;

(g) a case or proceeding under the bankruptcy laws of the United States of
America or Canada now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any other jurisdiction now or hereafter in effect (whether at
law or in equity) is filed against any Loan Party or all or any part of its
properties and such petition or application is not dismissed within thirty
(30) days after the date of its filing or any Loan Party shall file any answer
admitting or not contesting such petition or application or indicates its
consent to, acquiescence in or approval of, any such action or proceeding or the
relief requested is granted sooner;

(h) a case or proceeding under the bankruptcy laws of the United States of
America or Canada now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at a law
or equity) is filed by any Loan Party or for all or any part of its property;

(i) (A) any default in any payment of principal or interest in respect of the
Senior Note Indenture, or (B) any default in respect of any Indebtedness of any
Loan Party (other than Indebtedness owing to Agent and Lenders hereunder), in
any case in an amount in excess of $10,000,000, which default continues for more
than the applicable cure period, if any, with respect thereto;

(j) any material provision hereof or of any of the other Loan Documents shall
for any reason cease to be valid, binding and enforceable with respect to any
party hereto or thereto (other than Agent, the Lenders, the Issuing Bank and the
Swingline Lenders) in accordance with its terms, or any such party shall
challenge the enforceability hereof or thereof, or shall assert in writing, or
take any action or fail to take any action based on the assertion that any
provision hereof or of any of the other Loan Documents has ceased to be or is
otherwise not valid, binding or enforceable in accordance with its terms, or any
Lien provided for herein or in any of the other Loan Documents shall cease to be
a valid and perfected first priority Lien in any of the Collateral purported to
be subject thereto (except as otherwise permitted herein or therein);

 

133



--------------------------------------------------------------------------------

(k) an ERISA Event shall occur that results in or could reasonably be expected
to result in liability of any Borrower in an aggregate amount in excess of
$15,000,000;

(l) a Canadian Pension Plan Event shall occur that results in or could
reasonably be expected to result in liability of any Borrower in an aggregate
amount in excess of C$15,000,000;

(m) any Change of Control; or

(n) any loss, theft, damage or destruction, or taking or forfeiture of any item
or items of Collateral or other property of any Borrower occurs that is not
adequately covered by covered by insurance and could reasonably be expected to
result in a Material Adverse Effect.

11.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Loan Documents, the UCC, PPSA and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by any Loan
Party, except as such notice or consent is expressly provided for hereunder or
required by applicable law. All rights, remedies and powers granted to Agent and
Lenders hereunder, under any of the other Loan Documents, the UCC, PPSA or other
applicable law, are cumulative, not exclusive and enforceable, in Agent’s
discretion, alternatively, successively, or concurrently on any one or more
occasions, and shall include, without limitation, the right to apply to a court
of equity for an injunction to restrain a breach or threatened breach by any
Loan Party of this Agreement or any of the other Loan Documents. Subject to
Section 13 hereof, Agent may, and at the direction of the Required Lenders
shall, at any time or times, proceed directly against any Loan Party to collect
the Obligations without prior recourse to the Collateral.

(b) Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Agent may, at its option and
shall upon the direction of the Required Lenders, (i) upon notice to the
Administrative Borrower, accelerate the payment of all Obligations and demand
immediate payment thereof to Agent for itself and the benefit of Lenders
(provided that upon the occurrence of any Event of Default described in Sections
11.1(f), 11.1(g) and 11.1(h), all Obligations shall automatically become
immediately due and payable), and (ii) terminate the Commitments whereupon the
obligation of each Lender to make any Loan and Issuing Bank to issue any Letter
of Credit shall immediately terminate (provided that upon the occurrence of any
Event of Default described in Sections 11.1(f), 11.1(g) and 11.1(h), the
Commitments and any other obligation of Agent or a Lender hereunder shall
automatically terminate).

(c) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, subject to the Intercreditor Agreement, Agent
may, in its discretion (i) with or without judicial process or the aid or
assistance of others, enter upon any premises on or in which any of the
Collateral may be located and take possession of the

 

134



--------------------------------------------------------------------------------

Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require any Loan Party, at Borrowers’ expense,
to assemble and make available to Agent any part or all of the Collateral at any
place and time designated by Agent, (iii) collect, foreclose, receive,
appropriate, setoff and realize upon any and all Collateral, (iv) remove any or
all of the Collateral from any premises on or in which the same may be located
for the purpose of effecting the sale, foreclosure or other disposition thereof
or for any other purpose, (v) sell, lease, transfer, assign, deliver or
otherwise dispose of any and all Collateral (including entering into contracts
with respect thereto, public or private sales at any exchange, broker’s board,
at any office of Agent or elsewhere) at such prices or terms as Agent may deem
reasonable, for cash, upon credit or for future delivery, with Agent having the
right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
any Loan Party, which right or equity of redemption is hereby expressly waived
and released by Loan Parties and/or (vi) terminate this Agreement. If any of the
Collateral is sold or leased by Agent upon credit terms or for future delivery,
the Obligations shall not be reduced as a result thereof until payment therefor
is finally collected by Agent. If notice of disposition of Collateral is
required by law, ten (10) days prior notice by Agent to the Administrative
Borrower designating the time and place of any public sale or the time after
which any private sale or other intended disposition of Collateral is to be
made, shall be deemed to be reasonable notice thereof and Loan Parties waive any
other notice. In the event Agent institutes an action to recover any Collateral
or seeks recovery of any Collateral by way of prejudgment remedy, each Loan
Party waives the posting of any bond which might otherwise be required. At any
time an Event of Default exists or has occurred and is continuing, upon Agent’s
request, Borrowers will either, as Agent shall specify, furnish cash collateral
to Issuing Bank to be used to secure and fund the reimbursement obligations to
Issuing Bank in connection with any Letter of Credit Obligations or furnish cash
collateral to Agent for the Letter of Credit Obligations. Such cash collateral
shall be in the amount equal to one hundred five percent (105%) of the amount of
the Letter of Credit Obligations plus the amount of any fees and expenses
payable in connection therewith through the end of the latest expiration date of
the Letters of Credit giving rise to such Letter of Credit Obligations.

(d) At any time or times that an Event of Default exists or has occurred and is
continuing, Agent may, in its discretion, enforce the rights of any Loan Party
against any account debtor, secondary obligor or other obligor in respect of any
of the Accounts. Without limiting the generality of the foregoing, Agent may, in
its discretion, at such time or times (i) notify any or all account debtors,
secondary obligors or other obligors in respect thereof that the Accounts have
been assigned to Agent and that Agent has a Lien therein and Agent may direct
any or all account debtors, secondary obligors and other obligors to make
payment of Accounts directly to Agent, (ii) extend the time of payment of,
compromise, settle or adjust for cash, credit, return of merchandise or
otherwise, and upon any terms or conditions, any and all Accounts or other
obligations included in the Collateral and thereby discharge or release the
account debtor or any secondary obligors or other obligors in respect thereof
without affecting any of the Obligations, (iii) demand, collect or enforce
payment of any Accounts or such other obligations, but without any duty to do
so, and Agent and Lenders shall not be liable for any failure to collect or
enforce the payment thereof nor for the negligence of its agents or attorneys
with respect thereto and (iv) take whatever other action Agent may deem
necessary or desirable for the protection of its interests and the interests of
Lenders. At any time that an Event of Default exists or has occurred and is
continuing, at Agent’s request, all invoices and statements sent to any account
debtor shall

 

135



--------------------------------------------------------------------------------

state that the Accounts and such other obligations have been assigned to Agent
and are payable directly and only to Agent and Loan Parties shall deliver to
Agent such originals of documents evidencing the sale and delivery of goods or
the performance of services giving rise to any Accounts as Agent may require. In
the event any account debtor returns Inventory when an Event of Default exists
or has occurred and is continuing, Borrowers shall, upon Agent’s request, hold
the returned Inventory in trust for Agent, segregate all returned Inventory from
all of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent.

(e) To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), each Loan Party acknowledges and agrees that it is not
commercially unreasonable for Agent or any Lender (i) to fail to incur expenses
reasonably deemed significant by Agent or any Lender to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as any Loan Party, for expressions
of interest in acquiring all or any portion of the Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Agent or Lenders a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any of the
Collateral. Each Loan Party acknowledges that the purpose of this
Section 11.2(e) is to provide non-exhaustive indications of what actions or
omissions by Agent or any Lender would not be commercially unreasonable in the
exercise by Agent or any Lender of remedies against the Collateral and that
other actions or omissions by Agent or any Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 11.2(e). Without limitation of the foregoing, nothing contained in this
Section 11.2(e) shall be construed to grant any rights to any Loan Party or to
impose any duties on Agent or Lenders that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this
Section 11.2(e).

 

136



--------------------------------------------------------------------------------

(f) For the purpose of enabling Agent to exercise the rights and remedies
hereunder, each Loan Party hereby grants to Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable at any time an Event of Default
shall exist or have occurred and for so long as the same is continuing) without
payment of royalty or other compensation to any Loan Party, to use, assign,
license or sublicense any of the trademarks, service-marks, trade names,
business names, trade styles, designs, logos and other source of business
identifiers and other Intellectual Property and general intangibles now owned or
hereafter acquired by any Loan Party, wherever the same maybe located, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.

(g) Subject to the Intercreditor Agreement, at any time an Event of Default
exists or has occurred and is continuing, Agent may apply the cash proceeds of
U.S. Collateral or Canadian Collateral actually received by Agent from any sale,
lease, foreclosure or other disposition of such Collateral to payment of the
U.S. Obligations or Canadian Obligations, in whole or in part and in accordance
with the terms hereof, whether or not then due or may hold such proceeds as cash
collateral for the Obligations. Loan Parties shall remain liable to Agent and
Lenders for the payment of any deficiency with interest at the highest rate
provided for herein and all costs and expenses of collection or enforcement,
including attorneys’ fees and expenses.

(h) Without limiting the foregoing, (i) upon the occurrence of a Default or an
Event of Default, Agent and Lenders may, at Agent’s option, and upon the
occurrence of an Event of Default at the direction of the Required Lenders,
Agent and Lenders shall, without notice, (A) cease making Loans or arranging for
Letters of Credit or reduce the lending formulas or amounts of Loans and Letters
of Credit available to Borrowers and/or (B) terminate any provision of this
Agreement providing for any future Loans to be made by Agent and Lenders or
Letters of Credit to be issued by Issuing Bank and (ii) Agent may, at its
option, establish such Reserves as Agent determines, without limitation or
restriction, notwithstanding anything to the contrary contained herein.

SECTION 12 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

12.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and the other
Loan Documents (except as otherwise provided therein) and any dispute arising
out of the relationship between the parties hereto, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of New
York but excluding any principles of conflicts of law or other rule of law that
would cause the application of the law of any jurisdiction other than the laws
of the State of New York.

(b) Loan Parties, Agent, Lenders and Issuing Bank irrevocably consent and submit
to the non-exclusive jurisdiction of the courts of the State of New York, New
York City, Borough of Manhattan, and the United States District Court for the
Southern District of New York, whichever Agent may elect, and waive any
objection based on venue or forum non

 

137



--------------------------------------------------------------------------------

conveniens with respect to any action instituted therein arising under this
Agreement or any of the other Loan Documents or in any way connected with or
related or incidental to the dealings of the parties hereto in respect of this
Agreement or any of the other Loan Documents or the transactions related hereto
or thereto, in each case whether now existing or hereafter arising, and whether
in contract, tort, equity or otherwise, and agree that any dispute with respect
to any such matters shall be heard only in the courts described above (except
that Agent and Lenders shall have the right to bring any action or proceeding
against any Loan Party or its or their property in the courts of any other
jurisdiction which Agent deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against any Loan Party or its
or their property).

(c) Each Loan Party hereby waives personal service of any and all process upon
it and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth herein and service
so made shall be deemed to be completed five (5) days after the same shall have
been so deposited in the U.S. mails, or, at Agent’s option, by service upon any
Loan Party (or the Administrative Borrower on behalf of such Loan Party) in any
other manner provided under the rules of any such courts.

(d) LOAN PARTIES, AGENT, LENDERS AND ISSUING BANK EACH HEREBY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. LOAN PARTIES, AGENT, LENDERS AND
ISSUING BANK EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY
LOAN PARTY, AGENT, ANY LENDER OR ISSUING BANK MAY FILE AN ORIGINAL COUNTERPART
OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) Agent, Lenders and Issuing Bank shall not have any liability to any Loan
Party (whether in tort, contract, equity or otherwise) for losses suffered by
such Loan Party in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Agreement, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Agent, such Lender
and Issuing Bank, that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct. In any such litigation,
Agent, Lenders and Issuing Bank shall be entitled to the benefit of the
rebuttable presumption that it acted in good faith and with the exercise of
ordinary care in the performance by it of the terms of this Agreement. Each Loan
Party: (i) certifies that neither Agent, any Lender, Issuing Bank nor any
representative, agent or attorney acting for or on behalf of Agent, any Lender
or Issuing Bank has represented, expressly or otherwise, that Agent, Lenders and
Issuing Bank would not, in the event of litigation, seek to enforce any of the
waivers provided for in this Agreement or any of the other Loan Documents

 

138



--------------------------------------------------------------------------------

and (ii) acknowledges that in entering into this Agreement and the other Loan
Documents, Agent, Lenders and Issuing Bank are relying upon, among other things,
the waivers and certifications set forth in this Section 12.1 and elsewhere
herein and therein.

12.2 Waiver of Notices. Each Loan Party hereby expressly waives demand,
presentment, protest and notice of protest and notice of dishonor with respect
to any and all instruments and chattel paper, included in or evidencing any of
the Obligations or the Collateral, and any and all other demands and notices of
any kind or nature whatsoever with respect to the Obligations, the Collateral
and this Agreement, except such as are expressly provided for herein. No notice
to or demand on any Loan Party which Agent or any Lender may elect to give shall
entitle such Loan Party to any other or further notice or demand in the same,
similar or other circumstances.

12.3 Amendments and Waivers.

(a) Neither this Agreement nor any other Loan Document nor any terms hereof or
thereof may be amended, waived, discharged or terminated unless such amendment,
waiver, discharge or termination is in writing signed by Agent and the Required
Lenders or at Agent’s option, by Agent with the authorization or consent of the
Required Lenders, and as to amendments to any of the Loan Documents (other than
with respect to any provision of Section 13 hereof), by each Loan Party and such
amendment, waiver, discharge or termination shall be effective and binding as to
the Agent, all Lenders and Issuing Bank only in the specific instance and for
the specific purpose for which given; except, that, no such amendment, waiver,
discharge or termination shall:

(i) reduce the interest rate or any fees or extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan or
Letters of Credit, in each case without the consent of each Lender directly
affected thereby,

(ii) increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby,

(iii) release of all or substantially all of the value of any Collateral or
release any material Loan Party from its obligations under the Loan Documents
(except as expressly required hereunder or under any of the other Loan Documents
or applicable law and except as permitted under Section 13.12(b) hereof),
without the consent of Agent and all of the Lenders,

(iv) reduce any percentage specified in the definition of Required Lenders,
without the consent of Agent and all of the Lenders,

(v) consent to the assignment or transfer by any Loan Party of any of their
rights and obligations under this Agreement, without the consent of Agent and
all of the Lenders,

 

139



--------------------------------------------------------------------------------

(vi) amend, modify or waive any terms of this Section 12.3 or the application of
payments in Section 6.4 hereof, without the consent of Agent and all of the
Lenders,

(vii) increase the advance rates constituting part of the Canadian Borrowing
Base or the U.S. Borrowing Base (or amend or modify any of the defined terms
used therein that would have the direct effect of increasing the Canadian
Borrowing Base or the U.S. Borrowing Base) or increase the U.S. Letter of Credit
Limit or the Canadian Letter of Credit Limit, without the consent of Agent and
all of the Lenders.

Notwithstanding the foregoing clause (a), this Agreement may be amended to
increase the interest rate or any fees hereunder solely with the consent of the
Agent and the Borrowers.

(b) Agent, Lenders, Swingline Lenders and Issuing Bank shall not, by any act,
delay, omission or otherwise be deemed to have expressly or impliedly waived any
of its or their rights, powers and/or remedies unless such waiver shall be in
writing and signed as provided herein. Any such waiver shall be enforceable only
to the extent specifically set forth therein. A waiver by Agent, any Lender or
Issuing Bank of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent, any Lender or Issuing Bank would otherwise have on any future occasion,
whether similar in kind or otherwise.

(c) Notwithstanding anything to the contrary contained in Section 12.3(a) above,
in connection with (i) a Lender becoming a Defaulting Lender, or (ii) any
amendment, waiver, discharge or termination, in the event that any Lender whose
consent thereto is required shall fail to consent or fail to consent in a timely
manner (such Lender being referred to herein as a “Non-Consenting Lender”; such
Non-Consenting Lender or such Defaulting Lender, as applicable, being referred
to herein as an “Affected Lender”), but the consent of any other Lenders to such
amendment, waiver, discharge or termination that is required are obtained, if
any, then Bank of America shall have the right, but not the obligation, at any
time thereafter, and upon the exercise by Bank of America of such right, such
Affected Lender shall have the obligation, to sell, assign and transfer to Bank
of America or such Eligible Transferee as Bank of America may specify, the
Commitment of such Affected Lender and all rights and interests of such Affected
Lender pursuant thereto. Bank of America shall provide the Affected Lender with
prior written notice of its intent to exercise its right under this
Section 12.3, which notice shall specify the date on which such purchase and
sale shall occur. Such purchase and sale shall be pursuant to the terms of an
Assignment and Acceptance (whether or not executed by the Affected Lender),
except that on the date of such purchase and sale, Bank of America, or such
Eligible Transferee specified by Bank of America, shall pay to the Affected
Lender (except as Bank of America and such Affected Lender may otherwise agree)
the amount equal to: (i) the principal balance of the Loans held by the Affected
Lender outstanding as of the close of business on the business day immediately
preceding the effective date of such purchase and sale, plus (ii) amounts
accrued and unpaid in respect of interest and fees payable to the Affected
Lender to the effective date of the purchase (but in no event shall the Affected
Lender be deemed entitled to any early termination fee). Agent is hereby
irrevocably appointed as attorney-in-fact to execute any such Assignment and
Acceptance if the Affected Lender fails to execute same. Such purchase and sale
shall be effective on the date of the payment of such amount to the Affected
Lender and the Commitment of the Affected Lender shall terminate on such date.

 

140



--------------------------------------------------------------------------------

(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other Loan
Documents, in addition to the consent of the Lenders otherwise required by this
Section 12.3 and the exercise by Agent of any of its rights hereunder with
respect to Reserves or Eligible Accounts or Eligible Inventory shall not be
deemed an amendment to the advance rates provided for in this Section 12.3. The
consent of Issuing Bank shall be required for any amendment, waiver or consent
affecting the rights or duties of Issuing Bank hereunder or under any of the
other Loan Documents, in addition to the consent of the Lenders otherwise
required by this Section 12.3, provided that the consent of Issuing Bank shall
not be required for any other amendments, waivers or consents. The consent of
applicable Swingline Lender shall be required for any amendment, waiver or
consent affecting the rights or duties of such Swingline Lender hereunder or
under any of the other Loan Documents, in addition to the consent of the Lenders
otherwise required by this Section 12.3. Notwithstanding anything to the
contrary contained in Section 12.3(a) above, (i) in the event that Agent shall
agree that any items otherwise required to be delivered to Agent as a condition
of the initial Loans and Letters of Credit hereunder may be delivered after the
Closing Date, Agent may, in its discretion, agree to extend the date for
delivery of such items or take such other action as Agent may deem appropriate
as a result of the failure to receive such items as Agent may determine or may
waive any Event of Default as a result of the failure to receive such items, in
each case without the consent of any Lender and (ii) Agent may consent to any
change in the type of organization, jurisdiction of organization or other legal
structure of any Loan Party or any of its Subsidiaries and amend the terms
hereof or of any of the other Loan Documents as may be necessary or desirable to
reflect any such change, in each case without the approval of any Lender.

(e) The consent of Agent and a Bank Product Provider that is providing Bank
Products and has outstanding any such Bank Products at such time that are
secured hereunder shall be required for any amendment to the priority of payment
of Obligations arising under or pursuant to any Hedge Agreements of a Loan Party
or other Bank Products as set forth in Section 6.4(a) hereof.

12.4 [Reserved.]

12.5 Indemnification. Each Loan Party shall, jointly and severally, indemnify
and hold Agent, each Lender and Issuing Bank, and their respective officers,
directors, agents, employees, advisors and counsel and their respective
Affiliates (each such person being an “Indemnitee”), harmless from and against
any and all losses, claims, damages, liabilities, costs or expenses (including
reasonable attorneys’ fees and expenses) imposed on, incurred by or asserted
against any of them in connection with any litigation, investigation, claim or
proceeding commenced or threatened related to the negotiation, preparation,
execution, delivery, enforcement, performance or administration of this
Agreement, any other Loan Documents, or any undertaking or proceeding related to
any of the transactions contemplated hereby or any act, omission, event or
transaction related or attendant thereto, including amounts paid in settlement,
court costs, and the reasonable attorneys’ fees and expenses of counsel except
that Loan Parties shall not have any obligation under this Section 12.5 to
indemnify an Indemnitee with respect to a matter covered

 

141



--------------------------------------------------------------------------------

hereby resulting from the gross negligence or willful misconduct of such
Indemnitee as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction (but without limiting the obligations of Loan Parties as
to any other Indemnitee). To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section 12.5 may be unenforceable because it
violates any law or public policy, Loan Parties shall pay the maximum portion
which it is permitted to pay under applicable law to Agent and Lenders in
satisfaction of indemnified matters under this Section 12.5. To the extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Loan Documents or any undertaking or transaction
contemplated hereby. No Indemnitee referred to above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or any
of the other Loan Documents or the transaction contemplated hereby or thereby.
All amounts due under this Section 12.5 shall be payable upon demand. The
foregoing indemnity shall survive the payment of the Obligations and the
termination of this Agreement.

SECTION 13 THE AGENT

13.1 Appointment, Powers and Immunities. Each Lender and Issuing Bank
irrevocably designates, appoints and authorizes Bank of America to act as Agent
hereunder and under the other Loan Documents with such powers as are
specifically delegated to Agent by the terms of this Agreement and of the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Agent (a) shall have no duties or responsibilities except those
expressly set forth in this Agreement and in the other Loan Documents, and shall
not by reason of this Agreement or any other Loan Document be a trustee or
fiduciary for any Lender; (b) shall not be responsible to Lenders for any
recitals, statements, representations or warranties contained in this Agreement
or in any of the other Loan Documents, or in any certificate or other document
referred to or provided for in, or received by any of them under, this Agreement
or any other Loan Document, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any other document referred to or provided for herein or therein or
for any failure by any Loan Party or any other Person to perform any of its
obligations hereunder or thereunder; and (c) shall not be responsible to Lenders
for any action taken or omitted to be taken by it hereunder or under any other
Loan Document or under any other document or instrument referred to or provided
for herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Agent may employ agents, bailees,
custodians and attorneys in fact and shall not be responsible for the negligence
or misconduct of any such persons selected by it in good faith. Agent may deem
and treat the payee of any note as the holder thereof for all purposes hereof
unless and until the assignment thereof pursuant to an agreement (if and to the
extent permitted herein) in form and substance satisfactory to Agent shall have
been delivered to and acknowledged by Agent.

13.2 Quebec Security. For the purposes of holding any security granted by
Borrowers or any other Loan Party pursuant to the laws of the Province of Quebec
to secure payment of any

 

142



--------------------------------------------------------------------------------

bond issued by Borrowers or any Loan Party, each Lender and Issuing Bank hereby
irrevocably appoints and authorizes Agent and, to the extent necessary, ratifies
the appointment and authorization of Agent to act as the person holding the
power of attorney (i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”)
of the Secured Parties as contemplated under Article 2692 of the Civil Code of
Québec, and to enter into, to take and to hold on its behalf, and for its
benefit, any hypothec, and to exercise such powers and duties that are conferred
upon the Attorney under any hypothec. Moreover, without prejudice to such
appointment and authorization to act as the person holding the power of attorney
as aforesaid, each Secured Party hereby irrevocably appoints and authorizes
Agent (in such capacity, the “Custodian”) to act as agent and custodian for and
on behalf of the Lenders and Issuing Bank to hold and be the sole registered
holder of any bond which may be issued under any hypothec, the whole
notwithstanding Section 32 of An Act respecting the special powers of legal
persons (Quebec) or any other applicable law, and to execute for and on behalf
of each Lender and Issuing Bank all related documents. Each of the Attorney and
the Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to Agent mutatis mutandis, including, without limitation, all such provisions
with respect to the liability or responsibility to and indemnification by the
Lenders, and (c) be entitled to delegate from time to time any of its powers or
duties under any hypothec, bond, or pledge on such terms and conditions as it
may determine from time to time. Any person who becomes a Lender shall, by its
execution of an Assignment and Acceptance Agreement, be deemed to have consented
to and confirmed: (i) the Attorney as the person holding the power of attorney
as aforesaid and to have ratified, as of the date it becomes a Lender, all
actions taken by the Attorney in such capacity, and (ii) the Custodian as the
agent and custodian as aforesaid and to have ratified, as of the date it becomes
a Lender, all actions taken by the Custodian in such capacity. The substitution
of Agent pursuant to the provisions of this Section 13 shall also constitute the
substitution of the Attorney and the Custodian.

13.3 Reliance by Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Agent. As to any matters not expressly provided for by this
Agreement or any other Loan Document, Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Lenders or all of Lenders as
is required in such circumstance, and such instructions of Agent and any action
taken or failure to act pursuant thereto shall be binding on all Lenders.

13.4 Events of Default.

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or an Event of Default or other failure of a condition precedent to the
Loans and Letters of Credit hereunder, unless and until Agent has received
written notice from a Lender, or Borrower specifying such Event of Default or
any unfulfilled condition precedent, and stating that such notice is a “Notice
of Default or Failure of Condition”. In the event that Agent receives

 

143



--------------------------------------------------------------------------------

such a Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders. Agent shall (subject to Section 13.8) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders to the extent provided for herein;
provided that unless and until Agent shall have received such directions, Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to or by reason of such Event of Default or failure of
condition precedent, as it shall deem advisable in the best interest of Lenders.
Without limiting the foregoing, and notwithstanding the existence or occurrence
and continuance of an Event of Default or any other failure to satisfy any of
the conditions precedent set forth in Section 4 of this Agreement to the
contrary, unless and until otherwise directed by the Required Lenders, Agent
may, but shall have no obligation to, continue to make Loans and Issuing Bank
may, but shall have no obligation to, issue or cause to be issued any Letter of
Credit for the ratable account and risk of Lenders from time to time if Agent
believes making such Loans or issuing or causing to be issued such Letter of
Credit is in the best interests of Lenders.

(b) Except with the prior written consent of Agent, no Lender or Issuing Bank
may assert or exercise any enforcement right or remedy in respect of the Loans,
Letter of Credit Obligations or other Obligations, as against any Loan Party or
any of the Collateral or other property of any Loan Party.

13.5 Bank of America in its Individual Capacity. With respect to its Commitment
and the Loans made and Letters of Credit issued or caused to be issued by it
(and any successor acting as Agent), so long as Bank of America shall be a
Lender hereunder, it shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not acting as Agent,
and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include Bank of America in its individual capacity as Lender
hereunder. Bank of America (and any successor acting as Agent) and its
Affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of business with Borrowers
(and any of its Subsidiaries or Affiliates) as if it were not acting as Agent,
and Bank of America and its Affiliates may accept fees and other consideration
from any Loan Party and any of its Subsidiaries and Affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.

13.6 Indemnification. Lenders agree to indemnify Agent and Issuing Bank (to the
extent not reimbursed by Borrowers hereunder and without limiting any
obligations of Borrowers hereunder) ratably, in accordance with their Pro Rata
Shares, for any and all claims of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Loan Document or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent it arises from the gross negligence or
willful misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction. The foregoing
indemnity shall survive the payment of the Obligations and the termination of
this Agreement.

 

144



--------------------------------------------------------------------------------

13.7 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on Agent or other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of Loan Parties and has made its own decision to enter into this
Agreement and that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Loan
Documents. Agent shall not be required to keep itself informed as to the
performance or observance by any Loan Party of any term or provision of this
Agreement or any of the other Loan Documents or any other document referred to
or provided for herein or therein or to inspect the properties or books of any
Loan Party. Agent will use reasonable efforts to provide Lenders with any
information received by Agent from any Loan Party which is required to be
provided to Lenders or deemed to be requested by Lenders hereunder and with a
copy of any Notice of Default or Failure of Condition received by Agent from any
Borrower or any Lender; provided that Agent shall not be liable to any Lender
for any failure to do so, except to the extent that such failure is attributable
to Agent’s own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. Except for
notices, reports and other documents expressly required to be furnished to
Lenders by Agent or deemed requested by Lenders hereunder, Agent shall not have
any duty or responsibility to provide any Lender with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of Agent.

13.8 Failure to Act. Except for action expressly required of Agent hereunder and
under the other Loan Documents, Agent shall in all cases be fully justified in
failing or refusing to act hereunder and thereunder unless it shall receive
further assurances to its satisfaction from Lenders of their indemnification
obligations under Section 13.6 hereof against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.

13.9 Additional Loans. Agent shall not make any Loans nor shall Issuing Bank
provide any Letter of Credit to any Borrower on behalf of Lenders intentionally
and with actual knowledge that such Loan or Letter of Credit would cause:
(a) the U.S. Borrower Outstandings to exceed the lesser of the U.S. Borrowing
Base or the Maximum Credit minus Canadian Borrower Outstandings (a “U.S.
Overadvance”); or (b) the Canadian Borrower Outstandings to exceed the least of
(i) the Canadian Borrowing Base, (ii) the Canadian Credit Limit, or (iii) the
Maximum Credit minus the U.S. Borrower Outstandings (a “Canadian Overadvance”),
without the prior consent of all Lenders, except, that, unless its authority has
been revoked in writing by the Required Lenders, Agent may make such additional
Loans or Issuing Bank may provide such additional Letters of Credit on behalf of
Lenders, intentionally and with actual knowledge that such Loans or Letter of
Credit will cause a U.S. Overadvance or a Canadian Overadvance, as Agent may
deem necessary or advisable in its discretion; provided that:

(a) the sum of (i) the aggregate principal amount of the additional Loans or
additional Letters of Credit to any Borrower that Agent may make or provide
after obtaining such actual knowledge of such U.S. Overadvance or Canadian
Overadvance plus (ii) the amount of Special Agent Advances made pursuant to
Section 13.12(a) hereof then outstanding, shall not exceed the aggregate amount
equal to ten percent (10%) of the Maximum Credit;

 

145



--------------------------------------------------------------------------------

(b) the sum of (i) the aggregate outstanding principal amount of the Loans and
Letters of Credit (including the additional Loans or additional Letters of
Credit made pursuant to this Section 13.9), plus (ii) the amount of Special
Agent Advances made pursuant to Section 13.12(a) hereof then outstanding, shall
not exceed the Maximum Credit; and

(c) no such additional Loan or Letter of Credit shall be outstanding more than
ninety (90) days after the date such additional Loan or Letter of Credit is made
or issued (as the case may be), in each case, except as the Required Lenders may
otherwise agree.

Each Lender shall be obligated to pay Agent the amount of its Pro Rata Share of
any such additional Loans or Letters of Credit.

13.10 Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs Agent to enter into this Agreement and the other Loan
Documents. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the terms of this Agreement or the other Loan Documents and
the exercise by Agent or Required Lenders of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

13.11 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.

By signing this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report and
report with respect to the Canadian Borrowing Base and the U.S. Borrowing Base
prepared or received by Agent (each field audit or examination report and report
with respect to each of the Canadian Borrowing Base and the U.S. Borrowing Base
being referred to herein as a “Report” and collectively, “Reports”), appraisals
with respect to the Collateral and financial statements with respect to the
Company and its Subsidiaries received by Agent;

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Loan Parties and
will rely significantly upon Loan Parties’ books and records, as well as on
representations of Loan Parties’ personnel; and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 16.5 hereof, and not to distribute or use
any Report in any other manner.

 

146



--------------------------------------------------------------------------------

13.12 Collateral Matters.

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letters of Credit hereunder,
make such disbursements and advances (“Special Agent Advances”) which Agent, in
its sole discretion, (i) deems necessary or desirable either to preserve or
protect the Collateral or any portion thereof or (ii) to enhance the likelihood
or maximize the amount of repayment by Loan Parties of the Loans and other
Obligations, provided that (A) the aggregate principal amount of the Special
Agent Advances outstanding at any time, plus the then outstanding principal
amount of the additional Loans and Letters of Credit which Agent may make or
provide as set forth in Section 13.9 hereof, shall not exceed the amount equal
to ten percent (10%) of the Maximum Credit and (B) the aggregate principal
amount of the Special Agent Advances outstanding at any time, plus the then
outstanding principal amount of the Loans and Letters of Credit, shall not
exceed the Maximum Credit, except at Agent’s option, provided that to the extent
that the aggregate principal amount of Special Agent Advances plus the then
outstanding principal amount of the Loans and Letters of Credit exceed the
Maximum Credit, the Special Agent Advances that are in excess of the Maximum
Credit (“Excess Special Agent Advances”) shall be for the sole account and risk
of Agent and notwithstanding anything to the contrary set forth below, no Lender
shall have any obligation to provide its share of such Excess Special Agent
Advances, or (iii) to pay any other amount chargeable to any Loan Party pursuant
to the terms of this Agreement or any of the other Loan Documents consisting of
costs, fees and expenses and payments to Issuing Bank in respect of any Letter
of Credit Obligations. The Special Agent Advances shall be repayable on demand
and together with all interest thereon shall constitute Obligations secured by
the Collateral. Special Agent Advances shall not constitute Loans but shall
otherwise constitute Obligations hereunder. Interest on Special Agent Advances
shall be payable at the Interest Rate then applicable to Base Rate Loans and
shall be payable on demand. Without limitation of its obligations pursuant to
Section 6.11, each Lender agrees that it shall make available to Agent, upon
Agent’s demand, in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of each such Special Agent Advance not to exceed such
Lender’s Commitment. If such funds are not made available to Agent by such
Lender, such Lender shall be deemed a Defaulting Lender and Agent shall be
entitled to recover such funds, on demand from such Lender together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Agent at the Federal Funds Rate for each day during such
period (as published by the Federal Reserve Bank of New York or at Agent’s
option based on the arithmetic mean determined by Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent’s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Base Rate Loans. The Required
Lenders may at any time by written notice to Agent (x) revoke Agent’s authority
to make further Special Agent Advances and (y) instruct Agent to demand
repayment of outstanding Special Agent Advances from the Loan Parties. Absent
such revocation, Agent’s determination that funding of a Special Agent Advance
is appropriate shall be conclusive.

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or Lien upon, any of
the Collateral (i)

 

147



--------------------------------------------------------------------------------

upon termination of the Commitments and payment and satisfaction of all of the
Obligations and delivery of cash collateral to the extent required under
Section 16.1 below, or (ii) constituting property being sold or disposed of if
the Administrative Borrower or any Loan Party certifies to Agent that the sale
or disposition is made in compliance with Section 10.1 hereof (and Agent may
rely conclusively on any such certificate, without further inquiry), or
(iii) constituting property in which any Loan Party did not own an interest at
the time the security interest, mortgage or Lien was granted or at any time
thereafter, or (iv) having a value in the aggregate in any twelve (12) month
period of less than $5,000,000, and to the extent Agent may release its security
interest in and Lien upon any such Collateral pursuant to the sale or other
disposition thereof, such sale or other disposition shall be deemed consented to
by Lenders, or (v) if required or permitted under the terms of any of the other
Loan Documents, including any intercreditor agreement, or (vi) approved,
authorized or ratified in writing by all of Lenders. Except as provided above,
Agent will not release any security interest in, mortgage or Lien upon, any of
the Collateral without the prior written authorization of all of Lenders. Upon
request by Agent at any time, Lenders will promptly confirm in writing Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 13.12. In no event shall the consent or approval of Issuing Bank to any
release of Collateral be required.

(c) Without in any manner limiting Agent’s authority to act without any specific
or further authorization or consent by the Required Lenders, each Lender agrees
to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section 13.12. Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the security interest, mortgage or Liens
granted to Agent upon any Collateral to the extent set forth above; provided
that (i) Agent shall not be required to execute any such document on terms
which, in Agent’s opinion, would expose Agent to liability or create any
obligations or entail any consequence other than the release of such security
interest, mortgage or Liens without recourse or warranty and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or any
security interest, mortgage or Lien upon (or obligations of any Loan Party in
respect of) the Collateral retained by such Loan Party.

(d) Agent shall have no obligation whatsoever to any Lender, Issuing Bank or any
other Person to investigate, confirm or assure that the Collateral exists or is
owned by any Loan Party or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letters of Credit hereunder, or
whether any particular reserves are appropriate, or that the liens and security
interests granted to Agent pursuant hereto or any of the Loan Documents or
otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent in this Agreement or in any of the other Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, subject to the other terms and
conditions contained herein, Agent may act in any manner it may deem
appropriate, in its discretion, given Agent’s own interest in the Collateral as
a Lender and that Agent shall have no duty or liability whatsoever to any other
Lender or Issuing Bank.

 

148



--------------------------------------------------------------------------------

13.13 Agency for Perfection. Each Lender and Issuing Bank hereby appoints Agent
and each other Lender and Issuing Bank as agent and bailee for the purpose of
perfecting the security interests in and Liens upon the Collateral of Agent in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and Agent and
each Lender and Issuing Bank hereby acknowledges that it holds possession of any
such Collateral for the benefit of Agent as secured party. Should any Lender or
Issuing Bank obtain possession of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

13.14 Successor Agent. Agent may resign as Agent upon thirty (30) days’ notice
to Lenders and the Company. If Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for Lenders. If
no successor agent is appointed prior to the effective date of the resignation
of Agent, Agent may appoint, after consulting with Lenders and the Company, a
successor agent from among Lenders. Upon the acceptance by the Lender so
selected of its appointment as successor agent hereunder, such successor agent
shall succeed to all of the rights, powers and duties of the retiring Agent and
the term “Agent” as used herein and in the other Loan Documents shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 13 shall inure to its benefit as to any actions
taken or omitted by it while it was Agent under this Agreement. If no successor
agent has accepted appointment as Agent by the date which is thirty (30) days
after the date of a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nonetheless thereupon become effective and Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

13.15 Other Agent Designations. Agent may at any time and from time to time
determine that a Lender may, in addition, be a “Co-Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement. Any such designation shall be effective upon written notice by Agent
to the Administrative Borrower of any such designation. Any Lender that is so
designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Loan Documents
other than those applicable to all Lenders as such. Without limiting the
foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.

SECTION 14 U.S. GUARANTY

14.1 The U.S. Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder or any Lender (or its affiliates) to
provide any Bank Products and in recognition of the direct benefits to be
received by the U.S. Guarantors from the extensions of

 

149



--------------------------------------------------------------------------------

credit hereunder and the provision of Bank Products, each of the U.S. Guarantors
hereby agrees with Agent and the Lenders: each U.S. Guarantor hereby
unconditionally and irrevocably jointly and severally guarantees as primary
obligor and not merely as surety the full and prompt payment when due, whether
upon maturity, by acceleration or otherwise, of any and all Obligations of any
Loan Party owed to Agent and the Lenders. If any or all of the Obligations
becomes due and payable hereunder or in connection with any Bank Product, each
U.S. Guarantor unconditionally promises to pay such Obligations to Agent, the
Lenders or their respective order, on demand, together with any and all
reasonable expenses that may be incurred by Agent or the Lenders in collecting
any of the Obligations.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, to the extent the obligations of a U.S. Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state, provincial or federal law relating
to fraudulent conveyances or transfers) then the obligations of each such U.S.
Guarantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal, state or provincial).

14.2 Bankruptcy. Additionally, each of the U.S. Guarantors unconditionally and
irrevocably guarantees jointly and severally the payment of any and all
Obligations of each Loan Party to Agent and the Lenders whether or not due or
payable by any Borrower upon the occurrence of any of the events specified in
Sections 11.1(g) and 11.1(h), and unconditionally promises to pay such
Obligations to Agent for the account of itself and the Lenders, or order, on
demand, in lawful money of the United States. Each of the U.S. Guarantors
further agrees that to the extent that any Loan Party shall make a payment or a
transfer of an interest in any property to Agent or any Lender, which payment or
transfer or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to a Loan Party, the estate of a Loan Party, a trustee, receiver, interim
receiver, monitor or any other party under any bankruptcy law, state, federal,
provincial or foreign law, common law or equitable cause, then to the extent of
such avoidance or repayment, the obligation or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if said
payment had not been made.

14.3 Nature of Liability. The liability of each U.S. Guarantor hereunder is
exclusive and independent of any security for or other guaranty of the
Obligations whether executed by any such Guarantor, any other guarantor or by
any other party, and no U.S. Guarantor’s liability hereunder shall be affected
or impaired by (a) any direction as to application of payment by a Borrower or
by any other party, (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution or termination of, or increase, decrease or change in
personnel by, a Loan Party, or (e) any payment made to Agent or the Lenders on
the Obligations that Agent or such Lenders repay a Loan Party pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each of the U.S. Guarantors waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding.

14.4 Independent Obligation. The obligations of each U.S. Guarantor hereunder
are independent of the obligations of any other Loan Party in respect of the
Obligations, and a

 

150



--------------------------------------------------------------------------------

separate action or actions may be brought and prosecuted against each U.S.
Guarantor whether or not action is brought against any other Loan Party and
whether or not any other Loan Party is joined in any such action or actions.

14.5 Authorization. Each of the U.S. Guarantors authorizes Agent and each Lender
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to (a) renew, compromise, extend, increase, accelerate or
otherwise change the time for payment of, or otherwise change the terms of the
Obligations or any part thereof in accordance with this Agreement or the
agreements governing Bank Products, including any increase or decrease of the
rate of interest thereon, (b) take and hold security from any U.S. Guarantor or
any other party for the payment of this U.S. Guaranty or the Obligations and
exchange, enforce, waive and release any such security, (c) apply such security
and direct the order or manner of sale thereof as Agent and the Lenders in their
discretion may determine and (d) release or substitute any one or more endorsers
or obligors.

14.6 Reliance. It is not necessary for Agent or the Lenders to inquire into the
capacity or powers of any Borrower or other obligor of the Obligations or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

14.7 Waiver.

(a) Each of the U.S. Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent or any Lender to
(i) proceed against any Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from any Borrower, any other
guarantor or any other party, or (iii) pursue any other remedy in Agent’s or any
Lender’s power whatsoever. Each of the U.S. Guarantors waives any defense based
on or arising out of any defense of any Borrower, any other guarantor or any
other party other than payment in full of the Obligations (other than contingent
indemnity obligations), including without limitation any defense based on or
arising out of the disability of any Borrower, any other guarantor or any other
party, or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower other
than payment in full of the Obligations. Agent may, at its election, foreclose
on or otherwise enforce its rights under any security held by Agent by one or
more judicial or nonjudicial sales (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy Agent or any Lender may
have against any Borrower or any other party, or any security, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Obligations have been paid in full and the Commitments have been
terminated. Each of the U.S. Guarantors waives any defense arising out of any
such election by Agent or any of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the U.S. Guarantors against any Borrower or any other party or any
security.

(b) Each of the U.S. Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this U.S. Guaranty, and notices of

 

151



--------------------------------------------------------------------------------

the existence, creation or incurring of new or additional Obligations. Each U.S.
Guarantor assumes all responsibility for being and keeping itself informed of
each Borrower’s or other obligor’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks that such U.S. Guarantor assumes and
incurs hereunder, and agrees that neither Agent nor any Lender shall have any
duty to advise such U.S. Guarantor of information known to it regarding such
circumstances or risks.

(c) Each of the U.S. Guarantors hereby agrees it will not exercise any rights of
subrogation that it may at any time otherwise have as a result of this U.S.
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code, the
Bankruptcy and Insolvency Act (Canada) or otherwise) to the claims of the
Lenders against any Borrower or any other guarantor or other obligor of the
Obligations owing to Agent and the Lenders (collectively, the “Other Parties”)
and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party that it may at any time otherwise
have as a result of this U.S. Guaranty until such time as the Obligations shall
have been paid in full and the Commitments have been terminated. Each of the
U.S. Guarantors hereby further agrees not to exercise any right to enforce any
other remedy which Agent or the Lenders now have or may hereafter have against
any Other Party, any endorser or any other guarantor of all or any part of the
Obligations of any Borrower and any benefit of, and any right to participate in,
any security or collateral given to or for the benefit of Agent and the Lenders
to secure payment of the Obligations until such time as the Obligations (other
than contingent indemnity obligations) shall have been paid in full and the
Commitments have been terminated.

14.8 Limitation on Enforcement. The Lenders agree that this U.S. Guaranty may be
enforced only by the action of Agent acting upon the instructions of the
Required Lenders and that no Lender shall have any right individually to seek to
enforce or to enforce this U.S. Guaranty, it being understood and agreed that
such rights and remedies may be exercised by Agent for the benefit of itself and
the Lenders under the terms of this Agreement. The Lenders further agree that
this U.S. Guaranty may not be enforced against any director, officer, employee
or stockholder of the U.S. Guarantors.

14.9 Confirmation of Payment. Agent and the Lenders will, upon request after
payment of the Obligations that are the subject of this U.S. Guaranty and
termination of the Commitments relating thereto, confirm to the Borrowers, the
U.S. Guarantors or any other Person that such Obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 14.2.

SECTION 15 CANADIAN GUARANTY

15.1 The Canadian Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder or any Lender (or its affiliates) to
provide any Bank Products and in recognition of the direct benefits to be
received by the Canadian Guarantors from the extensions of credit hereunder and
the provision of Bank Products, each of the Canadian Guarantors hereby agrees
with Agent and the Lenders: each Canadian Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees with each other Canadian Guarantor
as primary obligor and not merely as surety the full and prompt payment

 

152



--------------------------------------------------------------------------------

when due, whether upon maturity, by acceleration or otherwise, of any and all
Canadian Obligations. If any or all of the Canadian Obligations become due and
payable hereunder or in connection with any Bank Product, each Canadian
Guarantor unconditionally promises to pay such Canadian Obligations to Agent,
the Lenders or their respective order, on demand, together with any and all
reasonable expenses that may be incurred by Agent or the Lenders in collecting
any of the Canadian Obligations.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, to the extent the obligations of a Canadian Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state, provincial or federal law
relating to fraudulent conveyances or transfers) then the obligations of each
such Canadian Guarantor hereunder shall be limited to the maximum amount that is
permissible under applicable law (whether federal, state or provincial).

15.2 Bankruptcy. Additionally, each of the Canadian Guarantors unconditionally
and irrevocably guarantees jointly and severally with each other Canadian
Guarantor the payment of any and all Canadian Obligations of each Canadian Loan
Party to Agent and the Lenders whether or not due or payable by any Canadian
Borrower upon the occurrence of any of the events specified in Sections 11.1(g)
and 11.1(h), and unconditionally promises to pay such Canadian Obligations to
Agent for the account of itself and the Lenders, or order, on demand, in the
same currency as such Obligations are denominated. Each of the Canadian
Guarantors further agrees that to the extent that any Canadian Loan Party shall
make a payment or a transfer of an interest in any property to Agent or any
Lender, which payment or transfer or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, or otherwise is avoided,
and/or required to be repaid to a Canadian Loan Party, the estate of a Canadian
Loan Party, a trustee, receiver, interim receiver, monitor or any other party
under any bankruptcy law, state, federal, provincial or foreign law, common law
or equitable cause, then to the extent of such avoidance or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.

15.3 Nature of Liability. The liability of each Canadian Guarantor hereunder is
exclusive and independent of any security for or other guaranty of the Canadian
Obligations whether executed by any such Canadian Guarantor, any other guarantor
or by any other party, and no Canadian Guarantor’s liability hereunder shall be
affected or impaired by (a) any direction as to application of payment by a
Canadian Borrower or by any other party, (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Canadian Obligations, (c) any payment on or in reduction of any such
other guaranty or undertaking, (d) any dissolution or termination of, or
increase, decrease or change in personnel by, a Canadian Loan Party, or (e) any
payment made to Agent or the Lenders on the Canadian Obligations that Agent or
such Lenders repay a Canadian Loan Party pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each of the Canadian Guarantors waives any right to the deferral
or modification of its obligations hereunder by reason of any such proceeding.

15.4 Independent Obligation. The obligations of each Canadian Guarantor
hereunder are independent of the obligations of any other Canadian Loan Party in
respect of the Canadian Obligations, and a separate action or actions may be
brought and prosecuted against each Canadian Guarantor whether or not action is
brought against any other Canadian Loan Party and whether or not any other
Canadian Loan Party is joined in any such action or actions.

 

153



--------------------------------------------------------------------------------

15.5 Authorization. Each of the Canadian Guarantors authorizes Agent and each
Lender without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to (a) renew, compromise, extend, increase,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of the Canadian Obligations or any part thereof in accordance with this
Agreement or the agreements governing Bank Products, including any increase or
decrease of the rate of interest thereon, (b) take and hold security from any
Canadian Guarantor or any other party for the payment of this Canadian Guaranty
or the Canadian Obligations and exchange, enforce, waive and release any such
security, (c) apply such security and direct the order or manner of sale thereof
as Agent and the Lenders in their discretion may determine and (d) release or
substitute any one or more endorsers or obligors.

15.6 Reliance. It is not necessary for Agent or the Lenders to inquire into the
capacity or powers of any Canadian Borrower or other obligor of the Canadian
Obligations or the officers, directors, members, partners or agents acting or
purporting to act on its behalf, and any Canadian Obligations made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

15.7 Waiver.

(a) Each of the Canadian Guarantors waives any right (except as shall be
required by applicable statute and cannot be waived) to require Agent or any
Lender to (i) proceed against any Canadian Borrower, any other guarantor or any
other party, (ii) proceed against or exhaust any security held from any Canadian
Borrower, any other guarantor or any other party, or (iii) pursue any other
remedy in Agent’s or any Lender’s power whatsoever. Each of the Canadian
Guarantors waives any defense based on or arising out of any defense of any
Canadian Borrower, any other guarantor or any other party other than payment in
full of the Canadian Obligations (other than contingent indemnity obligations),
including without limitation any defense based on or arising out of the
disability of any Canadian Borrower, any other guarantor or any other party, or
the unenforceability of the Canadian Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Canadian Borrower
other than payment in full of the Canadian Obligations. Agent may, at its
election, foreclose on or otherwise enforce its rights under any security held
by Agent by one or more judicial or nonjudicial sales (to the extent such sale
is permitted by applicable law), or exercise any other right or remedy Agent or
any Lender may have against any Canadian Borrower or any other party, or any
security, without affecting or impairing in any way the liability of any
Canadian Guarantor hereunder except to the extent the Canadian Obligations have
been paid in full and the Commitments with respect thereto have been terminated.
Each of the Canadian Guarantors waives any defense arising out of any such
election by Agent or any of the Lenders, even though such election operates to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of the Canadian Guarantors against any Canadian Borrower or any other
party or any security.

 

154



--------------------------------------------------------------------------------

(b) Each of the Canadian Guarantors waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Canadian Guaranty, and notices of the existence, creation or incurring of
new or additional Canadian Obligations. Each Canadian Guarantor assumes all
responsibility for being and keeping itself informed of each Canadian Borrower’s
or other obligor’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Canadian Obligations
and the nature, scope and extent of the risks that such Canadian Guarantor
assumes and incurs hereunder, and agrees that neither Agent nor any Lender shall
have any duty to advise such Canadian Guarantor of information known to it
regarding such circumstances or risks.

(c) Each of the Canadian Guarantors hereby agrees it will not exercise any
rights of subrogation that it may at any time otherwise have as a result of this
Canadian Guaranty (whether contractual, under Section 509 of the Bankruptcy
Code, under the Bankruptcy and Insolvency Act (Canada) or otherwise) to the
claims of the Lenders against any Canadian Borrower or any other guarantor or
other obligor of the Canadian Obligations owing to Agent and the Lenders
(collectively, the “Other Canadian Parties”) and all contractual, statutory or
common law rights of reimbursement, contribution or indemnity from any Other
Canadian Party that it may at any time otherwise have as a result of this
Canadian Guaranty until such time as the Canadian Obligations shall have been
paid in full and the Commitments with respect thereto have been terminated. Each
of the Canadian Guarantors hereby further agrees not to exercise any right to
enforce any other remedy which Agent or the Lenders now have or may hereafter
have against any Other Canadian Party, any endorser or any other guarantor of
all or any part of the Canadian Obligations of any Canadian Borrower and any
benefit of, and any right to participate in, any security or collateral given to
or for the benefit of Agent and the Lenders to secure payment of the Canadian
Obligations until such time as the Canadian Obligations (other than contingent
indemnity obligations) shall have been paid in full and the Commitments with
respect thereto have been terminated.

15.8 Limitation on Enforcement. The Lenders agree that this Canadian Guaranty
may be enforced only by the action of Agent acting upon the instructions of the
Required Lenders and that no Lender shall have any right individually to seek to
enforce or to enforce this Canadian Guaranty, it being understood and agreed
that such rights and remedies may be exercised by Agent for the benefit of
itself and the Lenders under the terms of this Agreement. The Lenders further
agree that this Canadian Guaranty may not be enforced against any director,
officer, employee or stockholder of the Canadian Guarantors.

15.9 Confirmation of Payment. Agent and the Lenders will, upon request after
payment of the Canadian Obligations that are the subject of this Canadian
Guaranty and termination of the Commitments relating thereto, confirm to the
Canadian Borrowers, the Canadian Guarantors or any other Person that such
Canadian Obligations have been paid and the Commitments relating thereto
terminated, subject to the provisions of Section 15.2.

 

155



--------------------------------------------------------------------------------

SECTION 16 TERM OF AGREEMENT; MISCELLANEOUS

16.1 Term.

(a) This Agreement and the other Loan Documents shall become effective as of the
date set forth on the first page hereof and shall continue in full force and
effect for a term ending on the Maturity Date, unless sooner terminated pursuant
to the terms hereof. In addition, Borrowers may terminate this Agreement at any
time upon five (5) Business Days prior written notice to Agent (which notice
shall be irrevocable) and Agent may, at its option, and shall at the direction
of Required Lenders, terminate this Agreement at any time an Event of Default
exists or has occurred and is continuing. Upon the Maturity Date or any other
effective date of termination of the Loan Documents, Borrowers shall pay to
Agent all outstanding and unpaid Obligations and shall furnish cash collateral
to Agent (or at Agent’s option, a letter of credit issued for the account of
Borrowers and at Borrowers’ expense, in form and substance satisfactory to
Agent, by an issuer acceptable to Agent and payable to Agent as beneficiary) in
such amounts as Agent determines are reasonably necessary to secure Agent,
Lenders and Issuing Bank from loss, cost, damage or expense, including
attorneys’ fees and expenses, in connection with any contingent Obligations,
including issued and outstanding Letter of Credit Obligations and checks or
other payments provisionally credited to the Obligations and/or as to which
Agent or any Lender has not yet received full and final payment and any
continuing obligations of Agent or any Lender pursuant to any Deposit Account
Control Agreement and for any of the Obligations arising under or in connection
with any Bank Products in such amounts as the Bank Product Provider providing
such Bank Products may require (unless such Obligations arising under or in
connection with any Bank Products are paid in full in cash and terminated in a
manner satisfactory to such Bank Product Provider). The amount of such cash
collateral (or letter of credit, as Agent may determine) as to any Letter of
Credit Obligations shall be in the amount equal to one hundred five percent
(105%) of the amount of the Letter of Credit Obligations plus the amount of any
fees and expenses payable in connection therewith through the end of the latest
expiration date of the Letters of Credit giving rise to such Letter of Credit
Obligations. Such payments in respect of the Obligations and cash collateral
shall be remitted by wire transfer in Federal funds to the Agent Payment Account
or such other bank account of Agent, as Agent may, in its discretion, designate
in writing to the Administrative Borrower for such purpose. Interest and fees
shall be due until and including the next Business Day, if the amounts so paid
by Borrowers to the Agent Payment Account or other bank account designated by
Agent are received in such bank account later than 2:00 p.m.

(b) No termination of the Commitments, this Agreement or any of the other Loan
Documents shall relieve or discharge any Loan Party of its respective duties,
obligations and covenants under this Agreement or any of the other Loan
Documents until all Obligations have been fully and finally discharged and paid,
and Agent’s continuing Lien upon the Collateral and the rights and remedies of
Agent and Lenders hereunder, under the other Loan Documents and applicable law,
shall remain in effect until all such Obligations have been fully and finally
discharged and paid. Accordingly, each Loan Party waives any rights it may have
under the UCC or PPSA to demand the filing of termination statements with
respect to the Collateral and Agent shall not be required to send such
termination statements to Loan Parties, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations paid and satisfied in full in immediately
available funds.

 

156



--------------------------------------------------------------------------------

16.2 Interpretative Provisions.

(a) All terms used herein that are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c) All references to any Loan Party, Agent and Lenders pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

(f) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 12.3.

(g) All references to the term “good faith” used herein when applicable to Agent
or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned.
Loan Parties shall have the burden of proving any lack of good faith on the part
of Agent or any Lender alleged by any Loan Party at any time.

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of the Company most recently received by
Agent prior to the Closing Date. For the avoidance of doubt, the amount of cash
of the Company or any of its Subsidiaries shall exclude the amount of all
outstanding unpaid checks and drafts against such cash as of the date of
determination. Notwithstanding anything to the contrary contained in GAAP or any
interpretations or other pronouncements by the Financial Accounting Standards
Board or otherwise, the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is unqualified and also does not include any explanation, supplemental comment
or other comment concerning the ability of the applicable person to continue as
a going concern or the scope of the audit, except as otherwise specifically
prescribed herein.

If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either Administrative
Borrower or the Required Lenders shall so request, Agent, the Lenders, Issuing
Bank and Administrative Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required

 

157



--------------------------------------------------------------------------------

Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Administrative Borrower shall provide to Agent and the Lenders financial
statements and other documents required under this Agreement (at the same time
as the delivery of any annual or quarterly financial statements given in
accordance with the provisions of Section 9.6) or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made in determining compliance for any applicable
period with the financial covenant set forth in Section 9.14, after consummation
of any Permitted Acquisition, (i) income statement items and other balance sheet
items (whether positive or negative) attributable to the business or Person
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period, and (ii) Indebtedness of a business
or Person that is retired in connection with a Permitted Acquisition shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period.

If at any time the Administrative Accounting Principles Board, the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board shall direct the Company to begin using the International Financial
Reporting Standards (“IFRS”) in place of GAAP for its financial reporting, then
the Company shall be permitted to make such accounting change. The Company shall
provide to Agent and the Lenders financial statements and other documents
required under this Agreement (at the same time as the delivery of any annual,
quarterly or monthly of the Company’s GAAP financial statements and the new
financial statements prepared in accordance with IFRS) or as reasonably
requested hereunder by Agent or the Required Lenders setting forth a
reconciliation between the Company’s GAAP financial statements and the new
financial statements prepared in accordance with IFRS.

(i) All time references in this Agreement and the other Loan Documents shall be
to Eastern Daylight or Eastern Standard time, as then in effect, from time to
time unless otherwise indicated. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Loan Document, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

158



--------------------------------------------------------------------------------

(m) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to Agent and the other parties, and are
the products of all parties. Accordingly, this Agreement and the other Loan
Documents shall not be construed against Agent or Lenders merely because of
Agent’s or any Lender’s involvement in their preparation.

(n) Interpretation (Canada). For purposes pursuant to which the interpretation
or construction of a Loan Document may be subject to the laws of Canada or a
court or tribunal exercising jurisdiction in Canada, (a) “checks” shall be
deemed to include “cheques”, and (b) “instruments” shall be deemed to include
“bills of exchange”, “promissory notes” and “cheques” governed by the Bills of
Exchange Act (Canada) and “depository bills” and “depository notes” governed by
the Depository Bills and Notes Act (Canada).

(o) Interpretation (Quebec). For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(p) “purchase money security interests” and “purchase money mortgages” shall be
deemed to include any installment sale agreements, leases for term of more than
one (1) year, contracts of leasing, rights of redemption or any other rights
reserved by a seller or a lessor, (q) “personal property” shall be deemed to
include “movable property”, (r) “real property” shall be deemed to include
“immovable property”, (s) “tangible property” shall be deemed to include
“corporeal property”, (t) “intangible property” shall be deemed to include
“incorporeal property”, (u) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (v) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (w) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (x) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (y) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (z) an “agent” shall
be deemed to include a “mandatory”.

16.3 Notices.

(a) All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made: if delivered in person, immediately upon delivery;
if by telex, telegram or facsimile transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by certified mail, return receipt requested, five (5) days
after mailing. Notices delivered through electronic communications shall be
effective to the extent set forth in Section 16.3(b) below. All notices,
requests and demands upon the parties are to be given to the following addresses
(or to such other address as any party may designate by notice in accordance
with this Section 16.3):

 

If to any Loan Party:    Louisiana-Pacific Corporation    414 Union Street,
Suite 2000    Nashville, TN 37219    Attention: Mark Tobin, Treasurer   
Telephone No.: 615.986.5856    Telecopy No.: 615.986.5880

 

159



--------------------------------------------------------------------------------

with a copy to:    Louisiana-Pacific Corporation    414 Union Street, Suite 2000
   Nashville, TN 37219    Attention: Mark Fuchs, General Counsel    Telephone
No.: 615.986.5892    Telecopy No.: 615.986.5880 If to Agent, U.S. Swingline
Lender    Bank of America, N.A. or Issuing Bank for U.S. Letters of    135 South
LaSalle Street, Fourth Floor Credit:    Chicago, IL 60603    Attn: Division
President    Telephone No.: 312.904.6394    Telecopy No.: 312.992.1501 with a
copy to:    Bank of America, N.A.    20975 Swenson Drive, Suite 200    Mail Code
WI3-500-02-01    Waukesha, WI 53186    Attention: Robert Lund    Telephone No.:
262.207.3285    Telecopy No.: 312.453.3438

 

160



--------------------------------------------------------------------------------

If to Canadian Swingline Lender    Bank of America, N.A. and Issuing Bank for
Canadian    Simcoe Place Letters of Credit:    Front Street West    Toronto, ON
   M5V 3L2    Attention: Credit Services Manager    Telephone No.: 416.349.5390
   Telecopy No.: 416.349.4282 with a copy to:    Bank of America, N.A.    20975
Swenson Drive, Suite 200    Mail Code WI3-500-02-01    Waukesha, WI 53186   
Attention: Robert Lund    Telephone No.: 262-207-3285    Telecopy No.:
312-453-3438

(b) Notices and other communications to Lenders and Issuing Bank hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Agent or as
otherwise determined by Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Section 2 hereof if such
Lender or Issuing Bank, as applicable, has notified Agent that it is incapable
of receiving notices under such Section by electronic communication. Unless
Agent otherwise requires, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not given during the normal business hours
of the recipient, such notice shall be deemed to have been sent at the opening
of business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communications is available and identifying the website address therefor.

16.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

16.5 Confidentiality.

(a) Agent and each Lender (each, a “Lending Party”) agrees to keep confidential
any information furnished or made available to it by the Loan Parties pursuant
to this Agreement that is marked confidential or as to which it is otherwise
reasonably clear such information is not public; provided that nothing herein
shall prevent any Lending Party from

 

161



--------------------------------------------------------------------------------

disclosing such information (i) to any other Lending Party or any Affiliate of
any Lending Party, or any officer, director, employee, agent, auditor, attorney
or advisor of any Lending Party or Affiliate of any Lending Party (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (ii) as required by any law, rule, or regulation,
(iii) upon the order of any court or administrative agency, (iv) upon the
request or demand of any regulatory agency or authority, (v) that is or becomes
available to the public or that is or becomes available to any Lending Party
other than as a result of a disclosure by any Lending Party prohibited by this
Agreement, (vi) in connection with any litigation to which such Lending Party or
any of its Affiliates may be a party, (vii) to the extent necessary in
connection with the exercise of any remedy under this Agreement or any other
Loan Document, (viii) subject to provisions substantially similar to those
contained in this Section 16.5, to any actual or proposed participant or
assignee, and (ix) to Gold Sheets and other similar bank trade publications
(such information to consist of deal terms and other information customarily
found in such publications). Each Borrower hereby authorizes Agent to use the
name, logos and other insignia of such Borrower and the amount of the Credit
Facility provided hereunder in any “tombstone” or comparable advertising, on its
website or in other marketing materials of Agent.

(b) The obligations of Agent, Lenders and Issuing Bank under this Section 16.5
shall supersede and replace the obligations of Agent, Lenders and Issuing Bank
under any confidentiality letter signed prior to the Closing Date or any other
arrangements concerning the confidentiality of information provided by any Loan
Party to Agent or any Lender.

16.6 Successors. This Agreement, the other Loan Documents and any other document
referred to herein or therein shall be binding upon and inure to the benefit of
and be enforceable by Agent, Lenders, Issuing Bank, Loan Parties and their
respective successors and assigns, except that Borrower may not assign its
rights under this Agreement, the other Loan Documents and any other document
referred to herein or therein without the prior written consent of Agent and
Lenders. Any such purported assignment without such express prior written
consent shall be void. No Lender may assign its rights and obligations under
this Agreement without the prior written consent of Agent and the Company,
except as provided in Section 16.7 below. The terms and provisions of this
Agreement and the other Loan Documents are for the purpose of defining the
relative rights and obligations of Loan Parties, Agent, Lenders and Issuing Bank
with respect to the transactions contemplated hereby and there shall be no third
party beneficiaries of any of the terms and provisions of this Agreement or any
of the other Loan Documents.

16.7 Assignments; Participations.

(a) Each Lender may assign all or, if less than all, a portion equal to at least
$5,000,000 in the aggregate for the assigning Lender, of such rights and
obligations under this Agreement to one or more Eligible Transferees (but not
including for this purpose any assignments in the form of a participation), each
of which assignees shall become a party to this Agreement as a Lender by
execution of an Assignment and Acceptance; provided that:

(i) the consent of the Administrative Borrower (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any
assignment unless (A) an Event of Default has occurred and is continuing or
(B) the assignment is to a Lender or an Approved Fund;

 

162



--------------------------------------------------------------------------------

(ii) the consent of Agent (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(iii) the consent of the Issuing Bank and the Swingline Lenders shall be
required for any assignment (such consents not to be unreasonably withheld,
conditioned or delayed);

(iv) such transfer or assignment will not be effective until recorded by Agent
on the Register; and

(v) Agent shall have received for its sole account payment of a processing fee
from the assigning Lender or the assignee in the amount of $5,000.

(b) Agent shall maintain a register of the names and addresses of Lenders, their
Commitments and the principal amount of their Loans (the “Register”). Agent
shall also maintain a copy of each Assignment and Acceptance delivered to and
accepted by it and shall modify the Register to give effect to each Assignment
and Acceptance. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and Loan Parties, Agent and Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Administrative Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Loan Documents and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations (including,
without limitation, the obligation to participate in Letter of Credit
Obligations) of a Lender hereunder and thereunder and the assigning Lender
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement.

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Loan Documents
or the execution, legality, enforceability, genuineness, sufficiency or value of
this Agreement or any of the other Loan Documents furnished pursuant hereto,
(ii) the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or any
of its Subsidiaries or the performance or observance by any Loan Party of any of
the Obligations; (iii) such assignee confirms that it has received a copy of
this Agreement and the other Loan Documents, together with such other

 

163



--------------------------------------------------------------------------------

documents and information it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance, (iv) such
assignee will, independently and without reliance upon the assigning Lender,
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents, (v) such assignee
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto, and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the other Loan Documents are required to be performed by
it as a Lender. Agent and Lenders may furnish any information concerning any
Loan Party in the possession of Agent or any Lender from time to time to
assignees and Participants.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of its
Commitments and the Loans owing to it and its participation in the Letter of
Credit Obligations, without the consent of Agent or the other Lenders); provided
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment hereunder) and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and Loan Parties, the other
Lenders and Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents, and (iii) the Participant shall not have any rights
under this Agreement or any of the other Loan Documents (the Participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the Participant
relating thereto) and all amounts payable by any Loan Party hereunder shall be
determined as if such Lender had not sold such participation.

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank; provided that no such pledge shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee for such Lender as a party hereto.

(g) Any Lender that is an Issuing Bank or a Swingline Lender may at any time
assign all of its Commitments pursuant to this Section 16.7. If such Issuing
Bank or Swingline Lender ceases to be Lender, it may, at its option, resign as
Issuing Bank or Swingline Lender and such Issuing Bank’s or Swingline Lender’s
obligations to issue Letters of Credit or make Swingline Loans shall terminate
but it shall retain all of the rights and obligations of Issuing Bank or
Swingline Lender hereunder with respect to Letters of Credit or Swingline Loans
outstanding as of the effective date of its resignation and all Letter of Credit
Obligations or Swingline Loans with respect thereto (including the right to
require Lenders to make Loans or fund risk participations in outstanding Letter
of Credit Obligations or Swingline Loans), shall continue.

 

164



--------------------------------------------------------------------------------

16.8 Entire Agreement. This Agreement, the other Loan Documents, any supplements
hereto or thereto, and any instruments or documents delivered or to be delivered
in connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

16.9 USA Patriot Act. Each Lender subject to the USA PATRIOT Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001) (the “Patriot Act”) hereby
notifies Loan Parties that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each person
or corporation who opens an account and/or enters into a business relationship
with it, which information includes the name and address of Loan Parties and
other information that will allow such Lender to identify such person in
accordance with the Patriot Act and any other applicable law. Loan Parties are
hereby advised that any Loans or Letters of Credit hereunder are subject to
satisfactory results of such verification.

16.10 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Agent could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given. The obligation of each Borrower in respect of any
such sum due from it to Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Agent or such Lender, as the case may be, of any sum adjudged to be so due in
the Judgment Currency, Agent or such Lender, as the case may be, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to Agent or any Lender from any Borrower in the
Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to Agent or any Lender in such
currency, Agent or such Lender, as the case may be, agrees to return the amount
of any excess to such Borrower (or to any other Person who may be entitled
thereto under applicable law).

16.11 Counterparts, Etc. This Agreement or any of the other Loan Documents may
be executed in any number of counterparts, each of which shall be an original,
but all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of this Agreement or any of the other Loan
Documents by telefacsimile or other electronic method of transmission shall have
the same force and effect as the delivery of an original executed counterpart of
this Agreement or any of such other Loan Documents. Any party delivering an
executed counterpart of any such agreement by telefacsimile or other electronic
method of transmission shall also deliver an original executed counterpart, but
the failure to do so shall not affect the validity, enforceability or binding
effect of such agreement.

 

165



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Loan Parties have caused these presents to
be duly executed as of the day and year first above written.

 

U.S. BORROWERS: LOUISIANA-PACIFIC CORPORATION By:  

/s/ Curtis M. Stevens

Name:   Curtis M. Stevens Title:   Executive Vice President, Administration, and
Chief Financial Officer GREENSTONE INDUSTRIES, INC. By:  

/s/ Mark G. Tobin

Name:   Mark G. Tobin Title:   Treasurer KETCHIKAN PULP COMPANY By:  

/s/ Mark G. Tobin

Name:   Mark G. Tobin Title:   Treasurer LOUISIANA-PACIFIC INTERNATIONAL, INC.
By:  

/s/ Mark G. Tobin

Name:   Mark G. Tobin Title:   Treasurer LPS CORPORATION By:  

/s/ Mark G. Tobin

Name:   Mark G. Tobin Title:   Treasurer

Signature Page to Louisiana-Pacific Corporation Loan and Security Agreement



--------------------------------------------------------------------------------

CANADIAN BORROWERS: 3047525 NOVA SCOTIA COMPANY By:  

/s/ Mark G. Tobin

Name:   Mark G. Tobin Title:   Vice President and Treasurer 3047526 NOVA SCOTIA
COMPANY By:  

/s/ Mark G. Tobin

Name:   Mark G. Tobin Title:   Vice President and Treasurer LOUISIANA-PACIFIC
LIMITED PARTNERSHIP By:   3047525 Nova Scotia Company,   its General Partner  
By:  

/s/ Mark G. Tobin

  Name:   Mark G. Tobin   Title:   Vice President and Treasurer
LOUISIANA-PACIFIC CANADA LTD. By:  

/s/ Mark G. Tobin

Name:   Mark G. Tobin Title:   Treasurer LOUISIANA-PACIFIC (OSB) LTD. By:  

/s/ Mark G. Tobin

Name:   Mark G. Tobin Title:   Treasurer LOUISIANA-PACIFIC CANADA PULP CO. By:  

/s/ Mark G. Tobin

Name:   Mark G. Tobin Title:   Treasurer

Signature Page to Louisiana-Pacific Corporation Loan and Security Agreement



--------------------------------------------------------------------------------

LOUISIANA-PACIFIC CANADA SALES ULC By:  

/s/ Mark G. Tobin

Name:   Mark G. Tobin Title:   Vice President and Treasurer

Signature Page to Louisiana-Pacific Corporation Loan and Security Agreement



--------------------------------------------------------------------------------

AGENT:

BANK OF AMERICA, N.A.,

as Agent, an Issuing Bank, and U.S. Swingline Lender

By:  

/s/ Robert J. Lund

Name:   Robert J. Lund Title:   Senior Vice President

Signature Page to Louisiana-Pacific Corporation Loan and Security Agreement



--------------------------------------------------------------------------------

LENDERS:

BANK OF AMERICA, N.A. (acting through its Canada Branch),

as an Issuing Bank and Canadian Swingline Lender

By:  

/s/ Medina Sales de Andrade

Name:   Medina Sales de Andrade Title:   Vice President

Signature Page to Louisiana-Pacific Corporation Loan and Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Robert J. Lund

Name:   Robert J. Lund Title:   Senior Vice President

Signature Page to Louisiana-Pacific Corporation Loan and Security Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Dustin Craven

Name:   Dustin Craven Title:   Attorney-in-Fact By:  

/s/ Pierre Noriega

Name:   Pierre Noriega Title:   Attorney-in-Fact

Signature Page to Louisiana-Pacific Corporation Loan and Security Agreement